Exhibit 10.1

Execution Version

 

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of July 2, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I. DEFINITIONS    1

SECTION 1.1

 

General

   1

SECTION 1.2

 

Specific Terms

   1

SECTION 1.3

 

Usage of Terms

   2

SECTION 1.4

 

[Reserved]

   2

SECTION 1.5

 

No Recourse

   2

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

   2 ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY
   3

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

   3 ARTICLE III. REPRESENTATIONS AND WARRANTIES    4

SECTION 3.1

 

Representations and Warranties of Seller

   4

SECTION 3.2

 

Representations and Warranties of Purchaser

   6 ARTICLE IV. COVENANTS OF SELLER    8

SECTION 4.1

 

Protection of Title of Purchaser

   8

SECTION 4.2

 

Other Liens or Interests

   9

SECTION 4.3

 

Costs and Expenses

   10

SECTION 4.4

 

Indemnification

   10 ARTICLE V. REPURCHASES    11

SECTION 5.1

 

Repurchase of Receivables upon Breach

   11

SECTION 5.2

 

Reassignment of Purchased Receivables

   12

SECTION 5.3

 

Waivers

   13 ARTICLE VI. MISCELLANEOUS    13

SECTION 6.1

 

Liability of Seller

   13

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

   13

SECTION 6.3

 

Limitation on Liability of Seller and Others

   13

SECTION 6.4

 

Seller May Own Notes or the Certificate

   14

SECTION 6.5

 

Amendment

   14

SECTION 6.6

 

Notices

   15

SECTION 6.7

 

Merger and Integration

   15

SECTION 6.8

 

Severability of Provisions

   15

SECTION 6.9

 

Intention of the Parties

   15

SECTION 6.10

 

Governing Law

   16

SECTION 6.11

 

Counterparts

   16

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

   16

SECTION 6.13

 

Nonpetition Covenant

   16

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of July 2, 2018, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1        General. The specific terms defined in this Article include
the plural as well as the singular. The words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision, and Article, Section,
Schedule and Exhibit references, unless otherwise specified, refer to Articles
and Sections of and Schedules and Exhibits to this Agreement. Capitalized terms
used herein without definition shall have the respective meanings assigned to
such terms in the Sale and Servicing Agreement dated as of July 2, 2018, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2018-2, as Issuer, and Citibank, N.A., as Trust Collateral Agent.

SECTION 1.2        Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means August 15, 2018.

“Issuer” means AmeriCredit Automobile Receivables Trust 2018-2.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means Citibank, N.A., as trustee and any successor trustee appointed
and acting pursuant to the Indenture.

SECTION 1.3        Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4        [Reserved].

SECTION 1.5        No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6        Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the Noteholders or the Certificateholder, such provision shall
be deemed to refer to the Noteholders

 

2



--------------------------------------------------------------------------------

or the Certificateholder, as the case may be, of record as of the Record Date
immediately preceding the date on which such action is to be taken, or consent
given, by Noteholders or the Certificateholder. Solely for the purposes of any
action to be taken, or consented to, by Noteholders or the Certificateholder,
any Note or the Certificate registered in the name of the Seller or any
Affiliate thereof shall be deemed not to be outstanding; provided, however,
that, solely for the purpose of determining whether the Trustee or the Trust
Collateral Agent is entitled to rely upon any such action or consent, only Notes
or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1        Conveyance of the Receivables and the Other Conveyed
Property.

(a)      Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)      the Receivables and all moneys received thereon after the Cutoff Date;

(ii)      the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)      any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)      any proceeds received from a Dealer pursuant to a Dealer Agreement as
a result of a breach of representation or warranty in the related Dealer
Agreement;

(v)      all rights under any Service Contracts on the related Financed
Vehicles;

(vi)      the related Receivable Files;

(vii)      all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (i) through (vi); and

(viii)      all proceeds and investments with respect to items (i) through
(vii).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated

 

3



--------------------------------------------------------------------------------

by this Agreement shall constitute a sale of the Receivables and the Other
Conveyed Property from Seller to Purchaser, conveying good title thereto free
and clear of any Liens, and the beneficial interest in and title to the
Receivables and the Other Conveyed Property shall not be part of Seller’s estate
in the event of the filing of a bankruptcy petition by or against Seller under
any bankruptcy or similar law.

(b)      Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1      Representations and Warranties of Seller. Seller makes the
following representations and warranties as of the date hereof and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)      Representations regarding the Receivables. The representations and
warranties set forth on Schedule of B-1 with respect to the Receivables as of
the date hereof, and as of the Closing Date, are true and correct.

(b)      Representations regarding the Pool of Receivables. The representations
and warranties set forth on Schedule B-2 with respect to the pool of Receivables
as of the date hereof, and as of the Closing Date, are true and correct.

(c)      No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)      Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)      No Impairment. The Seller has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
the Receivables or otherwise to impair the rights of the Purchaser, the Trust,
the Trustee, the Trust Collateral Agent

 

4



--------------------------------------------------------------------------------

and the Noteholders in any Receivable or the proceeds thereof. Other than the
security interest granted to the Purchaser pursuant to this Agreement and except
any other security interests that have been fully released and discharged as of
the Closing Date, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables. The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Receivables
other than any financing statement relating to the security interest granted to
the Purchaser hereunder or that has been terminated. The Seller is not aware of
any judgment, ERISA or tax lien filings against it.

(f)      No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 19(E) of Schedule B-1.

(g)      Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)        Due Qualification. Seller is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification.

(i)        Power and Authority. Seller has the power and authority to execute
and deliver this Agreement and its Related Documents and to carry out its terms
and their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)      No Consent Required. Seller is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(k)      Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights

 

5



--------------------------------------------------------------------------------

generally and by equitable limitations on the availability of specific remedies,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

(l)      No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)      No Proceedings. There are no proceedings or investigations pending or,
to Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)      Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)      True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)      Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2        Representations and Warranties of Purchaser. Purchaser makes
the following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a)      Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b)      Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)      Power and Authority. Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d)      No Consent Required. Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)      Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

(f)      No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g)      No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1        Protection of Title of Purchaser.

(a)      At or prior to the Closing Date, Seller shall have filed or caused to
be filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b)      Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c)      Seller shall give Purchaser, the Issuer and the Trust Collateral Agent
at least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d)      Prior to the Closing Date, Seller has maintained accounts and records
as to each Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date, the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the Principal Balance as
of the Cutoff Date. Seller shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to Purchaser, and
the conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)      If at any time Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2        Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3        Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4        Indemnification.

(a)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from any breach of
any of Seller’s representations and warranties contained herein.

(b)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from the use,
ownership or operation by Seller or any affiliate thereof of a Financed Vehicle.

(c)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from any action
taken, or failed to be taken, by it in respect of any portion of the Receivables
other than in accordance with this Agreement or the Sale and Servicing
Agreement.

(d)      Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)      Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f)      Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

(g)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense incurred
by reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense imposed
upon, or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the
Trustee, the Owner Trustee, the Noteholders or the Certificateholder as result
of the failure of any Receivable, or the sale of the related Financed Vehicle,
to comply with all requirements of applicable law.

(i)      Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)      Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1        Repurchase of Receivables upon Breach. Upon the occurrence of
a Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2        Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3        Waivers. No failure or delay on the part of Purchaser (or the
Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee of
the Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1        Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2        Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3        Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4        Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5        Amendment.

(a)      This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of any Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

(b)      This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)      Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)      It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6        Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7        Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8      Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9        Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)      the Receivables and all moneys received thereon after the Cutoff Date;

(b)      the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

 

15



--------------------------------------------------------------------------------

(c)      any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d)      any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(e)      all rights under any Service Contracts on the related Financed
Vehicles;

(f)      the related Receivable Files;

(g)      all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h)      all proceeds and investments with respect to items (a) through (g).

SECTION 6.10        Governing Law. This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11        Counterparts. For the purpose of facilitating the execution
of this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument.

SECTION 6.12        Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13        Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of

 

16



--------------------------------------------------------------------------------

commencing or sustaining a case against the Purchaser or the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or the Issuer or any substantial part of their respective
property, or ordering the winding up or liquidation of the affairs of the
Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser
By: /s/ Robert T. Pigott III                                          Name:  
Robert T. Pigott III Title:   Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By: /s/ Sheli Fitzgerald                                     Name:   Sheli
Fitzgerald Title:   Senior Vice President, Corporate Treasury

 

Accepted:   

CITIBANK, N.A.,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

   By: /s/ Kristen Driscoll                                            Name:
Kristen Driscoll       Title: Senior Trust Officer      

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111000274444       111006946086       111007178680       111007401263      
111007618106        111007806172        111008011238        111008205154       
111008422492        111008687743        111008911080        111009125921       
111009360179        111009612214        111009863492        111010060516       
111010271262        111010490951        111010717166        111010962281    
111000311660       111006946165       111007178770       111007401274      
111007618151        111007806206        111008011272        111008205176       
111008422559        111008687765        111008911136        111009126337       
111009360180        111009612247        111009863559        111010060527       
111010271318        111010490962        111010717245        111010962292    
111000316115       111006946367       111007178826       111007401319      
111007618162        111007806228        111008011340        111008205323       
111008422650        111008687811        111008911327        111009126405       
111009360382        111009612258        111009863571        111010060606       
111010271330        111010490995        111010717278        111010962348    
111000323764       111006946378       111007178871       111007401353      
111007618173        111007806273        111008011395        111008205479       
111008423088        111008687833        111008911349        111009126427       
111009360393        111009612269        111009863649        111010060639       
111010271352        111010491020        111010717313        111010962371    
111000338298       111006946648       111007178916       111007401364      
111007618184        111007806295        111008011610        111008205615       
111008423112        111008687844        111008911428        111009126450       
111009360438        111009612270        111009863751        111010060741       
111010271453        111010491222        111010717425        111010962416    
111000341258       111006946750       111007178938       111007401443      
111007618207        111007806374        111008011654        111008205626       
111008423235        111008687899        111008911440        111009126461       
111009360449        111009612326        111009863896        111010060864       
111010271464        111010491266        111010717447        111010962438    
111000365119       111006946963       111007178961       111007401555      
111007618229        111007806420        111008011812        111008205659       
111008423291        111008687923        111008911484        111009126539       
111009360461        111009612359        111009864000        111010060921       
111010271532        111010491299        111010717469        111010962449    
111000421088       111006947256       111007179041       111007401599      
111007618274        111007806486        111008012149        111008205794       
111008423314        111008688081        111008911563        111009126618       
111009360472        111009612360        111009864044        111010061056       
111010271688        111010491323        111010717560        111010962461    
111000421886       111006947313       111007179265       111007401601      
111007618285        111007806554        111008012251        111008205817       
111008423325        111008688148        111008911675        111009126641       
111009360573        111009612573        111009864055        111010061102       
111010271699        111010491378        111010717605        111010962472    
111000447930       111006947335       111007179276       111007401678      
111007618364        111007806576        111008012329        111008205996       
111008423358        111008688238        111008911686        111009126696       
111009360584        111009612584        111009864178        111010061292       
111010271958        111010491479        111010717638        111010962573    
111000549573       111006947346       111007179535       111007401858      
111007618421        111007806611        111008012431        111008206087       
111008423370        111008688249        111008911721        111009126876       
111009360607        111009612641        111009864314        111010061304       
111010271970        111010491491        111010717807        111010962584    
111000559934       111006947469       111007179546       111007401870      
111007618432        111007806666        111008012600        111008206133       
111008423640        111008688351        111008911776        111009126933       
111009360629        111009612674        111009864370        111010061315       
111010272128        111010491503        111010717841        111010962607    
111000773897       111006947470       111007179580       111007401971      
111007618476        111007806688        111008012622        111008206234       
111008423684        111008688429        111008911888        111009126944       
111009360786        111009612708        111009864392        111010061360       
111010272207        111010491514        111010717852        111010962618    
111000937541       111006947515       111007179704       111007402196      
111007618522        111007806699        111008012644        111008206313       
111008423695        111008688452        111008911978        111009127237       
111009360797        111009612764        111009864426        111010061449       
111010272285        111010491536        111010717919        111010962629    
111000974508       111006947582       111007179894       111007402297      
111007618566        111007806734        111008012666        111008206324       
111008423729        111008688542        111008912036        111009127293       
111009360843        111009612775        111009864471        111010061573       
111010272331        111010491558        111010717920        111010962696    
111000975284       111006947627       111007180133       111007402387      
111007618601        111007806824        111008012699        111008206335       
111008423774        111008688586        111008912081        111009127316       
111009360999        111009612843        111009864527        111010061584       
111010272386        111010491660        111010717986        111010962742    
111000975442       111006947649       111007180144       111007402657      
111007618612        111007806846        111008012756        111008206403       
111008423808        111008688980        111008912205        111009127349       
111009361002        111009612865        111009864673        111010061607       
111010272409        111010491682        111010718044        111010962753    
111000975587       111006947672       111007180177       111007402792      
111007618713        111007806868        111008012789        111008206458       
111008423842        111008689217        111008912474        111009127428       
111009361024        111009612876        111009864729        111010061629       
111010272410        111010491693        111010718055        111010962764    
111000977196       111006947694       111007180357       111007402961      
111007618757        111007806925        111008012947        111008206762       
111008423909        111008689228        111008912496        111009127439       
111009361046        111009612887        111009864741        111010061696       
111010272454        111010491884        111010718077        111010962786    
111000978355       111006947795       111007180379       111007403030      
111007618768        111007806969        111008012958        111008206874       
111008423921        111008689251        111008912610        111009127451       
111009361057        111009612898        111009864820        111010061708       
111010272487        111010491929        111010718189        111010962900    
111000982473       111006947863       111007180414       111007403119      
111007618836        111007807016        111008013083        111008206986       
111008423976        111008689295        111008912621        111009127473       
111009361068        111009612944        111009864842        111010061786       
111010272511        111010492021        111010718224        111010962933    
111000984576       111006947964       111007180548       111007403186      
111007618881        111007807038        111008013106        111008207145       
111008424157        111008689330        111008912643        111009127484       
111009361103        111009613013        111009864921        111010061832       
111010272533        111010492076        111010718291        111010962977    
111000987018       111006947986       111007180661       111007403221      
111007618971        111007807049        111008013128        111008207268       
111008424270        111008689352        111008912687        111009127495       
111009361114        111009613024        111009864943        111010061922       
111010272566        111010492212        111010718336        111010963002    
111000988244       111006948101       111007180751       111007403232      
111007619017        111007807117        111008013274        111008207279       
111008424304        111008689453        111008912722        111009127530       
111009361125        111009613136        111009865034        111010061966       
111010272634        111010492234        111010718369        111010963035    
111000989223       111006948257       111007180841       111007403333      
111007619028        111007807151        111008013500        111008207325       
111008424382        111008689576        111008912788        111009127653       
111009361136        111009613181        111009865146        111010061988       
111010272690        111010492278        111010718370        111010963068    
111000989234       111006948404       111007180885       111007403669      
111007619051        111007807207        111008013566        111008207493       
111008424539        111008689622        111008912801        111009127798       
111009361158        111009613259        111009865281        111010062013       
111010272713        111010492379        111010718404        111010963091    
111000991125       111006948437       111007180896       111007403737      
111007619073        111007807308        111008013577        111008207561       
111008424630        111008689699        111008912823        111009128081       
111009361169        111009613338        111009865337        111010062215       
111010272724        111010492425        111010718415        111010963192    
111000995387       111006948460       111007180975       111007403782      
111007619174        111007807421        111008013689        111008207594       
111008424775        111008689778        111008912856        111009128148       
111009361204        111009613372        111009865618        111010062260       
111010272869        111010492481        111010718426        111010963204    
111001004468       111006948471       111007181033       111007403793      
111007619231        111007807443        111008013791        111008207707       
111008424876        111008689813        111008912889        111009128171       
111009361282        111009613428        111009865742        111010062271       
111010272971        111010492593        111010718437        111010963215    
111001006695       111006948538       111007181235       111007403805      
111007619332        111007807555        111008013870        111008207729       
111008425080        111008689879        111008913015        111009128182       
111009361383        111009613608        111009865764        111010062349       
111010273006        111010492649        111010718459        111010963237    
111001006943       111006948550       111007181336       111007403827      
111007619398        111007807577        111008013881        111008207763       
111008425125        111008689903        111008913161        111009128205       
111009361495        111009613811        111009865775        111010062406       
111010273084        111010492650        111010718516        111010963271    
111001009700       111006948987       111007181392       111007403872      
111007619444        111007807645        111008013926        111008208056       
111008425169        111008689914        111008913262        111009128261       
111009361619        111009613877        111009865821        111010062473       
111010273095        111010492740        111010718538        111010963350    
111001012467       111006949023       111007181527       111007404042      
111007619477        111007807713        111008013948        111008208113       
111008425350        111008689958        111008913385        111009128272       
111009361653        111009614058        111009866192        111010062484       
111010273107        111010492762        111010718561        111010963530    
111001014469       111006949124       111007181640       111007404053      
111007619534        111007807724        111008014017        111008208179       
111008425462        111008689969        111008913419        111009128283       
111009361664        111009614081        111009866293        111010062541       
111010273185        111010492784        111010718662        111010963574    
111001018609       111006949157       111007181729       111007404097      
111007619567        111007807779        111008014040        111008208292       
111008425530        111008690062        111008913510        111009128340       
111009361675        111009614193        111009866338        111010062619       
111010273231        111010492818        111010718673        111010963608    
111001023290       111006949292       111007181752       111007404165      
111007619589        111007807825        111008014208        111008208348       
111008425563        111008690152        111008913532        111009128430       
111009361697        111009614216        111009866372        111010062754       
111010273343        111010492841        111010718864        111010963631    
111001026035       111006949405       111007181808       111007404266      
111007619826        111007807904        111008014219        111008208450       
111008425619        111008690231        111008913565        111009128586       
111009361709        111009614249        111009866620        111010062765       
111010273398        111010492852        111010719236        111010963697    
111001026080       111006949450       111007181853       111007404312      
111007619859        111007807915        111008014231        111008208641       
111008425642        111008690422        111008913655        111009129015       
111009361710        111009614250        111009866631        111010062800       
111010273499        111010492863        111010719304        111010963776    
111001027351       111006949573       111007181976       111007404378      
111007619860        111007807993        111008014567        111008208742       
111008425732        111008690433        111008913677        111009129431       
111009361721        111009614395        111009866675        111010062844       
111010273512        111010492885        111010719562        111010963833    
111001030287       111006949719       111007182023       111007404389      
111007620020        111007808174        111008014578        111008208753       
111008425844        111008690499        111008913756        111009129486       
111009361732        111009614508        111009866800        111010062877       
111010273578        111010492896        111010719719        111010963888    
111001043067       111006950069       111007182034       111007404536      
111007620042        111007808310        111008014602        111008208887       
111008425855        111008690501        111008913802        111009129532       
111009361743        111009614609        111009866877        111010062923       
111010273602        111010492931        111010719911        111010963899    
111001044080       111006950339       111007182113       111007404637      
111007620143        111007808321        111008014668        111008208977       
111008425956        111008690668        111008913846        111009129554       
111009361765        111009614665        111009867081        111010063092       
111010273635        111010492953        111010720328        111010963901    
111001060291       111006950564       111007182168       111007404648      
111007620200        111007808376        111008014714        111008208999       
111008426003        111008690714        111008913880        111009129633       
111009361776        111009614700        111009867227        111010063160       
111010273714        111010492997        111010720654        111010963912    
111001066501       111006950766       111007182203       111007404761      
111007620299        111007808400        111008014769        111008209057       
111008426058        111008690758        111008913891        111009129644       
111009362160        111009614766        111009867261        111010063205       
111010273725        111010493000        111010720902        111010963989    
111001074993       111006950801       111007182236       111007404817      
111007620312        111007808433        111008014770        111008209237       
111008426148        111008690860        111008913925        111009129712       
111009362395        111009614823        111009867362        111010063272       
111010273770        111010493044        111010721295        111010963990    
111001076670       111006950890       111007182292       111007405010      
111007620356        111007808444        111008014826        111008209271       
111008426193        111008690905        111008913936        111009129745       
111009362430        111009614878        111009867429        111010063306       
111010273994        111010493077        111010721329        111010964047    
111001080440       111006950902       111007182315       111007405021      
111007620378        111007808466        111008014837        111008209282       
111008426272        111008690949        111008913947        111009129778       
111009362621        111009614902        111009867441        111010063328       
111010274074        111010493134        111010721611        111010964092    
111001082194       111006950935       111007182360       111007405076      
111007620390        111007808488        111008014848        111008209349       
111008426283        111008691074        111008913992        111009129903       
111009362711        111009614968        111009867452        111010063339       
111010274164        111010493145        111010721846        111010964115    
111001089731       111006951048       111007182382       111007405098      
111007620402        111007808567        111008014893        111008209529       
111008426339        111008691120        111008914027        111009129936       
111009362890        111009615284        111009867463        111010063485       
111010274333        111010493156        111010721969        111010964159    
111001091453       111006951273       111007182450       111007405201      
111007620413        111007808725        111008014927        111008209541       
111008426564        111008691175        111008914049        111009129981       
111009362913        111009615352        111009867531        111010063610       
111010274344        111010493224        111010722072        111010964182    
111001095884       111006951329       111007182472       111007405245      
111007620479        111007808792        111008014972        111008209563       
111008426609        111008691535        111008914083        111009129992       
111009363059        111009615385        111009867654        111010063744       
111010274377        111010493291        111010722151        111010964249    
111001096043       111006951385       111007182517       111007405289      
111007620558        111007808804        111008015108        111008209596       
111008426700        111008691546        111008914173        111009130073       
111009363420        111009615396        111009867722        111010063823       
111010274412        111010493325        111010722274        111010964294    
111001097055       111006951486       111007182528       111007405368      
111007620570        111007808859        111008015175        111008209709       
111008426711        111008691579        111008914375        111009130152       
111009363431        111009615587        111009867755        111010063867       
111010274456        111010493336        111010722689        111010964351    
111001098775       111006952038       111007182539       111007405403      
111007620592        111007808860        111008015186        111008209710       
111008426788        111008691658        111008914397        111009130196       
111009363543        111009615767        111009867812        111010063902       
111010274478        111010493347        111010722713        111010964384    
111001102962       111006952050       111007182540       111007405458      
111007620648        111007808950        111008015243        111008209923       
111008426823        111008691759        111008914409        111009130219       
111009363598        111009615790        111009867845        111010063913       
111010274502        111010493392        111010722814        111010964395    
111001105437       111006952229       111007182584       111007405481      
111007620693        111007809052        111008015366        111008209934       
111008426845        111008691771        111008914432        111009130624       
111009363699        111009615891        111009867867        111010063935       
111010274580        111010493426        111010722892        111010964441    
111001113324       111006952364       111007182720       111007405515      
111007620705        111007809074        111008015434        111008210206       
111008427004        111008691995        111008914487        111009130680       
111009363789        111009615936        111009867890        111010064026       
111010274591        111010493482        111010723040        111010964463    
111001114606       111006952375       111007182832       111007405638      
111007620727        111007809108        111008015467        111008210352       
111008427442        111008692109        111008914612        111009130691       
111009363879        111009616061        111009867913        111010064037       
111010274658        111010493505        111010723398        111010964474    
111001128803       111006952443       111007182876       111007405740      
111007620738        111007809120        111008015513        111008210374       
111008427688        111008692121        111008914689        111009130837       
111009363958        111009616083        111009867924        111010064161       
111010274748        111010493527        111010723400        111010964496    
111001131469       111006952656       111007182944       111007405807      
111007620750        111007809142        111008015940        111008210497       
111008427767        111008692200        111008914713        111009131096       
111009364049        111009616094        111009868071        111010064172       
111010274759        111010493549        111010723770        111010964531    
111001138567       111006952689       111007183046       111007405908      
111007620783        111007809164        111008016176        111008210600       
111008427778        111008692378        111008914825        111009131186       
111009364184        111009616274        111009868138        111010064217       
111010274805        111010493561        111010723893        111010964610    
111001140661       111006952690       111007183125       111007405919      
111007620862        111007809209        111008016233        111008210712       
111008427891        111008692435        111008914960        111009131478       
111009364252        111009616319        111009868240        111010064251       
111010274917        111010493583        111010724164        111010964654    
111001141291       111006952724       111007183192       111007405920      
111007621010        111007809287        111008016244        111008210813       
111008427914        111008692468        111008915006        111009131614       
111009364263        111009616397        111009868330        111010064262       
111010275031        111010493617        111010724232        111010964744    
111001141808       111006952960       111007183204       111007406291      
111007621076        111007809298        111008016312        111008210903       
111008427969        111008692558        111008915141        111009131658       
111009364319        111009616476        111009868352        111010064374       
111010275121        111010493628        111010724300        111010964755    
111001142922       111006953039       111007183293       111007406404      
111007621100        111007809434        111008016334        111008211128       
111008428038        111008692761        111008915196        111009131669       
111009364320        111009616601        111009868442        111010064385       
111010275165        111010493718        111010724322        111010964890    
111001145947       111006953129       111007183350       111007406493      
111007621166        111007809489        111008016491        111008211207       
111008428083        111008692840        111008915253        111009131715       
111009364364        111009616690        111009868509        111010064420       
111010275198        111010493741        111010724377        111010964913    
111001147871       111006953174       111007183518       111007406651      
111007621177        111007809502        111008016514        111008211465       
111008428241        111008692862        111008915309        111009131748       
111009364409        111009616814        111009868723        111010064431       
111010275390        111010493752        111010724546        111010964935    
111001148478       111006953343       111007183563       111007406662      
111007621267        111007809513        111008016569        111008211645       
111008428443        111008692895        111008915433        111009131782       
111009364656        111009616858        111009868846        111010064532       
111010275514        111010493774        111010724568        111010964957    
111001148625       111006953365       111007183710       111007406718      
111007621278        111007809591        111008016659        111008211814       
111008428500        111008693111        111008915455        111009131995       
111009364678        111009617129        111009868891        111010064587       
111010275536        111010493785        111010724816        111010965015    
111001150459       111006953411       111007183800       111007406842      
111007621436        111007809603        111008016828        111008212084       
111008428522        111008693122        111008915512        111009132053       
111009364757        111009617174        111009868903        111010064633       
111010275581        111010493819        111010724940        111010965026    
111001150482       111006953589       111007183811       111007406875      
111007621470        111007809771        111008016840        111008212095       
111008428577        111008693188        111008915589        111009132187       
111009364870        111009617220        111009868914        111010064655       
111010275659        111010493897        111010725187        111010965116    
111001150549       111006953668       111007183888       111007406954      
111007621492        111007809894        111008017201        111008212196       
111008428724        111008693201        111008915747        111009132233       
111009364926        111009617297        111009868947        111010064677       
111010275794        111010493910        111010725211        111010965138    
111001153979       111006954287       111007183899       111007407089      
111007621504        111007809973        111008017245        111008212242       
111008428735        111008693223        111008915770        111009132244       
111009365220        111009617309        111009868958        111010064734       
111010275839        111010493943        111010725446        111010965183    
111001154464       111006954311       111007183912       111007407124      
111007621548        111007810100        111008017313        111008212286       
111008428768        111008693289        111008915815        111009132457       
111009365275        111009617321        111009869061        111010064778       
111010275851        111010493976        111010725727        111010965307    
111001154981       111006954568       111007184025       111007407472      
111007621559        111007810122        111008017357        111008212309       
111008428814        111008693403        111008915893        111009132468       
111009365286        111009617343        111009869162        111010064789       
111010275862        111010494001        111010725750        111010965341    
111001161013       111006954580       111007184395       111007407551      
111007621616        111007810133        111008017414        111008212455       
111008428892        111008693414        111008916007        111009132491       
111009365332        111009617354        111009869184        111010064824       
111010275907        111010494023        111010725828        111010965385    
111001166647       111006954669       111007184575       111007407584      
111007621683        111007810212        111008017504        111008212499       
111008428915        111008693447        111008916041        111009132547       
111009365444        111009617365        111009869229        111010064868       
111010275930        111010494034        111010725884        111010965408    
111001167536       111006954704       111007184621       111007407629      
111007621717        111007810278        111008017537        111008212545       
111008429275        111008693469        111008916052        111009132604       
111009365523        111009617376        111009869285        111010064891       
111010275963        111010494067        111010726065        111010965431    
111001169572       111006955334       111007184698       111007407663      
111007621762        111007810324        111008017795        111008212961       
111008429433        111008693481        111008916074        111009132817       
111009366311        111009617387        111009869353        111010064936       
111010275985        111010494135        111010726201        111010965475    
111001169741       111006955424       111007184744       111007407720      
111007621874        111007810379        111008017818        111008212972       
111008429590        111008693694        111008916085        111009132840       
111009366333        111009617398        111009869397        111010065038       
111010276021        111010494180        111010726357        111010965497    
111001179696       111006955514       111007184788       111007407911      
111007621919        111007810425        111008017986        111008213175       
111008429679        111008693717        111008916142        111009132873       
111009366399        111009617400        111009869421        111010065050       
111010276043        111010494191        111010726368        111010965576  

 

SCH-A-2



--------------------------------------------------------------------------------

Receivables

  

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

 

111001180238

     111006955637        111007184812        111007408259        111007621931  
     111007810436        111008018101        111008213243        111008429680  
     111008693728        111008916254        111009132907        111009366513  
     111009617411        111009869454        111010065117        111010276111  
     111010494214        111010726403        111010965622  

111001181644

     111006955851        111007184823        111007408316        111007621975  
     111007810447        111008018279        111008213276        111008429837  
     111008693807        111008916276        111009132952        111009366636  
     111009617455        111009869623        111010065230        111010276155  
     111010494269        111010726795        111010965666  

111001183376

     111006955862        111007184889        111007408473        111007622055  
     111007810515        111008018280        111008213287        111008429949  
     111008693896        111008916366        111009132963        111009366838  
     111009617499        111009869678        111010065465        111010276166  
     111010494281        111010726863        111010965701  

111001185783

     111006955907        111007184946        111007408541        111007622077  
     111007810605        111008018404        111008213658        111008430110  
     111008694000        111008916647        111009133021        111009366872  
     111009617501        111009869713        111010065476        111010276201  
     111010494304        111010726885        111010965723  

111001186638

     111006955941        111007184957        111007408596        111007622123  
     111007810650        111008018549        111008213681        111008430121  
     111008694033        111008916658        111009133076        111009366917  
     111009618838        111009869791        111010065757        111010276234  
     111010494315        111010726964        111010965734  

111001186672

     111006956009        111007184979        111007408877        111007622167  
     111007810661        111008018640        111008213692        111008430200  
     111008694055        111008916715        111009133098        111009367020  
     111009619075        111009869982        111010065791        111010276278  
     111010494326        111010727055        111010965745  

111001190666

     111006956177        111007184991        111007408934        111007622189  
     111007810818        111008018662        111008213827        111008430255  
     111008694112        111008916737        111009133166        111009367031  
     111009619109        111009870018        111010065959        111010276661  
     111010494348        111010727257        111010965767  

111001192961

     111006956548        111007185004        111007409070        111007622213  
     111007810829        111008018673        111008213883        111008430277  
     111008694213        111008916984        111009133256        111009367312  
     111009619503        111009870096        111010066017        111010276740  
     111010494359        111010727303        111010965778  

111001197887

     111006956694        111007185059        111007409081        111007622279  
     111007810931        111008018707        111008213906        111008430301  
     111008694303        111008917031        111009133414        111009367389  
     111009619547        111009870164        111010066040        111010276920  
     111010494360        111010727370        111010965789  

111001197911

     111006956706        111007185138        111007409104        111007622280  
     111007811033        111008018741        111008214053        111008430334  
     111008694314        111008917121        111009133492        111009367570  
     111009619569        111009870197        111010066163        111010276931  
     111010494405        111010727482        111010965813  

111001198406

     111006956751        111007185251        111007409148        111007622527  
     111007811145        111008018752        111008214097        111008430345  
     111008694437        111008917165        111009133548        111009367682  
     111009619772        111009870287        111010066321        111010276942  
     111010494427        111010727516        111010965824  

111001199070

     111006956863        111007185262        111007409160        111007622549  
     111007811213        111008018763        111008214132        111008430547  
     111008694572        111008917211        111009133818        111009367705  
     111009619930        111009870344        111010066422        111010276975  
     111010494438        111010727628        111010965835  

111001199621

     111006957123        111007185273        111007409317        111007622796  
     111007811325        111008018785        111008214165        111008430794  
     111008694662        111008917301        111009133964        111009367918  
     111009620134        111009870366        111010066534        111010276997  
     111010494449        111010727820        111010965981  

111001204415

     111006957145        111007185330        111007409474        111007622808  
     111007811358        111008018819        111008214176        111008430828  
     111008694673        111008917334        111009134055        111009367929  
     111009620943        111009870546        111010066589        111010277022  
     111010494483        111010727909        111010966005  

111001212672

     111006957167        111007185352        111007409519        111007622819  
     111007811426        111008018853        111008214222        111008430851  
     111008694707        111008917446        111009134156        111009367952  
     111009621113        111009870591        111010066613        111010277055  
     111010494494        111010727998        111010966094  

111001223562

     111006957516        111007185385        111007409520        111007622842  
     111007811448        111008018932        111008214491        111008430895  
     111008694741        111008917457        111009134167        111009368133  
     111009621393        111009870603        111010066657        111010277112  
     111010494506        111010728078        111010966117  

111001227971

     111006957774        111007185431        111007409597        111007622864  
     111007811459        111008018943        111008214503        111008430974  
     111008694820        111008917480        111009134246        111009368177  
     111009621416        111009870625        111010066691        111010277202  
     111010494540        111010728113        111010966128  

111001228792

     111006957932        111007185442        111007409609        111007622909  
     111007811561        111008018954        111008214570        111008431076  
     111008694831        111008917525        111009134257        111009368245  
     111009621450        111009870658        111010066703        111010277280  
     111010494551        111010728124        111010966218  

111001236667

     111006957987        111007185521        111007409643        111007622987  
     111007811617        111008019034        111008214592        111008431087  
     111008694909        111008917558        111009134268        111009368256  
     111009621708        111009870805        111010066781        111010277369  
     111010494584        111010728225        111010966230  

111001242787

     111006958146        111007185532        111007409711        111007623089  
     111007811639        111008019056        111008214772        111008431100  
     111008695078        111008917581        111009134291        111009368313  
     111009621898        111009870894        111010066905        111010277482  
     111010494595        111010728315        111010966320  

111001246253

     111006958258        111007185745        111007409801        111007623225  
     111007811673        111008019203        111008214806        111008431245  
     111008695124        111008917592        111009134358        111009368560  
     111009622170        111009870951        111010067142        111010277550  
     111010494607        111010728450        111010966331  

111001250146

     111006958269        111007185756        111007409968        111007623236  
     111007811707        111008019214        111008214941        111008431335  
     111008695179        111008917615        111009134448        111009368593  
     111009622260        111009871154        111010067164        111010277561  
     111010494618        111010728595        111010966375  

111001253295

     111006958281        111007185813        111007410027        111007623258  
     111007811785        111008019225        111008214952        111008431403  
     111008695225        111008917705        111009134493        111009368649  
     111009622361        111009871165        111010067287        111010277628  
     111010494629        111010728708        111010966522  

111001256300

     111006958427        111007185914        111007410050        111007623269  
     111007811796        111008019258        111008214963        111008431425  
     111008695258        111008917750        111009134516        111009368706  
     111009622406        111009871198        111010067388        111010277639  
     111010494630        111010728720        111010966555  

111001256333

     111006958584        111007185925        111007410061        111007623281  
     111007811932        111008019337        111008214985        111008431616  
     111008695359        111008917884        111009134651        111009368739  
     111009622473        111009871514        111010067467        111010277640  
     111010494663        111010728731        111010966656  

111001256760

     111006958618        111007186016        111007410162        111007623393  
     111007811954        111008019450        111008215010        111008431672  
     111008695405        111008917941        111009134684        111009368740  
     111009622518        111009871570        111010067502        111010277707  
     111010494685        111010728810        111010966724  

111001257996

     111006958753        111007186106        111007410195        111007623506  
     111007812001        111008019461        111008215032        111008431740  
     111008695449        111008917952        111009134842        111009368751  
     111009622653        111009871750        111010067524        111010277741  
     111010494708        111010728854        111010966858  

111001265041

     111006959259        111007186140        111007410241        111007623641  
     111007812045        111008019506        111008215133        111008431829  
     111008695483        111008917996        111009134875        111009368841  
     111009622811        111009871794        111010067603        111010277752  
     111010494719        111010728922        111010966881  

111001268954

     111006959361        111007186252        111007410296        111007623674  
     111007812191        111008019629        111008215188        111008431841  
     111008695539        111008918021        111009134954        111009368874  
     111009622912        111009871895        111010068109        111010277774  
     111010494742        111010728999        111010967028  

111001269663

     111006959541        111007186331        111007410375        111007623810  
     111007812292        111008019641        111008215391        111008431908  
     111008695584        111008918087        111009134965        111009368885  
     111009623160        111009871907        111010068154        111010277987  
     111010494786        111010729057        111010967084  

111001271183

     111006960093        111007186522        111007410487        111007624035  
     111007812326        111008019753        111008215425        111008431920  
     111008695607        111008918111        111009134976        111009368931  
     111009623182        111009872032        111010068165        111010277998  
     111010494821        111010729181        111010967321  

111001272993

     111006960172        111007186566        111007410511        111007624046  
     111007812449        111008019775        111008215627        111008432099  
     111008695775        111008918177        111009134987        111009368942  
     111009623283        111009872087        111010068187        111010278012  
     111010494900        111010729259        111010967444  

111001276087

     111006960262        111007186612        111007410533        111007624114  
     111007812461        111008019786        111008215661        111008432246  
     111008695821        111008918278        111009135034        111009368986  
     111009623687        111009872155        111010068503        111010278045  
     111010495204        111010729327        111010967556  

111001278540

     111006960295        111007186702        111007410544        111007624125  
     111007812708        111008019898        111008215717        111008432279  
     111008695854        111008918324        111009135045        111009369077  
     111009623890        111009872188        111010068581        111010278157  
     111010495293        111010729361        111010967578  

111001278911

     111006960396        111007186713        111007410612        111007624316  
     111007812821        111008019966        111008215739        111008432358  
     111008695876        111008918403        111009135056        111009369099  
     111009624251        111009872199        111010068592        111010278179  
     111010495305        111010729484        111010967589  

111001284794

     111006960543        111007186779        111007410634        111007624338  
     111007812832        111008019977        111008215841        111008432448  
     111008695887        111008918414        111009135225        111009369202  
     111009624396        111009872256        111010068738        111010278225  
     111010495316        111010729888        111010967657  

111001284817

     111006960712        111007186870        111007410645        111007624428  
     111007812887        111008019988        111008215919        111008432460  
     111008695911        111008918458        111009135270        111009369493  
     111009624464        111009872313        111010068806        111010278427  
     111010495642        111010729990        111010967714  

111001288800

     111006960868        111007187107        111007410690        111007624440  
     111007812922        111008019999        111008215942        111008432482  
     111008696024        111008918515        111009135292        111009369516  
     111009624521        111009872324        111010068828        111010278483  
     111010495721        111010730059        111010967804  

111001291095

     111006960925        111007187275        111007410702        111007624608  
     111007812944        111008020441        111008216033        111008432594  
     111008696035        111008918537        111009135382        111009369651  
     111009624565        111009872346        111010068907        111010278652  
     111010495743        111010730093        111010967848  

111001296898

     111006960947        111007187310        111007410724        111007624642  
     111007812955        111008020452        111008216077        111008432673  
     111008696046        111008918717        111009135450        111009369987  
     111009624655        111009872548        111010069065        111010278663  
     111010495822        111010730273        111010967882  

111001299554

     111006960970        111007187321        111007410814        111007624787  
     111007812966        111008020508        111008216167        111008432707  
     111008696079        111008918739        111009135483        111009369998  
     111009624789        111009872559        111010069155        111010278900  
     111010495923        111010730307        111010967938  

111001304966

     111006961184        111007187466        111007410904        111007624800  
     111007812999        111008020597        111008216178        111008432729  
     111008696147        111008918784        111009135506        111009370035  
     111009625319        111009872571        111010069166        111010278933  
     111010496003        111010730329        111010967950  

111001314574

     111006961274        111007187512        111007410915        111007624855  
     111007813035        111008020632        111008216190        111008432842  
     111008696248        111008918919        111009135528        111009370080  
     111009625353        111009872650        111010069201        111010279079  
     111010496126        111010730598        111010967972  

111001322258

     111006961319        111007187534        111007410971        111007624877  
     111007813125        111008020700        111008216213        111008432875  
     111008696530        111008918953        111009135607        111009370147  
     111009625454        111009872661        111010069212        111010279204  
     111010496182        111010730611        111010968029  

111001323956

     111006961409        111007187545        111007410982        111007624934  
     111007813259        111008020867        111008216268        111008432965  
     111008696563        111008918964        111009135674        111009370181  
     111009625522        111009872672        111010069234        111010279271  
     111010496193        111010730734        111010968041  

111001331539

     111006961487        111007187657        111007411006        111007624967  
     111007813316        111008020878        111008216325        111008433337  
     111008696596        111008919000        111009135696        111009370327  
     111009625566        111009872694        111010069290        111010279338  
     111010496272        111010730813        111010968074  

111001340348

     111006961678        111007187691        111007411028        111007625014  
     111007813327        111008020889        111008216404        111008433393  
     111008696664        111008919022        111009135753        111009370338  
     111009625577        111009872807        111010069368        111010279574  
     111010496306        111010730914        111010968153  

111001350518

     111006961724        111007187703        111007411040        111007625104  
     111007813372        111008020935        111008216583        111008433416  
     111008696989        111008919033        111009135887        111009370349  
     111009625599        111009872896        111010069571        111010279608  
     111010496351        111010731016        111010968164  

111001350697

     111006961948        111007187736        111007411084        111007625137  
     111007813440        111008021015        111008216628        111008433427  
     111008697171        111008919189        111009135922        111009370394  
     111009625803        111009873011        111010069649        111010279664  
     111010496485        111010731106        111010968175  

111001354589

     111006961960        111007187837        111007411118        111007625238  
     111007813484        111008021037        111008216651        111008433461  
     111008697632        111008919325        111009135944        111009370417  
     111009625836        111009873033        111010069694        111010279721  
     111010496508        111010731151        111010968209  

111001370633

     111006962095        111007187916        111007411141        111007625249  
     111007813495        111008021138        111008216752        111008433483  
     111008697722        111008919347        111009135977        111009370495  
     111009625870        111009873088        111010069739        111010279776  
     111010496531        111010731476        111010968232  

111001380184

     111006962118        111007187972        111007411196        111007625317  
     111007813596        111008021172        111008216808        111008433595  
     111008697799        111008919415        111009136079        111009370529  
     111009626141        111009873235        111010070023        111010279833  
     111010496676        111010731487        111010968254  

111001385022

     111006962242        111007188029        111007411297        111007625441  
     111007813631        111008021217        111008216831        111008433720  
     111008697823        111008919549        111009136361        111009370574  
     111009626208        111009873257        111010070067        111010279899  
     111010496744        111010731544        111010968287  

111001385853

     111006962297        111007188063        111007411309        111007625733  
     111007813653        111008021239        111008216842        111008433775  
     111008698149        111008919583        111009136439        111009370620  
     111009626523        111009873268        111010070090        111010279901  
     111010497138        111010731623        111010968456  

111001385864

     111006962411        111007188131        111007411398        111007625812  
     111007813675        111008021419        111008216864        111008433810  
     111008698217        111008919606        111009136495        111009370754  
     111009626590        111009873280        111010070236        111010279912  
     111010497273        111010731667        111010968467  

111001392794

     111006962523        111007188197        111007411466        111007625878  
     111007813697        111008021420        111008216932        111008433832  
     111008698374        111008919639        111009136710        111009370822  
     111009626635        111009873347        111010070304        111010279934  
     111010497295        111010731678        111010968478  

111001393751

     111006962556        111007188210        111007411501        111007625902  
     111007813743        111008021543        111008217179        111008434002  
     111008698486        111008919695        111009136732        111009371025  
     111009626725        111009873493        111010070528        111010279945  
     111010497307        111010731836        111010968490  

111001396800

     111006962590        111007188322        111007411747        111007625946  
     111007813822        111008021611        111008217180        111008434035  
     111008698767        111008919774        111009137014        111009371047  
     111009626747        111009873583        111010070573        111010280004  
     111010497318        111010731858        111010968546  

111001397609

     111006962668        111007188388        111007411871        111007626060  
     111007813844        111008021644        111008217269        111008434237  
     111008698778        111008919909        111009137126        111009371104  
     111009626804        111009873662        111010070629        111010280015  
     111010497329        111010731926        111010968636  

111001399162

     111006962679        111007188489        111007411961        111007626082  
     111007813945        111008021655        111008217281        111008434327  
     111008699005        111008919965        111009137159        111009371159  
     111009626938        111009873741        111010070652        111010280071  
     111010497330        111010732062        111010968704  

111001411628

     111006962714        111007188614        111007412018        111007626172  
     111007814137        111008021688        111008217371        111008434361  
     111008699151        111008919976        111009137216        111009371205  
     111009626972        111009873820        111010070708        111010280161  
     111010497497        111010732084        111010968759  

111001411729

     111006962758        111007188625        111007412096        111007626228  
     111007814261        111008021891        111008217382        111008434383  
     111008699308        111008920046        111009137238        111009371227  
     111009627153        111009873897        111010070786        111010280217  
     111010497521        111010732253        111010968793  

111001411819

     111006962871        111007188636        111007412131        111007626284  
     111007814306        111008022049        111008217393        111008434451  
     111008699375        111008920068        111009137632        111009371261  
     111009627243        111009873932        111010070843        111010280240  
     111010497633        111010732400        111010968805  

111001414058

     111006962882        111007188681        111007412142        111007626295  
     111007814418        111008022083        111008217472        111008434596  
     111008699410        111008920181        111009137766        111009371283  
     111009627591        111009874034        111010071114        111010280273  
     111010497767        111010732433        111010968894  

111001425779

     111006962949        111007188917        111007412175        111007626363  
     111007814452        111008022106        111008217528        111008434686  
     111008699432        111008920271        111009137799        111009371294  
     111009627625        111009874045        111010071169        111010280295  
     111010497835        111010732501        111010968906  

111001430102

     111006962950        111007188928        111007412298        111007626419  
     111007814621        111008022151        111008217641        111008434709  
     111008699544        111008920282        111009137812        111009371317  
     111009627760        111009874056        111010071170        111010280318  
     111010497846        111010732578        111010968940  

111001441766

     111006962961        111007188939        111007412355        111007626431  
     111007814700        111008022162        111008218035        111008434800  
     111008699588        111008920394        111009137890        111009371463  
     111009627917        111009874067        111010071181        111010280374  
     111010497857        111010732714        111010969064  

111001447852

     111006963030        111007188951        111007412399        111007626598  
     111007814801        111008022184        111008218057        111008435306  
     111008699634        111008920518        111009138082        111009371553  
     111009628019        111009874078        111010071237        111010280442  
     111010497914        111010732837        111010969075  

111001461757

     111006963085        111007189097        111007412423        111007626611  
     111007814867        111008022230        111008218248        111008435340  
     111008699757        111008920686        111009138251        111009371654  
     111009628176        111009874157        111010071293        111010280486  
     111010497936        111010732905        111010969198  

111001473402

     111006963142        111007189109        111007412489        111007626756  
     111007814980        111008022375        111008218316        111008435373  
     111008699937        111008920697        111009138262        111009371676  
     111009628187        111009874281        111010071327        111010280666  
     111010497947        111010732938        111010969200  

111001475741

     111006963221        111007189345        111007412782        111007626891  
     111007815071        111008022409        111008218349        111008435418  
     111008699960        111008920754        111009138295        111009371845  
     111009628255        111009874315        111010071350        111010280688  
     111010497969        111010733029        111010969312  

111001478171

     111006963388        111007189367        111007412906        111007626936  
     111007815149        111008022443        111008218495        111008435508  
     111008700086        111008920888        111009138341        111009371913  
     111009628378        111009874416        111010071406        111010280712  
     111010498038        111010733232        111010969356  

111001478373

     111006963412        111007189569        111007412917        111007627016  
     111007815161        111008022522        111008218585        111008435632  
     111008700110        111008921171        111009138453        111009371957  
     111009628514        111009874506        111010071462        111010280778  
     111010498083        111010733243        111010969389  

111001495103

     111006963535        111007189604        111007412973        111007627061  
     111007815228        111008022533        111008218642        111008435676  
     111008700187        111008921272        111009138464        111009372093  
     111009628525        111009874539        111010071507        111010280802  
     111010498162        111010733333        111010969705  

111001500616

     111006963568        111007189671        111007413121        111007627162  
     111007815363        111008022656        111008218653        111008435700  
     111008700200        111008921294        111009138475        111009372116  
     111009628558        111009874573        111010071709        111010280835  
     111010498375        111010733636        111010969749  

111001502146

     111006963658        111007189930        111007413222        111007627195  
     111007815419        111008022667        111008218697        111008435722  
     111008700244        111008921441        111009138554        111009372127  
     111009628569        111009874595        111010071800        111010280970  
     111010498409        111010733658        111010969772  

111001522182

     111006963704        111007189941        111007413266        111007627229  
     111007815497        111008022713        111008219126        111008435777  
     111008700266        111008921654        111009138981        111009372161  
     111009628626        111009874663        111010072025        111010281049  
     111010498454        111010733715        111010969828  

111001526456

     111006963793        111007189985        111007413390        111007627274  
     111007815509        111008022746        111008219182        111008435913  
     111008700277        111008921799        111009139184        111009372318  
     111009628761        111009874720        111010072081        111010281061  
     111010498465        111010733805        111010969839  

111001527086

     111006963906        111007190268        111007413413        111007627397  
     111007815587        111008022836        111008219216        111008436059  
     111008700288        111008921801        111009139195        111009372352  
     111009628862        111009874797        111010072216        111010281094  
     111010498498        111010733872        111010969974  

111001530653

     111006963940        111007190347        111007413435        111007627409  
     111007815600        111008022971        111008219272        111008436352  
     111008700424        111008921834        111009139229        111009372374  
     111009628884        111009875080        111010072227        111010281128  
     111010499219        111010733962        111010970156  

111001532431

     111006963951        111007190415        111007413536        111007627421  
     111007815701        111008023028        111008219294        111008436408  
     111008700569        111008921856        111009139331        111009372408  
     111009629009        111009875248        111010072261        111010281207  
     111010499264        111010734165        111010970190  

 

SCH-A-3



--------------------------------------------------------------------------------

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

  

Receivables

111001534141    111006963962    111007190471    111007413626    111007627487   
111007815712    111008023040    111008219317    111008436543    111008700660   
111008921878    111009139454    111009372497    111009629122    111009875350   
111010072463    111010281432    111010499332    111010734176    111010970202
111001551779    111006964165    111007190549    111007413637    111007627500   
111007815734    111008023051    111008219339    111008436554    111008700682   
111008921890    111009139498    111009372543    111009629313    111009875631   
111010072508    111010281555    111010499501    111010734200    111010970224
111001557944    111006964198    111007190864    111007413671    111007627522   
111007815789    111008023163    111008219340    111008436633    111008700761   
111008922060    111009139544    111009372633    111009629582    111009876047   
111010072856    111010281566    111010499679    111010734288    111010970280
111001565741    111006964266    111007190921    111007413682    111007627544   
111007815790    111008023499    111008219418    111008436699    111008700817   
111008922082    111009139588    111009372655    111009629694    111009876058   
111010072902    111010281577    111010499725    111010734446    111010970336
111001571568    111006964299    111007191090    111007413840    111007627555   
111007815835    111008023501    111008219452    111008436734    111008700930   
111008922093    111009139678    111009372936    111009629784    111009876081   
111010072946    111010281645    111010499826    111010734514    111010970370
111001578206    111006964435    111007191102    111007414065    111007627577   
111007815857    111008023589    111008219474    111008436767    111008701267   
111008922116    111009139702    111009372970    111009629807    111009876092   
111010073093    111010281892    111010499837    111010734592    111010970404
111001579870    111006964457    111007191168    111007414100    111007627768   
111007815868    111008023602    111008219531    111008436914    111008701357   
111008922183    111009139768    111009373083    111009629841    111009876261   
111010073161    111010281926    111010499860    111010734660    111010970448
111001585091    111006964570    111007191203    111007414144    111007627858   
111007815891    111008023613    111008219823    111008436981    111008701379   
111008922228    111009139858    111009373364    111009630045    111009876395   
111010073262    111010281959    111010499905    111010734749    111010970471
111001590918    111006964615    111007191258    111007414234    111007627993   
111007815969    111008023703    111008220049    111008436992    111008701425   
111008922251    111009140221    111009373397    111009630157    111009876430   
111010073318    111010281971    111010499916    111010734772    111010970516
111001594721    111006964637    111007191270    111007414278    111007628040   
111007815981    111008023758    111008220128    111008437195    111008701492   
111008922262    111009140344    111009373555    111009630191    111009876654   
111010073329    111010281993    111010499949    111010734952    111010970550
111001596644    111006964648    111007191382    111007414290    111007628051   
111007816005    111008023769    111008220139    111008437241    111008701582   
111008922486    111009140490    111009373645    111009630292    111009876676   
111010073330    111010282051    111010499961    111010734974    111010970606
111001605870    111006964727    111007191416    111007414571    111007628095   
111007816016    111008023792    111008220241    111008437353    111008701638   
111008922576    111009140535    111009373702    111009630348    111009876700   
111010073341    111010282062    111010499983    111010735043    111010970673
111001615792    111006964738    111007191663    111007414672    111007628141   
111007816061    111008023815    111008220308    111008437409    111008701751   
111008922767    111009140715    111009373814    111009630405    111009876711   
111010073374    111010282073    111010500021    111010735133    111010970730
111001616445    111006964794    111007191775    111007414762    111007628208   
111007816083    111008023848    111008220364    111008437487    111008701807   
111008922824    111009140726    111009373825    111009630472    111009876744   
111010073789    111010282084    111010500087    111010735256    111010970752
111001619842    111006964862    111007191966    111007414829    111007628220   
111007816094    111008023871    111008220511    111008437511    111008701874   
111008922857    111009140748    111009374275    111009630584    111009876823   
111010073857    111010282152    111010500111    111010735324    111010970897
111001622442    111006964873    111007192002    111007414896    111007628343   
111007816117    111008023961    111008220566    111008437533    111008702033   
111008922879    111009140827    111009374400    111009630618    111009876889   
111010073868    111010282219    111010500201    111010735335    111010970909
111001626974    111006964895    111007192091    111007414920    111007628387   
111007816195    111008024052    111008220656    111008437555    111008702077   
111008923049    111009140883    111009374444    111009630629    111009877059   
111010073958    111010282231    111010500234    111010735391    111010970998
111001639800    111006965076    111007192192    111007414953    111007628488   
111007816241    111008024063    111008220678    111008437623    111008702099   
111008923173    111009141019    111009374477    111009630663    111009877071   
111010074016    111010282253    111010500245    111010735458    111010971012
111001648282    111006965201    111007192259    111007415088    111007628499   
111007816252    111008024298    111008220690    111008437689    111008702291   
111008923263    111009141042    111009374499    111009630674    111009877116   
111010074151    111010282264    111010500278    111010735548    111010971078
111001661793    111006965357    111007192293    111007415314    111007628534   
111007816308    111008024300    111008220702    111008437779    111008702651   
111008923364    111009141064    111009374545    111009630685    111009877318   
111010074218    111010282321    111010500290    111010735650    111010971124
111001663313    111006965469    111007192349    111007415527    111007628589   
111007816364    111008024311    111008220791    111008437870    111008702819   
111008923454    111009141233    111009374602    111009630720    111009877341   
111010074296    111010282534    111010500302    111010735874    111010971180
111001672054    111006965605    111007192350    111007415572    111007628714   
111007816375    111008024333    111008220847    111008437959    111008702853   
111008923500    111009141299    111009374680    111009630843    111009877396   
111010074319    111010282578    111010500458    111010735975    111010971191
111001673831    111006965649    111007192417    111007415617    111007628927   
111007816432    111008024344    111008220904    111008438163    111008702886   
111008923566    111009141334    111009374714    111009630865    111009877420   
111010074409    111010282590    111010500515    111010736033    111010971292
111001675259    111006965773    111007192439    111007415639    111007628972   
111007816487    111008024377    111008220937    111008438309    111008702910   
111008923645    111009141446    111009374725    111009630933    111009877464   
111010074454    111010282668    111010500649    111010736044    111010971304
111001677060    111006965795    111007192484    111007415695    111007628983   
111007816623    111008024401    111008221039    111008438310    111008703034   
111008923779    111009141468    111009374893    111009630944    111009877699   
111010074465    111010282725    111010500739    111010736101    111010971337
111001678522    111006965852    111007192697    111007415752    111007629018   
111007816634    111008024412    111008221185    111008438343    111008703269   
111008923825    111009141615    111009374994    111009631158    111009877789   
111010074487    111010282815    111010500829    111010736134    111010971450
111001693877    111006965863    111007192721    111007416023    111007629175   
111007816779    111008024535    111008221477    111008438501    111008703461   
111008923836    111009141637    111009375007    111009631260    111009877824   
111010074511    111010282837    111010500896    111010736145    111010971461
111001696511    111006966011    111007192743    111007416089    111007629186   
111007816780    111008024579    111008221523    111008438624    111008703517   
111008923870    111009141648    111009375063    111009631338    111009877846   
111010074656    111010282859    111010500953    111010736213    111010971472
111001697163    111006966044    111007192798    111007416191    111007629221   
111007816836    111008024647    111008221556    111008438657    111008703685   
111008924130    111009141716    111009375142    111009631349    111009877936   
111010074713    111010282871    111010501279    111010736268    111010971517
111001704375    111006966123    111007192811    111007416416    111007629287   
111007816937    111008024681    111008221714    111008438679    111008703809   
111008924196    111009141895    111009375243    111009631361    111009878038   
111010074780    111010282927    111010501538    111010736381    111010971539
111001719786    111006966279    111007192855    111007416483    111007629298   
111007816971    111008024872    111008221758    111008438725    111008703887   
111008924321    111009142009    111009375254    111009631383    111009878050   
111010074825    111010282994    111010501921    111010736673    111010971607
111001722128    111006966358    111007193104    111007416517    111007629344   
111007817051    111008024883    111008221770    111008438837    111008703922   
111008924433    111009142043    111009375366    111009631406    111009878083   
111010074959    111010283209    111010502168    111010736864    111010971629
111001723118    111006966404    111007193115    111007416540    111007629355   
111007817130    111008024962    111008221792    111008439074    111008704147   
111008924534    111009142470    111009375399    111009631440    111009878195   
111010075084    111010283434    111010502179    111010736954    111010971652
111001724366    111006966482    111007193193    111007416618    111007629366   
111007817185    111008025097    111008221859    111008439108    111008704181   
111008924635    111009142560    111009375434    111009631518    111009878207   
111010075185    111010283490    111010502247    111010736998    111010971719
111001731049    111006966897    111007193250    111007416630    111007629377   
111007817196    111008025143    111008221860    111008439209    111008704349   
111008924657    111009142582    111009375467    111009631530    111009878308   
111010075219    111010283502    111010502292    111010737078    111010971810
111001733254    111006966976    111007193395    111007416696    111007629502   
111007817208    111008025299    111008221893    111008439311    111008704350   
111008924668    111009142762    111009375580    111009631541    111009878319   
111010075286    111010283658    111010502304    111010737258    111010971843
111001755685    111006966987    111007193553    111007416809    111007629603   
111007817343    111008025356    111008222108    111008439434    111008704439   
111008924703    111009142919    111009375883    111009631642    111009878432   
111010075332    111010283737    111010502382    111010737360    111010971944
111001756653    111006967450    111007193586    111007416966    111007629681   
111007817354    111008025693    111008222164    111008439467    111008704529   
111008924781    111009143033    111009376019    111009631743    111009878544   
111010075387    111010283805    111010502472    111010737472    111010972068
111001762728    111006967461    111007193597    111007416977    111007629692   
111007817422    111008025705    111008222276    111008439524    111008704552   
111008924950    111009143202    111009376020    111009631776    111009878779   
111010075398    111010283850    111010502506    111010737517    111010972079
111001763336    111006967696    111007193621    111007417158    111007629850   
111007817455    111008025716    111008222311    111008439579    111008704800   
111008924994    111009143280    111009376075    111009631978    111009878869   
111010075477    111010283861    111010502685    111010737551    111010972091
111001791753    111006967708    111007193698    111007417259    111007629861   
111007817679    111008025749    111008222322    111008439603    111008704822   
111008925119    111009143437    111009376143    111009632069    111009878937   
111010075523    111010283883    111010502708    111010737562    111010972125
111001793058    111006967720    111007193711    111007417406    111007629906   
111007817769    111008025839    111008222344    111008439748    111008704833   
111008925197    111009143460    111009376255    111009632193    111009878948   
111010075567    111010283917    111010502731    111010737629    111010972158
111001808639    111006967742    111007193867    111007417439    111007629928   
111007817837    111008025851    111008222489    111008439771    111008704956   
111008925265    111009143572    111009376525    111009632216    111009878960   
111010075646    111010283995    111010503079    111010737652    111010972215
111001848789    111006967786    111007193890    111007417495    111007630122   
111007817950    111008025873    111008222490    111008439984    111008705069   
111008925344    111009143640    111009376569    111009632238    111009878993   
111010075680    111010284019    111010503226    111010737696    111010972259
111001860581    111006967821    111007193913    111007417530    111007630133   
111007817961    111008025907    111008222591    111008440010    111008705159   
111008925355    111009143741    111009376783    111009632250    111009879028   
111010075714    111010284053    111010503248    111010737955    111010972361
111001865058    111006967843    111007194048    111007417552    111007630278   
111007817983    111008025952    111008222669    111008440065    111008705182   
111008925366    111009143831    111009376851    111009632261    111009879039   
111010075725    111010284064    111010503361    111010737977    111010972473
111001869546    111006967911    111007194172    111007417596    111007630324   
111007818221    111008026144    111008222748    111008440302    111008705250   
111008925399    111009143909    111009376895    111009632452    111009879286   
111010075769    111010284075    111010503495    111010738024    111010972574
111001938611    111006967922    111007194284    111007417608    111007630357   
111007818232    111008026188    111008222771    111008440346    111008705272   
111008925423    111009143965    111009376930    111009632485    111009879310   
111010075859    111010284154    111010503552    111010738068    111010972596
111001940119    111006968046    111007194329    111007417989    111007630481   
111007818276    111008026212    111008222838    111008440425    111008705317   
111008925614    111009144225    111009376941    111009632508    111009879354   
111010075905    111010284176    111010503585    111010738417    111010972721
111001984601    111006968136    111007194330    111007417990    111007630560   
111007818490    111008026289    111008222906    111008440436    111008705429   
111008925636    111009144247    111009377009    111009632531    111009879534   
111010076007    111010284198    111010503709    111010738529    111010972800
111002007327    111006968158    111007194453    111007418104    111007630571   
111007818568    111008026335    111008222962    111008440605    111008705485   
111008925715    111009144371    111009377021    111009632609    111009879668   
111010076063    111010284200    111010503710    111010738574    111010972822
111002018789    111006968215    111007194509    111007418193    111007630616   
111007818614    111008026447    111008222984    111008440650    111008705508   
111008925726    111009144405    111009377100    111009632643    111009879770   
111010076085    111010284266    111010503754    111010738585    111010972833
111002030705    111006968259    111007194565    111007418238    111007630650   
111007818726    111008026481    111008223031    111008440661    111008705519   
111008925748    111009144449    111009377212    111009632777    111009879859   
111010076096    111010284299    111010503787    111010738697    111010972990
111002087819    111006968439    111007194633    111007418283    111007630739   
111007818872    111008026515    111008223053    111008440683    111008705553   
111008925917    111009144483    111009377234    111009632979    111009879893   
111010076108    111010284301    111010503844    111010738765    111010973003
111002125193    111006968495    111007194688    111007418362    111007630740   
111007818883    111008026650    111008223086    111008440739    111008705676   
111008925973    111009144641    111009377470    111009633431    111009879916   
111010076142    111010284312    111010503888    111010738811    111010973069
111002141157    111006968608    111007194756    111007418418    111007630863   
111007818906    111008026694    111008223143    111008440762    111008705766   
111008925995    111009144696    111009377481    111009633554    111009879938   
111010076175    111010284323    111010503934    111010739115    111010973081
111002162105    111006968844    111007194835    111007418531    111007630874   
111007818917    111008026728    111008223165    111008440784    111008705889   
111008926110    111009144887    111009377559    111009633576    111009879961   
111010076232    111010284334    111010504025    111010739126    111010973519
111002237579    111006968855    111007194891    111007418564    111007630919   
111007818940    111008026807    111008223176    111008440863    111008705935   
111008926435    111009144900    111009377649    111009633880    111009879983   
111010076366    111010284480    111010504047    111010739159    111010973586
111002245051    111006968877    111007194925    111007418597    111007630931   
111007818962    111008026829    111008223244    111008440942    111008705946   
111008926446    111009145024    111009377740    111009634061    111009879994   
111010076399    111010284536    111010504126    111010739250    111010973610
111002289341    111006968888    111007195038    111007418698    111007630975   
111007818973    111008026830    111008223345    111008441066    111008705991   
111008926457    111009145091    111009377762    111009634106    111009880086   
111010076445    111010284592    111010504216    111010739306    111010973711
111002310470    111006968901    111007195207    111007418722    111007631000   
111007819053    111008026885    111008223390    111008441268    111008706004   
111008926525    111009145136    111009377841    111009634162    111009880143   
111010076478    111010284660    111010504272    111010739362    111010973799
111002359350    111006968956    111007195241    111007418913    111007631011   
111007819086    111008027000    111008223480    111008441358    111008706059   
111008926536    111009145192    111009377863    111009634184    111009880187   
111010076502    111010284693    111010504283    111010739586    111010973890
111002447101    111006969070    111007195320    111007418957    111007631123   
111007819110    111008027033    111008223525    111008441459    111008706149   
111008926570    111009145350    111009378101    111009634285    111009880198   
111010076524    111010284828    111010504306    111010739722    111010973913
111002562558    111006969081    111007195364    111007419026    111007631246   
111007819121    111008027066    111008223558    111008441460    111008706183   
111008926626    111009145529    111009378123    111009634320    111009880255   
111010076603    111010284840    111010504452    111010739801    111010973968
111002612330    111006969148    111007195397    111007419059    111007631291   
111007819211    111008027189    111008223569    111008441471    111008706239   
111008926716    111009145552    111009378145    111009634498    111009880334   
111010076670    111010284862    111010504508    111010739889    111010974059
111002646944    111006969171    111007195409    111007419093    111007631314   
111007819222    111008027325    111008223761    111008441482    111008706251   
111008926851    111009145800    111009378189    111009634702    111009880367   
111010076681    111010284884    111010504520    111010739902    111010974060
111002658622    111006969193    111007195476    111007419105    111007631369   
111007819301    111008027358    111008223828    111008441594    111008706295   
111008926907    111009145833    111009378303    111009634713    111009880424   
111010076704    111010284918    111010504553    111010740027    111010974071
111003052003    111006969250    111007195498    111007419116    111007631392   
111007819367    111008027415    111008223884    111008441729    111008706475   
111008926985    111009145855    111009378314    111009634791    111009880435   
111010076726    111010284941    111010504609    111010740094    111010974284
111003053105    111006969261    111007195577    111007419217    111007631404   
111007819491    111008027437    111008223974    111008441819    111008706543   
111008927032    111009145967    111009378325    111009634836    111009880479   
111010076737    111010284974    111010504676    111010740117    111010974644
111003055815    111006969384    111007195599    111007419419    111007631415   
111007819547    111008027471    111008224043    111008441910    111008706622   
111008927267    111009146070    111009378358    111009634869    111009880491   
111010076782    111010284985    111010504766    111010740320    111010974701
111003059257    111006969418    111007195690    111007419453    111007631493   
111007819570    111008027505    111008224133    111008441921    111008706688   
111008927302    111009146294    111009378370    111009634937    111009880570   
111010076827    111010284996    111010504823    111010740397    111010974734
111003060013    111006969463    111007195713    111007419464    111007631516   
111007819660    111008027516    111008224155    111008442090    111008706734   
111008927470    111009146328    111009378448    111009635264    111009880581   
111010076838    111010285009    111010504902    111010740522    111010974857
111003066547    111006969597    111007195869    111007419644    111007631527   
111007819693    111008027550    111008224188    111008442270    111008706756   
111008927504    111009146362    111009378493    111009635444    111009880659   
111010076849    111010285076    111010504935    111010740588    111010974925
111003068617    111006969609    111007195937    111007419723    111007631538   
111007819750    111008027617    111008224212    111008442382    111008706778   
111008927537    111009146429    111009378695    111009635499    111009880716   
111010076850    111010285188    111010504980    111010740612    111010975072
111003069898    111006969621    111007195948    111007419879    111007631550   
111007819772    111008027639    111008224223    111008442461    111008706824   
111008927593    111009146508    111009378752    111009635556    111009880727   
111010076894    111010285245    111010505082    111010740780    111010975151
111003070519    111006969698    111007196006    111007419880    111007631572   
111007819783    111008027640    111008224234    111008442494    111008706868   
111008927672    111009146531    111009378796    111009635635    111009880750   
111010076917    111010285414    111010505093    111010740870    111010975195
111003072724    111006969711    111007196343    111007419914    111007631594   
111007819839    111008027673    111008224245    111008442539    111008706925   
111008927784    111009146621    111009378819    111009635680    111009880783   
111010076928    111010285469    111010505240    111010741275    111010975207
111003073589    111006969722    111007196477    111007419925    111007631628   
111007819873    111008027718    111008224290    111008442573    111008706970   
111008927830    111009146687    111009378820    111009635691    111009880806   
111010076995    111010285560    111010505396    111010741286    111010975241
111003075053    111006969777    111007196657    111007420118    111007631640   
111007819952    111008027730    111008224379    111008442629    111008707128   
111008927931    111009146777    111009378853    111009635961    111009880817   
111010077121    111010285605    111010505408    111010741310    111010975252
111003076177    111006969856    111007196680    111007420129    111007631673   
111007819996    111008027752    111008224492    111008442630    111008707140   
111008928022    111009146845    111009378943    111009636153    111009880873   
111010077176    111010285650    111010505420    111010741466    111010975500
111003079057    111006969867    111007196950    111007420174    111007631707   
111007820257    111008027774    111008224605    111008442663    111008707207   
111008928392    111009146913    111009378987    111009636175    111009880918   
111010077222    111010285661    111010505655    111010741624    111010975544

 

SCH-A-4



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111003080914       111006969889       111007196972       111007420219      
111007631730        111007820369        111008027785        111008224706       
111008442731        111008707375        111008928437        111009146935       
111009379012        111009636209        111009880963        111010077277       
111010285740        111010505723        111010741680        111010975566    
111003081296       111006969902       111007197063       111007420242      
111007631741        111007820404        111008027819        111008224728       
111008442753        111008707409        111008928493        111009146946       
111009379135        111009636210        111009880985        111010077301       
111010285896        111010505947        111010741781        111010975601    
111003082826       111006969935       111007197074       111007420253      
111007631752        111007820448        111008027853        111008224751       
111008442977        111008707522        111008928505        111009146957       
111009379146        111009636344        111009881087        111010077312       
111010285931        111010505992        111010741860        111010975678    
111003083513       111006969979       111007197445       111007420376      
111007631763        111007820741        111008028034        111008224762       
111008442988        111008707533        111008928550        111009146991       
111009379180        111009636366        111009881122        111010077345       
111010285997        111010506016        111010741871        111010975724    
111003083591       111006970038       111007197513       111007420387      
111007631909        111007820752        111008028067        111008224920       
111008443046        111008707690        111008928640        111009147127       
111009379337        111009636388        111009881188        111010077378       
111010286066        111010506049        111010741893        111010975791    
111003083658       111006970106       111007197625       111007420398      
111007631910        111007820853        111008028168        111008225088       
111008443068        111008707814        111008928853        111009147138       
111009379348        111009636399        111009881201        111010077491       
111010286101        111010506061        111010741983        111010975915    
111003084008       111006970128       111007197658       111007420523      
111007631943        111007820864        111008028180        111008225156       
111008443079        111008707836        111008928976        111009147172       
111009379922        111009636412        111009881245        111010077514       
111010286134        111010506094        111010742007        111010976006    
111003085379       111006970140       111007197681       111007420545      
111007631987        111007820897        111008028281        111008225167       
111008443147        111008707858        111008929034        111009147183       
111009379999        111009636434        111009881256        111010077558       
111010286189        111010506218        111010742029        111010976264    
111003085492       111006970162       111007197704       111007420613      
111007631998        111007820910        111008028304        111008225178       
111008443158        111008707869        111008929089        111009147307       
111009380193        111009636478        111009881290        111010077570       
111010286257        111010506397        111010742063        111010976310    
111003085571       111006970241       111007197737       111007420837      
111007632012        111007820954        111008028461        111008225202       
111008443495        111008707937        111008929179        111009147318       
111009380205        111009636579        111009881302        111010077581       
111010286392        111010506421        111010742243        111010976365    
111003086404       111006970252       111007197850       111007420882      
111007632146        111007821012        111008028540        111008225280       
111008443574        111008707948        111008929438        111009147363       
111009380283        111009636603        111009881706        111010077604       
111010286639        111010506599        111010742344        111010976433    
111003086707       111006970274       111007197883       111007421041      
111007632180        111007821090        111008028786        111008225347       
111008443596        111008707982        111008929472        111009147396       
111009380463        111009636614        111009881852        111010077626       
111010286729        111010506690        111010742456        111010976512    
111003086831       111006970319       111007198097       111007421388      
111007632270        111007821180        111008028876        111008225370       
111008443608        111008707993        111008929506        111009147464       
111009380485        111009636692        111009881896        111010077648       
111010286763        111010506735        111010742490        111010976590    
111003086987       111006970331       111007198198       111007421546      
111007632315        111007821236        111008028933        111008225404       
111008443642        111008708095        111008929584        111009147509       
111009380553        111009636715        111009881953        111010077659       
111010286831        111010506757        111010742568        111010976613    
111003087607       111006970342       111007198211       111007421603      
111007632337        111007821292        111008029024        111008225448       
111008443967        111008708365        111008929708        111009147532       
111009380700        111009636760        111009882033        111010077693       
111010286910        111010506779        111010742603        111010976736    
111003089249       111006970364       111007198299       111007421737      
111007632348        111007821371        111008029035        111008225482       
111008444148        111008708433        111008929753        111009147565       
111009380777        111009636850        111009882077        111010077716       
111010286965        111010506780        111010742704        111010976781    
111003091871       111006970375       111007198402       111007421894      
111007632371        111007821416        111008029169        111008225505       
111008444261        111008708501        111008929775        111009147598       
111009380845        111009636951        111009882099        111010077749       
111010287001        111010506803        111010742715        111010976949    
111003092298       111006970397       111007198413       111007422075      
111007632517        111007821438        111008029181        111008225538       
111008444272        111008708523        111008929900        111009147778       
111009380867        111009637064        111009882224        111010077761       
111010287146        111010506814        111010742748        111010976950    
111003093109       111006970421       111007198491       111007422198      
111007632539        111007821652        111008029327        111008225594       
111008444339        111008708703        111008929933        111009147802       
111009380890        111009637222        111009882235        111010077772       
111010287157        111010506870        111010742973        111010976972    
111003093402       111006970432       111007198604       111007422211      
111007632630        111007821753        111008029349        111008225606       
111008444407        111008708972        111008929988        111009147835       
111009380913        111009637288        111009882280        111010077828       
111010287236        111010506904        111010743031        111010977018    
111003094931       111006970443       111007198615       111007422345      
111007632663        111007821911        111008029383        111008225662       
111008444418        111008709007        111008929999        111009147879       
111009380991        111009637299        111009882404        111010077839       
111010287270        111010506915        111010743110        111010977085    
111003096102       111006970454       111007198626       111007422592      
111007632809        111007821922        111008029394        111008225718       
111008444755        111008709108        111008930069        111009147903       
111009381015        111009637312        111009882448        111010077873       
111010287304        111010506971        111010743187        111010977355    
111003100175       111006970476       111007198716       111007422637      
111007632810        111007821933        111008029462        111008225932       
111008444799        111008709119        111008930126        111009147936       
111009381048        111009637345        111009882482        111010077884       
111010287337        111010507039        111010743323        111010977456    
111003105136       111006970544       111007198783       111007422693      
111007632911        111007821988        111008029563        111008225954       
111008444801        111008709209        111008930137        111009147947       
111009381059        111009637367        111009882583        111010077907       
111010287416        111010507040        111010743378        111010977467    
111003105192       111006970555       111007199201       111007423021      
111007632966        111007822024        111008029709        111008226124       
111008444878        111008709210        111008930182        111009148140       
111009381161        111009637378        111009882606        111010078032       
111010287630        111010507130        111010743424        111010977489    
111003107273       111006970612       111007199212       111007423065      
111007633079        111007822327        111008029732        111008226135       
111008444979        111008709254        111008930250        111009148173       
111009381172        111009637435        111009882640        111010078043       
111010287685        111010507163        111010743525        111010977557    
111003107824       111006971095       111007199234       111007423076      
111007633169        111007822439        111008029754        111008226203       
111008445105        111008709366        111008930261        111009148285       
111009381217        111009637794        111009882651        111010078111       
111010287753        111010507264        111010743615        111010977591    
111003108667       111006971286       111007199245       111007423100      
111007633181        111007822451        111008029765        111008226247       
111008445116        111008709434        111008930384        111009148308       
111009381240        111009637806        111009882819        111010078122       
111010287810        111010507321        111010743693        111010977636    
111003109095       111006971310       111007199346       111007423234      
111007633316        111007822462        111008029877        111008226281       
111008445284        111008709456        111008930441        111009148353       
111009381363        111009637828        111009882864        111010078133       
111010287832        111010507387        111010743716        111010977647    
111003113641       111006971365       111007199492       111007423492      
111007633327        111007822495        111008029888        111008226292       
111008445307        111008709467        111008930531        111009148869       
111009381374        111009637930        111009882965        111010078144       
111010287898        111010507455        111010743750        111010977669    
111003113854       111006971376       111007199559       111007423739      
111007633372        111007822530        111008029956        111008226528       
111008445330        111008709502        111008930542        111009149073       
111009381644        111009638021        111009883146        111010078166       
111010288068        111010507545        111010744032        111010977692    
111003115025       111006971826       111007199593       111007423942      
111007633518        111007822574        111008029990        111008226540       
111008445341        111008709513        111008930564        111009149107       
111009381677        111009638065        111009883179        111010078177       
111010288215        111010507589        111010744065        111010977737    
111003115452       111006971882       111007199638       111007424022      
111007633664        111007822653        111008030026        111008226551       
111008445352        111008709535        111008930609        111009149118       
111009381723        111009638076        111009883281        111010078188       
111010288383        111010507602        111010744100        111010977748    
111003118613       111006971961       111007199683       111007424055      
111007633776        111007822697        111008030116        111008226595       
111008445408        111008709546        111008930711        111009149253       
111009381846        111009638155        111009883292        111010078201       
111010288394        111010507613        111010744133        111010977782    
111003122179       111006972120       111007199694       111007424156      
111007633855        111007822956        111008030138        111008226685       
111008445431        111008709568        111008930722        111009149310       
111009381925        111009638278        111009883371        111010078212       
111010288428        111010507635        111010744290        111010977861    
111003124463       111006972153       111007199997       111007424268      
111007633866        111007823003        111008030295        111008226696       
111008445453        111008709579        111008930733        111009149387       
111009381936        111009638335        111009883393        111010078256       
111010288518        111010507703        111010744391        111010977917    
111003124609       111006972243       111007200125       111007424370      
111007634058        111007823036        111008030341        111008226719       
111008445464        111008709692        111008930878        111009149433       
111009382016        111009638357        111009883449        111010078278       
111010288709        111010507714        111010744447        111010977984    
111003125554       111006972254       111007200192       111007424639      
111007634148        111007823047        111008030611        111008226821       
111008445486        111008709760        111008930991        111009149455       
111009382027        111009638368        111009883506        111010078436       
111010288754        111010507769        111010744649        111010978019    
111003126274       111006972423       111007200215       111007424640      
111007634160        111007823137        111008030880        111008226898       
111008445813        111008709838        111008931138        111009149523       
111009382061        111009638380        111009883595        111010078582       
111010288800        111010507927        111010744706        111010978053    
111003129558       111006972489       111007200316       111007424853      
111007634193        111007823216        111008030958        111008227024       
111008445936        111008710009        111008931161        111009149534       
111009382184        111009638425        111009883618        111010078920       
111010288811        111010508018        111010744795        111010978211    
111003129682       111006972502       111007200765       111007424864      
111007634216        111007823373        111008031049        111008227103       
111008445981        111008710010        111008931206        111009149545       
111009382229        111009638470        111009883719        111010078931       
111010289058        111010508030        111010744852        111010978244    
111003130426       111006972546       111007200787       111007424943      
111007634441        111007823384        111008031061        111008227169       
111008445992        111008710076        111008931284        111009149871       
111009382454        111009638515        111009883809        111010078975       
111010289115        111010508085        111010744863        111010978299    
111003130998       111006972568       111007200833       111007425056      
111007634531        111007823452        111008031218        111008227181       
111008446094        111008710098        111008931295        111009149949       
111009382487        111009638571        111009883821        111010079044       
111010289227        111010508243        111010744920        111010978435    
111003131405       111006972838       111007200877       111007425124      
111007634542        111007823496        111008031229        111008227204       
111008446106        111008710256        111008931318        111009150064       
111009382577        111009638616        111009884057        111010079066       
111010289250        111010508276        111010745178        111010978446    
111003133564       111006972906       111007200956       111007425214      
111007634553        111007823531        111008031252        111008227260       
111008446229        111008710414        111008931329        111009150109       
111009382667        111009638627        111009884114        111010079202       
111010289294        111010508333        111010745235        111010978547    
111003134138       111006973020       111007201025       111007425359      
111007634564        111007823722        111008031319        111008227372       
111008446285        111008710458        111008931352        111009150154       
111009382690        111009638818        111009884158        111010079235       
111010289340        111010508344        111010745246        111010978558    
111003139694       111006973109       111007201250       111007425405      
111007634575        111007823733        111008031320        111008227440       
111008446331        111008710627        111008931363        111009150200       
111009382713        111009638830        111009884181        111010079639       
111010289407        111010508445        111010745257        111010978569    
111003140562       111006973222       111007201597       111007425494      
111007634632        111007823777        111008031331        111008227451       
111008446522        111008710683        111008931453        111009150367       
111009382836        111009638919        111009884226        111010079707       
111010289496        111010508546        111010745280        111010978581    
111003141518       111006973468       111007201609       111007425540      
111007634687        111007823812        111008031443        111008227518       
111008446544        111008710740        111008931554        111009150705       
111009382869        111009639022        111009884327        111010079752       
111010289520        111010508603        111010745437        111010978648    
111003144432       111006973503       111007201621       111007425573      
111007634788        111007823834        111008031500        111008227541       
111008446612        111008710784        111008931677        111009150716       
111009383040        111009639044        111009884361        111010079998       
111010289542        111010508625        111010745527        111010978705    
111003145095       111006973659       111007201722       111007425629      
111007634902        111007823980        111008031511        111008227901       
111008446623        111008710920        111008931688        111009150895       
111009383163        111009639358        111009884440        111010080361       
111010289564        111010508715        111010745640        111010978727    
111003145589       111006973671       111007201744       111007425685      
111007634957        111007824026        111008031555        111008227989       
111008446634        111008710931        111008931802        111009150952       
111009383578        111009639482        111009884563        111010080383       
111010289575        111010508748        111010745662        111010978750    
111003146210       111006973750       111007201801       111007425742      
111007635037        111007824037        111008031577        111008228014       
111008446757        111008710964        111008931813        111009150963       
111009383613        111009639606        111009884596        111010080428       
111010289654        111010509042        111010745684        111010978828    
111003147693       111006973839       111007201845       111007425821      
111007635071        111007824048        111008031713        111008228036       
111008446836        111008710997        111008931925        111009151010       
111009383725        111009639617        111009884710        111010080530       
111010289733        111010509053        111010745718        111010978952    
111003149044       111006973895       111007202048       111007425854      
111007635116        111007824093        111008031724        111008228070       
111008446971        111008711099        111008931958        111009151133       
111009383815        111009639718        111009884811        111010080608       
111010289799        111010509143        111010745785        111010978974    
111003149583       111006973918       111007202093       111007426125      
111007635172        111007824138        111008031735        111008228205       
111008446982        111008711112        111008931992        111009151256       
111009383837        111009639763        111009884855        111010080675       
111010289902        111010509176        111010745842        111010979009    
111003150259       111006974234       111007202352       111007426147      
111007635194        111007824262        111008031746        111008228418       
111008447062        111008711123        111008932454        111009151470       
111009383859        111009639796        111009884888        111010080776       
111010289957        111010509211        111010746056        111010979098    
111003151968       111006974256       111007202396       111007426260      
111007635206        111007824374        111008031825        111008228441       
111008447185        111008711202        111008932544        111009151492       
111009383860        111009639819        111009884990        111010080800       
111010289968        111010509233        111010746203        111010979234    
111003152587       111006974278       111007202521       111007426282      
111007635228        111007824475        111008031926        111008228474       
111008447196        111008711651        111008932667        111009151526       
111009383871        111009639909        111009885238        111010080811       
111010289980        111010509244        111010746281        111010979560    
111003153803       111006974313       111007202576       111007426394      
111007635262        111007824486        111008031937        111008228496       
111008447321        111008711662        111008932689        111009151548       
111009384007        111009639965        111009885250        111010080888       
111010290072        111010509277        111010746405        111010979593    
111003155625       111006974324       111007202587       111007426518      
111007635352        111007824497        111008032051        111008228519       
111008447387        111008711718        111008932735        111009151593       
111009384018        111009640002        111009885294        111010080978       
111010290117        111010509299        111010746539        111010979616    
111003157650       111006974548       111007202655       111007426552      
111007635363        111007824565        111008032208        111008228621       
111008447411        111008711785        111008932757        111009151694       
111009384119        111009640259        111009885339        111010081003       
111010290252        111010509334        111010746551        111010979638    
111003158651       111006974559       111007202712       111007426574      
111007635486        111007824587        111008032219        111008228632       
111008447433        111008711796        111008932847        111009151807       
111009384131        111009640484        111009885744        111010081036       
111010290342        111010509413        111010746595        111010979795    
111003159696       111006974605       111007202778       111007426697      
111007635835        111007824655        111008032387        111008228643       
111008447477        111008712056        111008932960        111009151986       
111009384287        111009640518        111009885935        111010081058       
111010290364        111010509446        111010746618        111010979863    
111003160407       111006974751       111007202789       111007426945      
111007635969        111007824699        111008032411        111008228654       
111008447488        111008712067        111008932971        111009152044       
111009384311        111009640530        111009885979        111010081104       
111010290410        111010509457        111010746629        111010979896    
111003162274       111006974807       111007202846       111007427429      
111007635981        111007824891        111008032455        111008228687       
111008447523        111008712124        111008933006        111009152055       
111009384366        111009640664        111009886262        111010081148       
111010290432        111010509503        111010746685        111010979919    
111003162982       111006975123       111007202925       111007427430      
111007636016        111007824969        111008032501        111008228698       
111008447567        111008712180        111008933084        111009152066       
111009384445        111009640754        111009886521        111010081238       
111010290443        111010509525        111010746786        111010980034    
111003166425       111006975145       111007202958       111007427474      
111007636106        111007825162        111008032534        111008228856       
111008447635        111008712191        111008933118        111009152303       
111009384579        111009640888        111009886587        111010081272       
111010290544        111010509592        111010746797        111010980056    
111003172354       111006975189       111007202970       111007427564      
111007636140        111007825319        111008032657        111008228867       
111008447691        111008712225        111008933129        111009152314       
111009384670        111009641081        111009886600        111010081429       
111010290577        111010509828        111010747013        111010980157    
111003174570       111006975235       111007203049       111007427856      
111007636162        111007825476        111008032769        111008228935       
111008447781        111008712315        111008933130        111009152347       
111009384704        111009641193        111009886677        111010081890       
111010290588        111010509839        111010747068        111010980179    
111003177034       111006975257       111007203083       111007428161      
111007636195        111007825588        111008032882        111008229116       
111008447792        111008712472        111008933196        111009152404       
111009384805        111009641351        111009886701        111010081979       
111010290689        111010509862        111010747091        111010980247    
111003177236       111006975369       111007203229       111007428217      
111007636229        111007825601        111008033074        111008229329       
111008447916        111008712584        111008933231        111009152471       
111009384850        111009641430        111009886846        111010082026       
111010290779        111010509884        111010747181        111010980359    
111003179261       111006975404       111007203342       111007428239      
111007636331        111007825634        111008033232        111008229419       
111008447927        111008712641        111008933264        111009152606       
111009384906        111009641474        111009887049        111010082059       
111010290791        111010509895        111010747215        111010980405    
111003179733       111006975831       111007203375       111007428273      
111007636375        111007825702        111008033300        111008229442       
111008448029        111008712797        111008933275        111009152808       
111009385121        111009641542        111009887263        111010082318       
111010290847        111010509996        111010747248        111010980416    
111003180195       111006976001       111007203465       111007428352      
111007636476        111007825791        111008033333        111008229521       
111008448074        111008712887        111008933321        111009152819       
111009385266        111009641665        111009887386        111010082385       
111010290937        111010510000        111010747260        111010980449    
111003185594       111006976089       111007203612       111007428442      
111007636500        111007825836        111008033399        111008229576       
111008448209        111008712898        111008933422        111009152820       
111009385435        111009641801        111009887544        111010082419       
111010290948        111010510033        111010747282        111010980450    
111003186292       111006976124       111007203667       111007428712      
111007636588        111007825881        111008033456        111008229622       
111008448276        111008712900        111008933455        111009152831       
111009385446        111009641878        111009887667        111010082509       
111010290982        111010510044        111010747383        111010980539    
111003187417       111006976247       111007203689       111007428813      
111007636599        111007826040        111008033580        111008229835       
111008448322        111008713204        111008933512        111009153012       
111009385468        111009641889        111009887803        111010082521       
111010291006        111010510134        111010747439        111010980562    
111003187855       111006976270       111007203702       111007428857      
111007636656        111007826231        111008033658        111008229880       
111008448333        111008713215        111008933668        111009153034       
111009385536        111009642059        111009887937        111010082554       
111010291017        111010510189        111010747462        111010980696    
111003187934       111006976292       111007203724       111007428958      
111007636689        111007826343        111008033748        111008229891       
111008448377        111008713349        111008933691        111009153168       
111009385637        111009642093        111009888141        111010082756       
111010291040        111010510257        111010747574        111010980809    
111003189868       111006976506       111007203746       111007429005      
111007636735        111007826589        111008033793        111008229958       
111008448412        111008713406        111008933725        111009153393       
111009385682        111009642138        111009888152        111010082813       
111010291084        111010510268        111010747776        111010981204  

 

SCH-A-5



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111003190073       111006976618       111007203780       111007429038      
111007636746        111007826714        111008033827        111008229969       
111008448434        111008713596        111008933792        111009153405       
111009386010        111009642183        111009888220        111010082947       
111010291545        111010510279        111010747855        111010981259    
111003193627       111006976629       111007203869       111007429230      
111007636814        111007826736        111008033849        111008229970       
111008448603        111008713743        111008933826        111009153483       
111009386098        111009642239        111009888231        111010083184       
111010291859        111010510392        111010748104        111010981271    
111003194527       111006976696       111007203915       111007429252      
111007636825        111007826758        111008033861        111008230039       
111008448614        111008713787        111008933905        111009153764       
111009386290        111009642318        111009888264        111010083443       
111010291916        111010510471        111010748250        111010981563    
111003196114       111006976742       111007204006       111007429555      
111007636993        111007826792        111008033928        111008230141       
111008448704        111008713989        111008933938        111009153810       
111009386447        111009642330        111009888332        111010083544       
111010292041        111010510831        111010748351        111010981653    
111003197834       111006976797       111007204084       111007429566      
111007637028        111007826893        111008033940        111008230163       
111008448760        111008714036        111008933949        111009153832       
111009386661        111009642341        111009888400        111010083555       
111010292052        111010510875        111010748496        111010981912    
111003199140       111006976922       111007204219       111007429588      
111007637051        111007826972        111008034064        111008230208       
111008448793        111008714047        111008933972        111009153933       
111009386706        111009642464        111009888455        111010083869       
111010292063        111010511472        111010748654        111010981923    
111003200334       111006977259       111007204387       111007429656      
111007637286        111007827108        111008034075        111008230275       
111008448883        111008714070        111008933983        111009154013       
111009386863        111009642587        111009888624        111010083881       
111010292175        111010511540        111010748711        111010981934    
111003200491       111006977574       111007204488       111007429678      
111007637309        111007827119        111008034187        111008230310       
111008448939        111008714126        111008933994        111009154057       
111009386942        111009642598        111009888691        111010083959       
111010292186        111010511652        111010748812        111010981978    
111003200660       111006977833       111007204567       111007429735      
111007637332        111007827142        111008034266        111008230400       
111008448962        111008714182        111008934029        111009154091       
111009387011        111009642622        111009888770        111010084118       
111010292209        111010511685        111010748902        111010982003    
111003202471       111006978496       111007204578       111007429814      
111007637365        111007827243        111008034389        111008230422       
111008449031        111008714294        111008934041        111009154103       
111009387033        111009642644        111009888927        111010084208       
111010292311        111010511786        111010748968        111010982081    
111003203416       111006978542       111007204624       111007429937      
111007637387        111007827276        111008034435        111008230488       
111008449266        111008714384        111008934096        111009154114       
111009387099        111009642903        111009889265        111010084332       
111010292333        111010511854        111010749004        111010982092    
111003204192       111006978665       111007204635       111007429959      
111007637466        111007827311        111008034772        111008230512       
111008449334        111008714553        111008934153        111009154136       
111009387112        111009642958        111009889333        111010084343       
111010292489        111010511876        111010749015        111010982227    
111003204428       111006978867       111007204668       111007430018      
111007637488        111007827636        111008034806        111008230523       
111008449390        111008714698        111008934210        111009154192       
111009387178        111009643128        111009889399        111010084534       
111010292490        111010512158        111010749138        111010982249    
111003205889       111006979026       111007204679       111007430489      
111007637523        111007827647        111008034907        111008230679       
111008449402        111008714766        111008934243        111009154226       
111009387202        111009643218        111009889434        111010084613       
111010292524        111010512169        111010749206        111010982294    
111003206510       111006979150       111007204859       111007430557      
111007637602        111007827681        111008035098        111008230680       
111008449536        111008714801        111008934276        111009154338       
111009387325        111009643252        111009889456        111010084635       
111010292669        111010512349        111010749295        111010982306    
111003207779       111006979701       111007204927       111007430591      
111007637657        111007827759        111008035100        111008230758       
111008449558        111008714812        111008934298        111009154350       
111009387392        111009643308        111009889670        111010084668       
111010292715        111010512552        111010749330        111010982373    
111003208387       111006979824       111007205085       111007430636      
111007637668        111007827861        111008035144        111008230792       
111008449570        111008714935        111008934300        111009154530       
111009387415        111009643319        111009889692        111010084736       
111010292793        111010512574        111010749352        111010982407    
111003209254       111006979880       111007205108       111007430861      
111007637691        111007827928        111008035212        111008230804       
111008449660        111008715240        111008934311        111009154686       
111009387516        111009643342        111009889704        111010084792       
111010292917        111010512619        111010749712        111010982441    
111003209535       111006979914       111007205287       111007430939      
111007637770        111007828064        111008035302        111008230837       
111008449749        111008715262        111008934333        111009154754       
111009387527        111009643476        111009889805        111010084804       
111010292962        111010512709        111010749789        111010982485    
111003213248       111006980264       111007205300       111007430984      
111007637860        111007828110        111008035616        111008231041       
111008449772        111008715341        111008934401        111009154822       
111009387550        111009643577        111009889861        111010084949       
111010292973        111010512787        111010749835        111010982687    
111003216027       111006980297       111007205366       111007430995      
111007637893        111007828154        111008035627        111008231131       
111008449895        111008715363        111008934478        111009154923       
111009387561        111009643588        111009889940        111010084994       
111010293020        111010512901        111010750084        111010982698    
111003218300       111006980310       111007205456       111007431019      
111007637938        111007828165        111008035795        111008231298       
111008449985        111008715408        111008934489        111009154945       
111009387594        111009643599        111009890010        111010085030       
111010293042        111010512956        111010750242        111010982733    
111003219873       111006980321       111007205490       111007431042      
111007637961        111007828277        111008035863        111008231333       
111008450000        111008715420        111008934647        111009155058       
111009387673        111009643713        111009890403        111010085074       
111010293121        111010512990        111010750297        111010982834    
111003224880       111006980501       111007205614       111007431053      
111007638131        111007828367        111008035885        111008231344       
111008450011        111008715600        111008934670        111009155070       
111009387695        111009643791        111009890492        111010085085       
111010293143        111010513137        111010750310        111010983060    
111003228042       111006980545       111007205636       111007431132      
111007638197        111007828389        111008035975        111008231399       
111008450022        111008715699        111008934715        111009155351       
111009387842        111009643892        111009890559        111010085142       
111010293312        111010513159        111010750398        111010983116    
111003228468       111006980590       111007205748       111007431187      
111007638221        111007828390        111008036033        111008231434       
111008450055        111008715767        111008934838        111009155362       
111009387909        111009643960        111009890582        111010085287       
111010293378        111010513182        111010750433        111010983138    
111003228536       111006981018       111007205838       111007431222      
111007638276        111007828525        111008036134        111008231546       
111008450088        111008715868        111008934849        111009155452       
111009388001        111009644129        111009890605        111010085298       
111010293389        111010513216        111010750488        111010983240    
111003229223       111006981096       111007205861       111007431288      
111007638300        111007828558        111008036178        111008231715       
111008450134        111008716139        111008934861        111009155519       
111009388089        111009644400        111009890627        111010085568       
111010293390        111010513339        111010750501        111010983329    
111003229346       111006981254       111007205872       111007431334      
111007638344        111007828581        111008036190        111008232086       
111008450156        111008716151        111008934939        111009155531       
111009388135        111009644466        111009890683        111010085580       
111010293413        111010513340        111010750624        111010983330    
111003229706       111006981355       111007205906       111007431356      
111007638388        111007828615        111008036314        111008232110       
111008450189        111008716241        111008935042        111009155597       
111009388270        111009644499        111009890717        111010085771       
111010293424        111010513441        111010750680        111010983352    
111003229997       111006981412       111007205973       111007431390      
111007638434        111007828637        111008036336        111008232187       
111008450404        111008716308        111008935109        111009155609       
111009388304        111009644556        111009890773        111010085861       
111010293457        111010513564        111010750770        111010983385    
111003230078       111006981546       111007206020       111007431402      
111007638478        111007828727        111008036370        111008232356       
111008450460        111008716331        111008935110        111009155610       
111009388405        111009644725        111009890919        111010085883       
111010293491        111010513609        111010750792        111010983486    
111003230281       111006981625       111007206053       111007431592      
111007638636        111007828750        111008036460        111008232390       
111008450505        111008716500        111008935154        111009155845       
111009388449        111009644736        111009890964        111010085917       
111010293503        111010513722        111010750994        111010983543    
111003230731       111006981670       111007206110       111007431660      
111007638670        111007828930        111008036583        111008232514       
111008450628        111008716555        111008935165        111009155867       
111009388450        111009644747        111009891000        111010085973       
111010293525        111010513733        111010751209        111010983598    
111003237367       111006981748       111007206121       111007431727      
111007638726        111007829010        111008036651        111008232648       
111008450741        111008716702        111008935222        111009155902       
111009388461        111009645210        111009891156        111010086075       
111010293693        111010513834        111010751276        111010983600    
111003237536       111006981816       111007206211       111007431828      
111007638760        111007829155        111008036695        111008232693       
111008450752        111008716836        111008935266        111009156004       
111009388472        111009645254        111009891190        111010086121       
111010293884        111010514004        111010751412        111010983712    
111003240068       111006981861       111007206233       111007431930      
111007638771        111007829234        111008036819        111008232738       
111008450932        111008716892        111008935277        111009156015       
111009388618        111009645300        111009891314        111010086143       
111010294021        111010514059        111010751670        111010983778    
111003240934       111006981917       111007206244       111007431996      
111007638793        111007829256        111008036820        111008232750       
111008450954        111008716926        111008935288        111009156048       
111009388629        111009645311        111009891448        111010086187       
111010294043        111010514149        111010751681        111010983846    
111003243948       111006982097       111007206312       111007432021      
111007638906        111007829368        111008036853        111008232794       
111008451203        111008717006        111008935299        111009156059       
111009388719        111009645636        111009891493        111010086457       
111010294155        111010514239        111010751760        111010983891    
111003244310       111006982121       111007206389       111007432111      
111007639020        111007829469        111008036987        111008232817       
111008451461        111008717051        111008935334        111009156071       
111009388809        111009645771        111009891538        111010086660       
111010294177        111010514318        111010751995        111010983925    
111003246367       111006982176       111007206479       111007432144      
111007639132        111007829470        111008037023        111008232839       
111008451506        111008717242        111008935356        111009156251       
111009388887        111009645793        111009891640        111010086682       
111010294199        111010514363        111010752020        111010984027    
111003246659       111006982244       111007206570       111007432199      
111007639222        111007829784        111008037056        111008232952       
111008451663        111008717264        111008935402        111009156262       
111009388911        111009645816        111009891808        111010086862       
111010294223        111010514644        111010752176        111010984274    
111003246873       111006982390       111007206693       111007432212      
111007639323        111007829795        111008037113        111008233098       
111008451933        111008717286        111008935581        111009156295       
111009388966        111009645962        111009891943        111010086895       
111010294234        111010514688        111010752211        111010984342    
111003248246       111006982491       111007206761       111007432223      
111007639378        111007829874        111008037157        111008233111       
111008452002        111008717545        111008935615        111009156385       
111009389136        111009646110        111009892001        111010086929       
111010294302        111010514857        111010752222        111010984375    
111003248291       111006982569       111007206772       111007432267      
111007639569        111007829931        111008037214        111008233256       
111008452035        111008717556        111008935671        111009156509       
111009389158        111009646187        111009892089        111010086963       
111010294470        111010514925        111010752367        111010984386    
111003253523       111006982840       111007206884       111007432302      
111007639581        111007829997        111008037225        111008233335       
111008452080        111008717668        111008935682        111009156510       
111009389169        111009646233        111009892472        111010087009       
111010294526        111010514947        111010752413        111010984498    
111003255794       111006982918       111007206895       111007432346      
111007639828        111007830113        111008037371        111008233492       
111008452136        111008717804        111008935716        111009156576       
111009389417        111009646255        111009892528        111010087021       
111010294593        111010515005        111010752457        111010984566    
111003256481       111006983111       111007207313       111007432403      
111007639840        111007830191        111008037472        111008233515       
111008452181        111008717859        111008935862        111009156644       
111009389574        111009646389        111009892562        111010087043       
111010294661        111010515027        111010752547        111010984779    
111003256537       111006983133       111007207368       111007432469      
111007639963        111007830203        111008037933        111008233605       
111008452316        111008718007        111008935918        111009156734       
111009389697        111009646435        111009892652        111010087098       
111010294986        111010515151        111010752592        111010984881    
111003260712       111006983223       111007207379       111007432582      
111007640044        111007830225        111008038013        111008233661       
111008452541        111008718287        111008935963        111009156958       
111009389743        111009646569        111009892764        111010087122       
111010295033        111010515230        111010752637        111010985129    
111003261971       111006983245       111007207391       111007432616      
111007640123        111007830269        111008038125        111008233706       
111008452563        111008718445        111008936043        111009157005       
111009389787        111009646648        111009892797        111010087166       
111010295189        111010515274        111010752873        111010985174    
111003262073       111006983267       111007207481       111007432773      
111007640257        111007830304        111008038170        111008233795       
111008452608        111008718456        111008936155        111009157140       
111009389798        111009646682        111009892809        111010087199       
111010295279        111010515320        111010752974        111010985196    
111003266976       111006983313       111007207492       111007432818      
111007640314        111007830494        111008038259        111008233852       
111008452619        111008718502        111008936201        111009157229       
111009389811        111009646806        111009892944        111010087391       
111010295381        111010515454        111010753177        111010985376    
111003268350       111006983403       111007207504       111007432841      
111007640325        111007830506        111008038260        111008233863       
111008452642        111008718793        111008936212        111009157241       
111009389855        111009646862        111009892988        111010087425       
111010295437        111010515599        111010753245        111010985499    
111003269799       111006983447       111007207548       111007432874      
111007640426        111007830618        111008038361        111008233908       
111008452653        111008718805        111008936234        111009157386       
111009389877        111009646895        111009893013        111010087436       
111010295459        111010515612        111010753278        111010985501    
111003272142       111006983481       111007208033       111007432885      
111007640437        111007830742        111008038439        111008233986       
111008452710        111008718816        111008936256        111009157421       
111009389978        111009647065        111009893079        111010087458       
111010295471        111010515690        111010753391        111010985556    
111003272737       111006983526       111007208190       111007433033      
111007640459        111007830753        111008038822        111008233997       
111008452765        111008718850        111008936267        111009157454       
111009389989        111009647223        111009893125        111010087481       
111010295796        111010515724        111010753414        111010985613    
111003273749       111006983559       111007208213       111007433077      
111007640516        111007830876        111008038855        111008234011       
111008452800        111008718872        111008936278        111009157500       
111009390105        111009647290        111009893237        111010087560       
111010295819        111010515869        111010753436        111010985691    
111003275246       111006983582       111007208235       111007433101      
111007640549        111007830944        111008038866        111008234112       
111008453069        111008718917        111008936302        111009157533       
111009390363        111009647357        111009893282        111010087605       
111010295897        111010515937        111010753470        111010985769    
111003275460       111006983896       111007208268       111007433123      
111007640550        111007831068        111008039058        111008234178       
111008453238        111008718940        111008936324        111009157599       
111009390419        111009647548        111009893349        111010087616       
111010295987        111010515960        111010753571        111010985770    
111003277934       111006983964       111007208279       111007433167      
111007640594        111007831158        111008039081        111008234224       
111008453250        111008718973        111008936357        111009157612       
111009390420        111009647807        111009893428        111010087740       
111010296247        111010516051        111010753593        111010985804    
111003278261       111006984437       111007208336       111007433178      
111007640729        111007831259        111008039159        111008234235       
111008453340        111008719031        111008936379        111009157678       
111009390565        111009647852        111009893439        111010087751       
111010296696        111010516141        111010753717        111010985905    
111003278272       111006984594       111007208437       111007433280      
111007640785        111007831271        111008039182        111008234246       
111008453474        111008719132        111008936414        111009157768       
111009390598        111009647896        111009893462        111010087818       
111010296742        111010516152        111010753997        111010986029    
111003281344       111006984729       111007208460       111007433460      
111007640808        111007831305        111008039249        111008234369       
111008453531        111008719187        111008936481        111009157825       
111009390789        111009648055        111009893833        111010087830       
111010296843        111010516208        111010754022        111010986030    
111003282581       111006984730       111007208651       111007433471      
111007640831        111007831350        111008039351        111008234392       
111008453744        111008719288        111008936504        111009157847       
111009390790        111009648123        111009893877        111010087920       
111010296854        111010516253        111010754055        111010986085    
111003285540       111006984796       111007208707       111007433639      
111007640886        111007831361        111008039373        111008234516       
111008453856        111008719446        111008936526        111009157869       
111009390824        111009648167        111009893901        111010088022       
111010297136        111010516332        111010754077        111010986120    
111003289465       111006984820       111007208875       111007434135      
111007640897        111007831372        111008039632        111008234606       
111008453946        111008719479        111008936571        111009157870       
111009390857        111009648190        111009894058        111010088189       
111010297192        111010516387        111010754112        111010986209    
111003290074       111006984831       111007208965       111007434281      
111007640954        111007831406        111008039687        111008234695       
111008453979        111008719525        111008936616        111009157904       
111009390880        111009648224        111009894081        111010088235       
111010297428        111010516422        111010754235        111010986210    
111003290928       111006985034       111007209113       111007434371      
111007641012        111007831451        111008039698        111008234729       
111008454004        111008719547        111008936661        111009157959       
111009390947        111009648347        111009894092        111010088392       
111010297440        111010516499        111010754279        111010986322    
111003300212       111006985067       111007209191       111007434382      
111007641056        111007831596        111008039722        111008234730       
111008454015        111008719604        111008936717        111009157993       
111009390970        111009648358        111009894261        111010088459       
111010297495        111010516534        111010754347        111010986388    
111003303057       111006985180       111007209214       111007434483      
111007641124        111007831619        111008039777        111008234819       
111008454037        111008719659        111008936740        111009158118       
111009391016        111009648404        111009894272        111010088471       
111010297529        111010516714        111010754358        111010986423    
111003303787       111006985214       111007209371       111007434517      
111007641191        111007831686        111008039867        111008234921       
111008454059        111008719693        111008936751        111009158152       
111009391230        111009648493        111009894283        111010088482       
111010297552        111010516725        111010754516        111010986546    
111003306869       111006985247       111007209506       111007434630      
111007641203        111007832092        111008040061        111008235012       
111008454060        111008719828        111008936762        111009158512       
111009391263        111009648527        111009894328        111010088549       
111010297596        111010516859        111010754527        111010986603    
111003309402       111006985450       111007209528       111007434764      
111007641236        111007832159        111008040140        111008235067       
111008454206        111008719873        111008936773        111009158567       
111009391296        111009648538        111009894339        111010088550       
111010297686        111010516916        111010754594        111010986670    
111003311337       111006985584       111007209562       111007434775      
111007641247        111007832171        111008040308        111008235157       
111008454228        111008719941        111008936795        111009158602       
111009391331        111009648561        111009894496        111010088594       
111010297754        111010516950        111010754628        111010986681    
111003313384       111006985641       111007209674       111007434786      
111007641348        111007832193        111008040319        111008235214       
111008454262        111008719974        111008936818        111009158994       
111009391386        111009648594        111009894632        111010088606       
111010297800        111010517007        111010754853        111010986771    
111003314385       111006985797       111007209719       111007434887      
111007641360        111007832227        111008040320        111008235236       
111008454330        111008720112        111008936908        111009159063       
111009391465        111009648819        111009894643        111010088752       
111010297899        111010517029        111010754976        111010986928    
111003318299       111006985809       111007209900       111007434955      
111007641438        111007832238        111008040353        111008235281       
111008454352        111008720190        111008936953        111009159254       
111009391498        111009648820        111009894698        111010088886       
111010297923        111010517074        111010755001        111010986939    
111003318592       111006986002       111007210069       111007435013      
111007641449        111007832272        111008040421        111008235371       
111008454408        111008720202        111008936964        111009159265       
111009391566        111009649045        111009894722        111010089045       
111010297934        111010517164        111010755023        111010986962    
111003319997       111006986282       111007210171       111007435158      
111007641472        111007832328        111008040454        111008235438       
111008454420        111008720336        111008936975        111009159423       
111009391678        111009649056        111009894733        111010089089       
111010297989        111010517175        111010755034        111010986973    
111003323329       111006986316       111007210249       111007435260      
111007641528        111007832351        111008040588        111008235528       
111008454497        111008720392        111008937022        111009159456       
111009391959        111009649191        111009894755        111010089180       
111010298036        111010517197        111010755113        111010986995  

 

SCH-A-6



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111003324892       111006986361       111007210250       111007435282      
111007641630        111007832485        111008040645        111008235618       
111008454521        111008720527        111008937077        111009159557       
111009391960        111009649214        111009894799        111010089225       
111010298047        111010517209        111010755135        111010987110    
111003325017       111006986428       111007210261       111007435350      
111007641685        111007832621        111008040746        111008235731       
111008454554        111008720639        111008937088        111009159579       
111009392040        111009649270        111009894812        111010089236       
111010298070        111010517254        111010755179        111010987200    
111003325905       111006986552       111007210283       111007435361      
111007641708        111007832777        111008040780        111008235775       
111008454565        111008720684        111008937099        111009159726       
111009392051        111009649506        111009895015        111010089270       
111010298159        111010517423        111010755269        111010987233    
111003327042       111006986608       111007210317       111007435406      
111007641809        111007832812        111008040993        111008235797       
111008454666        111008720718        111008937145        111009159737       
111009392185        111009649540        111009895037        111010089281       
111010298272        111010517478        111010755326        111010987244    
111003327288       111006986697       111007210496       111007435462      
111007641821        111007832856        111008041118        111008235832       
111008454688        111008720729        111008937167        111009159872       
111009392343        111009649562        111009895060        111010089371       
111010298306        111010517489        111010755371        111010987266    
111003328289       111006986709       111007210564       111007435484      
111007641843        111007832957        111008041174        111008235843       
111008454699        111008720796        111008937189        111009159939       
111009392354        111009649595        111009895116        111010089382       
111010298496        111010517502        111010755393        111010987402    
111003328403       111006986811       111007210586       111007435518      
111007641988        111007832980        111008041343        111008235966       
111008454745        111008720819        111008937190        111009160155       
111009392466        111009649641        111009895149        111010089393       
111010298508        111010517557        111010755405        111010987435    
111003328582       111006986945       111007210609       111007435529      
111007642079        111007833093        111008041354        111008236103       
111008454802        111008721034        111008937235        111009160199       
111009392590        111009649742        111009895172        111010089427       
111010298610        111010517579        111010755506        111010987716    
111003330822       111006986956       111007210687       111007435574      
111007642125        111007833138        111008041433        111008236136       
111008454879        111008721045        111008937257        111009160403       
111009392602        111009649797        111009895239        111010089607       
111010298632        111010517636        111010755528        111010987749    
111003334242       111006987003       111007210698       111007435642      
111007642248        111007833228        111008041444        111008236237       
111008454969        111008721135        111008937280        111009160481       
111009392680        111009649887        111009895240        111010089641       
111010298722        111010517793        111010755562        111010987806    
111003337111       111006987069       111007210755       111007435934      
111007642271        111007833273        111008041499        111008236305       
111008454981        111008721269        111008937291        111009160504       
111009392972        111009649922        111009895329        111010089708       
111010298788        111010517805        111010755584        111010987907    
111003338178       111006987070       111007210801       111007436069      
111007642316        111007833318        111008041523        111008236417       
111008454992        111008721292        111008937314        111009160560       
111009393041        111009649933        111009895330        111010089719       
111010298812        111010517827        111010755685        111010987985    
111003338639       111006987216       111007210834       111007436081      
111007642349        111007833464        111008041602        111008236451       
111008455005        111008721348        111008937336        111009160650       
111009393074        111009650115        111009895374        111010089911       
111010298924        111010517872        111010755753        111010988009    
111003340968       111006987272       111007210856       111007436193      
111007642361        111007833486        111008041635        111008236473       
111008455106        111008721416        111008937347        111009160920       
111009393085        111009650160        111009895420        111010089933       
111010299060        111010517951        111010755775        111010988065    
111003342285       111006987328       111007210913       111007436205      
111007642383        111007833521        111008041691        111008236529       
111008455117        111008721551        111008937369        111009160942       
111009393265        111009650182        111009895442        111010090003       
111010299105        111010518042        111010755821        111010988155    
111003343714       111006987362       111007211093       111007436261      
111007642563        111007833598        111008041725        111008236619       
111008455173        111008721652        111008937370        111009161033       
111009393300        111009650238        111009895486        111010090261       
111010299172        111010518097        111010755843        111010988199    
111003345200       111006987452       111007211116       111007436306      
111007642743        111007833701        111008041758        111008236642       
111008455252        111008721663        111008937381        111009161314       
111009393658        111009650294        111009895576        111010090306       
111010299385        111010518132        111010755966        111010988234    
111003345750       111006987463       111007211149       111007436395      
111007642800        111007833723        111008041804        111008236743       
111008455319        111008721720        111008937392        111009161392       
111009393669        111009650452        111009895598        111010090328       
111010299431        111010518211        111010756002        111010988302    
111003348630       111006987531       111007211183       111007436429      
111007642877        111007833778        111008041815        111008236754       
111008455397        111008721764        111008937527        111009161549       
111009393782        111009650531        111009895611        111010090339       
111010299475        111010518334        111010756024        111010988324    
111003349237       111006987564       111007211273       111007436496      
111007642899        111007833891        111008041859        111008236923       
111008455555        111008721809        111008937550        111009161864       
111009393906        111009650564        111009895677        111010090351       
111010299543        111010518367        111010756046        111010988436    
111003351016       111006987632       111007211295       111007436531      
111007642912        111007833958        111008041882        111008236934       
111008455623        111008721876        111008937695        111009161910       
111009393984        111009650597        111009895914        111010090575       
111010299565        111010518457        111010756080        111010988447    
111003352949       111006987777       111007211374       111007436553      
111007642934        111007833981        111008041927        111008237058       
111008455689        111008721911        111008937763        111009162001       
111009394008        111009650610        111009895969        111010090755       
111010299576        111010518525        111010756259        111010988616    
111003353232       111006987788       111007211408       111007436597      
111007642956        111007834049        111008042030        111008237104       
111008455779        111008721944        111008938630        111009162102       
111009394053        111009650632        111009895970        111010090867       
111010299587        111010518592        111010756282        111010988638    
111003360678       111006987834       111007211419       111007436609      
111007643014        111007834050        111008042209        111008237115       
111008455780        111008721999        111008938708        111009162124       
111009394075        111009650711        111009895992        111010090889       
111010299655        111010518660        111010756383        111010988649    
111003363402       111006987889       111007211565       111007436676      
111007643025        111007834061        111008042265        111008237193       
111008455870        111008722125        111008938786        111009162214       
111009394176        111009650788        111009896005        111010090902       
111010299677        111010518693        111010756439        111010988740    
111003366034       111006987968       111007211600       111007436744      
111007643137        111007834274        111008042366        111008237227       
111008455993        111008722204        111008938865        111009162292       
111009394389        111009650834        111009896016        111010090980       
111010299745        111010518716        111010756507        111010988762    
111003366494       111006988093       111007211622       111007436889      
111007643249        111007834320        111008042377        111008237362       
111008456040        111008722260        111008938876        111009162315       
111009394480        111009650878        111009896139        111010091037       
111010299790        111010518749        111010756631        111010988863    
111003367035       111006988138       111007211790       111007436935      
111007643250        111007834342        111008042399        111008237429       
111008456051        111008722271        111008938944        111009162427       
111009394660        111009650902        111009896162        111010091307       
111010299824        111010518772        111010756642        111010988986    
111003368317       111006988352       111007211813       111007436968      
111007643272        111007834500        111008042434        111008237531       
111008456365        111008722282        111008938999        111009162528       
111009394671        111009650935        111009896229        111010091352       
111010299857        111010518806        111010756765        111010989011    
111003372637       111006988408       111007211880       111007436979      
111007643339        111007834511        111008042489        111008237542       
111008456376        111008722327        111008939024        111009162540       
111009394996        111009651048        111009896230        111010091510       
111010299903        111010518839        111010756798        111010989022    
111003374662       111006988486       111007211903       111007436991      
111007643384        111007834623        111008042524        111008237586       
111008456567        111008722394        111008939103        111009162551       
111009395032        111009651183        111009896252        111010091879       
111010299914        111010518918        111010756800        111010989189    
111003378149       111006988543       111007211970       111007437105      
111007643430        111007834814        111008042579        111008237597       
111008456590        111008722439        111008939147        111009162629       
111009395065        111009651206        111009896274        111010091903       
111010299925        111010518930        111010756811        111010989202    
111003382425       111006988554       111007212005       111007437284      
111007643485        111007834825        111008042603        111008237711       
111008456859        111008722541        111008939226        111009162809       
111009395133        111009651228        111009896296        111010091936       
111010300007        111010519054        111010756888        111010989246    
111003383381       111006988688       111007212566       111007437385      
111007643508        111007834948        111008042715        111008237777       
111008456871        111008722563        111008939282        111009162922       
111009395199        111009651240        111009896331        111010091969       
111010300029        111010519122        111010756956        111010989325    
111003384630       111006989016       111007212623       111007437408      
111007643586        111007835073        111008042737        111008237812       
111008456882        111008722608        111008939316        111009163068       
111009395256        111009651341        111009896375        111010091970       
111010300063        111010519188        111010757014        111010989358    
111003385158       111006989027       111007212780       111007437420      
111007643610        111007835208        111008042894        111008237878       
111008457030        111008722642        111008939327        111009163260       
111009395290        111009651374        111009896588        111010092027       
111010300074        111010519245        111010757058        111010989381    
111003385529       111006989151       111007212825       111007437453      
111007643621        111007835219        111008042906        111008238048       
111008457052        111008722697        111008939529        111009163327       
111009395380        111009651442        111009896601        111010092094       
111010300243        111010519290        111010757070        111010989943    
111003386553       111006989229       111007212869       111007437510      
111007643676        111007835253        111008042939        111008238071       
111008457524        111008722732        111008939530        111009163349       
111009395391        111009651453        111009896791        111010092432       
111010300298        111010519414        111010757306        111010989954    
111003386924       111006989274       111007212959       111007437521      
111007643722        111007835275        111008042973        111008238149       
111008457726        111008722811        111008939765        111009163350       
111009395526        111009651543        111009896803        111010092465       
111010300401        111010519447        111010757520        111010990013    
111003387554       111006989375       111007213039       111007437554      
111007643799        111007835343        111008043008        111008238183       
111008457748        111008722844        111008939833        111009163530       
111009395593        111009651644        111009896881        111010092487       
111010300445        111010519470        111010757553        111010990091    
111003387701       111006989601       111007213051       111007437598      
111007643935        111007835354        111008043019        111008238475       
111008457805        111008722855        111008939866        111009163956       
111009395605        111009651688        111009896926        111010092498       
111010300524        111010519492        111010757564        111010990169    
111003389961       111006989690       111007213073       111007437611      
111007643991        111007835365        111008043154        111008238486       
111008457849        111008723519        111008939899        111009164092       
111009395751        111009651699        111009896971        111010092667       
111010300580        111010519515        111010757597        111010990170    
111003390480       111006990029       111007213118       111007437891      
111007644026        111007835466        111008043187        111008238509       
111008457928        111008723564        111008939989        111009164328       
111009395863        111009651745        111009896982        111010092689       
111010300962        111010519638        111010757744        111010990260    
111003393034       111006990052       111007213129       111007437903      
111007644105        111007835477        111008043198        111008238532       
111008457940        111008723597        111008940217        111009164609       
111009395919        111009651914        111009897017        111010092702       
111010301097        111010519661        111010757755        111010990305    
111003395687       111006990108       111007213264       111007437914      
111007644149        111007835488        111008043222        111008238789       
111008457962        111008723722        111008940363        111009164687       
111009396033        111009652038        111009897141        111010092746       
111010301109        111010519717        111010757801        111010990316    
111003401270       111006990399       111007213422       111007437925      
111007644183        111007835770        111008043277        111008238846       
111008458019        111008723744        111008940464        111009164711       
111009396167        111009652072        111009897152        111010092803       
111010301132        111010519784        111010757867        111010990417    
111003404486       111006990524       111007213466       111007437947      
111007644206        111007835860        111008043312        111008238969       
111008458031        111008723755        111008940486        111009164766       
111009396268        111009652128        111009897398        111010092904       
111010301323        111010519795        111010757924        111010990631    
111003404699       111006990737       111007213477       111007438072      
111007644217        111007835972        111008043457        111008239083       
111008458176        111008723902        111008940587        111009165004       
111009396279        111009652241        111009897477        111010093073       
111010301334        111010519852        111010758116        111010990743    
111003405072       111006990805       111007213556       111007438094      
111007644240        111007836119        111008043491        111008239117       
111008458222        111008723946        111008940598        111009165116       
111009396280        111009652263        111009897545        111010093095       
111010301356        111010519863        111010758149        111010990765    
111003405139       111006990894       111007213624       111007438106      
111007644431        111007836120        111008043592        111008239173       
111008458266        111008724015        111008940655        111009165172       
111009396358        111009652353        111009897567        111010093163       
111010301389        111010519874        111010758330        111010990844    
111003407276       111006990984       111007213668       111007438162      
111007644442        111007836142        111008043659        111008239218       
111008458299        111008724059        111008940666        111009165206       
111009396426        111009652487        111009897646        111010093242       
111010301435        111010519953        111010758486        111010990866    
111003408323       111006991301       111007213714       111007438218      
111007644453        111007836186        111008043716        111008239229       
111008458389        111008724105        111008940677        111009165240       
111009396437        111009652522        111009897714        111010093455       
111010301468        111010519997        111010758622        111010990945    
111003409492       111006991312       111007213848       111007438241      
111007644475        111007836243        111008043727        111008239364       
111008458413        111008724138        111008940701        111009165363       
111009396505        111009652544        111009897747        111010093512       
111010301503        111010520089        111010758813        111010990956    
111003414779       111006991592       111007213871       111007438320      
111007644509        111007836265        111008043873        111008239421       
111008458536        111008724149        111008940712        111009165420       
111009396549        111009652555        111009897804        111010093602       
111010301828        111010520090        111010758846        111010990967    
111003419325       111006991637       111007213905       111007438397      
111007644532        111007836276        111008043884        111008239634       
111008458547        111008724172        111008940745        111009165442       
111009396606        111009652577        111009897837        111010093725       
111010301839        111010520247        111010758868        111010991384    
111003420798       111006991727       111007213950       111007438409      
111007644576        111007836298        111008043952        111008239689       
111008458750        111008724206        111008940756        111009165699       
111009396628        111009652634        111009897938        111010093837       
111010301862        111010520393        111010759083        111010991429    
111003421968       111006991839       111007214018       111007438410      
111007644611        111007836377        111008044111        111008239690       
111008458761        111008724239        111008940767        111009165712       
111009396831        111009652645        111009898096        111010093916       
111010301996        111010520461        111010759274        111010991519    
111003422239       111006991907       111007214298       111007438421      
111007644622        111007836399        111008044212        111008239735       
111008458794        111008724352        111008940789        111009165824       
111009396921        111009652667        111009898186        111010094142       
111010302043        111010520540        111010759432        111010991575    
111003425153       111006992188       111007214322       111007438432      
111007644633        111007836490        111008044302        111008239858       
111008458862        111008724363        111008940790        111009165891       
111009396954        111009652678        111009898243        111010094322       
111010302100        111010520595        111010759544        111010991586    
111003425355       111006992391       111007214478       111007438454      
111007644644        111007836546        111008044379        111008240131       
111008458918        111008724374        111008940813        111009165936       
111009396965        111009652724        111009898355        111010094333       
111010302155        111010520652        111010759599        111010991610    
111003426378       111006992616       111007214490       111007438511      
111007644655        111007836636        111008044380        111008240164       
111008458974        111008724385        111008941128        111009166027       
111009396976        111009652757        111009898388        111010094377       
111010302212        111010520685        111010759634        111010991700    
111003428336       111006992751       111007214614       111007438612      
111007644701        111007836658        111008044425        111008240186       
111008459177        111008724442        111008941173        111009166038       
111009397023        111009652780        111009898489        111010094445       
111010302256        111010520696        111010759667        111010991766    
111003429629       111006992807       111007214658       111007438634      
111007644802        111007836704        111008044515        111008240197       
111008459212        111008724453        111008941184        111009166274       
111009397113        111009652881        111009898490        111010094513       
111010302537        111010520708        111010759702        111010991777    
111003430137       111006992852       111007214669       111007438656      
111007644925        111007836760        111008044605        111008240210       
111008459245        111008724486        111008941421        111009166320       
111009397124        111009652982        111009898513        111010094603       
111010302560        111010520742        111010759791        111010991799    
111003431194       111006992920       111007214681       111007438702      
111007644947        111007836771        111008044694        111008240221       
111008459526        111008724521        111008941577        111009166386       
111009397135        111009653130        111009898546        111010094647       
111010302571        111010520797        111010759892        111010991823    
111003431240       111006993000       111007214737       111007438779      
111007645151        111007836782        111008044739        111008240333       
111008459571        111008724633        111008941612        111009166410       
111009397179        111009653152        111009898603        111010094737       
111010302582        111010521024        111010760412        111010991845    
111003431734       111006993134       111007214782       111007438836      
111007645308        111007836849        111008044740        111008240434       
111008459627        111008724655        111008941724        111009166487       
111009397214        111009653196        111009898681        111010094759       
111010302593        111010521035        111010760434        111010991856    
111003431813       111006993167       111007214984       111007438858      
111007645410        111007836995        111008044762        111008240456       
111008459672        111008724688        111008941869        111009166702       
111009397236        111009653613        111009898805        111010094805       
111010302627        111010521079        111010760535        111010991935    
111003432241       111006993213       111007215008       111007438869      
111007645421        111007837008        111008044795        111008240490       
111008459683        111008724778        111008941926        111009166803       
111009397292        111009653635        111009898838        111010094827       
111010302706        111010521170        111010760557        111010991968    
111003433949       111006993336       111007215020       111007438870      
111007645476        111007837064        111008044818        111008240502       
111008459706        111008724824        111008941948        111009166814       
111009397337        111009653646        111009898928        111010094850       
111010302728        111010521215        111010760658        111010992071    
111003443401       111006993460       111007215075       111007438926      
111007645702        111007837143        111008044908        111008240669       
111008459717        111008724879        111008942219        111009166892       
111009397360        111009653792        111009898973        111010094872       
111010302751        111010521271        111010760681        111010992105    
111003444301       111006993651       111007215097       111007438959      
111007645713        111007837277        111008045189        111008240827       
111008459841        111008724914        111008942398        111009166915       
111009397450        111009653859        111009899042        111010094962       
111010302874        111010521394        111010760906        111010992138    
111003444659       111006993954       111007215132       111007439051      
111007645746        111007837299        111008045279        111008240951       
111008459852        111008724970        111008942422        111009167017       
111009397494        111009653871        111009899165        111010095176       
111010302919        111010521462        111010761053        111010992150    
111003447955       111006994225       111007215154       111007439208      
111007645779        111007837334        111008045381        111008241020       
111008459885        111008725049        111008942545        111009167118       
111009397562        111009654052        111009899200        111010095187       
111010302975        111010521495        111010761075        111010992228    
111003451073       111006994269       111007215211       111007439220      
111007645847        111007837390        111008045459        111008241121       
111008460179        111008725050        111008942613        111009167129       
111009397595        111009654085        111009899334        111010095255       
111010303268        111010521653        111010761266        111010992251    
111003460343       111006994540       111007215255       111007439297      
111007645869        111007837402        111008045482        111008241176       
111008460214        111008725128        111008942703        111009167185       
111009397832        111009654096        111009899435        111010095299       
111010303336        111010521721        111010761312        111010992341    
111003462154       111006994562       111007215334       111007439400      
111007645892        111007837435        111008045718        111008241323       
111008460450        111008725140        111008942714        111009167219       
111009397843        111009654388        111009899457        111010095323       
111010303426        111010521732        111010761378        111010992352    
111003467597       111006994629       111007215389       111007439556      
111007645915        111007837479        111008045796        111008241334       
111008460584        111008725274        111008942758        111009167321       
111009398035        111009654456        111009899468        111010095367       
111010303482        111010521787        111010761480        111010992419    
111003471143       111006994786       111007215558       111007439994      
111007645948        111007837570        111008045897        111008241413       
111008460630        111008725331        111008942848        111009167354       
111009398091        111009654489        111009899626        111010095389       
111010303516        111010521811        111010761637        111010992453    
111003471334       111006994797       111007215637       111007440693      
111007646006        111007837604        111008045910        111008241558       
111008460753        111008725386        111008942950        111009167365       
111009398248        111009654546        111009899637        111010095480       
111010303527        111010521833        111010761693        111010992598    
111003472436       111006994865       111007215682       111007440817      
111007646028        111007837682        111008045921        111008241604       
111008460988        111008725410        111008943007        111009167411       
111009398484        111009654614        111009899659        111010095659       
111010303583        111010521967        111010761716        111010992699  

 

SCH-A-7



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111003472694       111006994966       111007215738       111007440895      
111007646051        111007837705        111008045932        111008241637       
111008461002        111008725432        111008943052        111009167422       
111009398619        111009654704        111009899671        111010095738       
111010303707        111010521990        111010761750        111010992701    
111003476542       111006995046       111007215828       111007441032      
111007646095        111007837873        111008045954        111008241693       
111008461114        111008725443        111008943142        111009167433       
111009398765        111009654759        111009899738        111010095828       
111010303752        111010522003        111010761851        111010992723    
111003477026       111006995057       111007215840       111007441177      
111007646242        111007837907        111008045965        111008241705       
111008461226        111008725454        111008943243        111009167466       
111009398811        111009654883        111009899851        111010095929       
111010303910        111010522069        111010761873        111010992756    
111003479871       111006995125       111007215862       111007441324      
111007646343        111007837918        111008045976        111008241716       
111008461237        111008725487        111008943276        111009167534       
111009398833        111009655042        111009899873        111010096098       
111010303976        111010522126        111010761996        111010992802    
111003481278       111006995215       111007215873       111007441380      
111007646354        111007837929        111008045987        111008241761       
111008461259        111008725522        111008943298        111009167556       
111009398877        111009655312        111009899884        111010096122       
111010303987        111010522148        111010762043        111010992824    
111003481694       111006995260       111007215884       111007441436      
111007646398        111007837930        111008046034        111008241794       
111008461372        111008725689        111008943502        111009167646       
111009399069        111009655378        111009899941        111010096188       
111010303998        111010522182        111010762076        111010993005    
111003482044       111006995383       111007215918       111007441582      
111007646422        111007838076        111008046056        111008241828       
111008461383        111008725735        111008943524        111009167679       
111009399104        111009655389        111009900023        111010096234       
111010304001        111010522238        111010762087        111010993173    
111003483179       111006995462       111007215985       111007441694      
111007646545        111007838098        111008046124        111008241941       
111008461664        111008725757        111008943591        111009167703       
111009399115        111009655390        111009900056        111010096368       
111010304056        111010522317        111010762290        111010993285    
111003484013       111006995541       111007216043       111007441773      
111007646556        111007838133        111008046180        111008241974       
111008461721        111008725780        111008943614        111009167714       
111009399317        111009655446        111009900168        111010096379       
111010304102        111010522340        111010762335        111010993331    
111003484945       111006995552       111007216144       111007441841      
111007646589        111007838188        111008046281        111008242065       
111008461765        111008725803        111008943715        111009167747       
111009399362        111009655514        111009900179        111010096391       
111010304113        111010522429        111010762368        111010993498    
111003487601       111006995945       111007216166       111007442482      
111007646792        111007838223        111008046304        111008242122       
111008461877        111008725836        111008943939        111009167758       
111009399441        111009655547        111009900180        111010096481       
111010304304        111010522463        111010762605        111010993623    
111003488893       111006995967       111007216188       111007442538      
111007646871        111007838234        111008046348        111008242223       
111008462047        111008725858        111008944008        111009167770       
111009399463        111009655558        111009900326        111010096526       
111010304416        111010522564        111010762706        111010993634    
111003491482       111006996104       111007216223       111007442550      
111007646972        111007838245        111008046360        111008242335       
111008462227        111008725870        111008944031        111009167804       
111009399542        111009655648        111009900337        111010096593       
111010304427        111010522621        111010762740        111010993959    
111003492977       111006996384       111007216256       111007442640      
111007647007        111007838357        111008046450        111008242458       
111008462249        111008725881        111008944109        111009167837       
111009399711        111009655705        111009900348        111010096605       
111010304517        111010522676        111010762762        111010993960    
111003493259       111006996429       111007216267       111007442651      
111007647041        111007838380        111008046461        111008242504       
111008462250        111008725904        111008944143        111009167871       
111009399722        111009655727        111009900359        111010096649       
111010304573        111010522733        111010762795        111010993971    
111003494328       111006996496       111007216335       111007442673      
111007647074        111007838773        111008046483        111008242649       
111008462283        111008725926        111008944187        111009167882       
111009400141        111009655738        111009900461        111010096683       
111010304708        111010522799        111010762818        111010994118    
111003495723       111006996564       111007216380       111007443034      
111007647120        111007838807        111008046506        111008242807       
111008462553        111008725937        111008944301        111009167905       
111009400152        111009655817        111009900517        111010096706       
111010304731        111010522823        111010762863        111010994196    
111003497736       111006996621       111007216740       111007443124      
111007647131        111007838818        111008046517        111008242863       
111008462586        111008725948        111008944413        111009168018       
111009400174        111009656032        111009900551        111010096717       
111010304742        111010522890        111010762964        111010994220    
111003500506       111006996823       111007216920       111007443337      
111007647186        111007838896        111008046584        111008242919       
111008462621        111008725960        111008944479        111009168041       
111009400231        111009656054        111009900630        111010096728       
111010304775        111010523026        111010763224        111010994264    
111003502339       111006997059       111007216964       111007443595      
111007647221        111007838942        111008046630        111008243189       
111008462801        111008725982        111008944525        111009168322       
111009400354        111009656065        111009900696        111010096863       
111010304809        111010523048        111010763257        111010994433    
111003505646       111006997116       111007217044       111007443607      
111007647298        111007839077        111008046663        111008243381       
111008463048        111008725993        111008944536        111009168355       
111009400365        111009656098        111009900708        111010096919       
111010304832        111010523071        111010763370        111010994444    
111003505837       111006997161       111007217314       111007443764      
111007647322        111007839178        111008046933        111008243426       
111008463284        111008726354        111008944570        111009168467       
111009400422        111009656256        111009900742        111010097011       
111010304854        111010523138        111010763493        111010994455    
111003512655       111006997183       111007217381       111007443922      
111007647333        111007839358        111008046966        111008243471       
111008463363        111008726398        111008944604        111009168478       
111009400433        111009656313        111009900764        111010097077       
111010304898        111010523149        111010763718        111010994736    
111003513432       111006997341       111007217459       111007444002      
111007647344        111007839426        111008046999        111008243482       
111008463374        111008726679        111008944615        111009168489       
111009400477        111009656357        111009900797        111010097257       
111010304900        111010523194        111010763741        111010994770    
111003515063       111006997420       111007217471       111007444013      
111007647355        111007839471        111008047057        111008243572       
111008463464        111008726893        111008944682        111009168502       
111009400556        111009656436        111009900854        111010097415       
111010305068        111010523240        111010764135        111010994859    
111003517593       111006997509       111007217538       111007444035      
111007647490        111007839684        111008047136        111008243628       
111008463509        111008726938        111008944693        111009168580       
111009400590        111009656571        111009900900        111010097437       
111010305114        111010523295        111010764179        111010994860    
111003518280       111006997510       111007217549       111007444158      
111007647580        111007839707        111008047169        111008243774       
111008463565        111008727007        111008944705        111009168614       
111009400646        111009656593        111009900911        111010097448       
111010305349        111010523341        111010764359        111010994893    
111003522375       111006997587       111007217640       111007444271      
111007647692        111007839796        111008047226        111008243785       
111008463587        111008727029        111008944738        111009168625       
111009400668        111009656605        111009900977        111010097460       
111010305383        111010523464        111010764438        111010994905    
111003523646       111006997688       111007217695       111007444473      
111007647704        111007839987        111008047237        111008243875       
111008463611        111008727265        111008944817        111009168647       
111009400725        111009656627        111009900999        111010097527       
111010305406        111010523475        111010764450        111010995007    
111003525907       111006997723       111007217718       111007444507      
111007647715        111007840002        111008047293        111008243897       
111008463925        111008727951        111008944840        111009168771       
111009400758        111009656649        111009901024        111010097538       
111010305451        111010523509        111010764483        111010995074    
111003526919       111006998005       111007217729       111007444529      
111007647737        111007840181        111008047530        111008244179       
111008463947        111008728176        111008944895        111009168805       
111009401119        111009656717        111009901035        111010097583       
111010305563        111010523521        111010764494        111010995366    
111003526920       111006998128       111007217741       111007444530      
111007647771        111007840215        111008047574        111008244180       
111008464016        111008728198        111008944907        111009169075       
111009401142        111009656739        111009901046        111010097617       
111010305709        111010523543        111010764720        111010995423    
111003527279       111006998195       111007217763       111007444653      
111007647827        111007840327        111008047620        111008244203       
111008464027        111008728200        111008944952        111009169097       
111009401175        111009656773        111009901114        111010097639       
111010305710        111010523576        111010764742        111010995467    
111003528775       111006998241       111007217820       111007444664      
111007647861        111007840406        111008047697        111008244258       
111008464207        111008728222        111008944985        111009169143       
111009401287        111009656829        111009901451        111010097785       
111010305754        111010523688        111010764898        111010995591    
111003530206       111006998342       111007217875       111007444675      
111007647940        111007840462        111008047709        111008244281       
111008464218        111008728277        111008945009        111009169367       
111009401399        111009656841        111009901462        111010097808       
111010305822        111010523699        111010764966        111010995692    
111003532804       111006998353       111007217909       111007444833      
111007647962        111007840495        111008047732        111008244449       
111008464241        111008728547        111008945010        111009169378       
111009401456        111009656953        111009901529        111010097819       
111010305899        111010523734        111010764977        111010995704    
111003535256       111006998612       111007217976       111007444923      
111007647984        111007840518        111008047811        111008244461       
111008464274        111008728637        111008945065        111009169389       
111009401478        111009656964        111009901585        111010097831       
111010305956        111010523756        111010764999        111010995771    
111003537786       111006998768       111007217998       111007445058      
111007647995        111007840529        111008047901        111008244584       
111008464319        111008728660        111008945245        111009169446       
111009401928        111009657033        111009901642        111010097954       
111010305967        111010523846        111010765114        111010995951    
111003537966       111006998892       111007218001       111007445193      
111007648110        111007840620        111008047934        111008244696       
111008464410        111008728716        111008945278        111009169468       
111009402042        111009657213        111009901697        111010098124       
111010305978        111010524016        111010765136        111010996053    
111003540184       111006998904       111007218012       111007445216      
111007648165        111007840709        111008047945        111008244708       
111008464421        111008728895        111008945324        111009169480       
111009402053        111009657257        111009901721        111010098157       
111010306003        111010524083        111010765170        111010996132    
111003542355       111006998959       111007218089       111007445339      
111007648187        111007840776        111008047978        111008244764       
111008464498        111008729021        111008945379        111009169525       
111009402367        111009657370        111009901743        111010098203       
111010306294        111010524139        111010765260        111010996165    
111003543211       111006998993       111007218146       111007445597      
111007648198        111007840833        111008048025        111008244865       
111008464555        111008729335        111008945414        111009169536       
111009402491        111009657640        111009902081        111010098315       
111010306542        111010524162        111010765394        111010996187    
111003547709       111006999095       111007218214       111007445632      
111007648211        111007840844        111008048070        111008244911       
111008464713        111008729379        111008945436        111009169615       
111009402547        111009657785        111009902104        111010098359       
111010306575        111010524173        111010765439        111010996222    
111003555281       111006999107       111007218258       111007445665      
111007648233        111007840978        111008048137        111008244955       
111008464768        111008729403        111008945469        111009169659       
111009402727        111009657932        111009902115        111010098517       
111010306654        111010524331        111010765732        111010996491    
111003555630       111006999365       111007218270       111007445676      
111007648277        111007841081        111008048159        111008244977       
111008464926        111008729458        111008945470        111009169671       
111009402817        111009658023        111009902137        111010098573       
111010306665        111010524487        111010765800        111010996626    
111003560580       111006999411       111007218326       111007445711      
111007648301        111007841328        111008048249        111008244988       
111008464948        111008729504        111008945706        111009169716       
111009402839        111009658034        111009902159        111010098641       
111010306687        111010524555        111010766160        111010996637    
111003563314       111006999602       111007218359       111007445744      
111007648413        111007841395        111008048261        111008245068       
111008464993        111008729526        111008945830        111009169749       
111009402941        111009658157        111009902160        111010098652       
111010306733        111010524566        111010766205        111010996716    
111003563527       111006999680       111007218416       111007445799      
111007648468        111007841418        111008048283        111008245080       
111008465028        111008729807        111008945908        111009169750       
111009403010        111009658258        111009902283        111010098685       
111010306801        111010524577        111010766216        111010996817    
111003567453       111006999736       111007218427       111007445834      
111007648536        111007841452        111008048351        111008245192       
111008465185        111008729852        111008945942        111009169783       
111009403032        111009658270        111009902339        111010098810       
111010306812        111010524588        111010766261        111010996907    
111003569602       111006999770       111007218472       111007445924      
111007648558        111007841520        111008048373        111008245293       
111008465332        111008729885        111008945953        111009169817       
111009403144        111009658315        111009902452        111010098843       
111010306823        111010524656        111010766306        111010997010    
111003570761       111006999792       111007218539       111007445935      
111007648569        111007841531        111008048384        111008245417       
111008465343        111008729953        111008945975        111009169895       
111009403245        111009658539        111009902485        111010098944       
111010306834        111010524689        111010766317        111010997087    
111003570772       111007000178       111007218618       111007446273      
111007648604        111007841621        111008048508        111008245440       
111008465455        111008730034        111008946000        111009169930       
111009403346        111009658551        111009902508        111010099046       
111010306878        111010524735        111010766418        111010997100    
111003572594       111007000202       111007218719       111007446396      
111007648626        111007841665        111008048553        111008245697       
111008465590        111008730102        111008946022        111009169963       
111009403436        111009658753        111009902531        111010099057       
111010307149        111010524779        111010766441        111010997122    
111003574912       111007000246       111007218720       111007446442      
111007648705        111007841698        111008048597        111008245754       
111008465668        111008730135        111008946033        111009169985       
111009403504        111009658832        111009902676        111010099068       
111010307172        111010524791        111010766463        111010997155    
111003579096       111007000437       111007218731       111007446497      
111007648727        111007841788        111008048621        111008245765       
111008465837        111008730168        111008946099        111009170011       
111009403616        111009658999        111009902711        111010099114       
111010307239        111010524836        111010766485        111010997223    
111003580751       111007000527       111007218775       111007446644      
111007648749        111007841812        111008048654        111008245934       
111008465859        111008730225        111008946189        111009170022       
111009403638        111009659080        111009902733        111010099349       
111010307329        111010524892        111010766564        111010997267    
111003581279       111007001001       111007218810       111007446699      
111007648750        111007841823        111008048856        111008245967       
111008465927        111008730337        111008946257        111009170044       
111009403661        111009659125        111009902845        111010099394       
111010307352        111010524971        111010766609        111010997313    
111003588142       111007001012       111007218832       111007446879      
111007648873        111007841913        111008048867        111008245978       
111008465972        111008730371        111008946291        111009170077       
111009403706        111009659147        111009902867        111010099619       
111010307374        111010525118        111010766654        111010997391    
111003590033       111007001090       111007218843       111007446914      
111007648930        111007842116        111008048878        111008246014       
111008466007        111008730416        111008946325        111009170099       
111009403740        111009659192        111009902890        111010099664       
111010307565        111010525174        111010766698        111010997425    
111003600417       111007001258       111007219002       111007446970      
111007648985        111007842183        111008048889        111008246081       
111008466041        111008730427        111008946347        111009170123       
111009403807        111009659259        111009902924        111010099709       
111010307600        111010525185        111010766902        111010997436    
111003602037       111007001315       111007219079       111007447027      
111007648996        111007842330        111008048890        111008246126       
111008466052        111008730696        111008946415        111009170134       
111009403885        111009659260        111009902935        111010099844       
111010307633        111010525196        111010767183        111010997469    
111003602958       111007001360       111007219169       111007447072      
111007649010        111007842396        111008048979        111008246160       
111008466063        111008730764        111008946550        111009170145       
111009403953        111009659372        111009902946        111010100106       
111010307666        111010525376        111010767194        111010997470    
111003604859       111007001405       111007219170       111007447140      
111007649098        111007842431        111008048980        111008246205       
111008466085        111008731057        111008946673        111009170189       
111009404156        111009659529        111009902980        111010100296       
111010307723        111010525400        111010767251        111010997492    
111003605210       111007001494       111007219192       111007447151      
111007649144        111007842554        111008049059        111008246250       
111008466096        111008731215        111008946752        111009170202       
111009404235        111009659833        111009903037        111010100342       
111010307824        111010525499        111010767341        111010997559    
111003606514       111007001540       111007219260       111007447173      
111007649201        111007842633        111008049105        111008246306       
111008466119        111008731226        111008946796        111009170235       
111009404257        111009659923        111009903082        111010100443       
111010307835        111010525501        111010767363        111010997571    
111003609742       111007001607       111007219305       111007447184      
111007649234        111007842699        111008049161        111008246351       
111008466153        111008731327        111008946831        111009170257       
111009404448        111009660149        111009903093        111010100476       
111010307868        111010525534        111010767385        111010997650    
111003611284       111007001854       111007219383       111007447252      
111007649290        111007842734        111008049228        111008246407       
111008466209        111008731383        111008946910        111009170268       
111009404459        111009660172        111009903116        111010100487       
111010307880        111010525590        111010767419        111010997672    
111003615468       111007001865       111007219417       111007447263      
111007649313        111007842767        111008049239        111008246474       
111008466221        111008731394        111008946932        111009170279       
111009404471        111009660194        111009903127        111010100667       
111010307936        111010525668        111010767431        111010997818    
111003616403       111007001933       111007219440       111007447285      
111007649515        111007842802        111008049240        111008246508       
111008466254        111008731473        111008946954        111009170336       
111009404516        111009660262        111009903194        111010100678       
111010307958        111010525703        111010767464        111010997829    
111003620194       111007001999       111007219530       111007447724      
111007649548        111007842903        111008049273        111008246890       
111008466287        111008731552        111008947067        111009170347       
111009404538        111009660701        111009903385        111010100713       
111010308049        111010525736        111010767521        111010997841    
111003620712       111007002169       111007219541       111007447768      
111007649559        111007842936        111008049352        111008246935       
111008466322        111008731765        111008947089        111009170358       
111009404549        111009660903        111009903408        111010100779       
111010308072        111010525770        111010767666        111010997874    
111003637237       111007002204       111007219596       111007447780      
111007649672        111007842947        111008049712        111008247037       
111008466344        111008731899        111008947113        111009170448       
111009404583        111009660947        111009903419        111010100814       
111010308140        111010525938        111010767688        111010997919    
111003637529       111007002248       111007219675       111007447858      
111007649795        111007843106        111008049903        111008247093       
111008466355        111008732092        111008947168        111009170482       
111009404640        111009660992        111009903464        111010100825       
111010308151        111010526063        111010767701        111010998000    
111003637653       111007002394       111007219697       111007447904      
111007649807        111007843139        111008049936        111008247420       
111008466401        111008732137        111008947450        111009170549       
111009404718        111009661083        111009903475        111010100847       
111010308252        111010526119        111010767712        111010998033    
111003637990       111007002406       111007219710       111007447960      
111007649863        111007843207        111008049970        111008247475       
111008466535        111008732339        111008947461        111009170561       
111009404729        111009661094        111009903543        111010100858       
111010308342        111010526164        111010767734        111010998066    
111003640602       111007002495       111007219811       111007448084      
111007649931        111007843229        111008049992        111008247611       
111008466603        111008732340        111008947517        111009170594       
111009404763        111009661139        111009903554        111010100959       
111010308410        111010526186        111010767846        111010998101    
111003641760       111007002585       111007219855       111007448310      
111007649975        111007843241        111008050017        111008247677       
111008466782        111008732441        111008947641        111009170617       
111009404785        111009661218        111009903600        111010101028       
111010308454        111010526197        111010767891        111010998167    
111003644044       111007003058       111007219888       111007448321      
111007650012        111007843263        111008050039        111008247688       
111008466872        111008732632        111008947742        111009170673       
111009404842        111009661296        111009903701        111010101196       
111010308487        111010526388        111010768016        111010998325    
111003645988       111007003182       111007219912       111007448691      
111007650089        111007843296        111008050073        111008247756       
111008466917        111008732744        111008947775        111009170684       
111009405001        111009661308        111009903723        111010101400       
111010308511        111010526401        111010768184        111010998516    
111003646642       111007003227       111007219967       111007448714      
111007650102        111007843319        111008050118        111008247925       
111008466951        111008732788        111008947900        111009170695       
111009405056        111009661577        111009903790        111010101488       
111010308588        111010526456        111010768241        111010998561    
111003649364       111007003249       111007220026       111007448769      
111007650281        111007843386        111008050141        111008248049       
111008467132        111008733015        111008947911        111009170729       
111009405113        111009661599        111009903813        111010101534       
111010308623        111010526535        111010768263        111010998594  

 

SCH-A-8



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111003650614       111007003272       111007220071       111007448871      
111007650461        111007843421        111008050208        111008248218       
111008467165        111008733116        111008947933        111009170730       
111009405225        111009661645        111009903824        111010101635       
111010308702        111010526603        111010768296        111010998617    
111003654405       111007003306       111007220093       111007448882      
111007650472        111007843498        111008050220        111008248353       
111008467211        111008733138        111008947977        111009170819       
111009405269        111009661814        111009903846        111010101668       
111010308779        111010526669        111010768319        111010998628    
111003654539       111007003520       111007220138       111007448938      
111007650483        111007843500        111008050231        111008248409       
111008467288        111008733194        111008948035        111009170831       
111009405281        111009661858        111009903891        111010101804       
111010308847        111010526715        111010768432        111010998651    
111003656687       111007003610       111007220396       111007448961      
111007650517        111007843544        111008050365        111008248454       
111008467402        111008733217        111008948079        111009170853       
111009405506        111009661870        111009903914        111010101859       
111010309039        111010526928        111010768612        111010998662    
111003658511       111007003755       111007220486       111007449063      
111007650528        111007843555        111008050400        111008248623       
111008467479        111008733228        111008948091        111009170875       
111009405517        111009661937        111009903936        111010101893       
111010309073        111010526984        111010768634        111010998707    
111003660862       111007003766       111007220509       111007449119      
111007650539        111007843588        111008050422        111008248634       
111008467569        111008733273        111008948147        111009170998       
111009405562        111009661948        111009903947        111010101916       
111010309095        111010527064        111010768667        111010998729    
111003660952       111007003834       111007220587       111007449186      
111007650607        111007843599        111008050512        111008248656       
111008467581        111008733341        111008948158        111009171427       
111009405629        111009662006        111009903970        111010101961       
111010309129        111010527109        111010768746        111010998831    
111003661931       111007003902       111007220699       111007449210      
111007650629        111007843623        111008050545        111008248702       
111008467592        111008733408        111008948170        111009171775       
111009405887        111009662051        111009904106        111010102153       
111010309196        111010527121        111010768803        111010998853    
111003670672       111007003946       111007220712       111007449322      
111007650641        111007843702        111008050556        111008248780       
111008467615        111008733633        111008948237        111009171900       
111009405955        111009662332        111009904162        111010102490       
111010309310        111010527132        111010768982        111010998921    
111003670818       111007004149       111007220745       111007449344      
111007650685        111007843713        111008050567        111008248948       
111008467749        111008733790        111008948259        111009171977       
111009405966        111009662343        111009904173        111010102502       
111010309321        111010527198        111010769051        111010998954    
111003670997       111007004183       111007220789       111007449670      
111007650753        111007843746        111008050589        111008248982       
111008467750        111008733824        111008948260        111009172103       
111009406024        111009662376        111009904218        111010102557       
111010309365        111010527288        111010769286        111010998987    
111003671370       111007004318       111007220880       111007449726      
111007650786        111007843757        111008050657        111008249073       
111008467873        111008733835        111008948394        111009172181       
111009406327        111009662400        111009904230        111010102647       
111010309398        111010527356        111010769433        111010999078    
111003671628       111007004420       111007220947       111007449748      
111007650832        111007843779        111008050668        111008249129       
111008467884        111008733846        111008948428        111009172361       
111009406417        111009662455        111009904241        111010102704       
111010309488        111010527435        111010769624        111010999124    
111003673316       111007004464       111007220958       111007449816      
111007650865        111007843780        111008050781        111008249185       
111008468223        111008733880        111008948440        111009172697       
111009406451        111009662488        111009904410        111010102973       
111010309499        111010527480        111010769826        111010999180    
111003674418       111007005184       111007221139       111007449906      
111007650887        111007843803        111008050837        111008249264       
111008468234        111008733947        111008948451        111009172710       
111009406574        111009662578        111009904454        111010102984       
111010309578        111010527749        111010769905        111010999191    
111003679783       111007005230       111007221162       111007449928      
111007650944        111007843814        111008050848        111008249444       
111008468289        111008733981        111008948484        111009172721       
111009406608        111009662657        111009904476        111010102995       
111010309589        111010527873        111010770154        111010999203    
111003680257       111007005241       111007221195       111007449951      
111007650955        111007843858        111008050871        111008249455       
111008468302        111008733992        111008948709        111009172787       
111009406721        111009662680        111009904511        111010103019       
111010309624        111010527929        111010770187        111010999258    
111003680831       111007005263       111007221319       111007450043      
111007651046        111007843892        111008050938        111008249635       
111008468403        111008734016        111008948721        111009172888       
111009406798        111009662848        111009904599        111010103031       
111010309635        111010527974        111010770312        111010999270    
111003685836       111007005397       111007221331       111007450313      
111007651091        111007843904        111008050961        111008249758       
111008468425        111008734050        111008948732        111009172901       
111009406811        111009662893        111009904601        111010103097       
111010309691        111010527996        111010770424        111010999506    
111003687041       111007005432       111007221375       111007450357      
111007651204        111007843915        111008050983        111008249848       
111008468447        111008734353        111008948776        111009173227       
111009406912        111009662983        111009904689        111010103121       
111010309714        111010528065        111010770581        111010999551    
111003693611       111007005500       111007221421       111007450436      
111007651226        111007843959        111008051052        111008250008       
111008468481        111008734533        111008948811        111009173238       
111009407014        111009663029        111009904881        111010103165       
111010309747        111010528076        111010771155        111010999708    
111003695062       111007005577       111007221544       111007450458      
111007651282        111007843971        111008051108        111008250053       
111008468504        111008734555        111008949036        111009173250       
111009407070        111009663467        111009904915        111010103187       
111010309769        111010528199        111010771188        111011000016    
111003695141       111007005836       111007221566       111007450638      
111007651293        111007843982        111008051186        111008250110       
111008468560        111008734599        111008949070        111009173272       
111009407227        111009663603        111009905185        111010103288       
111010309770        111010528234        111010771616        111011000038    
111003695961       111007005915       111007221577       111007450650      
111007651406        111007843993        111008051210        111008250132       
111008468571        111008734667        111008949148        111009173597       
111009407250        111009663692        111009905275        111010103356       
111010309781        111010528245        111010771694        111011000128    
111003696254       111007005926       111007221645       111007450706      
111007651439        111007844006        111008051221        111008250176       
111008468593        111008734689        111008949227        111009173654       
111009407272        111009663759        111009905376        111010103389       
111010309826        111010528447        111010772022        111011000229    
111003696939       111007005982       111007221713       111007450784      
111007651530        111007844017        111008051232        111008250211       
111008468616        111008734724        111008949395        111009173711       
111009407373        111009664008        111009905534        111010103390       
111010309848        111010528548        111010772178        111011000252    
111003698009       111007006084       111007221780       111007450942      
111007651574        111007844039        111008051276        111008250222       
111008468627        111008734735        111008949418        111009173980       
111009407441        111009664031        111009905556        111010103479       
111010309859        111010528605        111010772224        111011000308    
111003698560       111007006231       111007221814       111007451011      
111007651596        111007844062        111008051322        111008250277       
111008468649        111008734993        111008949474        111009174004       
111009407520        111009664042        111009905578        111010103626       
111010309893        111010528964        111010772257        111011000331    
111003700485       111007006253       111007221881       111007451101      
111007651642        111007844073        111008051344        111008250491       
111008468650        111008735051        111008949610        111009174059       
111009407687        111009664097        111009905590        111010103783       
111010309972        111010528975        111010772369        111011000342    
111003701970       111007006264       111007221948       111007451156      
111007651675        111007844084        111008051388        111008250503       
111008468728        111008735062        111008949687        111009174149       
111009407744        111009664222        111009905602        111010103794       
111010309994        111010529022        111010772404        111011000353    
111003703499       111007006387       111007221993       111007451189      
111007651697        111007844141        111008051557        111008250570       
111008468784        111008735073        111008949698        111009174161       
111009407788        111009664345        111009905624        111010103828       
111010310031        111010529066        111010772639        111011000487    
111003708810       111007006691       111007222107       111007451257      
111007651709        111007844174        111008051636        111008250604       
111008468818        111008735174        111008949711        111009174318       
111009407856        111009664491        111009905691        111010103840       
111010310042        111010529224        111010772662        111011000511    
111003712545       111007006792       111007222118       111007451279      
111007651721        111007844185        111008051681        111008250637       
111008468863        111008735220        111008949722        111009174341       
111009407924        111009664514        111009905725        111010103974       
111010310165        111010529303        111010772729        111011000566    
111003713805       111007006804       111007222163       111007451303      
111007651754        111007844220        111008051726        111008250659       
111008468975        111008735231        111008949834        111009174408       
111009407946        111009664750        111009905848        111010104054       
111010310200        111010529370        111010772808        111011000588    
111003716145       111007006860       111007222343       111007451325      
111007651822        111007844231        111008051737        111008250749       
111008469000        111008735275        111008949856        111009174442       
111009407980        111009665087        111009905871        111010104076       
111010310244        111010529392        111010772819        111011000645    
111003718080       111007006916       111007222365       111007451381      
111007651844        111007844264        111008051748        111008250840       
111008469101        111008735309        111008949867        111009174497       
111009408071        111009665100        111009905893        111010104155       
111010310266        111010529415        111010772976        111011000735    
111003721387       111007006938       111007222387       111007451460      
111007651877        111007844275        111008051793        111008250918       
111008469123        111008735343        111008949935        111009174644       
111009408116        111009665212        111009905972        111010104177       
111010310301        111010529437        111010773045        111011000803    
111003721668       111007006983       111007222411       111007451505      
111007651888        111007844286        111008051838        111008250941       
111008469190        111008735398        111008949968        111009174712       
111009408217        111009665379        111009905983        111010104469       
111010310390        111010529583        111010773078        111011000825    
111003723165       111007006994       111007222433       111007451796      
111007651934        111007844297        111008051894        111008250952       
111008469303        111008735422        111008949979        111009174846       
111009408240        111009665582        111009906063        111010104470       
111010310402        111010529628        111010773090        111011000915    
111003724076       111007007052       111007222444       111007451864      
111007651978        111007844310        111008051940        111008251009       
111008469314        111008735703        111008949980        111009174880       
111009408363        111009665649        111009906085        111010104492       
111010310435        111010529695        111010773225        111011000971    
111003727259       111007007074       111007222477       111007452089      
111007652003        111007844332        111008051973        111008251098       
111008469415        111008735961        111008950016        111009174903       
111009408431        111009665728        111009906096        111010104526       
111010310457        111010529729        111010773292        111011000982    
111003727776       111007007096       111007222501       111007452180      
111007652025        111007844354        111008052019        111008251278       
111008469448        111008736175        111008950027        111009175106       
111009408497        111009666134        111009906108        111010104627       
111010310480        111010529774        111010773315        111011001028    
111003732378       111007007119       111007222534       111007452214      
111007652058        111007844365        111008052053        111008251357       
111008469493        111008736467        111008950049        111009175229       
111009408521        111009666156        111009906276        111010104717       
111010310491        111010529842        111010773517        111011001084    
111003741536       111007007333       111007222545       111007452225      
111007652069        111007844398        111008052097        111008251368       
111008469549        111008736490        111008950083        111009175252       
111009408532        111009666167        111009906298        111010104784       
111010310525        111010529864        111010773584        111011001310    
111003743369       111007007546       111007222613       111007452269      
111007652115        111007844400        111008052110        111008251391       
111008469572        111008736535        111008950140        111009175308       
111009408611        111009666325        111009906300        111010104807       
111010310536        111010529910        111010773708        111011001332    
111003745181       111007007737       111007222646       111007452427      
111007652148        111007844411        111008052198        111008251414       
111008469594        111008736546        111008950162        111009175465       
111009408655        111009666336        111009906388        111010104896       
111010310558        111010529943        111010774057        111011001398    
111003746395       111007007760       111007222703       111007452449      
111007652159        111007844466        111008052200        111008251425       
111008469606        111008736591        111008950241        111009175533       
111009408790        111009666370        111009906478        111010104908       
111010310615        111010529998        111010774080        111011001523    
111003747745       111007007917       111007222758       111007452450      
111007652160        111007844477        111008052211        111008251469       
111008469617        111008736614        111008950285        111009175566       
111009408868        111009666404        111009906490        111010104953       
111010310648        111010530114        111010774114        111011001534    
111003749264       111007007928       111007222770       111007452540      
111007652227        111007844488        111008052244        111008251470       
111008469684        111008736704        111008950364        111009175599       
111009408880        111009666448        111009906524        111010105033       
111010310659        111010530158        111010774282        111011001567    
111003749466       111007007951       111007222826       111007452663      
111007652249        111007844567        111008052255        111008251582       
111008469808        111008736816        111008950397        111009175667       
111009408936        111009666662        111009906557        111010105077       
111010310716        111010530181        111010774316        111011001613    
111003749477       111007007984       111007222871       111007452720      
111007652250        111007844602        111008052277        111008251605       
111008469886        111008736928        111008950511        111009175678       
111009408958        111009666673        111009906579        111010105145       
111010310772        111010530248        111010774372        111011001646    
111003749545       111007007995       111007222882       111007452742      
111007652283        111007844635        111008052312        111008251728       
111008469932        111008736951        111008950544        111009175724       
111009409005        111009666730        111009906805        111010105178       
111010310794        111010530293        111010774596        111011001668    
111003750648       111007008019       111007222893       111007452832      
111007652294        111007844646        111008052323        111008251852       
111008469943        111008737053        111008950566        111009175904       
111009409072        111009666954        111009906838        111010105189       
111010310817        111010530316        111010774709        111011001679    
111003752202       111007008075       111007222905       111007452865      
111007652339        111007844657        111008052356        111008251896       
111008469965        111008737110        111008950702        111009175937       
111009409083        111009667012        111009906861        111010105347       
111010310884        111010530383        111010774721        111011001826    
111003761280       111007008109       111007222916       111007452876      
111007652395        111007844691        111008052402        111008251919       
111008469976        111008737143        111008950780        111009175948       
111009409241        111009667034        111009906883        111010105369       
111010310918        111010530484        111010774798        111011001859    
111003762191       111007008176       111007222972       111007452887      
111007652452        111007844703        111008052413        111008251964       
111008470013        111008737154        111008950803        111009176141       
111009409252        111009667078        111009906906        111010105370       
111010310930        111010530518        111010775014        111011001860    
111003765037       111007008187       111007223063       111007452977      
111007652485        111007844714        111008052435        111008252055       
111008470024        111008737255        111008950869        111009176242       
111009409296        111009667090        111009907008        111010105404       
111010310974        111010530631        111010775036        111011002018    
111003767321       111007008244       111007223164       111007453024      
111007652496        111007844725        111008052479        111008252066       
111008470046        111008737301        111008950870        111009176264       
111009409308        111009667124        111009907097        111010105493       
111010311009        111010530754        111010775126        111011002096    
111003767512       111007008266       111007223210       111007453417      
111007652508        111007844747        111008052480        111008252134       
111008470068        111008737435        111008950892        111009176275       
111009409353        111009667203        111009907165        111010105651       
111010311087        111010530833        111010775160        111011002210    
111003767602       111007008323       111007223221       111007453440      
111007652519        111007844994        111008052491        111008252167       
111008470091        111008737468        111008950904        111009176387       
111009409498        111009667258        111009907222        111010105662       
111010311335        111010531036        111010775171        111011002265    
111003767994       111007008334       111007223287       111007453529      
111007652621        111007845018        111008052547        111008252213       
111008470158        111008737480        111008950982        111009176523       
111009409656        111009667449        111009907244        111010105729       
111010311694        111010531047        111010775272        111011002322    
111003768737       111007008389       111007223322       111007453709      
111007652676        111007845074        111008052615        111008252381       
111008470215        111008737547        111008951130        111009176613       
111009409690        111009667461        111009907266        111010105730       
111010312123        111010531069        111010775283        111011002333    
111003768748       111007008525       111007223445       111007453776      
111007652801        111007845333        111008052693        111008252415       
111008470237        111008737569        111008951174        111009176635       
111009409702        111009667595        111009907288        111010106001       
111010312134        111010531092        111010775317        111011002366    
111003769570       111007008682       111007223467       111007453899      
111007652834        111007845748        111008052727        111008252561       
111008470372        111008737626        111008951185        111009176882       
111009409713        111009667674        111009907312        111010106067       
111010312291        111010531182        111010775362        111011002377    
111003771719       111007008693       111007223489       111007453912      
111007652845        111007845906        111008052738        111008252808       
111008470394        111008737750        111008951253        111009176938       
111009409735        111009667821        111009907323        111010106113       
111010312448        111010531238        111010775395        111011002388    
111003774790       111007008716       111007223546       111007454036      
111007652889        111007845940        111008052749        111008252819       
111008470439        111008737761        111008951321        111009177120       
111009409746        111009667832        111009907345        111010106258       
111010312572        111010531441        111010775542        111011002401    
111003778716       111007008996       111007223580       111007454272      
111007652902        111007845995        111008052783        111008252875       
111008470473        111008737783        111008951332        111009177131       
111009409779        111009667876        111009907367        111010106382       
111010312651        111010531519        111010775632        111011002412    
111003783701       111007009234       111007223614       111007454283      
111007652957        111007846020        111008052794        111008252932       
111008470563        111008737817        111008951444        111009177142       
111009409780        111009668192        111009907402        111010106416       
111010312741        111010531643        111010775867        111011002445    
111003785815       111007009481       111007223669       111007454496      
111007652968        111007846176        111008052828        111008252943       
111008470619        111008737952        111008951477        111009177153       
111009409836        111009668282        111009907468        111010106797       
111010312785        111010531698        111010775946        111011002489    
111003787165       111007009515       111007223737       111007454553      
111007653015        111007846222        111008052839        111008252976       
111008470800        111008737963        111008951578        111009177175       
111009409959        111009668439        111009907581        111010107035       
111010313045        111010531823        111010776093        111011002502    
111003789358       111007009694       111007223748       111007454632      
111007653059        111007846301        111008052851        111008253012       
111008470822        111008738098        111008951590        111009177197       
111009409971        111009668518        111009907592        111010107046       
111010313089        111010531890        111010776116        111011002603    
111003793825       111007009762       111007223759       111007454777      
111007653105        111007846356        111008052907        111008253067       
111008470833        111008738223        111008951613        111009177300       
111009409993        111009668541        111009907637        111010107068       
111010313180        111010531935        111010776217        111011002625    
111003794916       111007010056       111007223760       111007454799      
111007653116        111007846378        111008052918        111008253102       
111008470844        111008738289        111008951725        111009177388       
111009410007        111009668653        111009907671        111010107204       
111010313236        111010531980        111010776341        111011002726    
111003796918       111007010089       111007223771       111007454801      
111007653127        111007846435        111008052974        111008253124       
111008470855        111008738357        111008951815        111009177614       
111009410063        111009668888        111009907716        111010107361       
111010313258        111010532059        111010776352        111011002737    
111003807595       111007010124       111007223793       111007454856      
111007653138        111007846592        111008052985        111008253180       
111008470866        111008738368        111008951826        111009177636       
111009410120        111009669069        111009907817        111010107372       
111010313371        111010532060        111010776510        111011002760    
111003811297       111007010180       111007223849       111007454889      
111007653150        111007846615        111008053009        111008253720       
111008470877        111008738403        111008951950        111009177658       
111009410131        111009669205        111009907840        111010107439       
111010313450        111010532116        111010776677        111011002793    
111003812568       111007010203       111007223850       111007454890      
111007653172        111007846626        111008053021        111008253764       
111008470901        111008738470        111008951972        111009177670       
111009410164        111009669238        111009907941        111010107451       
111010313506        111010532149        111010776846        111011002838    
111003816247       111007010337       111007223906       111007454902      
111007653217        111007846659        111008053032        111008253810       
111008470934        111008738515        111008951983        111009177894       
111009410243        111009669328        111009908009        111010107484       
111010313607        111010532183        111010776914        111011002917    
111003832638       111007010416       111007223928       111007455127      
111007653239        111007846794        111008053043        111008253854       
111008470956        111008738548        111008952007        111009178008       
111009410254        111009669351        111009908021        111010107507       
111010313629        111010532194        111010776925        111011002939    
111003835260       111007010461       111007223939       111007455217      
111007653251        111007846895        111008053076        111008253865       
111008470967        111008738683        111008952029        111009178019       
111009410287        111009669418        111009908043        111010107866       
111010313696        111010532408        111010776947        111011002962    
111003836867       111007010528       111007223940       111007455284      
111007653262        111007847100        111008053087        111008253900       
111008471463        111008739224        111008952041        111009178198       
111009410300        111009669441        111009908054        111010107901       
111010313719        111010532419        111010776981        111011003020  

 

SCH-A-9



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111003836935       111007010652       111007224019       111007455330      
111007653273        111007847256        111008053144        111008254035       
111008471722        111008739336        111008952074        111009178233       
111009410311        111009669463        111009908065        111010107934       
111010314068        111010532475        111010777016        111011003110    
111003841740       111007010832       111007224097       111007455374      
111007653318        111007847278        111008053234        111008254169       
111008471867        111008739505        111008952096        111009178446       
111009410355        111009669508        111009908076        111010107945       
111010314158        111010532587        111010777094        111011003154    
111003849018       111007010843       111007224121       111007455688      
111007653329        111007847379        111008053267        111008254192       
111008471913        111008739583        111008952119        111009178604       
111009410377        111009669520        111009908087        111010107989       
111010314338        111010532813        111010777117        111011003176    
111003851684       111007010911       111007224132       111007455835      
111007653341        111007847380        111008053290        111008254237       
111008472082        111008739617        111008952153        111009178626       
111009410399        111009669586        111009908133        111010108025       
111010314350        111010533184        111010777140        111011003187    
111003852900       111007010955       111007224176       111007455857      
111007653363        111007847436        111008053335        111008254260       
111008472161        111008739684        111008952186        111009178660       
111009410401        111009669632        111009908144        111010108092       
111010314473        111010533285        111010777195        111011003244    
111003854902       111007011079       111007224187       111007455880      
111007653374        111007847559        111008053346        111008254282       
111008472352        111008739695        111008952210        111009178671       
111009410412        111009669643        111009908166        111010108126       
111010314518        111010533308        111010777296        111011003288    
111003857714       111007011080       111007224288       111007455970      
111007653385        111007847593        111008053357        111008254462       
111008472431        111008739707        111008952276        111009178794       
111009410434        111009669799        111009908403        111010108159       
111010314552        111010533353        111010777454        111011003299    
111003858715       111007011158       111007224301       111007455992      
111007653396        111007847672        111008053368        111008254518       
111008472486        111008739842        111008952681        111009178952       
111009410490        111009669823        111009909033        111010108160       
111010314563        111010533689        111010777623        111011003468    
111003859288       111007011260       111007224312       111007456049      
111007653419        111007847896        111008053391        111008254541       
111008472576        111008739910        111008952793        111009179009       
111009410513        111009670061        111009909077        111010108171       
111010314585        111010533713        111010777689        111011003480    
111003859794       111007011282       111007224323       111007456106      
111007653442        111007848088        111008053403        111008254596       
111008472688        111008740079        111008952872        111009179021       
111009410535        111009670184        111009909101        111010108193       
111010314664        111010533735        111010777768        111011003536    
111003859851       111007011574       111007224356       111007456151      
111007653521        111007848112        111008053425        111008254620       
111008472891        111008740080        111008952928        111009179122       
111009410546        111009670241        111009909145        111010108216       
111010314877        111010533803        111010777836        111011003558    
111003859918       111007011585       111007224367       111007456218      
111007653532        111007848213        111008053458        111008254642       
111008472958        111008740114        111008952939        111009179324       
111009410557        111009670285        111009909505        111010108283       
111010314899        111010534017        111010778040        111011003626    
111003861359       111007011664       111007224390       111007456274      
111007653587        111007848280        111008053481        111008254675       
111008472970        111008740316        111008952951        111009179335       
111009410692        111009670320        111009909594        111010108317       
111010314934        111010534062        111010778051        111011003637    
111003861449       111007011844       111007224480       111007456342      
111007653600        111007848325        111008053492        111008254754       
111008473465        111008740361        111008952984        111009179470       
111009410704        111009670342        111009909673        111010108340       
111010315014        111010534129        111010778118        111011003660    
111003861584       111007011899       111007224525       111007456803      
111007653644        111007848505        111008053504        111008254822       
111008473599        111008740372        111008953031        111009179504       
111009410715        111009670465        111009909730        111010108362       
111010315069        111010534130        111010778219        111011003671    
111003864093       111007011956       111007224558       111007456825      
111007653688        111007848538        111008053559        111008254866       
111008473634        111008740530        111008953132        111009179605       
111009410726        111009670577        111009909774        111010108384       
111010315148        111010534196        111010778534        111011003862    
111003865555       111007012115       111007224569       111007456926      
111007653699        111007848651        111008053560        111008254912       
111008473645        111008740585        111008953176        111009179740       
111009410782        111009670847        111009910259        111010108474       
111010315407        111010534297        111010778691        111011003929    
111003870988       111007012216       111007224592       111007456948      
111007653701        111007848662        111008053605        111008254923       
111008473746        111008740596        111008953233        111009179784       
111009410793        111009670915        111009910338        111010108508       
111010315621        111010534613        111010778714        111011003941    
111003873824       111007012441       111007224604       111007457040      
111007654050        111007848684        111008053616        111008255047       
111008473814        111008740776        111008953255        111009179795       
111009410805        111009670926        111009910462        111010108632       
111010315913        111010534668        111010778815        111011003974    
111003874005       111007012508       111007224615       111007457130      
111007654117        111007848774        111008053649        111008255081       
111008473869        111008740855        111008953266        111009179807       
111009410827        111009671040        111009910530        111010108643       
111010316172        111010534758        111010778837        111011004009    
111003879224       111007012564       111007224648       111007457163      
111007654139        111007848785        111008053661        111008255171       
111008473892        111008741003        111008953312        111009179975       
111009410838        111009671073        111009910710        111010108654       
111010316228        111010534769        111010778860        111011004032    
111003885917       111007012687       111007224660       111007457174      
111007654140        111007848819        111008053672        111008255249       
111008474051        111008741126        111008953424        111009180078       
111009410850        111009671084        111009910743        111010108687       
111010316239        111010534781        111010779007        111011004043    
111003886042       111007012766       111007224727       111007457196      
111007654184        111007848943        111008053683        111008255261       
111008474196        111008741171        111008953435        111009180124       
111009410883        111009671129        111009910990        111010108698       
111010316240        111010534848        111010779052        111011004122    
111003888572       111007012799       111007224738       111007457286      
111007654218        111007849034        111008053694        111008255485       
111008474297        111008741182        111008953457        111009180203       
111009410894        111009671130        111009911003        111010108890       
111010316363        111010534859        111010779209        111011004166    
111003893309       111007012889       111007224750       111007457310      
111007654285        111007849269        111008053706        111008255520       
111008474365        111008741205        111008953503        111009180247       
111009411176        111009671400        111009911104        111010108924       
111010316431        111010534871        111010779423        111011004177    
111003899237       111007012935       111007224783       111007457376      
111007654409        111007849315        111008053717        111008255553       
111008474455        111008741250        111008953525        111009180292       
111009411299        111009671488        111009911115        111010108935       
111010316453        111010534949        111010779467        111011004212    
111003900599       111007013015       111007224794       111007457400      
111007654533        111007849348        111008053728        111008255610       
111008474466        111008741429        111008953581        111009180382       
111009411794        111009671646        111009911317        111010109138       
111010316554        111010535221        111010779490        111011004559    
111003901455       111007013093       111007224806       111007457411      
111007654678        111007849359        111008053739        111008255711       
111008474523        111008741687        111008953615        111009180483       
111009411996        111009671679        111009911485        111010109150       
111010316587        111010535232        111010779603        111011004852    
111003901567       111007013105       111007224817       111007457668      
111007654814        111007849382        111008053751        111008255733       
111008474635        111008741700        111008953626        111009180506       
111009412133        111009671781        111009911508        111010109172       
111010316633        111010535243        111010779647        111011004885    
111003904166       111007013206       111007224828       111007457804      
111007654836        111007849540        111008053762        111008255845       
111008474714        111008741722        111008953637        111009180607       
111009412289        111009671804        111009911520        111010109217       
111010316723        111010535434        111010779658        111011004931    
111003904380       111007013217       111007224839       111007457837      
111007655028        111007849652        111008053773        111008255935       
111008474781        111008741755        111008953648        111009180898       
111009412302        111009671860        111009911878        111010109239       
111010316914        111010535490        111010779748        111011004953    
111003904661       111007013239       111007224884       111007457859      
111007655073        111007849719        111008053795        111008255957       
111008474871        111008741777        111008953727        111009180922       
111009412391        111009672018        111009911890        111010109240       
111010317072        111010535580        111010779793        111011004986    
111003910309       111007013442       111007224930       111007457927      
111007655095        111007849821        111008053807        111008256048       
111008474950        111008741823        111008953738        111009180944       
111009412447        111009672030        111009911935        111010109295       
111010317184        111010535658        111010779816        111011005055    
111003914729       111007013453       111007224941       111007457949      
111007655231        111007849887        111008053829        111008256059       
111008474961        111008741902        111008953794        111009180955       
111009412470        111009672377        111009912037        111010109352       
111010317207        111010535715        111010779940        111011005066    
111003917227       111007013497       111007224963       111007458085      
111007655657        111007849900        111008053830        111008256150       
111008474972        111008741913        111008953839        111009180966       
111009412537        111009672524        111009912059        111010109363       
111010317218        111010535737        111010779995        111011005077    
111003920096       111007013510       111007224974       111007458142      
111007655691        111007849933        111008053841        111008256217       
111008475085        111008741968        111008954021        111009180988       
111009412896        111009672557        111009912082        111010109396       
111010317229        111010535872        111010780302        111011005404    
111003920197       111007013543       111007224985       111007458153      
111007655736        111007849966        111008053852        111008256228       
111008475210        111008742026        111008954043        111009181271       
111009412919        111009672636        111009912240        111010109408       
111010317230        111010535883        111010780313        111011005471    
111003920434       111007013611       111007225010       111007458164      
111007655860        111007850036        111008053874        111008256374       
111008475221        111008742071        111008954054        111009181495       
111009412931        111009672681        111009912307        111010109509       
111010317544        111010535917        111010780470        111011005516    
111003922571       111007013925       111007225021       111007458300      
111007655972        111007850070        111008053919        111008256464       
111008475254        111008742105        111008954199        111009181507       
111009413055        111009673064        111009912352        111010109701       
111010317779        111010536053        111010780481        111011005606    
111003922863       111007013936       111007225032       111007458401      
111007655994        111007850160        111008053931        111008256666       
111008475287        111008742194        111008954223        111009181518       
111009413066        111009673143        111009912385        111010109745       
111010317803        111010536097        111010780537        111011005651    
111003923886       111007013969       111007225076       111007458423      
111007656018        111007850171        111008053964        111008256835       
111008475782        111008742206        111008954278        111009181710       
111009413224        111009673266        111009912408        111010109824       
111010317847        111010536132        111010780616        111011005695    
111003926700       111007014061       111007225144       111007458614      
111007656063        111007850182        111008053975        111008257005       
111008475816        111008742228        111008954357        111009181798       
111009413235        111009673402        111009912419        111010109891       
111010317869        111010536266        111010780638        111011005707    
111003926834       111007014195       111007225199       111007458692      
111007656119        111007850193        111008053986        111008257128       
111008475962        111008742329        111008954391        111009181899       
111009413347        111009673435        111009912420        111010109969       
111010317870        111010536323        111010780739        111011005741    
111003930132       111007014218       111007225212       111007458816      
111007656232        111007850261        111008054000        111008257252       
111008475995        111008742341        111008954425        111009182036       
111009413606        111009673570        111009912510        111010110006       
111010317937        111010536367        111010780829        111011005796    
111003931313       111007014320       111007225245       111007459053      
111007656333        111007850306        111008054022        111008257296       
111008476019        111008742385        111008954706        111009182070       
111009413673        111009673660        111009912521        111010110062       
111010317948        111010536389        111010780953        111011005875    
111003933225       111007014397       111007225290       111007459064      
111007656434        111007850317        111008054189        111008257320       
111008476109        111008742396        111008954762        111009182081       
111009413741        111009673693        111009912879        111010110387       
111010318017        111010536390        111010781011        111011005886    
111003933685       111007014432       111007225302       111007459121      
111007656467        111007850384        111008054268        111008257454       
111008476187        111008742510        111008954773        111009182104       
111009413842        111009673817        111009912891        111010110400       
111010318084        111010536446        111010781033        111011005897    
111003935081       111007014454       111007225313       111007459154      
111007656513        111007850395        111008054370        111008257678       
111008476200        111008742565        111008954807        111009182137       
111009413886        111009673862        111009912925        111010110602       
111010318174        111010536525        111010781044        111011005921    
111003939939       111007014500       111007225324       111007459244      
111007656535        111007850441        111008054392        111008257713       
111008476402        111008742576        111008954841        111009182148       
111009413943        111009673930        111009912970        111010110635       
111010318321        111010536659        111010781055        111011005943    
111003944834       111007014702       111007225346       111007459266      
111007656591        111007850474        111008054707        111008257735       
111008476413        111008742688        111008954852        111009182193       
111009414089        111009674076        111009913038        111010110691       
111010318523        111010536705        111010781145        111011005965    
111003945970       111007014713       111007225357       111007459277      
111007656658        111007850496        111008054741        111008257746       
111008476558        111008742701        111008954919        111009182340       
111009414124        111009674098        111009913049        111010110769       
111010318578        111010536839        111010781224        111011005976    
111003953294       111007014768       111007225403       111007459312      
111007656962        111007850542        111008054842        111008257757       
111008476693        111008743083        111008954953        111009182407       
111009414157        111009674155        111009913195        111010110859       
111010318590        111010536895        111010781303        111011005987    
111003955218       111007014791       111007225414       111007459345      
111007656995        111007850586        111008054864        111008257779       
111008476749        111008743173        111008954964        111009182575       
111009414191        111009674166        111009913296        111010110938       
111010318646        111010537043        111010781314        111011006001    
111003956781       111007014959       111007225425       111007459389      
111007657019        111007850665        111008055157        111008257780       
111008476794        111008743195        111008955000        111009182698       
111009414472        111009674223        111009913342        111010110961       
111010318714        111010537201        111010781325        111011006012    
111003958626       111007015017       111007225436       111007459413      
111007657143        111007850676        111008055225        111008257803       
111008476862        111008743397        111008955077        111009182744       
111009414562        111009674335        111009913410        111010111052       
111010318758        111010537212        111010781415        111011006067    
111003960337       111007015051       111007225447       111007459525      
111007657299        111007850687        111008055326        111008257814       
111008476918        111008743678        111008955101        111009182788       
111009414607        111009674357        111009913544        111010111186       
111010318871        111010537245        111010781617        111011006078    
111003962036       111007015196       111007225470       111007459637      
111007657301        111007850788        111008055360        111008257836       
111008476952        111008743689        111008955112        111009182823       
111009414641        111009674380        111009913601        111010111209       
111010319007        111010537313        111010781628        111011006090    
111003962913       111007015219       111007225481       111007459648      
111007657323        111007850890        111008055438        111008257847       
111008476996        111008743713        111008955123        111009182968       
111009414663        111009674559        111009913713        111010111221       
111010319108        111010537324        111010781673        111011006113    
111003963284       111007015534       111007225582       111007459682      
111007657345        111007850957        111008055472        111008257858       
111008477065        111008743779        111008955134        111009183037       
111009414696        111009674649        111009913803        111010111401       
111010319210        111010537447        111010781741        111011006236    
111003963341       111007015545       111007225593       111007459705      
111007657367        111007850979        111008055865        111008257870       
111008477133        111008743791        111008955156        111009183059       
111009414797        111009674717        111009913814        111010111524       
111010319232        111010537807        111010781954        111011006304    
111003966401       111007015691       111007225616       111007459716      
111007657413        111007851105        111008055887        111008257881       
111008477199        111008743869        111008955167        111009183150       
111009415057        111009674739        111009914051        111010111535       
111010319243        111010537841        111010781987        111011006326    
111003966557       111007015770       111007225627       111007459895      
111007657491        111007851206        111008055922        111008257959       
111008477414        111008743915        111008955190        111009183161       
111009415147        111009674740        111009914107        111010111647       
111010319333        111010537885        111010782102        111011006348    
111003967288       111007015837       111007225638       111007460189      
111007657592        111007851307        111008055955        111008257971       
111008477504        111008743948        111008955213        111009183172       
111009415495        111009674885        111009914275        111010111726       
111010319355        111010538011        111010782146        111011006360    
111003970743       111007015859       111007225649       111007460268      
111007657682        111007851419        111008055999        111008258006       
111008477537        111008743960        111008955224        111009183420       
111009415631        111009674953        111009914444        111010111805       
111010319388        111010538055        111010782157        111011006450    
111003971946       111007015916       111007225661       111007460314      
111007657750        111007851431        111008056114        111008258062       
111008477548        111008744006        111008955280        111009183475       
111009415642        111009674964        111009914488        111010111872       
111010319456        111010538178        111010782348        111011006494    
111003972419       111007015994       111007225672       111007460369      
111007657828        111007851453        111008056147        111008258118       
111008477582        111008744130        111008955291        111009183532       
111009415754        111009675011        111009914523        111010111928       
111010319557        111010538246        111010782517        111011006562    
111003973140       111007016030       111007225706       111007460516      
111007657884        111007851486        111008056372        111008258129       
111008477616        111008744174        111008955336        111009183543       
111009415765        111009675044        111009914545        111010112097       
111010319579        111010538257        111010782540        111011006708    
111003974040       111007016175       111007225740       111007460572      
111007657918        111007851622        111008056383        111008258141       
111008477694        111008744208        111008955448        111009183611       
111009415776        111009675189        111009914602        111010112143       
111010319625        111010538336        111010782573        111011006720    
111003976255       111007016232       111007225762       111007460583      
111007657996        111007851666        111008056394        111008258196       
111008477829        111008744376        111008955561        111009183701       
111009415923        111009675202        111009914657        111010112187       
111010320043        111010538370        111010782786        111011006933    
111003979696       111007016243       111007225997       111007460628      
111007658009        111007851677        111008056653        111008258264       
111008478112        111008744545        111008955639        111009183745       
111009415989        111009675213        111009914691        111010112233       
111010320122        111010538415        111010782843        111011007057    
111003981093       111007016298       111007226448       111007460729      
111007658098        111007851891        111008056866        111008258309       
111008478213        111008744578        111008955651        111009183767       
111009416036        111009675224        111009914714        111010112356       
111010320256        111010538426        111010782988        111011007079    
111003983220       111007016333       111007226662       111007460730      
111007658234        111007851925        111008057025        111008258310       
111008478347        111008744714        111008955819        111009183880       
111009416047        111009675280        111009914747        111010112525       
111010320357        111010538459        111010783057        111011007103    
111003983545       111007016344       111007226820       111007460886      
111007658335        111007851947        111008057047        111008258321       
111008478370        111008744792        111008955831        111009184027       
111009416070        111009675347        111009914837        111010112558       
111010320470        111010538482        111010783282        111011007136    
111003983714       111007016399       111007226909       111007460943      
111007658357        111007851958        111008057092        111008258376       
111008478426        111008744927        111008955954        111009184038       
111009416171        111009675358        111009914893        111010112637       
111010320481        111010538549        111010783350        111011007237    
111003984377       111007016412       111007226932       111007461113      
111007658368        111007852027        111008057148        111008258400       
111008478572        111008745052        111008955987        111009184106       
111009416261        111009675527        111009914916        111010112693       
111010320526        111010538561        111010783439        111011007259    
111003984401       111007016445       111007227023       111007461179      
111007658425        111007852049        111008057182        111008258433       
111008478729        111008745120        111008956034        111009184151       
111009416373        111009675538        111009914983        111010112716       
111010320537        111010538651        111010783440        111011007282    
111003986560       111007016490       111007227078       111007461180      
111007658447        111007852106        111008057542        111008258477       
111008478741        111008745131        111008956067        111009184184       
111009416418        111009675617        111009915333        111010112727       
111010320605        111010538707        111010783529        111011007338    
111003986920       111007016524       111007227113       111007461214      
111007658504        111007852195        111008057609        111008258512       
111008478808        111008745164        111008956090        111009184353       
111009416441        111009675628        111009915401        111010112806       
111010320627        111010538741        111010783596        111011007350    
111003987099       111007016625       111007227281       111007461225      
111007658515        111007852353        111008057621        111008258589       
111008478820        111008745175        111008956102        111009184364       
111009416531        111009675684        111009915423        111010112839       
111010320672        111010538796        111010783608        111011007428    
111003987112       111007016692       111007227416       111007461506      
111007658559        111007852364        111008057823        111008258613       
111008478853        111008745209        111008956236        111009184421       
111009416597        111009675729        111009915434        111010112862       
111010320683        111010538819        111010783732        111011007439    
111003987752       111007016748       111007227449       111007461652      
111007658717        111007852566        111008058048        111008258635       
111008478998        111008745322        111008956270        111009184500       
111009416698        111009675763        111009915456        111010112907       
111010320818        111010538875        111010783798        111011007462  

 

SCH-A-10



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111003989316       111007016759       111007227450       111007461663      
111007658739        111007852656        111008058240        111008258668       
111008479203        111008745366        111008956292        111009184522       
111009416711        111009675831        111009915490        111010113010       
111010320874        111010539001        111010783833        111011007495    
111003991735       111007016850       111007227472       111007461674      
111007658751        111007852690        111008058352        111008258680       
111008479269        111008745489        111008956348        111009184533       
111009416722        111009675921        111009915524        111010113223       
111010320953        111010539113        111010783844        111011007596    
111003991768       111007016872       111007227483       111007461708      
111007658762        111007852713        111008058420        111008258691       
111008479337        111008745591        111008956359        111009184588       
111009416889        111009676001        111009915591        111010113256       
111010321000        111010539124        111010783901        111011007619    
111003995717       111007016906       111007227540       111007461731      
111007658784        111007852825        111008058598        111008258747       
111008479427        111008745636        111008956360        111009184634       
111009417082        111009676067        111009915603        111010113346       
111010321022        111010539146        111010783989        111011007631    
111003997269       111007016940       111007227573       111007461753      
111007658795        111007852858        111008058600        111008258758       
111008479641        111008745669        111008956382        111009184757       
111009417161        111009676191        111009915692        111010113481       
111010321044        111010539168        111010784058        111011007743    
111003997449       111007016995       111007227753       111007461775      
111007658908        111007852869        111008058611        111008258770       
111008479652        111008745861        111008956427        111009184836       
111009417172        111009676247        111009915704        111010113537       
111010321156        111010539180        111010784092        111011007754    
111003997922       111007017008       111007227775       111007461810      
111007658920        111007853107        111008058622        111008258804       
111008479674        111008746132        111008956506        111009184869       
111009417240        111009676258        111009915715        111010113548       
111010321246        111010539360        111010784137        111011007800    
111003999126       111007017020       111007227922       111007461911      
111007658942        111007853219        111008058666        111008258826       
111008479708        111008746143        111008956607        111009184993       
111009417273        111009676270        111009915849        111010113559       
111010321268        111010539393        111010784160        111011007877    
111004001884       111007017064       111007227966       111007461999      
111007659066        111007853264        111008058778        111008258859       
111008479786        111008746198        111008956629        111009185039       
111009417318        111009676315        111009915861        111010113571       
111010321279        111010539416        111010784193        111011007888    
111004003099       111007017176       111007228002       111007462338      
111007659099        111007853310        111008058857        111008258950       
111008479898        111008746200        111008956641        111009185040       
111009417497        111009676359        111009915872        111010113605       
111010321415        111010539472        111010784238        111011007899    
111004003459       111007017233       111007228013       111007462350      
111007659101        111007853444        111008058868        111008258972       
111008479911        111008746222        111008956696        111009185455       
111009417790        111009676483        111009916019        111010113728       
111010321459        111010539483        111010784283        111011008025    
111004004270       111007017277       111007228079       111007462406      
111007659156        111007853512        111008058914        111008259029       
111008480014        111008746244        111008956742        111009185523       
111009417846        111009676494        111009916020        111010113740       
111010321482        111010539539        111010784384        111011008036    
111004006249       111007017367       111007228181       111007462451      
111007659167        111007853545        111008058925        111008259108       
111008480036        111008746277        111008956786        111009185589       
111009418162        111009676528        111009916031        111010113784       
111010321549        111010539540        111010784564        111011008047    
111004006407       111007017637       111007228237       111007462529      
111007659280        111007853556        111008059094        111008259142       
111008480104        111008746334        111008956843        111009185657       
111009418296        111009676674        111009916143        111010113942       
111010321572        111010539630        111010784823        111011008069    
111004006957       111007017727       111007228271       111007462530      
111007659325        111007853567        111008059500        111008259153       
111008480193        111008746413        111008956898        111009185736       
111009418397        111009676742        111009916255        111010113975       
111010321594        111010539663        111010784890        111011008081    
111004010334       111007017738       111007228394       111007462596      
111007659426        111007853736        111008059577        111008259210       
111008480261        111008746457        111008956944        111009185882       
111009418409        111009676999        111009916266        111010114000       
111010321628        111010539685        111010785015        111011008137    
111004012088       111007017862       111007228619       111007462642      
111007659460        111007853769        111008059690        111008259243       
111008480294        111008746525        111008956999        111009185938       
111009418623        111009677091        111009916569        111010114011       
111010321695        111010539708        111010785037        111011008159    
111004015171       111007017930       111007228675       111007462653      
111007659505        111007853781        111008059836        111008259265       
111008480339        111008746604        111008957002        111009186018       
111009418667        111009677158        111009916604        111010114099       
111010321707        111010539797        111010785048        111011008227    
111004015418       111007017941       111007228787       111007462743      
111007659516        111007853859        111008059937        111008259287       
111008480542        111008746626        111008957080        111009186108       
111009418735        111009677170        111009916648        111010114190       
111010321729        111010539832        111010785127        111011008238    
111004017274       111007017974       111007228833       111007462811      
111007659538        111007853893        111008059960        111008259311       
111008480665        111008746671        111008957170        111009186377       
111009418780        111009677237        111009916716        111010114268       
111010321808        111010539843        111010785150        111011008294    
111004022089       111007018054       111007228923       111007462923      
111007659550        111007853938        111008060063        111008259333       
111008480968        111008746716        111008957181        111009186388       
111009418904        111009677259        111009916783        111010114370       
111010321819        111010539900        111010785228        111011008340    
111004026612       111007018234       111007228990       111007463092      
111007659628        111007853950        111008060096        111008259344       
111008481093        111008746749        111008957259        111009186478       
111009418948        111009677293        111009916851        111010114404       
111010321976        111010539911        111010785419        111011008395    
111004027040       111007018245       111007229249       111007463193      
111007659651        111007853961        111008060164        111008259366       
111008481420        111008746750        111008957338        111009186502       
111009418959        111009677316        111009916873        111010114505       
111010322045        111010539922        111010785420        111011008441    
111004027747       111007018289       111007229317       111007463216      
111007659763        111007854030        111008060186        111008259377       
111008481543        111008746772        111008957350        111009186591       
111009418960        111009677552        111009916952        111010114527       
111010322113        111010540036        111010785565        111011008452    
111004028085       111007018313       111007229351       111007463283      
111007659774        111007854052        111008060265        111008259401       
111008481622        111008746806        111008957383        111009186748       
111009419006        111009677620        111009916963        111010114606       
111010322203        111010540205        111010785600        111011008519    
111004028715       111007018357       111007229452       111007463306      
111007659785        111007854074        111008060287        111008259423       
111008481633        111008746828        111008957451        111009186793       
111009419095        111009677631        111009917009        111010114763       
111010322270        111010540249        111010785666        111011008564    
111004029390       111007018379       111007229520       111007463384      
111007659808        111007854153        111008060377        111008259434       
111008481666        111008746873        111008957473        111009186816       
111009419130        111009677642        111009917076        111010114819       
111010322405        111010540272        111010785778        111011008586    
111004029727       111007018380       111007229542       111007463441      
111007660170        111007854232        111008060401        111008259456       
111008481688        111008746884        111008957484        111009186894       
111009419174        111009677675        111009917212        111010114909       
111010322427        111010540283        111010785802        111011008755    
111004030291       111007018403       111007229564       111007463700      
111007660181        111007854243        111008060838        111008259467       
111008481699        111008746930        111008957518        111009187086       
111009419208        111009677787        111009917223        111010115045       
111010322506        111010540340        111010785813        111011008801    
111004031483       111007018414       111007229586       111007463890      
111007660305        111007854298        111008060894        111008259478       
111008481701        111008746963        111008957619        111009187097       
111009419242        111009677877        111009917234        111010115179       
111010322517        111010540384        111010785891        111011008823    
111004031753       111007018425       111007229597       111007464149      
111007660350        111007854300        111008060906        111008259489       
111008481756        111008747065        111008957675        111009187109       
111009419398        111009677901        111009917267        111010115281       
111010322652        111010540474        111010785947        111011008856    
111004035926       111007018436       111007229698       111007464150      
111007660473        111007854355        111008060973        111008259490       
111008481790        111008747076        111008957709        111009187211       
111009419444        111009678003        111009917324        111010115359       
111010322764        111010540755        111010785958        111011008935    
111004036556       111007018593       111007229744       111007464172      
111007660507        111007854445        111008061008        111008259535       
111008482162        111008747289        111008957721        111009187288       
111009419455        111009678025        111009917335        111010115371       
111010322810        111010540788        111010785981        111011008980    
111004047019       111007018605       111007229801       111007464183      
111007660529        111007854478        111008061053        111008259557       
111008482184        111008747391        111008957732        111009187299       
111009419488        111009678092        111009917346        111010115450       
111010323013        111010541048        111010786038        111011009015    
111004048458       111007018683       111007229823       111007464228      
111007660541        111007854513        111008061109        111008259568       
111008482195        111008747515        111008957787        111009187334       
111009419545        111009678159        111009917447        111010115483       
111010323035        111010541149        111010786094        111011009048    
111004049437       111007018728       111007229889       111007464295      
111007660574        111007854557        111008061165        111008259580       
111008482218        111008747627        111008957811        111009187424       
111009419590        111009678193        111009917582        111010115551       
111010323079        111010541150        111010786128        111011009093    
111004049785       111007018795       111007230050       111007464341      
111007660686        111007854636        111008061323        111008259603       
111008482229        111008747694        111008957866        111009187479       
111009419602        111009678227        111009917593        111010115641       
111010323169        111010541206        111010786140        111011009105    
111004049864       111007018829       111007230072       111007464408      
111007660710        111007854681        111008061345        111008259636       
111008482342        111008747728        111008957877        111009187525       
111009419635        111009678272        111009917795        111010115652       
111010323248        111010541217        111010786263        111011009116    
111004058224       111007018986       111007230410       111007464475      
111007660743        111007854737        111008061413        111008259704       
111008482364        111008747739        111008958014        111009187569       
111009419691        111009678294        111009917818        111010115674       
111010323327        111010541228        111010786308        111011009149    
111004060160       111007019213       111007230443       111007464532      
111007660765        111007854771        111008061424        111008259715       
111008482500        111008747751        111008958047        111009187592       
111009419758        111009678373        111009917986        111010115696       
111010323383        111010541295        111010786331        111011009307    
111004062724       111007019224       111007230465       111007464688      
111007660787        111007854849        111008061547        111008259748       
111008482544        111008747795        111008958092        111009187604       
111009419815        111009678452        111009918044        111010115753       
111010323417        111010541329        111010786410        111011009318    
111004065312       111007019303       111007230487       111007464789      
111007660800        111007854850        111008061569        111008259759       
111008482555        111008747942        111008958104        111009187648       
111009419938        111009678474        111009918123        111010115810       
111010323495        111010541341        111010786533        111011009330    
111004066144       111007019314       111007230498       111007464846      
111007660822        111007854973        111008061592        111008259771       
111008482825        111008748000        111008958115        111009187659       
111009419949        111009678485        111009918145        111010115911       
111010323619        111010541374        111010786544        111011009341    
111004066975       111007019325       111007230500       111007464925      
111007660833        111007855008        111008061637        111008259782       
111008482881        111008748011        111008958137        111009187749       
111009420008        111009678553        111009918189        111010115944       
111010323743        111010541442        111010786601        111011009408    
111004068821       111007019459       111007230544       111007465038      
111007660934        111007855053        111008061705        111008259827       
111008482892        111008748099        111008958148        111009187851       
111009420031        111009678643        111009918202        111010116046       
111010323833        111010541486        111010786612        111011009431    
111004073186       111007019538       111007230555       111007465241      
111007660956        111007855110        111008061738        111008260199       
111008482959        111008748224        111008958171        111009187862       
111009420064        111009678676        111009918246        111010116080       
111010323855        111010541633        111010786645        111011009497    
111004073445       111007019549       111007230645       111007465274      
111007660967        111007855266        111008061985        111008260212       
111008483051        111008748303        111008958294        111009188177       
111009420323        111009678687        111009918280        111010116372       
111010323912        111010541789        111010786678        111011009509    
111004076033       111007019707       111007230656       111007465364      
111007661036        111007855301        111008062166        111008260470       
111008483118        111008748347        111008958317        111009188223       
111009420378        111009678711        111009918291        111010116383       
111010323945        111010541790        111010786724        111011009532    
111004076347       111007019763       111007230689       111007465397      
111007661081        111007855378        111008062234        111008260481       
111008483152        111008748358        111008958339        111009188289       
111009420413        111009678722        111009918325        111010116417       
111010324025        111010541891        111010786869        111011009554    
111004076606       111007019774       111007230870       111007465465      
111007661092        111007855446        111008062256        111008260605       
111008483163        111008748370        111008958418        111009188403       
111009420480        111009678733        111009918561        111010116428       
111010324036        111010541914        111010786982        111011009565    
111004076729       111007019954       111007230881       111007465498      
111007661148        111007855457        111008062324        111008260885       
111008483174        111008748459        111008958463        111009188470       
111009420525        111009678744        111009918695        111010116451       
111010324317        111010542005        111010787017        111011009622    
111004076763       111007020057       111007230904       111007465588      
111007661182        111007855491        111008062379        111008261729       
111008483253        111008748493        111008958474        111009188582       
111009420604        111009678823        111009918729        111010116473       
111010324328        111010542050        111010787084        111011009688    
111004077146       111007020170       111007231107       111007465612      
111007661249        111007855514        111008062391        111008261785       
111008483275        111008748538        111008958496        111009188650       
111009420637        111009678834        111009918752        111010116507       
111010324351        111010542140        111010787095        111011009723    
111004078899       111007020204       111007231196       111007465713      
111007661283        111007855660        111008062414        111008261932       
111008483477        111008748549        111008958519        111009188863       
111009420648        111009678856        111009918819        111010116530       
111010324395        111010542184        111010787107        111011009745    
111004084784       111007020226       111007231242       111007465948      
111007661351        111007855671        111008062425        111008261954       
111008483714        111008748594        111008958553        111009188964       
111009420727        111009678913        111009918831        111010116811       
111010324407        111010542252        111010787118        111011009756    
111004090084       111007020327       111007231321       111007466017      
111007661441        111007855705        111008062447        111008262056       
111008483781        111008748606        111008958621        111009189011       
111009420738        111009678935        111009918842        111010116877       
111010324531        111010542274        111010787129        111011009767    
111004092592       111007020338       111007231343       111007466118      
111007661519        111007855761        111008062515        111008262078       
111008483826        111008748831        111008958676        111009189145       
111009420772        111009678946        111009918875        111010116888       
111010324553        111010542319        111010787152        111011009802    
111004095168       111007020383       111007231758       111007466219      
111007661711        111007856144        111008062593        111008262281       
111008484074        111008748909        111008958698        111009189246       
111009420918        111009678979        111009918910        111010116989       
111010324665        111010542331        111010787174        111011009813    
111004095461       111007020439       111007231815       111007466286      
111007661733        111007856177        111008062627        111008262315       
111008484142        111008748910        111008958700        111009189257       
111009420930        111009678980        111009918921        111010117092       
111010324744        111010542500        111010787185        111011009846    
111004095810       111007020451       111007231893       111007466332      
111007661744        111007856223        111008062650        111008262360       
111008484197        111008748932        111008958766        111009189314       
111009420963        111009678991        111009919023        111010117182       
111010324957        111010542599        111010787208        111011009868    
111004098857       111007020495       111007231927       111007466387      
111007661766        111007856458        111008062683        111008262405       
111008484298        111008748965        111008958777        111009189347       
111009421021        111009679228        111009919180        111010117249       
111010324979        111010542612        111010787219        111011009879    
111004099050       111007020518       111007231949       111007466398      
111007661823        111007856492        111008062728        111008262416       
111008484388        111008749012        111008958788        111009189358       
111009421076        111009679307        111009919191        111010117294       
111010324980        111010542678        111010787499        111011009903    
111004105496       111007020529       111007231961       111007466400      
111007661867        111007856593        111008062773        111008262573       
111008484399        111008749135        111008958801        111009189370       
111009421087        111009679396        111009919236        111010117328       
111010325071        111010542689        111010787501        111011009970    
111004106622       111007020552       111007231994       111007466534      
111007662026        111007856650        111008062885        111008262584       
111008484524        111008749180        111008958845        111009189516       
111009421100        111009679532        111009919348        111010117610       
111010325082        111010542702        111010788052        111011009981    
111004107106       111007020642       111007232096       111007466646      
111007662116        111007856683        111008062964        111008262630       
111008484579        111008749191        111008959071        111009189550       
111009421166        111009679576        111009919360        111010117755       
111010325093        111010542735        111010788119        111011010084    
111004107353       111007020732       111007232276       111007466837      
111007662149        111007856908        111008063022        111008262865       
111008484603        111008749236        111008959082        111009189819       
111009421188        111009679767        111009919438        111010117823       
111010325116        111010542768        111010788333        111011010129    
111004107735       111007020743       111007232311       111007466871      
111007662161        111007856975        111008063189        111008262999       
111008484827        111008749247        111008959093        111009189842       
111009421234        111009679824        111009919461        111010117856       
111010325228        111010542915        111010788434        111011010163    
111004108602       111007020787       111007232388       111007466905      
111007662239        111007856986        111008063224        111008263091       
111008484906        111008749270        111008959105        111009189909       
111009421278        111009679947        111009919506        111010117867       
111010325307        111010542959        111010788658        111011010174    
111004114351       111007020811       111007232399       111007466916      
111007662352        111007857066        111008063280        111008263226       
111008485008        111008749292        111008959116        111009189932       
111009421324        111009680107        111009919539        111010117979       
111010325352        111010543051        111010788669        111011010354    
111004117703       111007020899       111007232445       111007466938      
111007662396        111007857099        111008063347        111008263248       
111008485086        111008749304        111008959183        111009189943       
111009421414        111009680196        111009919540        111010118015       
111010325419        111010543208        111010788692        111011010387    
111004118388       111007020912       111007232456       111007466949      
111007662532        111007857246        111008063358        111008263305       
111008485266        111008749326        111008959194        111009189965       
111009421436        111009680219        111009919595        111010118071       
111010325420        111010543253        111010788748        111011010411    
111004120123       111007021058       111007232535       111007467197      
111007662699        111007857471        111008063549        111008263530       
111008485367        111008749393        111008959420        111009190068       
111009421447        111009680332        111009919607        111010118082       
111010325442        111010543321        111010788805        111011010422    
111004120640       111007021104       111007232557       111007467276      
111007662734        111007857482        111008063550        111008263596       
111008485503        111008749494        111008959431        111009190147       
111009421481        111009680354        111009919629        111010118217       
111010325486        111010543343        111010788984        111011010455    
111004123711       111007021160       111007232568       111007467591      
111007662767        111007857493        111008063606        111008263709       
111008485525        111008749517        111008959453        111009190169       
111009421728        111009680477        111009919663        111010118318       
111010325532        111010543354        111010789356        111011010477    
111004124598       111007021249       111007232603       111007467647      
111007662789        111007857628        111008063662        111008263743       
111008485615        111008749562        111008959486        111009190271       
111009421739        111009680646        111009919731        111010118363       
111010325565        111010543400        111010789378        111011010512    
111004126411       111007021261       111007232748       111007467658      
111007662857        111007857651        111008063673        111008263822       
111008485783        111008749584        111008959509        111009190282       
111009421762        111009680691        111009919775        111010118419       
111010325576        111010543444        111010789536        111011010624    
111004140507       111007021351       111007232849       111007467670      
111007662879        111007857695        111008063808        111008263855       
111008485817        111008749674        111008959510        111009190541       
111009421874        111009680725        111009919832        111010118464       
111010325644        111010543466        111010789659        111011010646    
111004140934       111007021362       111007232928       111007467715      
111007662891        111007857718        111008064001        111008263901       
111008485840        111008749742        111008959587        111009190596       
111009421920        111009680860        111009919854        111010118510       
111010325688        111010543613        111010789693        111011010657    
111004148831       111007021474       111007233075       111007467940      
111007662903        111007857730        111008064067        111008264070       
111008485929        111008749753        111008959598        111009190608       
111009421942        111009681074        111009920092        111010118655       
111010325701        111010543680        111010790112        111011010680    
111004149304       111007021508       111007233086       111007468008      
111007663005        111007857774        111008064102        111008264115       
111008486010        111008749843        111008959600        111009190631       
111009421953        111009681153        111009920104        111010118857       
111010325723        111010543747        111010790246        111011010691    
111004169339       111007021542       111007233165       111007468020      
111007663162        111007857819        111008064461        111008264306       
111008486098        111008749944        111008959622        111009190653       
111009421986        111009681276        111009920171        111010118879       
111010325756        111010543781        111010790257        111011010725  

 

SCH-A-11



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111004169991       111007021564       111007233402       111007468176      
111007663263        111007857864        111008064539        111008264621       
111008486111        111008749999        111008959644        111009190710       
111009421997        111009681377        111009920205        111010118891       
111010325789        111010543815        111010790279        111011010758    
111004170106       111007021597       111007233536       111007468200      
111007663308        111007857897        111008064595        111008264687       
111008486245        111008750014        111008959745        111009190787       
111009422011        111009681412        111009920216        111010118947       
111010325813        111010543848        111010790347        111011010769    
111004173008       111007021609       111007233615       111007468211      
111007663397        111007857921        111008064663        111008265037       
111008486458        111008750069        111008959778        111009190888       
111009422066        111009681423        111009920272        111010119230       
111010325880        111010543860        111010790370        111011010781    
111004175662       111007021621       111007233626       111007468334      
111007663713        111007857987        111008064742        111008265183       
111008486548        111008750137        111008959846        111009191306       
111009422077        111009681546        111009920283        111010119296       
111010325914        111010543871        111010790448        111011010792    
111004175819       111007021755       111007233895       111007468367      
111007663746        111007858102        111008064753        111008265273       
111008486560        111008750216        111008959958        111009191429       
111009422156        111009681636        111009920609        111010119599       
111010325981        111010543927        111010790482        111011010804    
111004177732       111007021788       111007233941       111007468378      
111007663779        111007858180        111008065002        111008265341       
111008486627        111008750227        111008959981        111009191575       
111009422235        111009681669        111009920654        111010119678       
111010326016        111010544063        111010791089        111011010837    
111004179611       111007021946       111007234032       111007468389      
111007663847        111007858348        111008065013        111008265464       
111008486795        111008750250        111008960006        111009191597       
111009422268        111009681692        111009920665        111010119713       
111010326038        111010544085        111010791214        111011010859    
111004185809       111007021979       111007234245       111007468592      
111007663881        111007858506        111008065079        111008265509       
111008487055        111008750272        111008960208        111009191687       
111009422617        111009681793        111009920711        111010119757       
111010326117        111010544108        111010791315        111011010882    
111004186710       111007022004       111007234302       111007468817      
111007663892        111007858551        111008065103        111008265598       
111008487202        111008750339        111008960242        111009191698       
111009422662        111009681849        111009920733        111010119768       
111010326308        111010544164        111010791371        111011010905    
111004188486       111007022037       111007234346       111007468974      
111007664220        111007858663        111008065114        111008265633       
111008487347        111008750373        111008960275        111009191834       
111009422684        111009681951        111009920801        111010119937       
111010326320        111010544197        111010791405        111011010927    
111004192111       111007022059       111007234403       111007469199      
111007664376        111007858674        111008065271        111008265723       
111008487369        111008750429        111008960411        111009192149       
111009422695        111009681973        111009920867        111010119982       
111010326375        111010544298        111010791416        111011011142    
111004192447       111007022071       111007234447       111007469234      
111007664387        111007858720        111008065305        111008265835       
111008487370        111008750564        111008960422        111009192150       
111009422707        111009682031        111009920889        111010120041       
111010326421        111010544311        111010791450        111011011210    
111004196373       111007022161       111007234661       111007469245      
111007664400        111007858731        111008065316        111008265868       
111008487404        111008750700        111008960433        111009192194       
111009422729        111009682053        111009920902        111010120085       
111010326432        111010544399        111010791652        111011011221    
111004198689       111007022273       111007234751       111007469256      
111007664411        111007858809        111008065349        111008265992       
111008487415        111008750801        111008960455        111009192251       
111009422752        111009682154        111009920991        111010120423       
111010326443        111010544423        111010791922        111011011399    
111004199589       111007022284       111007234762       111007469302      
111007664455        111007858887        111008065361        111008266061       
111008487448        111008750823        111008960534        111009192262       
111009422808        111009682165        111009921194        111010120434       
111010326522        111010544456        111010792013        111011011434    
111004200414       111007022408       111007234997       111007469526      
111007664567        111007858898        111008065541        111008266252       
111008487459        111008750878        111008960556        111009192284       
111009422819        111009682176        111009921240        111010120524       
111010326601        111010544502        111010792046        111011011513    
111004204856       111007022419       111007235055       111007469560      
111007664613        111007859024        111008065619        111008266397       
111008487460        111008751048        111008960747        111009192318       
111009422831        111009682266        111009921262        111010120580       
111010326612        111010544535        111010792057        111011011748    
111004207006       111007022475       111007235077       111007469627      
111007664624        111007859158        111008065822        111008266476       
111008487538        111008751161        111008960815        111009192330       
111009422909        111009682323        111009921284        111010120658       
111010326645        111010544580        111010792439        111011011759    
111004210088       111007022486       111007235145       111007469638      
111007664680        111007859204        111008065990        111008266678       
111008487561        111008751194        111008960826        111009192363       
111009422943        111009682367        111009921307        111010120670       
111010326667        111010544603        111010792596        111011011827    
111004211977       111007022497       111007235572       111007469683      
111007664691        111007859226        111008066014        111008267040       
111008487662        111008751396        111008960848        111009192408       
111009423078        111009682817        111009921341        111010120861       
111010326690        111010544669        111010792710        111011011838    
111004212451       111007022532       111007235606       111007469829      
111007664725        111007859271        111008066159        111008267141       
111008487774        111008751598        111008960882        111009192453       
111009423236        111009682839        111009921352        111010120917       
111010326779        111010544759        111010792787        111011011861    
111004217209       111007022600       111007235853       111007470168      
111007664893        111007859530        111008066205        111008267152       
111008487808        111008751611        111008960949        111009192509       
111009423269        111009682840        111009921419        111010121165       
111010326825        111010544771        111010792800        111011011883    
111004217759       111007022622       111007235943       111007470461      
111007664950        111007859732        111008066227        111008267185       
111008487820        111008751655        111008960972        111009192598       
111009423382        111009682918        111009921420        111010121200       
111010326836        111010544793        111010792934        111011012031    
111004219054       111007022644       111007236012       111007470753      
111007664994        111007859787        111008066283        111008267253       
111008487842        111008751734        111008960983        111009192699       
111009423506        111009683144        111009921431        111010121323       
111010326892        111010544805        111010792990        111011012200    
111004219223       111007022723       111007236034       111007470887      
111007665108        111007859901        111008066294        111008267398       
111008488034        111008751756        111008961063        111009192712       
111009423685        111009683177        111009921442        111010121345       
111010327028        111010544827        111010793047        111011012479    
111004223611       111007022846       111007236067       111007470977      
111007665120        111007859923        111008066306        111008267477       
111008488663        111008751868        111008961120        111009192723       
111009423719        111009683188        111009921655        111010121390       
111010327039        111010544838        111010793070        111011012569    
111004231946       111007022914       111007236078       111007471057      
111007665153        111007860149        111008066520        111008267534       
111008488685        111008751879        111008961210        111009192790       
111009423854        111009683403        111009921734        111010121446       
111010327286        111010544861        111010793092        111011012648    
111004232981       111007022970       111007236180       111007471181      
111007665175        111007860183        111008066531        111008267556       
111008488708        111008751914        111008961254        111009192802       
111009423876        111009683515        111009921868        111010121648       
111010327310        111010544962        111010793205        111011012716    
111004237515       111007022992       111007236225       111007471226      
111007665197        111007860374        111008066542        111008267691       
111008488720        111008752128        111008961423        111009192846       
111009423887        111009683841        111009921891        111010121693       
111010327343        111010545053        111010793373        111011013043    
111004239911       111007023038       111007236405       111007471530      
111007665209        111007860396        111008066553        111008267703       
111008488786        111008752207        111008961445        111009192970       
111009423933        111009683885        111009921903        111010121727       
111010327365        111010545200        111010793801        111011013076    
111004241846       111007023049       111007236494       111007471787      
111007665322        111007860408        111008066676        111008267871       
111008488854        111008752241        111008961478        111009192981       
111009423977        111009683986        111009922050        111010121851       
111010327398        111010545255        111010793834        111011013212    
111004249901       111007023173       111007236517       111007471822      
111007665333        111007860419        111008066687        111008268018       
111008488887        111008752386        111008961502        111009193252       
111009424103        111009684011        111009922106        111010121862       
111010327512        111010545277        111010793856        111011013256    
111004251803       111007023207       111007236595       111007471923      
111007665388        111007860543        111008066788        111008268030       
111008489248        111008752465        111008961535        111009193308       
111009424260        111009684123        111009922117        111010121873       
111010327534        111010545356        111010794048        111011013302    
111004257461       111007023274       111007236618       111007471956      
111007665423        111007860600        111008066889        111008268232       
111008489282        111008752487        111008961636        111009193320       
111009424316        111009684134        111009922195        111010121907       
111010327602        111010545367        111010794262        111011013346    
111004258091       111007023319       111007236708       111007472058      
111007665490        111007860677        111008066968        111008268276       
111008489305        111008752500        111008961647        111009193386       
111009424327        111009684145        111009922274        111010121974       
111010327747        111010545378        111010794385        111011013458    
111004258226       111007023320       111007236719       111007472227      
111007665580        111007860701        111008067004        111008268388       
111008489349        111008752566        111008961669        111009193498       
111009424394        111009684190        111009922296        111010122177       
111010327781        111010545446        111010794565        111011013469    
111004261624       111007023353       111007236720       111007472340      
111007665591        111007860824        111008067554        111008268489       
111008489439        111008752656        111008961681        111009193555       
111009424473        111009684202        111009922308        111010122201       
111010327848        111010545457        111010794600        111011013605    
111004262704       111007023410       111007236810       111007472351      
111007665647        111007860835        111008067565        111008268524       
111008489484        111008752667        111008961692        111009193623       
111009424675        111009684224        111009922331        111010122346       
111010327860        111010545569        111010794958        111011013773    
111004263378       111007023443       111007236865       111007472373      
111007665658        111007861049        111008067598        111008268704       
111008489541        111008752735        111008961771        111009193634       
111009424765        111009684235        111009922410        111010123101       
111010328029        111010545592        111010795083        111011013986    
111004263389       111007023522       111007236898       111007472395      
111007665704        111007861139        111008067745        111008268715       
111008489596        111008752858        111008961827        111009193858       
111009424855        111009684246        111009922476        111010123202       
111010328153        111010545604        111010795498        111011014077    
111004266023       111007023544       111007236999       111007472407      
111007665737        111007861296        111008067891        111008268771       
111008489608        111008752870        111008961849        111009193960       
111009424978        111009684268        111009922511        111010123358       
111010328175        111010545615        111010795623        111011014134    
111004269464       111007023566       111007237125       111007472418      
111007665861        111007861386        111008067958        111008268850       
111008489721        111008752904        111008961872        111009193971       
111009425036        111009684369        111009922601        111010123392       
111010328265        111010545637        111010795735        111011014145    
111004272154       111007023588       111007237170       111007472687      
111007665894        111007861432        111008068038        111008268861       
111008489732        111008753141        111008961962        111009194006       
111009425104        111009684370        111009922678        111010123527       
111010328388        111010545660        111010795780        111011014291    
111004280300       111007023645       111007237192       111007472799      
111007665940        111007861487        111008068117        111008268940       
111008489800        111008753242        111008961995        111009194017       
111009425159        111009684459        111009922768        111010123673       
111010328412        111010545749        111010795814        111011014437    
111004280951       111007023746       111007237226       111007472878      
111007666109        111007861713        111008068162        111008268973       
111008489901        111008753297        111008962019        111009194040       
111009425182        111009684527        111009922780        111010123684       
111010328489        111010545750        111010795836        111011014471    
111004281198       111007023757       111007237271       111007472924      
111007666222        111007861735        111008068241        111008269109       
111008489967        111008753512        111008962031        111009194051       
111009425250        111009684594        111009922803        111010123695       
111010328513        111010545794        111010795881        111011014549    
111004281402       111007023779       111007237316       111007472946      
111007666244        111007861746        111008068331        111008269121       
111008490037        111008753635        111008962064        111009194095       
111009425339        111009684617        111009922836        111010123718       
111010328535        111010545806        111010795915        111011014730    
111004281503       111007023814       111007237350       111007472968      
111007666323        111007861768        111008068364        111008269244       
111008490082        111008753703        111008962198        111009194152       
111009425373        111009684639        111009922870        111010123730       
111010328704        111010545817        111010795937        111011014965    
111004282683       111007023915       111007237406       111007472991      
111007666705        111007861814        111008068443        111008269378       
111008490161        111008753792        111008962233        111009194219       
111009425474        111009684842        111009922904        111010123987       
111010328715        111010545929        111010795959        111011015056    
111004287385       111007023982       111007237529       111007473116      
111007666727        111007861836        111008068476        111008269480       
111008490318        111008753950        111008962288        111009194220       
111009425496        111009684954        111009922915        111010124001       
111010328782        111010545930        111010795993        111011015225    
111004291807       111007024039       111007237541       111007473206      
111007666738        111007861904        111008068511        111008269547       
111008490600        111008754018        111008962312        111009194354       
111009425519        111009685225        111009922960        111010124023       
111010328849        111010546021        111010796118        111011015304    
111004292549       111007024107       111007237631       111007473217      
111007666862        111007861915        111008068588        111008269615       
111008490813        111008754366        111008962334        111009194400       
111009425531        111009685258        111009923073        111010124045       
111010328906        111010546391        111010796152        111011015315    
111004294596       111007024118       111007237697       111007473330      
111007666974        111007862051        111008068601        111008269750       
111008490835        111008754434        111008962435        111009194602       
111009425542        111009685281        111009923107        111010124090       
111010328917        111010546841        111010796264        111011015326    
111004297331       111007024141       111007237888       111007473352      
111007667054        111007862095        111008068612        111008269941       
111008490868        111008754467        111008962479        111009194679       
111009425564        111009685494        111009923130        111010124135       
111010328962        111010546964        111010796297        111011015337    
111004298725       111007024185       111007237912       111007473385      
111007667076        111007862309        111008068634        111008270268       
111008490936        111008754513        111008962525        111009194691       
111009425597        111009685528        111009923275        111010124146       
111010328973        111010547033        111010796444        111011015405    
111004302237       111007024196       111007237956       111007473576      
111007667100        111007862365        111008068757        111008270415       
111008490969        111008754580        111008962806        111009194804       
111009425711        111009685540        111009923297        111010124168       
111010328984        111010547044        111010796613        111011015584    
111004302956       111007024275       111007237967       111007473587      
111007667212        111007862398        111008068803        111008270471       
111008491128        111008754603        111008962884        111009194815       
111009425733        111009685618        111009923332        111010124180       
111010329008        111010547055        111010796848        111011015652    
111004302967       111007024354       111007238003       111007473723      
111007667267        111007862444        111008068881        111008270538       
111008491162        111008754636        111008962918        111009194826       
111009425744        111009685720        111009923354        111010124225       
111010329109        111010547246        111010796961        111011015854    
111004304004       111007024387       111007238070       111007473778      
111007667289        111007862466        111008068937        111008270561       
111008491173        111008754681        111008962929        111009195120       
111009425801        111009685731        111009923411        111010124236       
111010329121        111010547279        111010797029        111011015966    
111004304745       111007024400       111007238126       111007473790      
111007667368        111007862499        111008069129        111008270808       
111008491241        111008754715        111008963199        111009195142       
111009425890        111009685797        111009923477        111010124247       
111010329143        111010547527        111010797209        111011016046    
111004306545       111007024477       111007238227       111007473813      
111007667380        111007862590        111008069141        111008270831       
111008491342        111008754849        111008963290        111009195164       
111009425913        111009685832        111009923501        111010124270       
111010329176        111010547639        111010797265        111011016080    
111004307018       111007024499       111007238249       111007473846      
111007667391        111007862646        111008069174        111008270886       
111008491588        111008754995        111008963324        111009195232       
111009426026        111009685898        111009923725        111010124281       
111010329301        111010547684        111010797524        111011016125    
111004314780       111007024556       111007238294       111007473857      
111007667470        111007862657        111008069185        111008271191       
111008491634        111008755143        111008963380        111009195287       
111009426093        111009685900        111009923905        111010124292       
111010329356        111010547808        111010797557        111011016204    
111004315691       111007024590       111007238317       111007473868      
111007667492        111007862680        111008069297        111008271225       
111008491746        111008755176        111008963425        111009195377       
111009426116        111009685933        111009923916        111010124348       
111010329367        111010547842        111010797603        111011016260    
111004319404       111007024657       111007238340       111007473947      
111007667560        111007862736        111008069310        111008271269       
111008491847        111008755288        111008963515        111009195546       
111009426138        111009686057        111009923927        111010124405       
111010329389        111010548179        111010797782        111011016271    
111004320417       111007024668       111007238542       111007473958      
111007667627        111007862747        111008069354        111008271337       
111008491904        111008755356        111008963537        111009195557       
111009426352        111009686136        111009923972        111010124450       
111010329480        111010548247        111010797793        111011016293    
111004321058       111007024703       111007238575       111007473981      
111007667650        111007862770        111008069433        111008271551       
111008491926        111008755424        111008963560        111009195681       
111009426420        111009686158        111009924007        111010124483       
111010329514        111010548337        111010798031        111011016338    
111004323207       111007024736       111007238698       111007474072      
111007667706        111007862781        111008069501        111008271584       
111008492006        111008755435        111008963649        111009195760       
111009426475        111009686169        111009924085        111010124595       
111010329659        111010548449        111010798064        111011016428    
111004325883       111007024758       111007238834       111007474140      
111007667717        111007862792        111008069512        111008271696       
111008492129        111008755446        111008963661        111009195816       
111009426486        111009686215        111009924119        111010124618       
111010329884        111010548461        111010798075        111011016529    
111004327908       111007024769       111007238856       111007474218      
111007667773        111007862804        111008069534        111008271797       
111008492141        111008755503        111008963694        111009195872       
111009426587        111009686226        111009924142        111010124674       
111010329974        111010548539        111010798222        111011016608    
111004329089       111007024781       111007238913       111007474296      
111007667975        111007862860        111008069556        111008271809       
111008492310        111008755558        111008963784        111009195984       
111009426633        111009686349        111009924232        111010124708       
111010330066        111010548797        111010798301        111011016642    
111004329809       111007024815       111007239206       111007474342      
111007668000        111007862916        111008069589        111008271876       
111008492354        111008755637        111008963863        111009196042       
111009426677        111009686383        111009924298        111010124720       
111010330303        111010548865        111010798312        111011016664    
111004330801       111007025018       111007239374       111007474386      
111007668044        111007862983        111008069590        111008272013       
111008492400        111008755660        111008963885        111009196110       
111009426745        111009686428        111009924423        111010124887       
111010330437        111010548887        111010798367        111011016709    
111004332050       111007025085       111007239396       111007474500      
111007668077        111007863029        111008069657        111008272035       
111008492501        111008755952        111008963953        111009196154       
111009426947        111009686529        111009924445        111010125192       
111010330482        111010548922        111010798514        111011016978    
111004332207       111007025131       111007239419       111007474555      
111007668314        111007863041        111008069668        111008272114       
111008492534        111008756010        111008963964        111009196301       
111009427061        111009686574        111009924490        111010125248       
111010330583        111010548966        111010798536        111011017069    
111004332746       111007025142       111007239475       111007474623      
111007668482        111007863142        111008069792        111008272237       
111008492646        111008756021        111008963975        111009196413       
111009427106        111009686710        111009924603        111010125350       
111010330594        111010549057        111010798637        111011017092    
111004333646       111007025153       111007239509       111007474634      
111007668741        111007863186        111008069815        111008272282       
111008492668        111008756043        111008963986        111009196479       
111009427296        111009686765        111009924658        111010125428       
111010330639        111010549125        111010799133        111011017104    
111004335705       111007025164       111007239510       111007474667      
111007668853        111007863210        111008069860        111008272305       
111008492680        111008756100        111008964044        111009196480       
111009427319        111009686923        111009924759        111010125439       
111010330640        111010549158        111010799188        111011017137    
111004339305       111007025186       111007239587       111007474791      
111007668921        111007863287        111008069927        111008272327       
111008492703        111008756223        111008964101        111009196514       
111009427465        111009686967        111009924760        111010125462       
111010330651        111010549215        111010799199        111011017193    
111004341319       111007025209       111007239644       111007474803      
111007668987        111007863445        111008070042        111008272462       
111008492714        111008756278        111008964257        111009196558       
111009427476        111009686990        111009924827        111010125507       
111010330707        111010549237        111010799278        111011017250    
111004342455       111007025221       111007239699       111007474937      
111007669102        111007863568        111008070064        111008272473       
111008492725        111008756289        111008964279        111009196570       
111009427577        111009687104        111009924838        111010125596       
111010330752        111010549338        111010799313        111011017272  

 

SCH-A-12



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111004343759       111007025254       111007239734       111007474993      
111007669135        111007863603        111008070075        111008272518       
111008492736        111008756436        111008964561        111009196626       
111009427623        111009687148        111009924861        111010125619       
111010330897        111010549417        111010799335        111011017317    
111004343850       111007025265       111007239846       111007475084      
111007669146        111007863782        111008070086        111008272529       
111008492826        111008756616        111008964639        111009196716       
111009427667        111009687171        111009924906        111010125631       
111010330965        111010549440        111010799436        111011017362    
111004344671       111007025333       111007239879       111007475095      
111007669304        111007863793        111008070097        111008272631       
111008492994        111008756627        111008964785        111009196727       
111009427746        111009687182        111009924917        111010125710       
111010330987        111010549473        111010799447        111011017430    
111004345144       111007025377       111007239891       111007475107      
111007669348        111007863940        111008070110        111008272800       
111008493018        111008756795        111008964796        111009196750       
111009427825        111009687452        111009924940        111010125765       
111010331067        111010549653        111010799469        111011017463    
111004349902       111007025401       111007239970       111007475141      
111007669359        111007864121        111008070187        111008272912       
111008493030        111008756931        111008964909        111009196806       
111009427881        111009687474        111009924951        111010125776       
111010331113        111010549709        111010799560        111011017496    
111004350779       111007025423       111007239981       111007475321      
111007669416        111007864154        111008070233        111008272990       
111008493175        111008756975        111008964943        111009196884       
111009427892        111009687485        111009925211        111010125833       
111010331124        111010549912        111010799627        111011017597    
111004351062       111007025445       111007239992       111007475354      
111007669438        111007864233        111008070266        111008273014       
111008493300        111008757101        111008964998        111009197065       
111009427937        111009687610        111009925255        111010125888       
111010331135        111010549990        111010799638        111011017777    
111004351501       111007025478       111007240174       111007475376      
111007669663        111007864312        111008070301        111008273081       
111008493344        111008757202        111008965157        111009197087       
111009428028        111009687700        111009925277        111010125923       
111010331157        111010550026        111010799650        111011017799    
111004352771       111007025502       111007240231       111007475501      
111007669719        111007864356        111008070503        111008273126       
111008493355        111008757325        111008965168        111009197447       
111009428130        111009687889        111009925367        111010125934       
111010331292        111010550037        111010799661        111011017935    
111004354100       111007025513       111007240253       111007475657      
111007669753        111007864367        111008070536        111008273216       
111008493456        111008757415        111008965203        111009197481       
111009428196        111009687924        111009925378        111010125945       
111010331450        111010550093        111010799751        111011017957    
111004355550       111007025579       111007240400       111007475826      
111007669764        111007864435        111008070570        111008273227       
111008493489        111008757459        111008965269        111009197548       
111009428208        111009687957        111009925389        111010125989       
111010331528        111010550138        111010799908        111011018004    
111004356630       111007025580       111007240433       111007475916      
111007669809        111007864480        111008070581        111008273339       
111008493603        111008757594        111008965281        111009197582       
111009428220        111009688082        111009925468        111010126014       
111010331584        111010550262        111010799953        111011018060    
111004356810       111007025591       111007240534       111007476018      
111007669865        111007864626        111008070648        111008273418       
111008493670        111008757774        111008965393        111009197593       
111009428310        111009688318        111009925592        111010126047       
111010331607        111010550363        111010800080        111011018082    
111004358126       111007025625       111007240589       111007476153      
111007669898        111007864659        111008070750        111008273441       
111008493704        111008757819        111008965472        111009197649       
111009428400        111009688420        111009925659        111010126058       
111010331629        111010550532        111010800620        111011018127    
111004360208       111007025636       111007240668       111007476197      
111007669900        111007864660        111008070828        111008273801       
111008493782        111008757831        111008965517        111009197751       
111009428411        111009688453        111009925705        111010126104       
111010331641        111010550587        111010800664        111011018150    
111004363560       111007025647       111007240736       111007476287      
111007669922        111007864716        111008070840        111008273856       
111008493940        111008757932        111008965539        111009197818       
111009428477        111009688475        111009925749        111010126115       
111010331674        111010550622        111010800675        111011018161    
111004364077       111007025670       111007240972       111007476333      
111007670036        111007864727        111008070862        111008273890       
111008494075        111008758001        111008965595        111009197942       
111009428501        111009688510        111009925828        111010126441       
111010331696        111010550701        111010800901        111011018228    
111004364123       111007025681       111007241030       111007476467      
111007670115        111007864738        111008070895        111008273946       
111008494187        111008758012        111008965674        111009197975       
111009428545        111009688699        111009925884        111010126508       
111010331797        111010550712        111010800956        111011018341    
111004369791       111007025726       111007241164       111007476478      
111007670340        111007864895        111008070930        111008273991       
111008494367        111008758045        111008965685        111009198011       
111009428589        111009688936        111009925895        111010126520       
111010331821        111010550992        111010801070        111011018396    
111004370186       111007025771       111007241300       111007476535      
111007670362        111007864930        111008071043        111008274026       
111008494435        111008758056        111008965696        111009198145       
111009428679        111009689229        111009925918        111010126609       
111010331876        111010551016        111010801205        111011018408    
111004370973       111007025793       111007241322       111007476546      
111007670430        111007865043        111008071133        111008274149       
111008494536        111008758078        111008965708        111009198213       
111009428725        111009689296        111009925930        111010126665       
111010331922        111010551061        111010801216        111011018655    
111004372852       111007025827       111007241344       111007476579      
111007670485        111007865122        111008071166        111008274150       
111008494558        111008758326        111008965719        111009198437       
111009428770        111009689308        111009926032        111010126711       
111010331977        111010551195        111010801238        111011018666    
111004373279       111007025849       111007241355       111007476782      
111007670520        111007865166        111008071245        111008274262       
111008494648        111008758371        111008965775        111009198459       
111009428837        111009689421        111009926133        111010126766       
111010332136        111010551353        111010801249        111011018712    
111004374540       111007025917       111007241467       111007476883      
111007670531        111007865199        111008071313        111008274273       
111008494738        111008758472        111008965809        111009198493       
111009428859        111009689498        111009926212        111010126801       
111010332158        111010551476        111010801306        111011018723    
111004378667       111007025928       111007241478       111007477019      
111007670542        111007865245        111008071324        111008274341       
111008494749        111008758540        111008965821        111009198583       
111009428860        111009689623        111009926289        111010126812       
111010332170        111010551500        111010801339        111011018745    
111004382347       111007025995       111007241513       111007477020      
111007670553        111007865256        111008071414        111008274396       
111008494839        111008758562        111008965865        111009198639       
111009429085        111009689779        111009926335        111010126823       
111010332248        111010551757        111010801351        111011018802    
111004383719       111007026019       111007241591       111007477143      
111007670610        111007865278        111008071537        111008274419       
111008494941        111008758618        111008965898        111009198651       
111009429120        111009689780        111009926346        111010126890       
111010332293        111010551779        111010801441        111011018824    
111004386420       111007026020       111007241603       111007477266      
111007670654        111007865289        111008071627        111008274464       
111008494985        111008758775        111008965911        111009198729       
111009429142        111009690041        111009926469        111010126913       
111010332305        111010551892        111010801519        111011018947    
111004387409       111007026121       111007241670       111007477277      
111007670698        111007865515        111008071784        111008274486       
111008495010        111008758832        111008965955        111009199012       
111009429197        111009690276        111009926661        111010126946       
111010332484        111010551959        111010801575        111011018969    
111004388152       111007026154       111007241681       111007477424      
111007670700        111007865526        111008071795        111008274576       
111008495188        111008758843        111008966002        111009199023       
111009429232        111009690311        111009926717        111010126957       
111010332495        111010552006        111010801643        111011018992    
111004389041       111007026222       111007241759       111007477446      
111007670755        111007865649        111008071920        111008274600       
111008495223        111008758887        111008966080        111009199359       
111009429287        111009690658        111009926784        111010126991       
111010332596        111010552062        111010801823        111011019005    
111004390593       111007026244       111007241771       111007477468      
111007670766        111007865795        111008071931        111008274644       
111008495313        111008758900        111008966169        111009199461       
111009429322        111009690793        111009926863        111010127093       
111010332619        111010552129        111010801878        111011019049    
111004390997       111007026255       111007241883       111007477558      
111007670823        111007865896        111008072011        111008274790       
111008495335        111008758966        111008966215        111009199483       
111009429399        111009690940        111009926908        111010127239       
111010332664        111010552174        111010801889        111011019061    
111004399312       111007026277       111007241894       111007477637      
111007670867        111007865953        111008072066        111008274802       
111008495526        111008758988        111008966271        111009199618       
111009429401        111009691053        111009926964        111010127240       
111010332721        111010552220        111010802015        111011019117    
111004400911       111007026323       111007241906       111007477817      
111007670902        111007866178        111008072112        111008274835       
111008495717        111008758999        111008966383        111009199674       
111009429412        111009691097        111009926975        111010127262       
111010332743        111010552264        111010802228        111011019375    
111004405286       111007026356       111007241962       111007477840      
111007671015        111007866189        111008072123        111008274868       
111008495762        111008759046        111008966406        111009199708       
111009429456        111009691154        111009927033        111010127295       
111010332754        111010552297        111010802363        111011019577    
111004405770       111007026367       111007242020       111007477873      
111007671037        111007866213        111008072190        111008274903       
111008495874        111008759114        111008966518        111009199742       
111009429557        111009691468        111009927077        111010127318       
111010332765        111010552332        111010802510        111011019601    
111004407468       111007026378       111007242301       111007477884      
111007671071        111007866224        111008072213        111008275016       
111008495975        111008759282        111008966529        111009199775       
111009429625        111009691480        111009927156        111010127341       
111010332798        111010552488        111010802554        111011019612    
111004408111       111007026402       111007242312       111007477895      
111007671183        111007866358        111008072224        111008275049       
111008496437        111008759293        111008966664        111009199821       
111009429748        111009691525        111009927167        111010127396       
111010332855        111010552523        111010802600        111011019724    
111004408403       111007026446       111007242457       111007477941      
111007671217        111007866448        111008072314        111008275184       
111008496662        111008759350        111008966686        111009200093       
111009429805        111009691547        111009927381        111010127486       
111010332978        111010552589        111010802622        111011019780    
111004411294       111007026457       111007242491       111007477996      
111007671240        111007866459        111008072381        111008275241       
111008496763        111008759361        111008966765        111009200105       
111009429883        111009691705        111009927471        111010127510       
111010333069        111010552826        111010802688        111011019881    
111004413814       111007026468       111007242525       111007478009      
111007671273        111007866572        111008072404        111008275342       
111008496853        111008759428        111008966787        111009200149       
111009429984        111009692010        111009927527        111010127554       
111010333081        111010552871        111010802880        111011019926    
111004422601       111007026503       111007242547       111007478098      
111007671385        111007866617        111008072471        111008275364       
111008496921        111008759484        111008966811        111009200206       
111009430076        111009692043        111009927550        111010127576       
111010333171        111010553029        111010803038        111011019948    
111004423826       111007026525       111007242570       111007478111      
111007671419        111007866640        111008072493        111008275375       
111008497001        111008759596        111008966822        111009200284       
111009430122        111009692111        111009927583        111010127644       
111010333306        111010553052        111010803072        111011020063    
111004425828       111007026547       111007242604       111007478122      
111007671453        111007866662        111008072505        111008275386       
111008497012        111008759664        111008966967        111009200295       
111009430166        111009692133        111009927617        111010127712       
111010333351        111010553221        111010803308        111011020096    
111004427572       111007026569       111007242693       111007478133      
111007671509        111007866695        111008072583        111008275443       
111008497124        111008759866        111008967069        111009200385       
111009430245        111009692447        111009927651        111010127745       
111010333474        111010553502        111010803331        111011020108    
111004433276       111007026570       111007242750       111007478177      
111007671510        111007866707        111008072752        111008275476       
111008497191        111008759934        111008967575        111009200464       
111009430379        111009692470        111009927730        111010127756       
111010333496        111010553568        111010803465        111011020186    
111004435986       111007026581       111007242772       111007478278      
111007671587        111007866774        111008072875        111008275623       
111008497214        111008759945        111008967621        111009200475       
111009430391        111009692559        111009927763        111010127789       
111010333575        111010553625        111010803500        111011020197    
111004437427       111007026592       111007243076       111007478324      
111007671611        111007866820        111008072897        111008275904       
111008497393        111008760015        111008967632        111009200554       
111009430548        111009692616        111009927796        111010127824       
111010333665        111010553636        111010803623        111011020287    
111004438349       111007026615       111007243245       111007478403      
111007671633        111007866831        111008073023        111008275926       
111008497405        111008760026        111008967722        111009200655       
111009430593        111009692829        111009927819        111010127857       
111010333722        111010553669        111010803667        111011020300    
111004443851       111007026626       111007243278       111007478470      
111007671644        111007866842        111008073056        111008276028       
111008497573        111008760082        111008967733        111009200688       
111009430616        111009692885        111009927875        111010127879       
111010333823        111010553681        111010803713        111011020311    
111004448621       111007026648       111007243481       111007478537      
111007671767        111007866886        111008073124        111008276208       
111008497720        111008760127        111008967834        111009200723       
111009430627        111009692896        111009927909        111010127914       
111010333902        111010553748        111010803724        111011020355    
111004452097       111007026659       111007243492       111007478593      
111007671789        111007866897        111008073135        111008276220       
111008497854        111008760341        111008967867        111009200835       
111009430717        111009692908        111009927910        111010127970       
111010333946        111010553760        111010803892        111011020489    
111004463044       111007026660       111007243571       111007478638      
111007671857        111007866943        111008073146        111008276310       
111008498035        111008760510        111008968048        111009200880       
111009430818        111009692953        111009927921        111010128319       
111010333980        111010554200        111010803915        111011020490    
111004468588       111007026693       111007243649       111007478694      
111007671879        111007866976        111008073157        111008276332       
111008498114        111008760565        111008968059        111009201050       
111009430896        111009693099        111009928315        111010128353       
111010334093        111010554378        111010803948        111011020524    
111004469196       111007026705       111007243717       111007478739      
111007671925        111007867056        111008073258        111008276400       
111008498136        111008760598        111008968105        111009201061       
111009430919        111009693235        111009928517        111010128386       
111010334150        111010554390        111010803960        111011020546    
111004470424       111007026716       111007243852       111007478863      
111007671947        111007867180        111008073483        111008276433       
111008498305        111008760666        111008968206        111009201139       
111009430920        111009693279        111009928618        111010128409       
111010334239        111010554446        111010804084        111011020636    
111004470985       111007026772       111007243863       111007479112      
111007671958        111007867236        111008073595        111008276455       
111008498327        111008760802        111008968228        111009201162       
111009430942        111009693291        111009928629        111010128410       
111010334262        111010554480        111010804264        111011020658    
111004474743       111007026817       111007243964       111007479268      
111007672027        111007867258        111008073607        111008276679       
111008498439        111008760835        111008968374        111009201230       
111009431011        111009693314        111009928944        111010128432       
111010334408        111010554558        111010804275        111011020669    
111004475069       111007026873       111007243997       111007479369      
111007672050        111007867427        111008073652        111008276781       
111008498518        111008760936        111008968419        111009201498       
111009431055        111009693370        111009929046        111010128465       
111010334442        111010554569        111010804310        111011020681    
111004497221       111007027021       111007244189       111007479426      
111007672106        111007867461        111008073685        111008276804       
111008498552        111008760992        111008968598        111009201522       
111009431099        111009693482        111009929349        111010128498       
111010334486        111010554592        111010804387        111011020737    
111004499458       111007027144       111007244224       111007479561      
111007672151        111007867483        111008073832        111008276815       
111008498585        111008761083        111008968644        111009201599       
111009431224        111009693493        111009929406        111010128500       
111010334509        111010554749        111010804466        111011020760    
111004499751       111007027335       111007244291       111007479583      
111007672207        111007867584        111008073843        111008276927       
111008498653        111008761106        111008968903        111009201634       
111009431246        111009693639        111009929507        111010128511       
111010334532        111010554761        111010804589        111011020782    
111004502600       111007027537       111007244358       111007479651      
111007672263        111007867595        111008073900        111008276950       
111008498732        111008761331        111008968914        111009201780       
111009431303        111009693831        111009929552        111010128522       
111010334598        111010554772        111010804590        111011020894    
111004503106       111007027548       111007244404       111007479774      
111007672410        111007867630        111008073933        111008277018       
111008498956        111008761498        111008968925        111009201960       
111009431314        111009693864        111009929563        111010128533       
111010334767        111010554783        111010804736        111011021008    
111004503511       111007027616       111007244493       111007479831      
111007672500        111007867720        111008073955        111008277108       
111008499036        111008761522        111008968936        111009202028       
111009431369        111009693921        111009929631        111010128588       
111010334778        111010554828        111010804781        111011021042    
111004506828       111007027807       111007244572       111007479897      
111007672599        111007867821        111008074204        111008277119       
111008499283        111008761926        111008969162        111009202062       
111009431426        111009693954        111009929642        111010128623       
111010334802        111010554862        111010804792        111011021097    
111004508639       111007028044       111007244594       111007479965      
111007672623        111007867843        111008074417        111008277131       
111008499306        111008761948        111008969230        111009202084       
111009431527        111009694023        111009929721        111010129062       
111010334879        111010554974        111010804804        111011021143    
111004509247       111007028189       111007244662       111007480383      
111007672634        111007867854        111008074440        111008277210       
111008499340        111008761960        111008969241        111009202095       
111009431606        111009694090        111009929798        111010129185       
111010335083        111010555065        111010804860        111011021154    
111004519956       111007028314       111007244853       111007480631      
111007672689        111007867887        111008074507        111008277298       
111008499441        111008762040        111008969320        111009202477       
111009432034        111009694124        111009929945        111010129398       
111010335094        111010555087        111010804972        111011021176    
111004523535       111007028369       111007244864       111007480710      
111007672713        111007868170        111008074518        111008277311       
111008499643        111008762051        111008969353        111009202523       
111009432078        111009694203        111009930059        111010129411       
111010335162        111010555234        111010804983        111011021187    
111004524053       111007028460       111007244897       111007480754      
111007672735        111007868192        111008074530        111008277456       
111008499654        111008762062        111008969409        111009202567       
111009432089        111009694258        111009930093        111010129444       
111010335207        111010555289        111010805007        111011021198    
111004524491       111007028482       111007244910       111007480798      
111007672746        111007868259        111008074675        111008277467       
111008499812        111008762084        111008969410        111009202590       
111009432090        111009694337        111009930105        111010129781       
111010335218        111010555436        111010805030        111011021233    
111004524817       111007028527       111007244965       111007480811      
111007672847        111007868394        111008074697        111008277502       
111008499924        111008762141        111008969443        111009202679       
111009432179        111009694494        111009930149        111010129871       
111010335230        111010555470        111010805096        111011021367    
111004524941       111007028583       111007245023       111007480855      
111007672869        111007868417        111008074710        111008277513       
111008499968        111008762231        111008969454        111009202714       
111009432438        111009694517        111009930307        111010130097       
111010335241        111010555661        111010805119        111011021581    
111004529441       111007028796       111007245348       111007480923      
111007672937        111007868439        111008074765        111008277692       
111008499991        111008762275        111008969588        111009202758       
111009432449        111009694618        111009930419        111010130345       
111010335252        111010555874        111010805120        111011021749    
111004531017       111007028864       111007245359       111007481216      
111007672959        111007868518        111008074776        111008277771       
111008500028        111008762286        111008969612        111009202826       
111009432708        111009694696        111009930442        111010130367       
111010335274        111010555896        111010805164        111011021772    
111004533211       111007028943       111007245539       111007481283      
111007673006        111007868541        111008074787        111008277939       
111008500073        111008762387        111008969791        111009203119       
111009432843        111009694775        111009930475        111010130558       
111010335364        111010556055        111010805333        111011021929    
111004535910       111007028976       111007245742       111007481306      
111007673017        111007868552        111008074798        111008277984       
111008500107        111008762433        111008969847        111009203153       
111009432900        111009694786        111009930510        111010130570       
111010335386        111010556123        111010805344        111011022009    
111004537091       111007029089       111007245809       111007481339      
111007673028        111007868574        111008074923        111008278008       
111008500152        111008762499        111008969926        111009203287       
111009432955        111009694900        111009930532        111010130592       
111010335421        111010556178        111010805355        111011022032    
111004537462       111007029157       111007245955       111007481351      
111007673039        111007868608        111008074978        111008278053       
111008500185        111008762545        111008969960        111009203298       
111009433002        111009695024        111009930598        111010130671       
111010335454        111010556268        111010805377        111011022054  

 

SCH-A-13



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111004538801       111007029180       111007245977       111007481441      
111007673107        111007868697        111008074989        111008278064       
111008500196        111008762668        111008970029        111009203333       
111009433204        111009695305        111009930622        111010130794       
111010335465        111010556370        111010805401        111011022065    
111004539442       111007029203       111007246002       111007481474      
111007673152        111007868709        111008075025        111008278244       
111008500208        111008762781        111008970221        111009203456       
111009433394        111009695372        111009930701        111010130884       
111010335476        111010556415        111010805513        111011022133    
111004543166       111007029247       111007246114       111007481485      
111007673185        111007868754        111008075058        111008278255       
111008500253        111008762815        111008970243        111009203614       
111009433439        111009695406        111009930734        111010131098       
111010335577        111010556460        111010805535        111011022188    
111004543661       111007029326       111007246169       111007481643      
111007673332        111007868811        111008075081        111008278277       
111008500365        111008762916        111008970344        111009203625       
111009433484        111009695642        111009930778        111010131133       
111010335612        111010556493        111010805658        111011022212    
111004544134       111007029382       111007246170       111007481766      
111007673398        111007868866        111008075216        111008278299       
111008500422        111008762949        111008970355        111009203658       
111009433507        111009695675        111009930813        111010131267       
111010335623        111010556505        111010805670        111011022223    
111004548969       111007029450       111007246181       111007481788      
111007673455        111007868912        111008075339        111008278345       
111008500501        111008763007        111008970399        111009203670       
111009433541        111009695721        111009930857        111010131335       
111010335667        111010556639        111010805726        111011022234    
111004550793       111007029674       111007246204       111007481799      
111007673545        111007868923        111008075373        111008278367       
111008500556        111008763029        111008970412        111009203715       
111009433608        111009696092        111009930947        111010131346       
111010335735        111010556730        111010805759        111011022278    
111004553370       111007029810       111007246305       111007481834      
111007673567        111007868956        111008075429        111008278536       
111008500567        111008763085        111008970456        111009203726       
111009433619        111009696160        111009931050        111010131368       
111010335746        111010556752        111010805793        111011022302    
111004555811       111007029955       111007246327       111007481867      
111007673624        111007868967        111008075452        111008278592       
111008500848        111008763164        111008970546        111009203782       
111009433620        111009696193        111009931173        111010131403       
111010335791        111010556774        111010805928        111011022368    
111004558937       111007029966       111007246349       111007481957      
111007673635        111007869003        111008075463        111008278648       
111008500871        111008763197        111008970579        111009203917       
111009433631        111009696272        111009931263        111010131425       
111010335869        111010556785        111010805973        111011022425    
111004559950       111007030160       111007246406       111007482082      
111007673679        111007869014        111008075474        111008278806       
111008501209        111008763300        111008970614        111009203962       
111009433686        111009696395        111009931296        111010131436       
111010335948        111010556819        111010805984        111011022469    
111004560941       111007030373       111007246439       111007482138      
111007673725        111007869025        111008075496        111008278895       
111008501489        111008763388        111008970681        111009204042       
111009433697        111009696418        111009931319        111010131515       
111010335971        111010556831        111010806143        111011022537    
111004567375       111007030553       111007246440       111007482206      
111007673792        111007869070        111008075519        111008278918       
111008501490        111008763412        111008970692        111009204110       
111009433721        111009696632        111009931364        111010131616       
111010335982        111010556910        111010806198        111011022650    
111004569401       111007030586       111007246530       111007482239      
111007673916        111007869160        111008075542        111008278929       
111008501658        111008763490        111008970715        111009204121       
111009433732        111009696676        111009931397        111010131661       
111010336129        111010556921        111010806671        111011022706    
111004571145       111007030889       111007246620       111007482251      
111007673927        111007869227        111008075621        111008278941       
111008501771        111008763557        111008970816        111009204143       
111009433787        111009696722        111009931465        111010131728       
111010336152        111010556932        111010806705        111011023088    
111004578333       111007031082       111007246675       111007482262      
111007673950        111007869339        111008075632        111008279032       
111008501849        111008763603        111008970973        111009204165       
111009433866        111009696801        111009931533        111010131751       
111010336185        111010557001        111010806772        111011023099    
111004578467       111007031138       111007246721       111007482419      
111007673994        111007869373        111008075676        111008279201       
111008501850        111008763647        111008971266        111009204323       
111009433901        111009696878        111009931566        111010131807       
111010336231        111010557180        111010806839        111011023101    
111004580257       111007031150       111007246798       111007482453      
111007674018        111007869496        111008075711        111008279212       
111008501861        111008763669        111008971277        111009204435       
111009433934        111009696980        111009931623        111010131953       
111010336253        111010557225        111010807010        111011023112    
111004591361       111007031307       111007246989       111007482600      
111007674041        111007869542        111008075722        111008279290       
111008501973        111008763726        111008971288        111009204660       
111009433967        111009697026        111009931656        111010131975       
111010336343        111010557315        111010807098        111011023279    
111004594803       111007031352       111007247025       111007482611      
111007674085        111007869687        111008075744        111008279324       
111008502121        111008763760        111008971356        111009204705       
111009434014        111009697273        111009931690        111010132044       
111010336411        111010557360        111010807199        111011023437    
111004595837       111007031611       111007247104       111007482767      
111007674131        111007869856        111008075755        111008279403       
111008502198        111008763816        111008971503        111009204794       
111009434070        111009697284        111009931780        111010132594       
111010336455        111010557405        111010807201        111011023482    
111004597660       111007031622       111007247159       111007482880      
111007674142        111007869867        111008075766        111008279436       
111008502255        111008763883        111008971536        111009205065       
111009434148        111009697307        111009931791        111010132606       
111010336466        111010557461        111010807313        111011023516    
111004597884       111007031677       111007247418       111007482981      
111007674153        111007869935        111008075812        111008279481       
111008502389        111008763940        111008971558        111009205076       
111009434160        111009697329        111009931870        111010132673       
111010336556        111010557595        111010807357        111011023550    
111004601723       111007031701       111007247429       111007482992      
111007674243        111007869991        111008076059        111008279560       
111008502402        111008763973        111008971570        111009205302       
111009434193        111009697408        111009931881        111010132695       
111010336624        111010557607        111010807470        111011023561    
111004602791       111007031903       111007247474       111007483027      
111007674412        111007870049        111008076116        111008279683       
111008502626        111008764165        111008971873        111009205346       
111009434306        111009697419        111009932051        111010132796       
111010336679        111010557775        111010807616        111011023572    
111004606436       111007032139       111007247531       111007483050      
111007674478        111007870083        111008076239        111008279919       
111008502817        111008764222        111008971952        111009205526       
111009434395        111009697688        111009932062        111010132910       
111010336725        111010557797        111010807683        111011023617    
111004612253       111007032195       111007247564       111007483061      
111007674535        111007870230        111008076374        111008280001       
111008502929        111008764288        111008971963        111009205672       
111009434407        111009697745        111009932130        111010133146       
111010336770        111010557955        111010807694        111011023741    
111004613120       111007032229       111007247621       111007483072      
111007674546        111007870252        111008076408        111008280124       
111008503065        111008764367        111008972032        111009205773       
111009434463        111009697756        111009932152        111010133315       
111010336905        111010558002        111010807784        111011023819    
111004614435       111007032364       111007247676       111007483094      
111007674614        111007870274        111008076521        111008280146       
111008503098        111008764389        111008972054        111009205942       
111009434597        111009697879        111009932163        111010133359       
111010336938        111010558147        111010807807        111011023875    
111004615436       111007032410       111007247700       111007483128      
111007674647        111007870353        111008076543        111008280225       
111008503166        111008764547        111008972098        111009206022       
111009434902        111009697891        111009932275        111010133382       
111010337074        111010558170        111010807885        111011023998    
111004615683       111007032476       111007247744       111007483195      
111007674669        111007870364        111008076756        111008280269       
111008503177        111008764570        111008972278        111009206088       
111009434935        111009697969        111009932321        111010133461       
111010337131        111010558181        111010807896        111011024102    
111004623907       111007032612       111007247755       111007483218      
111007674704        111007870443        111008076778        111008280337       
111008503201        111008764637        111008972302        111009206202       
111009435037        111009697981        111009932455        111010133472       
111010337232        111010558462        111010807919        111011024113    
111004624807       111007032634       111007247766       111007483241      
111007674715        111007870511        111008076846        111008280405       
111008503245        111008764682        111008972346        111009206235       
111009435060        111009698027        111009932501        111010133506       
111010337265        111010558585        111010808099        111011024203    
111004625886       111007032678       111007247788       111007483285      
111007674726        111007870623        111008076914        111008280416       
111008503324        111008764862        111008972357        111009206257       
111009435082        111009698140        111009932567        111010133517       
111010337366        111010558967        111010808178        111011024236    
111004628687       111007032780       111007247799       111007483331      
111007674759        111007870814        111008076947        111008280506       
111008503368        111008764963        111008972391        111009206279       
111009435138        111009698151        111009932602        111010133652       
111010337423        111010559003        111010808347        111011024382    
111004631153       111007032847       111007247902       111007483353      
111007674816        111007870926        111008077195        111008280663       
111008503436        111008765009        111008972425        111009206392       
111009435217        111009698195        111009932613        111010133663       
111010337478        111010559014        111010808459        111011024450    
111004635089       111007032960       111007247935       111007483454      
111007674838        111007871084        111008077229        111008280685       
111008503458        111008765021        111008972470        111009206617       
111009435262        111009698207        111009932680        111010133731       
111010337580        111010559317        111010808471        111011024461    
111004636248       111007033006       111007247946       111007483544      
111007674850        111007871231        111008077296        111008280809       
111008503470        111008765177        111008972492        111009206628       
111009435341        111009698386        111009932703        111010133900       
111010337647        111010559362        111010808527        111011024539    
111004636675       111007033130       111007248048       111007483623      
111007674894        111007871297        111008077544        111008280854       
111008503559        111008765234        111008972818        111009206730       
111009435352        111009698465        111009933030        111010133977       
111010337849        111010559452        111010808538        111011024630    
111004637362       111007033220       111007248093       111007483656      
111007675019        111007871309        111008077555        111008281125       
111008503582        111008765504        111008972841        111009206954       
111009435363        111009698522        111009933041        111010134080       
111010337872        111010559463        111010808561        111011024663    
111004637418       111007033354       111007248228       111007483869      
111007675053        111007871398        111008077599        111008281248       
111008503627        111008765661        111008972874        111009207089       
111009435385        111009698612        111009933085        111010134114       
111010337894        111010559531        111010808875        111011024696    
111004641659       111007033398       111007248307       111007484028      
111007675075        111007871400        111008077601        111008281282       
111008503661        111008765683        111008972908        111009207090       
111009435509        111009698690        111009933153        111010134237       
111010337917        111010559609        111010808965        111011024753    
111004651133       111007033635       111007248330       111007484062      
111007675143        111007871512        111008077645        111008281293       
111008503762        111008765739        111008972975        111009207258       
111009435835        111009698713        111009933186        111010134271       
111010337962        111010559733        111010809023        111011024786    
111004661370       111007033646       111007248431       111007484129      
111007675233        111007871556        111008077678        111008281327       
111008503795        111008765818        111008973066        111009207270       
111009435868        111009698746        111009933221        111010134350       
111010337995        111010559766        111010809056        111011024797    
111004667275       111007033770       111007248464       111007484163      
111007675288        111007871567        111008077780        111008281451       
111008503818        111008765830        111008973112        111009207292       
111009435880        111009698892        111009933232        111010134406       
111010338086        111010559788        111010809078        111011024832    
111004669626       111007033792       111007248521       111007484332      
111007675299        111007871589        111008077982        111008281664       
111008504000        111008765919        111008973156        111009207315       
111009435981        111009698960        111009933243        111010134495       
111010338097        111010559845        111010809089        111011024966    
111004670077       111007033826       111007248633       111007484376      
111007675301        111007871590        111008078039        111008281787       
111008504044        111008765953        111008973189        111009207326       
111009436016        111009698993        111009933298        111010134664       
111010338110        111010559957        111010809157        111011025079    
111004675397       111007033859       111007248666       111007484400      
111007675312        111007871871        111008078051        111008281990       
111008504213        111008766156        111008973190        111009207359       
111009436230        111009699073        111009933377        111010134811       
111010338143        111010559968        111010809393        111011025114    
111004677984       111007033882       111007248677       111007484433      
111007675345        111007871961        111008078220        111008282003       
111008504279        111008766347        111008973202        111009207371       
111009436263        111009699152        111009933423        111010134833       
111010338424        111010559980        111010809405        111011025147    
111004679335       111007033949       111007248699       111007484499      
111007675367        111007872030        111008078264        111008282047       
111008504325        111008766561        111008973279        111009207405       
111009436375        111009699219        111009933467        111010134844       
111010338671        111010560140        111010809528        111011025158    
111004682812       111007033994       111007248734       111007484703      
111007675378        111007872153        111008078310        111008282092       
111008504505        111008766594        111008973426        111009207540       
111009436397        111009699422        111009933478        111010134899       
111010338783        111010560252        111010809539        111011025169    
111004685286       111007034164       111007248745       111007484747      
111007675514        111007872175        111008078376        111008282171       
111008504606        111008766628        111008973437        111009207865       
111009436410        111009699444        111009933489        111010134912       
111010338828        111010560364        111010809696        111011025327    
111004688964       111007034243       111007248802       111007484815      
111007675682        111007872209        111008078477        111008282250       
111008504730        111008766707        111008973448        111009207922       
111009436476        111009699512        111009933513        111010134945       
111010339021        111010560386        111010809775        111011025350    
111004693904       111007034377       111007248879       111007484893      
111007675693        111007872210        111008078501        111008282272       
111008504763        111008766932        111008973549        111009208215       
111009436690        111009699590        111009933579        111010135025       
111010339122        111010560454        111010809797        111011025552    
111004694635       111007034478       111007248891       111007484949      
111007675952        111007872276        111008078512        111008282294       
111008504785        111008766954        111008973572        111009208259       
111009436825        111009699613        111009933580        111010135182       
111010339492        111010560500        111010809821        111011025563    
111004694747       111007034580       111007248914       111007485018      
111007675996        111007872322        111008078668        111008282306       
111008504808        111008767012        111008973594        111009208293       
111009436870        111009699646        111009933591        111010135193       
111010339638        111010560544        111010809887        111011025585    
111004695142       111007034614       111007248947       111007485096      
111007676076        111007872388        111008078691        111008282395       
111008504886        111008767078        111008973617        111009208316       
111009436926        111009699691        111009933614        111010135250       
111010339649        111010560757        111010810014        111011025855    
111004700778       111007034636       111007248969       111007485119      
111007676166        111007872423        111008078770        111008282665       
111008505157        111008767090        111008973628        111009208338       
111009436937        111009699769        111009933704        111010135272       
111010339661        111010560779        111010810047        111011025978    
111004701971       111007034692       111007248992       111007485120      
111007676188        111007872445        111008078815        111008282676       
111008505214        111008767179        111008973662        111009208406       
111009437196        111009699826        111009933759        111010135306       
111010339694        111010560825        111010810058        111011025989    
111004704873       111007034715       111007249016       111007485322      
111007676289        111007872467        111008078826        111008282687       
111008505225        111008767236        111008973730        111009208563       
111009437220        111009699882        111009933816        111010135362       
111010339739        111010560847        111010810069        111011026047    
111004705616       111007034849       111007249050       111007485423      
111007676302        111007872535        111008079041        111008282698       
111008505270        111008767247        111008973774        111009208642       
111009437264        111009699916        111009933849        111010135407       
111010339920        111010560892        111010810193        111011026069    
111004709014       111007034872       111007249083       111007485478      
111007676414        111007872557        111008079074        111008282722       
111008505304        111008767281        111008973796        111009208710       
111009437275        111009699950        111009933861        111010135429       
111010339997        111010560937        111010810238        111011026104    
111004712119       111007035244       111007249117       111007485502      
111007676481        111007872726        111008079096        111008282777       
111008505315        111008767337        111008973808        111009208800       
111009437297        111009700032        111009933883        111010135441       
111010340034        111010560982        111010810328        111011026171    
111004712209       111007035356       111007249241       111007485513      
111007676526        111007872748        111008079164        111008282799       
111008505348        111008767416        111008973831        111009208833       
111009437387        111009700133        111009933939        111010135519       
111010340102        111010561095        111010810395        111011026205    
111004713446       111007035446       111007249252       111007485591      
111007676627        111007872760        111008079186        111008282834       
111008505450        111008767450        111008973954        111009208877       
111009437501        111009700177        111009934086        111010135700       
111010340416        111010561107        111010810430        111011026340    
111004713930       111007035693       111007249331       111007485647      
111007676740        111007872793        111008079221        111008282890       
111008505472        111008767472        111008973987        111009208945       
111009437534        111009700201        111009934154        111010135845       
111010340517        111010561163        111010810597        111011026430    
111004714548       111007035749       111007249522       111007485692      
111007676784        111007872838        111008079355        111008283004       
111008505562        111008767551        111008974001        111009208967       
111009437556        111009700357        111009934176        111010136037       
111010340618        111010561242        111010811116        111011026452    
111004717675       111007035783       111007249690       111007485726      
111007676841        111007872917        111008079445        111008283037       
111008505708        111008767607        111008974012        111009209003       
111009437613        111009700380        111009934277        111010136262       
111010340663        111010561310        111010811161        111011026485    
111004718047       111007035895       111007249768       111007485805      
111007676896        111007872995        111008079456        111008283105       
111008505775        111008767933        111008974023        111009209069       
111009437893        111009700403        111009934389        111010136295       
111010340708        111010561400        111010811251        111011026531    
111004718946       111007036009       111007249780       111007485849      
111007677000        111007873019        111008079513        111008283150       
111008506024        111008768002        111008974168        111009209104       
111009437905        111009700436        111009934479        111010136307       
111010341169        111010561455        111010811329        111011026676    
111004720073       111007036076       111007249869       111007485872      
111007677022        111007873042        111008079535        111008283554       
111008506046        111008768192        111008974214        111009209137       
111009438096        111009700447        111009934503        111010136363       
111010341260        111010561545        111010811543        111011026722    
111004730669       111007036177       111007250074       111007485917      
111007677055        111007873143        111008079546        111008283644       
111008506237        111008768215        111008974236        111009209148       
111009438108        111009700582        111009934514        111010136385       
111010341349        111010561624        111010811655        111011026867    
111004732717       111007036199       111007250096       111007485939      
111007677066        111007873176        111008079580        111008283712       
111008506338        111008768282        111008974258        111009209159       
111009438164        111009700605        111009934525        111010136453       
111010341350        111010561635        111010811723        111011026913    
111004733752       111007036278       111007250164       111007486031      
111007677123        111007873367        111008079670        111008283723       
111008506349        111008768394        111008974269        111009209160       
111009438311        111009700683        111009934536        111010136598       
111010341417        111010561837        111010811756        111011026924    
111004733831       111007036481       111007250197       111007486143      
111007677167        111007873390        111008079681        111008283734       
111008506372        111008768417        111008974270        111009209171       
111009438322        111009700762        111009934558        111010136790       
111010341473        111010561860        111010811767        111011027082    
111004735899       111007036874       111007250221       111007486266      
111007677224        111007873457        111008079715        111008283790       
111008506383        111008768439        111008974304        111009209227       
111009438344        111009700784        111009934570        111010136880       
111010341507        111010562029        111010811778        111011027161    
111004739163       111007036997       111007250265       111007486457      
111007677246        111007873648        111008079726        111008283868       
111008506495        111008768451        111008974337        111009209238       
111009438467        111009700852        111009934581        111010136936       
111010341530        111010562063        111010811824        111011027284    
111004742921       111007037088       111007250287       111007486468      
111007677505        111007873671        111008079759        111008283936       
111008506507        111008768462        111008974348        111009209249       
111009438759        111009700896        111009934659        111010136992       
111010341552        111010562197        111010811857        111011027307    
111004746385       111007037101       111007250300       111007486547      
111007677606        111007873727        111008079782        111008284027       
111008506529        111008768473        111008974371        111009209261       
111009438805        111009700908        111009934772        111010137195       
111010341574        111010562254        111010811880        111011027318    
111004747454       111007037268       111007250322       111007486738      
111007677651        111007873761        111008079939        111008284094       
111008506877        111008768495        111008974382        111009209272       
111009438973        111009701033        111009934794        111010137296       
111010341619        111010562287        111010811947        111011027374    
111004747746       111007037280       111007250377       111007486794      
111007677673        111007873840        111008080087        111008284229       
111008507069        111008768574        111008974416        111009209306       
111009439097        111009701055        111009934952        111010137320       
111010341664        111010562333        111010811992        111011027431  

 

SCH-A-14



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111004748196       111007037336       111007250546       111007486828      
111007677796        111007873851        111008080177        111008284252       
111008507126        111008768675        111008974517        111009209317       
111009439211        111009701066        111009935043        111010137386       
111010341709        111010562423        111010812049        111011027475    
111004750739       111007037572       111007250568       111007486996      
111007677875        111007874054        111008080201        111008284308       
111008507272        111008768686        111008974528        111009209328       
111009439222        111009701101        111009935054        111010137612       
111010341710        111010562759        111010812106        111011027509    
111004752517       111007037707       111007250636       111007487054      
111007677897        111007874111        111008080212        111008284331       
111008507294        111008768710        111008974775        111009209340       
111009439244        111009701156        111009935122        111010137713       
111010341844        111010562838        111010812195        111011027633    
111004754362       111007037718       111007250669       111007487234      
111007677932        111007874245        111008080335        111008284522       
111008507384        111008768732        111008974809        111009209362       
111009439255        111009701213        111009935155        111010137768       
111010341855        111010562939        111010812230        111011027666    
111004760044       111007037730       111007250771       111007487278      
111007678012        111007874267        111008080425        111008284544       
111008507441        111008768743        111008974810        111009209395       
111009439277        111009701257        111009935177        111010137779       
111010342126        111010562995        111010812342        111011027699    
111004761449       111007037741       111007250782       111007487515      
111007678124        111007874324        111008080447        111008284566       
111008507485        111008768765        111008974821        111009209407       
111009439378        111009701381        111009935212        111010137847       
111010342160        111010563097        111010812454        111011027712    
111004763586       111007037886       111007250838       111007487593      
111007678236        111007874357        111008080515        111008284678       
111008507632        111008768776        111008974843        111009209463       
111009439402        111009701415        111009935289        111010137881       
111010342227        111010563109        111010812623        111011027767    
111004769100       111007037965       111007250928       111007487605      
111007678258        111007874368        111008080526        111008284814       
111008507834        111008768787        111008974865        111009209474       
111009439413        111009701459        111009935313        111010137915       
111010342294        111010563110        111010812735        111011027789    
111004771866       111007037976       111007250951       111007487706      
111007678382        111007874379        111008080649        111008284847       
111008507979        111008768798        111008974922        111009209496       
111009439424        111009701460        111009935403        111010137926       
111010342317        111010563132        111010812780        111011027790    
111004772227       111007038045       111007251266       111007487740      
111007678450        111007874683        111008080694        111008284869       
111008508004        111008768822        111008974944        111009209508       
111009439660        111009701796        111009935469        111010137982       
111010342340        111010563143        111010813073        111011027879    
111004772418       111007038168       111007251390       111007487807      
111007678775        111007874706        111008080728        111008284870       
111008508127        111008768899        111008974988        111009209519       
111009439738        111009701875        111009935470        111010138039       
111010342362        111010563198        111010813196        111011027947    
111004773846       111007038595       111007251514       111007488000      
111007678843        111007874717        111008080773        111008284948       
111008508217        111008768978        111008975002        111009209542       
111009439772        111009701910        111009935504        111010138129       
111010342441        111010563266        111010813219        111011028049    
111004777299       111007038708       111007251536       111007488055      
111007678854        111007874773        111008080863        111008284959       
111008508385        111008768989        111008975057        111009209564       
111009439794        111009701932        111009935526        111010138152       
111010342452        111010563299        111010813242        111011028117    
111004779279       111007038933       111007251558       111007488336      
111007678966        111007874841        111008080896        111008285220       
111008508486        111008769025        111008975114        111009209632       
111009439839        111009701998        111009935616        111010138163       
111010342508        111010563301        111010813264        111011028229    
111004782183       111007039259       111007251569       111007488460      
111007679035        111007874852        111008080908        111008285231       
111008508497        111008769092        111008975125        111009209643       
111009439873        111009702034        111009935627        111010138275       
111010342586        111010563367        111010813309        111011028263    
111004783634       111007039361       111007251626       111007488527      
111007679125        111007874896        111008081011        111008285264       
111008508509        111008769261        111008975147        111009209755       
111009439941        111009702393        111009935638        111010138455       
111010342700        111010563424        111010813343        111011028319    
111004784242       111007039372       111007251637       111007488550      
111007679204        111007874908        111008081055        111008285286       
111008508510        111008769272        111008975158        111009209799       
111009440011        111009702450        111009935683        111010138466       
111010342755        111010563457        111010813354        111011028331    
111004787290       111007039473       111007251794       111007488561      
111007679271        111007874953        111008081099        111008285433       
111008509162        111008769294        111008975170        111009209801       
111009440055        111009702618        111009935784        111010138501       
111010342766        111010563479        111010813365        111011028364    
111004788246       111007039798       111007251840       111007488640      
111007679316        111007874964        111008081145        111008285534       
111008509320        111008769328        111008975192        111009209913       
111009440156        111009702629        111009935795        111010138657       
111010342878        111010563615        111010813387        111011028386    
111004788976       111007040015       111007251929       111007488695      
111007679327        111007875088        111008081167        111008285680       
111008509331        111008769384        111008975204        111009209924       
111009440167        111009702731        111009935852        111010138691       
111010342902        111010563693        111010813444        111011028397    
111004791464       111007040026       111007252010       111007488718      
111007679349        111007875156        111008081268        111008285691       
111008509342        111008769452        111008975226        111009209968       
111009440189        111009702775        111009935874        111010138725       
111010342979        111010563750        111010813567        111011028432    
111004796032       111007040048       111007252076       111007488796      
111007679350        111007875167        111008081279        111008285837       
111008509386        111008769463        111008975237        111009209979       
111009440303        111009702797        111009935919        111010138769       
111010342991        111010563772        111010813804        111011028735    
111004799013       111007040059       111007252100       111007488932      
111007679394        111007875202        111008081392        111008285927       
111008509487        111008769496        111008975248        111009209980       
111009440325        111009702810        111009936011        111010138804       
111010343004        111010563884        111010813815        111011028780    
111004799844       111007040240       111007252111       111007489012      
111007679417        111007875246        111008081415        111008285961       
111008509498        111008769519        111008975293        111009209991       
111009440404        111009702865        111009936077        111010138882       
111010343059        111010564065        111010813893        111011028869    
111004800836       111007040352       111007252122       111007489045      
111007679495        111007875459        111008081437        111008286018       
111008509555        111008769520        111008975305        111009210038       
111009440505        111009702966        111009936189        111010139030       
111010343138        111010564087        111010813916        111011028959    
111004804997       111007040655       111007252144       111007489090      
111007679529        111007875505        111008081583        111008286063       
111008509623        111008769609        111008975316        111009210049       
111009440662        111009703002        111009936190        111010139153       
111010343295        111010564111        111010813950        111011029129    
111004805886       111007040802       111007252188       111007489146      
111007679541        111007875538        111008081639        111008286142       
111008509634        111008769621        111008975361        111009210050       
111009440729        111009703080        111009936415        111010139254       
111010343318        111010564155        111010814018        111011029208    
111004807136       111007040969       111007252201       111007489292      
111007679552        111007875550        111008081741        111008286164       
111008509702        111008769632        111008975406        111009210083       
111009440741        111009703103        111009936639        111010139311       
111010343341        111010564368        111010814142        111011029309    
111004811108       111007041016       111007252256       111007489315      
111007679675        111007875561        111008081976        111008286276       
111008509724        111008769733        111008975417        111009210106       
111009440875        111009703125        111009936820        111010139344       
111010343419        111010564391        111010814153        111011029523    
111004811377       111007041285       111007252346       111007489326      
111007679697        111007875572        111008082001        111008286355       
111008509735        111008769823        111008975428        111009210173       
111009440932        111009703394        111009936976        111010139423       
111010343475        111010564447        111010814186        111011029545    
111004812525       111007041296       111007252357       111007489337      
111007679710        111007875628        111008082090        111008286579       
111008509791        111008769856        111008975440        111009210230       
111009440954        111009703473        111009937124        111010139502       
111010343587        111010564470        111010814265        111011029624    
111004812806       111007041319       111007252481       111007489393      
111007679732        111007876056        111008082113        111008286692       
111008509858        111008769913        111008975462        111009210252       
111009440976        111009703495        111009937179        111010139513       
111010343699        111010564638        111010814287        111011029703    
111004814684       111007041409       111007252504       111007489450      
111007679743        111007876090        111008082135        111008286737       
111008510007        111008769935        111008975495        111009210296       
111009441001        111009703563        111009937191        111010139906       
111010343712        111010564931        111010814445        111011029769    
111004818475       111007041443       111007252638       111007489528      
111007679800        111007876135        111008082157        111008286771       
111008510029        111008769946        111008975530        111009210319       
111009441045        111009703710        111009937225        111010140201       
111010343756        111010565055        111010814513        111011029848    
111004820344       111007041465       111007252650       111007489540      
111007679866        111007876157        111008082191        111008286850       
111008510052        111008769968        111008975541        111009210331       
111009441157        111009703732        111009937326        111010140324       
111010343789        111010565112        111010814658        111011029961    
111004821648       111007041533       111007252672       111007489607      
111007679956        111007876180        111008082225        111008287031       
111008510085        111008769991        111008975552        111009210353       
111009441180        111009703754        111009937405        111010140346       
111010343880        111010565202        111010814704        111011030020    
111004830165       111007041577       111007252773       111007489618      
111007680071        111007876326        111008082236        111008287053       
111008510120        111008770016        111008975563        111009210375       
111009441247        111009704081        111009937450        111010140391       
111010343947        111010565280        111010814760        111011030075    
111004830862       111007041645       111007252784       111007489719      
111007680251        111007876348        111008082304        111008287064       
111008510175        111008770038        111008975574        111009210386       
111009441382        111009704148        111009937461        111010140403       
111010343969        111010565516        111010814793        111011030086    
111004834642       111007041656       111007252852       111007489786      
111007680307        111007876427        111008082326        111008287244       
111008510254        111008770061        111008975596        111009210409       
111009441449        111009704205        111009937528        111010140414       
111010344005        111010565538        111010814928        111011030154    
111004835249       111007041746       111007253145       111007489797      
111007680420        111007876449        111008082416        111008287277       
111008510591        111008770072        111008975608        111009210432       
111009441472        111009704249        111009937551        111010140470       
111010344117        111010565639        111010814951        111011030165    
111004835834       111007041847       111007253156       111007489821      
111007680431        111007876584        111008082427        111008287312       
111008510681        111008770117        111008975675        111009210454       
111009441494        111009704261        111009937720        111010140492       
111010344139        111010565684        111010815255        111011030288    
111004835946       111007041959       111007253549       111007489911      
111007680453        111007876630        111008082562        111008287323       
111008510715        111008770139        111008975709        111009210500       
111009441551        111009704272        111009937753        111010140560       
111010344386        111010565763        111010815356        111011030378    
111004836150       111007041960       111007253651       111007489933      
111007680543        111007876708        111008082584        111008287592       
111008510805        111008770151        111008975844        111009210555       
111009441900        111009704306        111009937821        111010140571       
111010344397        111010565954        111010815367        111011030503    
111004836183       111007041993       111007253875       111007490070      
111007680644        111007876731        111008082696        111008287604       
111008510872        111008770184        111008975901        111009210601       
111009442158        111009704340        111009937898        111010140694       
111010344410        111010565998        111010815390        111011030514    
111004837814       111007042062       111007254191       111007490171      
111007680723        111007876775        111008082753        111008287941       
111008510962        111008770195        111008975989        111009210656       
111009442226        111009704351        111009937922        111010140717       
111010344500        111010566045        111010815558        111011030716    
111004837926       111007042107       111007254292       111007490238      
111007680778        111007876944        111008082764        111008287952       
111008511277        111008770274        111008975990        111009210724       
111009442305        111009704384        111009938024        111010140773       
111010344533        111010566102        111010815570        111011030828    
111004837960       111007042118       111007254416       111007490283      
111007680846        111007876955        111008082809        111008287985       
111008511468        111008770409        111008977161        111009210735       
111009442350        111009704395        111009938103        111010140919       
111010344612        111010566146        111010815592        111011030907    
111004840706       111007042309       111007254494       111007490340      
111007680958        111007876977        111008083024        111008288043       
111008511514        111008770432        111008977295        111009210779       
111009442372        111009704586        111009938114        111010140920       
111010344634        111010566179        111010815727        111011030918    
111004842809       111007042321       111007254595       111007490418      
111007681038        111007876988        111008083079        111008288076       
111008511536        111008770454        111008977396        111009210803       
111009442428        111009704632        111009938215        111010140931       
111010344803        111010566191        111010815974        111011031065    
111004843068       111007042444       111007254607       111007490429      
111007681106        111007876999        111008083080        111008288100       
111008511569        111008770498        111008977442        111009210825       
111009442574        111009704654        111009938282        111010140975       
111010344869        111010566236        111010816009        111011031335    
111004844081       111007042466       111007254742       111007490485      
111007681128        111007877079        111008083147        111008288144       
111008511570        111008770500        111008977644        111009210836       
111009442608        111009704722        111009938305        111010141112       
111010344915        111010566551        111010816021        111011031425    
111004847411       111007042624       111007254764       111007490496      
111007681195        111007877114        111008083226        111008288166       
111008511615        111008770511        111008977778        111009210858       
111009442619        111009704788        111009938484        111010141123       
111010345062        111010566584        111010816032        111011031605    
111004850549       111007042837       111007254810       111007490586      
111007681207        111007877136        111008083237        111008288199       
111008511839        111008770533        111008977789        111009210870       
111009442620        111009704823        111009938541        111010141167       
111010345141        111010566618        111010816122        111011031616    
111004855386       111007042882       111007254865       111007490610      
111007681285        111007877204        111008083271        111008288289       
111008512133        111008770623        111008977813        111009210881       
111009442664        111009705239        111009938574        111010141426       
111010345185        111010566775        111010816201        111011031762    
111004857007       111007042949       111007254876       111007490632      
111007681308        111007877305        111008083372        111008288324       
111008512447        111008770702        111008977835        111009210904       
111009442721        111009705329        111009938686        111010141482       
111010345208        111010566786        111010816302        111011031830    
111004860652       111007043041       111007254966       111007490654      
111007681421        111007877361        111008083394        111008288357       
111008512526        111008770724        111008978195        111009210926       
111009442877        111009705330        111009938710        111010141606       
111010345286        111010566900        111010816469        111011032099    
111004864645       111007043232       111007254999       111007490766      
111007681500        111007877383        111008083417        111008288391       
111008512683        111008770779        111008978229        111009211242       
111009442901        111009705363        111009938743        111010141639       
111010345387        111010566944        111010816515        111011032123    
111004867930       111007043243       111007255035       111007490867      
111007681533        111007877451        111008083439        111008288436       
111008513369        111008770780        111008978308        111009211253       
111009442934        111009705385        111009938765        111010141640       
111010345398        111010566988        111010816672        111011032224    
111004871531       111007043388       111007255125       111007490878      
111007681544        111007877518        111008083473        111008288694       
111008513741        111008770791        111008978409        111009211310       
111009443104        111009705486        111009938798        111010141684       
111010345411        111010567013        111010816919        111011032279    
111004871935       111007043401       111007255192       111007490889      
111007681599        111007877631        111008083484        111008288728       
111008513763        111008770892        111008978410        111009211343       
111009443148        111009705521        111009938855        111010141932       
111010345433        111010567114        111010816942        111011032314    
111004874017       111007043412       111007255215       111007490946      
111007681623        111007877721        111008083675        111008288740       
111008513820        111008770904        111008978555        111009211376       
111009443159        111009705543        111009938901        111010141943       
111010345499        111010567125        111010816986        111011032336    
111004874567       111007043502       111007255305       111007491026      
111007681690        111007877899        111008083686        111008288818       
111008514168        111008770926        111008978566        111009211477       
111009443520        111009705576        111009939003        111010142001       
111010345501        111010567260        111010817011        111011032482    
111004874916       111007043513       111007255327       111007491048      
111007681735        111007878014        111008083765        111008288841       
111008514203        111008771310        111008978599        111009211512       
111009443597        111009705622        111009939070        111010142034       
111010345545        111010567350        111010817022        111011032493    
111004877122       111007043546       111007255406       111007491071      
111007681803        111007878036        111008083776        111008288931       
111008514258        111008771365        111008978746        111009211556       
111009443621        111009705644        111009939160        111010142067       
111010345646        111010567428        111010817088        111011032505    
111004881048       111007043625       111007255484       111007491116      
111007681870        111007878160        111008083945        111008289066       
111008514269        111008771376        111008978780        111009211578       
111009443700        111009705790        111009939272        111010142078       
111010345679        111010567518        111010817550        111011032516    
111004881082       111007043647       111007255585       111007491161      
111007681881        111007878238        111008083956        111008289088       
111008514304        111008771387        111008978836        111009211602       
111009444419        111009705879        111009939283        111010142089       
111010345770        111010567563        111010817572        111011032550    
111004883781       111007043917       111007255686       111007491172      
111007681915        111007878328        111008084047        111008289099       
111008514360        111008771411        111008978926        111009211668       
111009444442        111009705880        111009939317        111010142102       
111010345927        111010567664        111010817684        111011032617    
111004886357       111007043939       111007255822       111007491206      
111007681971        111007878384        111008084092        111008289134       
111008514483        111008771477        111008978959        111009211679       
111009444745        111009705969        111009939339        111010142180       
111010346074        111010567686        111010817707        111011032639    
111004887538       111007043962       111007255877       111007491262      
111007682017        111007878609        111008084148        111008289213       
111008514562        111008771501        111008978971        111009211736       
111009444969        111009706005        111009939340        111010142214       
111010346175        111010567800        111010817864        111011032662    
111004888067       111007044053       111007255989       111007491419      
111007682073        111007878654        111008084272        111008289268       
111008514595        111008771523        111008979084        111009212029       
111009445005        111009706038        111009939351        111010142629       
111010346186        111010567811        111010817875        111011032673    
111004912087       111007044176       111007256081       111007491521      
111007682152        111007878744        111008084575        111008289291       
111008514685        111008771589        111008979242        111009212344       
111009445050        111009706106        111009939463        111010142630       
111010346209        111010567901        111010818102        111011032695    
111004915316       111007044200       111007256126       111007491543      
111007682231        111007878755        111008084597        111008289325       
111008514742        111008771657        111008979310        111009212355       
111009445128        111009706139        111009939519        111010142663       
111010346265        111010567945        111010818168        111011032831    
111004919286       111007044222       111007256137       111007491587      
111007682523        111007878845        111008084621        111008289369       
111008514775        111008771703        111008979332        111009212401       
111009445319        111009706229        111009939564        111010142809       
111010346412        111010567978        111010818247        111011032842    
111004919523       111007044277       111007256205       111007491611      
111007682635        111007878856        111008084676        111008289381       
111008514809        111008771714        111008979343        111009212489       
111009445375        111009706308        111009939632        111010142865       
111010346445        111010568036        111010818450        111011032886    
111004923630       111007044367       111007256250       111007491778      
111007682691        111007878867        111008084788        111008289459       
111008514821        111008771747        111008979365        111009212502       
111009445487        111009706331        111009939643        111010143057       
111010346467        111010568070        111010818551        111011032921    
111004928679       111007044378       111007256261       111007491789      
111007682725        111007879262        111008084834        111008289471       
111008514843        111008771804        111008979411        111009212546       
111009445544        111009706375        111009939665        111010143181       
111010346579        111010568081        111010818607        111011032954    
111004935600       111007044424       111007256328       111007491903      
111007682848        111007879543        111008084890        111008289639       
111008515169        111008772388        111008979488        111009212782       
111009445634        111009706443        111009939700        111010143226       
111010346917        111010568238        111010818629        111011032998    
111004936825       111007044435       111007256418       111007491925      
111007682882        111007879611        111008085149        111008289684       
111008515361        111008772434        111008979556        111009212861       
111009445768        111009706511        111009939733        111010143259       
111010346951        111010568250        111010818900        111011033180    
111004939334       111007044503       111007256452       111007491958      
111007683018        111007879677        111008085161        111008289718       
111008515417        111008772489        111008979680        111009212951       
111009445948        111009706566        111009939744        111010143361       
111010346973        111010568407        111010818944        111011033258    
111004941304       111007044570       111007256485       111007491970      
111007683131        111007879745        111008085206        111008289729       
111008515462        111008772513        111008979725        111009213019       
111009445971        111009706601        111009939755        111010143372       
111010346984        111010568654        111010819002        111011033450    
111004943227       111007044592       111007256698       111007492016      
111007683265        111007879813        111008085251        111008289808       
111008515664        111008772568        111008979736        111009213064       
111009446107        111009706746        111009939902        111010143990       
111010347132        111010568665        111010819158        111011033461  

 

SCH-A-15



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111004944857       111007044727       111007256799       111007492049      
111007683276        111007879868        111008085295        111008289820       
111008515675        111008772579        111008979758        111009213109       
111009446118        111009706768        111009939913        111010144283       
111010347266        111010568755        111010819192        111011033494    
111004946422       111007044974       111007256845       111007492050      
111007683287        111007879936        111008085330        111008289831       
111008515709        111008772614        111008979860        111009213378       
111009446130        111009706814        111009939935        111010144317       
111010347457        111010568834        111010819204        111011033573    
111004949043       111007045166       111007256890       111007492094      
111007683300        111007879970        111008085363        111008289842       
111008515800        111008772805        111008980086        111009213402       
111009446444        111009706825        111009939979        111010144339       
111010347479        111010568924        111010819259        111011033764    
111004953565       111007045245       111007256902       111007492106      
111007683311        111007879981        111008085385        111008289886       
111008515855        111008772928        111008980097        111009213468       
111009446466        111009706881        111009939991        111010144384       
111010347480        111010568980        111010819260        111011033865    
111004955411       111007045290       111007256935       111007492230      
111007683322        111007880028        111008085419        111008289932       
111008515923        111008773288        111008980132        111009213749       
111009446635        111009706915        111009940016        111010144418       
111010347604        111010569004        111010819350        111011033922    
111004956119       111007045403       111007256980       111007492320      
111007683401        111007880039        111008085431        111008290204       
111008516069        111008773389        111008980345        111009213840       
111009446646        111009707040        111009940038        111010144452       
111010347626        111010569183        111010819462        111011033944    
111004956366       111007045830       111007257004       111007492454      
111007683467        111007880051        111008085497        111008290248       
111008516070        111008773402        111008980367        111009213985       
111009446680        111009707220        111009940094        111010144463       
111010347671        111010569206        111010819620        111011034002    
111004957772       111007046189       111007257217       111007492533      
111007683489        111007880130        111008085598        111008290305       
111008516104        111008773457        111008980390        111009214234       
111009446736        111009707343        111009940139        111010144496       
111010347693        111010569239        111010819675        111011034046    
111004960899       111007046370       111007257273       111007492544      
111007683557        111007880174        111008085633        111008290361       
111008516160        111008773503        111008980402        111009214368       
111009446949        111009707398        111009940173        111010144610       
111010347705        111010569352        111010819754        111011034091    
111004968291       111007046392       111007257374       111007492601      
111007683580        111007880219        111008085712        111008290440       
111008516395        111008773569        111008980626        111009214380       
111009447029        111009707422        111009940274        111010144665       
111010347727        111010569475        111010819877        111011034147    
111004973466       111007046437       111007257385       111007492689      
111007683726        111007880231        111008085723        111008290529       
111008516665        111008773592        111008980749        111009214391       
111009447209        111009707455        111009940285        111010144698       
111010347828        111010569497        111010819912        111011034237    
111004973499       111007046516       111007257431       111007492814      
111007683782        111007880309        111008085789        111008290653       
111008516676        111008773615        111008980817        111009214414       
111009447243        111009707602        111009940432        111010144755       
111010347851        111010569767        111010819945        111011034248    
111004973949       111007046718       111007257598       111007493174      
111007683861        111007880398        111008085835        111008290664       
111008516801        111008773693        111008980828        111009214436       
111009447333        111009707657        111009940443        111010144845       
111010347884        111010569789        111010819978        111011034282    
111004974681       111007046819       111007257745       111007493219      
111007683894        111007880444        111008085880        111008290686       
111008516867        111008773705        111008981032        111009214470       
111009447377        111009707691        111009940522        111010144856       
111010347907        111010569824        111010820183        111011034316    
111004984558       111007046909       111007257835       111007493309      
111007684086        111007880646        111008085914        111008290709       
111008516968        111008773783        111008981122        111009214515       
111009447388        111009707736        111009940544        111010144889       
111010348166        111010569903        111010820206        111011034406    
111004985807       111007046910       111007257880       111007493343      
111007684110        111007880770        111008086072        111008290721       
111008517004        111008773840        111008981155        111009214559       
111009447456        111009707747        111009940601        111010145105       
111010348391        111010569970        111010820240        111011034495    
111004989159       111007047236       111007257970       111007493376      
111007684165        111007880792        111008086139        111008290833       
111008517194        111008773873        111008981212        111009214650       
111009447490        111009707859        111009940735        111010145116       
111010348447        111010570107        111010820576        111011034574    
111004991545       111007047359       111007258072       111007493433      
111007684222        111007880859        111008086151        111008291014       
111008517262        111008773929        111008981223        111009214795       
111009447692        111009707927        111009940858        111010145194       
111010348672        111010570264        111010820745        111011034642    
111004991781       111007047461       111007258094       111007493477      
111007684233        111007880871        111008086421        111008291092       
111008517273        111008773952        111008981391        111009214830       
111009447782        111009707949        111009940904        111010145228       
111010348784        111010570567        111010820835        111011034710    
111004999868       111007047483       111007258128       111007493501      
111007684312        111007880961        111008086454        111008291160       
111008517442        111008773963        111008981560        111009214942       
111009448020        111009707950        111009940915        111010145240       
111010348830        111010570691        111010820868        111011034732    
111005005508       111007047540       111007258263       111007493578      
111007684457        111007881018        111008086533        111008291182       
111008517475        111008773985        111008981582        111009215101       
111009448064        111009708085        111009940948        111010145318       
111010349000        111010570714        111010820880        111011034765    
111005005856       111007047551       111007258331       111007493736      
111007684536        111007881030        111008086544        111008291193       
111008517510        111008774043        111008981627        111009215123       
111009448086        111009708131        111009941152        111010145385       
111010349011        111010570916        111010820903        111011034877    
111005006138       111007047573       111007258386       111007493770      
111007684569        111007881197        111008086599        111008291272       
111008517576        111008774076        111008981661        111009215190       
111009448110        111009708209        111009941163        111010145396       
111010349033        111010570961        111010820947        111011034888    
111005007397       111007047618       111007258410       111007493815      
111007684615        111007881265        111008086623        111008291429       
111008517622        111008774100        111008981740        111009215493       
111009448154        111009708298        111009941321        111010145475       
111010349066        111010570972        111010820958        111011034912    
111005007599       111007047674       111007258443       111007493837      
111007684648        111007881423        111008086634        111008291463       
111008517802        111008774177        111008981762        111009215594       
111009448165        111009708423        111009941477        111010145521       
111010349099        111010571096        111010820969        111011034990    
111005007656       111007047821       111007258487       111007493949      
111007684660        111007881591        111008086678        111008291474       
111008517846        111008774199        111008981818        111009215718       
111009448356        111009708502        111009941488        111010145767       
111010349145        111010571298        111010821005        111011035047    
111005008871       111007048079       111007258522       111007494096      
111007684761        111007881625        111008086768        111008291553       
111008517868        111008774267        111008981908        111009215831       
111009448637        111009708546        111009941499        111010145846       
111010349213        111010571377        111010821184        111011035081    
111005009355       111007048080       111007258566       111007494186      
111007684873        111007881793        111008086779        111008291586       
111008518409        111008774357        111008981964        111009215897       
111009448671        111009708591        111009941512        111010145981       
111010349392        111010571388        111010821218        111011035092    
111005009771       111007048125       111007258577       111007494209      
111007684884        111007881849        111008086858        111008291632       
111008518432        111008774391        111008982000        111009215932       
111009448738        111009708625        111009941545        111010146117       
111010349448        111010571445        111010821353        111011035160    
111005009805       111007048181       111007258667       111007494287      
111007684907        111007881883        111008086869        111008291799       
111008518522        111008774403        111008982088        111009215965       
111009448772        111009708917        111009941556        111010146151       
111010349460        111010571456        111010821386        111011035182    
111005012809       111007048271       111007258689       111007494298      
111007684963        111007881906        111008086870        111008291845       
111008518612        111008774458        111008982101        111009216001       
111009448806        111009708973        111009941589        111010146162       
111010349606        111010571489        111010821410        111011035193    
111005013642       111007048417       111007258702       111007494344      
111007684985        111007882019        111008086915        111008291878       
111008518645        111008774469        111008982178        111009216258       
111009448918        111009709008        111009941602        111010146195       
111010349875        111010571490        111010821454        111011035205    
111005014564       111007048440       111007258713       111007494399      
111007685043        111007882121        111008087040        111008291980       
111008518780        111008774481        111008982460        111009216360       
111009449076        111009709299        111009941657        111010146320       
111010349932        111010571513        111010821476        111011035249    
111005017118       111007048563       111007258803       111007494412      
111007685313        111007882154        111008087073        111008292004       
111008518803        111008774492        111008982471        111009216427       
111009449087        111009709390        111009941725        111010146364       
111010349998        111010571669        111010821498        111011035272    
111005020268       111007048787       111007258847       111007494647      
111007685403        111007882176        111008087084        111008292059       
111008518869        111008774537        111008982572        111009216472       
111009449188        111009709446        111009941837        111010146410       
111010350013        111010571737        111010821511        111011035294    
111005020572       111007048833       111007258915       111007494670      
111007685504        111007882187        111008087118        111008292105       
111008518881        111008774560        111008982606        111009216584       
111009449368        111009709525        111009941949        111010146432       
111010350158        111010571805        111010821601        111011035306    
111005022495       111007048990       111007258926       111007494681      
111007685627        111007882503        111008087129        111008292284       
111008518948        111008774571        111008982730        111009216618       
111009449380        111009709569        111009941983        111010146465       
111010350237        111010571883        111010821746        111011035317    
111005024879       111007049115       111007259039       111007494692      
111007685650        111007882570        111008087141        111008292385       
111008518959        111008774582        111008982864        111009216663       
111009449470        111009709570        111009942030        111010146476       
111010350327        111010571894        111010821825        111011035362    
111005029278       111007049216       111007259095       111007494715      
111007685739        111007882581        111008087174        111008292633       
111008519095        111008774650        111008982897        111009216685       
111009449582        111009709659        111009942164        111010146511       
111010350350        111010571928        111010821881        111011035373    
111005029290       111007049317       111007259152       111007494782      
111007685852        111007882615        111008087297        111008292712       
111008519130        111008774739        111008982965        111009216742       
111009449616        111009709749        111009942209        111010146533       
111010350383        111010571940        111010821904        111011035395    
111005030461       111007049373       111007259163       111007494793      
111007685942        111007882626        111008087309        111008292802       
111008519286        111008774795        111008983023        111009216821       
111009449638        111009709806        111009942445        111010146735       
111010350574        111010572031        111010822107        111011035407    
111005031226       111007049384       111007259365       111007495053      
111007686044        111007882738        111008087332        111008292981       
111008519332        111008774830        111008983034        111009216843       
111009449830        111009709907        111009942478        111010146870       
111010350620        111010572200        111010822130        111011035474    
111005038896       111007049441       111007259387       111007495165      
111007686235        111007882749        111008087376        111008293005       
111008519444        111008774874        111008983089        111009216966       
111009449896        111009709974        111009942715        111010146937       
111010350686        111010572255        111010822297        111011035485    
111005040147       111007049519       111007259602       111007495198      
111007686246        111007882772        111008087387        111008293072       
111008519455        111008774953        111008983090        111009217068       
111009450102        111009710011        111009942726        111010147028       
111010350710        111010572266        111010822387        111011035531    
111005040563       111007049676       111007259624       111007495288      
111007686291        111007882806        111008087411        111008293106       
111008519589        111008775101        111008983124        111009217114       
111009450157        111009710099        111009942760        111010147185       
111010350800        111010572277        111010822398        111011035575    
111005041889       111007049766       111007259657       111007495367      
111007686392        111007882839        111008087455        111008293140       
111008519624        111008775246        111008983180        111009217158       
111009450270        111009710279        111009942793        111010147321       
111010350822        111010572288        111010822411        111011035597    
111005043083       111007049812       111007259736       111007495435      
111007686404        111007882840        111008087477        111008293252       
111008519680        111008775280        111008983236        111009217170       
111009450315        111009710561        111009942883        111010147376       
111010350912        111010572301        111010822466        111011035610    
111005044130       111007049845       111007259747       111007495468      
111007686459        111007882952        111008087512        111008293274       
111008519747        111008775369        111008983247        111009217248       
111009450337        111009710640        111009942894        111010147411       
111010350967        111010572402        111010822488        111011035654    
111005044152       111007049856       111007259848       111007495547      
111007686505        111007883043        111008087534        111008293331       
111008519871        111008775404        111008983360        111009217372       
111009450359        111009710763        111009942906        111010147477       
111010350989        111010572468        111010822501        111011035799    
111005044927       111007049890       111007259905       111007495828      
111007686516        111007883199        111008087624        111008293409       
111008519972        111008775505        111008983382        111009217383       
111009450371        111009710820        111009942928        111010147534       
111010351036        111010572503        111010822512        111011035823    
111005045210       111007049902       111007259950       111007495941      
111007686628        111007883201        111008087657        111008293555       
111008520053        111008775617        111008983405        111009217417       
111009450405        111009710875        111009943042        111010147657       
111010351058        111010572547        111010822567        111011035946    
111005048752       111007050218       111007260053       111007495985      
111007686662        111007883324        111008087893        111008293623       
111008520143        111008775639        111008983438        111009217462       
111009450551        111009711045        111009943053        111010147668       
111010351160        111010572592        111010822613        111011035968    
111005052544       111007050229       111007260075       111007496021      
111007686718        111007883346        111008087938        111008293667       
111008520244        111008775662        111008983494        111009217529       
111009450562        111009711056        111009943075        111010147703       
111010351395        111010572716        111010822657        111011035979    
111005059844       111007050498       111007260176       111007496111      
111007686729        111007883379        111008087950        111008293702       
111008520424        111008775808        111008983506        111009217574       
111009450584        111009711551        111009943187        111010147714       
111010351654        111010572749        111010822668        111011036015    
111005060891       111007050533       111007260244       111007496188      
111007686752        111007883414        111008088052        111008293870       
111008520468        111008775853        111008983528        111009217732       
111009450595        111009711607        111009943198        111010147826       
111010351676        111010572862        111010822882        111011036048    
111005062826       111007050601       111007260255       111007496379      
111007686796        111007883447        111008088063        111008294028       
111008520525        111008775910        111008983562        111009217743       
111009450641        111009711865        111009943255        111010147837       
111010351744        111010572895        111010822927        111011036093    
111005064772       111007050645       111007260334       111007496436      
111007686819        111007883481        111008088085        111008294107       
111008520536        111008775921        111008983696        111009217754       
111009450753        111009711898        111009943301        111010148030       
111010351788        111010572907        111010822949        111011036105    
111005072591       111007051040       111007260345       111007496458      
111007687001        111007883492        111008088175        111008294130       
111008520570        111008775954        111008983988        111009217776       
111009450809        111009712024        111009943334        111010148074       
111010351957        111010572930        111010823018        111011036161    
111005080332       111007051062       111007260514       111007496469      
111007687056        111007883504        111008088210        111008294174       
111008520581        111008775998        111008983999        111009217956       
111009450854        111009712103        111009943671        111010148209       
111010352082        111010573098        111010823108        111011036183    
111005081254       111007051084       111007260558       111007496504      
111007687078        111007883605        111008088456        111008294253       
111008520637        111008776034        111008984002        111009218160       
111009450898        111009712125        111009943750        111010148210       
111010352093        111010573122        111010823131        111011036206    
111005081872       111007051152       111007260693       111007496526      
111007687124        111007883661        111008088467        111008294343       
111008520648        111008776056        111008984024        111009218171       
111009450911        111009712170        111009943817        111010148298       
111010352161        111010573133        111010823142        111011036307    
111005094449       111007051309       111007260749       111007496537      
111007687157        111007883694        111008088557        111008294387       
111008520671        111008776067        111008984103        111009218193       
111009450933        111009712259        111009943862        111010148401       
111010352183        111010573188        111010823197        111011036497    
111005095811       111007051433       111007260794       111007496559      
111007687179        111007883829        111008088614        111008294400       
111008520693        111008776168        111008984181        111009218205       
111009450944        111009712316        111009943929        111010148490       
111010352273        111010573245        111010823221        111011036587    
111005095989       111007051444       111007260840       111007496560      
111007687191        111007883908        111008088647        111008294466       
111008520772        111008776180        111008984192        111009218227       
111009450988        111009712507        111009943952        111010148502       
111010352341        111010573458        111010823276        111011036600    
111005098151       111007051455       111007260930       111007496571      
111007687236        111007884044        111008088670        111008294488       
111008520783        111008776191        111008984226        111009218430       
111009451091        111009712530        111009944032        111010148524       
111010352374        111010573470        111010823333        111011036701    
111005106881       111007051703       111007260963       111007496672      
111007687269        111007884235        111008088692        111008294556       
111008520839        111008776247        111008984248        111009218519       
111009451103        111009712653        111009944177        111010148580       
111010352396        111010573649        111010823344        111011036813    
111005116152       111007051725       111007261021       111007496683      
111007687270        111007884257        111008088715        111008294567       
111008520862        111008776270        111008984406        111009218856       
111009451147        111009712686        111009944256        111010148715       
111010352420        111010573717        111010823388        111011036868    
111005121765       111007051770       111007261212       111007496740      
111007687348        111007884268        111008088737        111008294703       
111008520895        111008776281        111008984417        111009218889       
111009451204        111009712754        111009944313        111010148793       
111010352431        111010573762        111010823399        111011036879    
111005125095       111007051848       111007261256       111007496841      
111007687685        111007884279        111008088805        111008294804       
111008521065        111008776360        111008984428        111009219037       
111009451293        111009712888        111009944379        111010148951       
111010352891        111010573874        111010823490        111011036969    
111005126760       111007051916       111007261289       111007496852      
111007688103        111007884303        111008088816        111008294837       
111008521100        111008776449        111008984451        111009219071       
111009451316        111009712901        111009944380        111010149097       
111010353027        111010573908        111010823692        111011037016    
111005128043       111007051927       111007261324       111007496874      
111007688170        111007884437        111008088850        111008294860       
111008521155        111008776450        111008984462        111009219082       
111009451349        111009712978        111009944391        111010149121       
111010353151        111010573920        111010823771        111011037027    
111005129190       111007051950       111007261391       111007496964      
111007688226        111007884695        111008088872        111008294983       
111008521188        111008776528        111008984484        111009219149       
111009451350        111009712989        111009944571        111010149200       
111010353173        111010574178        111010823827        111011037050    
111005133241       111007051983       111007261526       111007497055      
111007688237        111007884707        111008088917        111008295030       
111008521313        111008776562        111008984574        111009219217       
111009451361        111009713104        111009944627        111010149288       
111010353308        111010574336        111010823838        111011037263    
111005136659       111007052119       111007261582       111007497101      
111007688259        111007884718        111008088940        111008295119       
111008521380        111008776595        111008984596        111009219262       
111009451495        111009713115        111009944717        111010149389       
111010353319        111010574347        111010823850        111011037320    
111005137133       111007052175       111007261638       111007497213      
111007688383        111007884763        111008089020        111008295153       
111008521526        111008776629        111008984923        111009219363       
111009451563        111009713159        111009944874        111010149413       
111010353410        111010574415        111010823883        111011037364    
111005137313       111007052300       111007261683       111007497235      
111007688473        111007884886        111008089086        111008295186       
111008521605        111008776630        111008984934        111009219778       
111009451585        111009713160        111009945077        111010149457       
111010353634        111010574460        111010823940        111011037386    
111005143141       111007052423       111007261706       111007497246      
111007688596        111007884897        111008089097        111008295254       
111008521627        111008776663        111008984956        111009219789       
111009451675        111009713328        111009945088        111010149659       
111010353667        111010574493        111010823962        111011037410    
111005144591       111007052636       111007261795       111007497257      
111007688631        111007884921        111008089110        111008295287       
111008521683        111008776753        111008985036        111009219925       
111009451697        111009713463        111009945099        111010149693       
111010353746        111010574538        111010824053        111011037511    
111005147055       111007052816       111007261841       111007497268      
111007688721        111007884943        111008089312        111008295388       
111008521829        111008776775        111008985373        111009219936       
111009451732        111009713474        111009945202        111010149716       
111010353836        111010574550        111010824097        111011037555    
111005150352       111007053053       111007261931       111007497279      
111007688743        111007885034        111008089389        111008295524       
111008521841        111008776821        111008985519        111009220051       
111009451787        111009713632        111009945224        111010149772       
111010353869        111010574617        111010824301        111011037601    
111005151599       111007053110       111007262044       111007497291      
111007688798        111007885067        111008089446        111008295568       
111008521975        111008776911        111008985575        111009220387       
111009451798        111009713799        111009945392        111010149783       
111010353959        111010574695        111010824312        111011037656  

 

SCH-A-16



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111005151623       111007053132       111007262088       111007497336      
111007688844        111007885090        111008089457        111008295805       
111008522022        111008777169        111008985755        111009220477       
111009451844        111009713890        111009945448        111010149828       
111010354141        111010574741        111010824367        111011037724    
111005154008       111007053165       111007262189       111007497369      
111007688901        111007885168        111008089468        111008295872       
111008522088        111008777226        111008985845        111009220499       
111009451967        111009713991        111009945471        111010149862       
111010354163        111010574774        111010824389        111011037768    
111005155795       111007053244       111007262268       111007497448      
111007688912        111007885236        111008089592        111008296211       
111008522235        111008777271        111008985878        111009220668       
111009452014        111009714060        111009945505        111010149873       
111010354231        111010574831        111010824491        111011037971    
111005158833       111007053277       111007262291       111007497707      
111007688967        111007885269        111008089626        111008296299       
111008522279        111008777316        111008985890        111009220837       
111009452081        111009714105        111009945527        111010149895       
111010354309        111010574909        111010824626        111011038006    
111005160218       111007053446       111007262561       111007497774      
111007689081        111007885326        111008089750        111008296402       
111008522291        111008777383        111008985957        111009220859       
111009452159        111009714116        111009945640        111010149907       
111010354321        111010574954        111010824682        111011038062    
111005171535       111007053479       111007262673       111007498067      
111007689238        111007885348        111008089783        111008296446       
111008522336        111008777518        111008985991        111009220938       
111009452171        111009714150        111009945875        111010149985       
111010354332        111010574965        111010824716        111011038073    
111005172671       111007053503       111007262774       111007498214      
111007689328        111007885483        111008089840        111008296491       
111008522594        111008777541        111008986004        111009221018       
111009452463        111009714239        111009945943        111010150011       
111010354387        111010575012        111010824806        111011038129    
111005174101       111007053525       111007262897       111007498247      
111007689340        111007885517        111008089862        111008296569       
111008522617        111008777574        111008986082        111009221030       
111009452520        111009714251        111009945954        111010150077       
111010354400        111010575023        111010825166        111011038130    
111005176181       111007053693       111007263034       111007498359      
111007689418        111007885551        111008089884        111008296671       
111008522639        111008777596        111008986217        111009221096       
111009452575        111009714284        111009945976        111010150189       
111010354466        111010575078        111010825199        111011038141    
111005176394       111007053817       111007263045       111007498371      
111007689441        111007885562        111008089907        111008296727       
111008522695        111008777653        111008986273        111009221108       
111009452676        111009714543        111009946012        111010150202       
111010354499        111010575135        111010825234        111011038220    
111005178509       111007054010       111007263078       111007498450      
111007689485        111007885630        111008089985        111008296839       
111008522707        111008777664        111008986295        111009221243       
111009452799        111009714576        111009946056        111010150213       
111010354578        111010575191        111010825267        111011038332    
111005179779       111007054065       111007263203       111007498540      
111007689519        111007885742        111008090022        111008296873       
111008522752        111008777675        111008986352        111009221276       
111009452812        111009714655        111009946180        111010150246       
111010354589        111010575203        111010825391        111011038365    
111005180119       111007054133       111007263304       111007498551      
111007689643        111007885786        111008090055        111008296907       
111008522820        111008777686        111008986396        111009221355       
111009452867        111009714789        111009946214        111010150516       
111010354657        111010575225        111010825403        111011038455    
111005186643       111007054188       111007263348       111007498607      
111007689698        111007885821        111008090077        111008297032       
111008522921        111008777697        111008986622        111009221366       
111009452889        111009715049        111009946315        111010150572       
111010354848        111010575270        111010825436        111011038477    
111005194721       111007054290       111007263371       111007498719      
111007689812        111007885900        111008090336        111008297098       
111008523034        111008777709        111008986723        111009221669       
111009452913        111009715162        111009946371        111010150730       
111010354905        111010575348        111010825458        111011038488    
111005194945       111007054313       111007263551       111007498786      
111007689867        111007885966        111008090358        111008297234       
111008523124        111008777732        111008986992        111009221737       
111009452935        111009715195        111009946382        111010150932       
111010354949        111010575360        111010825515        111011038769    
111005198792       111007054458       111007263720       111007498843      
111007689968        111007886024        111008090426        111008297267       
111008523157        111008777754        111008987005        111009221872       
111009452991        111009715296        111009946427        111010151056       
111010355096        111010575416        111010825560        111011038826    
111005199186       111007054526       111007263775       111007498911      
111007689991        111007886170        111008090482        111008297335       
111008523168        111008777765        111008987173        111009222008       
111009453127        111009715409        111009946449        111010151135       
111010355108        111010575427        111010825605        111011038859    
111005199300       111007054560       111007263900       111007498944      
111007690005        111007886204        111008090493        111008297470       
111008523203        111008778227        111008987207        111009222110       
111009453138        111009715443        111009946607        111010151168       
111010355186        111010575461        111010825795        111011038871    
111005200369       111007054616       111007263966       111007498977      
111007690050        111007886305        111008090505        111008297537       
111008523348        111008778812        111008987274        111009222132       
111009453194        111009715498        111009946629        111010151179       
111010355276        111010575517        111010825818        111011038882    
111005202529       111007054751       111007264057       111007498999      
111007690061        111007886349        111008090606        111008297740       
111008523461        111008779060        111008987465        111009222222       
111009453206        111009715555        111009946685        111010151180       
111010355311        111010575810        111010825830        111011038927    
111005204598       111007054762       111007264125       111007499046      
111007690094        111007886372        111008090651        111008297829       
111008523494        111008779105        111008987500        111009222266       
111009453217        111009715577        111009946719        111010151203       
111010355355        111010575854        111010826022        111011038983    
111005208097       111007054773       111007264169       111007499057      
111007690140        111007886383        111008090673        111008297885       
111008523719        111008779532        111008987522        111009222312       
111009453239        111009715588        111009946720        111010151214       
111010355388        111010575876        111010826101        111011038994    
111005208222       111007054784       111007264192       111007499091      
111007690320        111007886473        111008090763        111008297919       
111008523720        111008779576        111008987544        111009222334       
111009453262        111009715612        111009946876        111010151258       
111010355591        111010575900        111010826178        111011039243    
111005212609       111007055055       111007264204       111007499158      
111007690331        111007886495        111008090910        111008297975       
111008523775        111008779600        111008987656        111009222457       
111009453307        111009715791        111009946887        111010151315       
111010355704        111010575922        111010826190        111011039333    
111005214735       111007055112       111007264271       111007499204      
111007690555        111007886530        111008090954        111008298224       
111008523810        111008779936        111008987702        111009222525       
111009453420        111009715814        111009946900        111010151348       
111010355726        111010575966        111010826325        111011039423    
111005216063       111007055145       111007264372       111007499327      
111007690623        111007886574        111008090998        111008298246       
111008523843        111008780073        111008987768        111009222637       
111009453510        111009715971        111009946933        111010151438       
111010355793        111010576079        111010826493        111011039490    
111005229067       111007055415       111007264439       111007499439      
111007690645        111007886619        111008091113        111008298314       
111008523955        111008780398        111008987779        111009222671       
111009453521        111009716039        111009946944        111010151449       
111010355838        111010576147        111010826538        111011039502    
111005230070       111007055459       111007264563       111007499495      
111007690735        111007886664        111008091157        111008298325       
111008524002        111008780477        111008987926        111009222738       
111009453565        111009716152        111009947013        111010151472       
111010355962        111010576237        111010826550        111011039535    
111005230946       111007055471       111007265003       111007499518      
111007690779        111007886732        111008091203        111008298358       
111008524013        111008780590        111008987982        111009222828       
111009453576        111009716220        111009947046        111010151494       
111010355995        111010576417        111010826639        111011039557    
111005239912       111007055662       111007265193       111007499529      
111007690836        111007886798        111008091247        111008298628       
111008524125        111008780646        111008988028        111009223043       
111009453598        111009716264        111009947068        111010151506       
111010356031        111010576439        111010826651        111011039704    
111005244985       111007055684       111007265283       111007499541      
111007690858        111007886800        111008091438        111008298718       
111008524181        111008780747        111008988051        111009223201       
111009453611        111009716286        111009947080        111010151618       
111010356053        111010576451        111010826684        111011039759    
111005248800       111007055741       111007265294       111007499620      
111007690904        111007886866        111008091528        111008298730       
111008524192        111008780848        111008988129        111009223278       
111009453622        111009716411        111009947136        111010151663       
111010356097        111010576473        111010826729        111011040155    
111005250375       111007055796       111007265328       111007499697      
111007690937        111007886888        111008091539        111008298741       
111008524574        111008780893        111008988152        111009223289       
111009453633        111009716499        111009947169        111010151876       
111010356356        111010576495        111010826741        111011040379    
111005251196       111007055808       111007265339       111007499743      
111007691039        111007887036        111008091540        111008298831       
111008524619        111008781007        111008988196        111009223346       
111009453655        111009716567        111009947226        111010151900       
111010356457        111010576585        111010826752        111011040403    
111005256630       111007055943       111007265340       111007499776      
111007691040        111007887047        111008091595        111008298864       
111008524675        111008781243        111008988275        111009223425       
111009453666        111009716589        111009947282        111010151999       
111010356547        111010576608        111010826897        111011040447    
111005258799       111007056124       111007265463       111007499833      
111007691084        111007887069        111008091618        111008298875       
111008524822        111008781423        111008988332        111009223559       
111009454162        111009716893        111009947440        111010152046       
111010356581        111010576620        111010826932        111011040504    
111005260646       111007056247       111007265485       111007499855      
111007691107        111007887115        111008091988        111008298886       
111008525081        111008781737        111008988343        111009223694       
111009454296        111009717018        111009947451        111010152125       
111010356682        111010576686        111010826998        111011040649    
111005266529       111007056304       111007265520       111007499877      
111007691242        111007887137        111008092046        111008298897       
111008525126        111008782413        111008988365        111009223706       
111009454432        111009717063        111009947462        111010152237       
111010356693        111010576754        111010827012        111011040694    
111005269612       111007056517       111007265531       111007499912      
111007691264        111007887159        111008092079        111008299023       
111008525159        111008782581        111008988387        111009223739       
111009454937        111009717197        111009947484        111010152259       
111010356794        111010576765        111010827135        111011040751    
111005277734       111007056551       111007265564       111007499989      
111007691354        111007887160        111008092136        111008299045       
111008525294        111008782682        111008988433        111009223773       
111009455039        111009717445        111009947529        111010152394       
111010356806        111010576822        111010827270        111011040896    
111005279219       111007056652       111007265744       111007500050      
111007691545        111007887182        111008092158        111008299056       
111008525362        111008782839        111008988736        111009223784       
111009455185        111009717849        111009947530        111010152484       
111010357021        111010576923        111010827449        111011041044    
111005281357       111007056663       111007265777       111007500230      
111007691602        111007887216        111008092350        111008299214       
111008525373        111008783021        111008988781        111009223795       
111009455398        111009718143        111009947541        111010152495       
111010357144        111010576934        111010827472        111011041123    
111005282460       111007056674       111007265957       111007500285      
111007691680        111007887249        111008092507        111008299225       
111008525407        111008783290        111008988882        111009223807       
111009455466        111009718457        111009947574        111010152518       
111010357177        111010577058        111010827595        111011041213    
111005285744       111007056708       111007265968       111007500308      
111007691725        111007887418        111008092518        111008299270       
111008525463        111008783379        111008988938        111009223818       
111009455567        111009718547        111009947596        111010152529       
111010357212        111010577081        111010827797        111011041279    
111005288578       111007056854       111007266015       111007500319      
111007691938        111007887597        111008092529        111008299292       
111008525542        111008783380        111008988994        111009223885       
111009455578        111009718569        111009947608        111010152596       
111010357245        111010577126        111010827832        111011041314    
111005291347       111007056900       111007266093       111007500443      
111007691972        111007887665        111008092552        111008299360       
111008525799        111008783391        111008989018        111009223942       
111009455635        111009718637        111009947664        111010152664       
111010357289        111010577137        111010827898        111011041325    
111005294395       111007056933       111007266161       111007500454      
111007691983        111007887834        111008092585        111008299416       
111008525890        111008783403        111008989041        111009223964       
111009455679        111009718659        111009947686        111010152710       
111010357302        111010577148        111010828035        111011041336    
111005294733       111007057024       111007266194       111007500476      
111007692063        111007887867        111008092721        111008299427       
111008525913        111008783425        111008989210        111009224404       
111009455703        111009718727        111009947697        111010152721       
111010357357        111010577238        111010828046        111011041437    
111005301709       111007057057       111007266307       111007500498      
111007692131        111007887946        111008093069        111008299618       
111008525968        111008783447        111008989243        111009224460       
111009455770        111009718794        111009947732        111010152776       
111010357391        111010577261        111010828080        111011041459    
111005307930       111007057080       111007266330       111007500735      
111007692142        111007887957        111008093092        111008299809       
111008525979        111008783469        111008989276        111009224752       
111009455882        111009719021        111009947754        111010152822       
111010357469        111010577384        111010828181        111011041471    
111005309134       111007057103       111007266363       111007500768      
111007692243        111007887979        111008093283        111008299854       
111008526004        111008783762        111008989388        111009224763       
111009456108        111009719166        111009947765        111010152844       
111010357526        111010577575        111010828226        111011041493    
111005309381       111007057158       111007266374       111007500814      
111007692254        111007888015        111008093407        111008299887       
111008526116        111008783807        111008989399        111009224774       
111009456478        111009719199        111009948182        111010152899       
111010357537        111010577665        111010828248        111011041651    
111005313702       111007057507       111007266419       111007500825      
111007692265        111007888059        111008093700        111008299922       
111008526127        111008783818        111008989513        111009224875       
111009456490        111009719201        111009948193        111010152901       
111010357818        111010577744        111010828271        111011041695    
111005313993       111007057530       111007266543       111007500869      
111007692388        111007888105        111008093799        111008299966       
111008526262        111008783920        111008989625        111009224909       
111009456524        111009719256        111009948205        111010152945       
111010358033        111010577788        111010828439        111011041741    
111005315096       111007057608       111007266576       111007500881      
111007692399        111007888116        111008093834        111008299999       
111008526521        111008783931        111008989658        111009224932       
111009456535        111009719267        111009948250        111010152956       
111010358066        111010577799        111010828473        111011041897    
111005315276       111007057631       111007266622       111007501006      
111007692478        111007888127        111008093845        111008300015       
111008526666        111008784044        111008989726        111009225023       
111009456579        111009719290        111009948283        111010152978       
111010358101        111010577856        111010828484        111011041909    
111005325244       111007057664       111007266835       111007501017      
111007692513        111007888150        111008093913        111008300026       
111008526688        111008784055        111008989793        111009225045       
111009456636        111009719335        111009948339        111010153070       
111010358112        111010577867        111010828518        111011041976    
111005333737       111007057721       111007266891       111007501039      
111007692614        111007888172        111008093968        111008300059       
111008526723        111008784088        111008990245        111009225067       
111009456681        111009719357        111009948373        111010153081       
111010358134        111010577878        111010828530        111011042001    
111005335964       111007057743       111007266981       111007501095      
111007692669        111007888183        111008094048        111008300127       
111008526734        111008784134        111008990357        111009225113       
111009456782        111009719481        111009948395        111010153092       
111010358189        111010578194        111010828620        111011042102    
111005341343       111007057800       111007267094       111007501130      
111007692737        111007888194        111008094071        111008300183       
111008526868        111008784235        111008990379        111009225124       
111009457176        111009719616        111009948463        111010153104       
111010358202        111010578217        111010829148        111011042135    
111005341770       111007057844       111007267117       111007501141      
111007692759        111007888217        111008094149        111008300239       
111008526879        111008784448        111008990548        111009225180       
111009457288        111009719672        111009948542        111010153159       
111010358224        111010578341        111010829159        111011042168    
111005349846       111007057855       111007267162       111007501163      
111007692805        111007888228        111008094239        111008300374       
111008526914        111008784651        111008990582        111009225236       
111009457367        111009719683        111009948564        111010153452       
111010358246        111010578374        111010829205        111011042247    
111005355304       111007057866       111007267285       111007501242      
111007692917        111007888240        111008094251        111008300453       
111008526936        111008784774        111008990605        111009225270       
111009457457        111009719885        111009948586        111010153474       
111010358280        111010578396        111010829238        111011042517    
111005356204       111007057956       111007267443       111007501297      
111007693008        111007888262        111008094284        111008300543       
111008527038        111008785203        111008990649        111009225348       
111009457558        111009719896        111009948609        111010153564       
111010358325        111010578420        111010829250        111011042629    
111005360030       111007057989       111007267500       111007501321      
111007693031        111007888284        111008094307        111008300622       
111008527094        111008785214        111008990773        111009225416       
111009457930        111009719919        111009948632        111010153610       
111010358381        111010578509        111010829294        111011042843    
111005372257       111007058171       111007267645       111007501365      
111007693176        111007888295        111008094341        111008300723       
111008527139        111008785269        111008990841        111009225539       
111009458009        111009720023        111009948665        111010153711       
111010358415        111010578598        111010829339        111011043046    
111005374103       111007058553       111007267667       111007501376      
111007693569        111007888307        111008094363        111008300745       
111008527296        111008785506        111008990863        111009225641       
111009458256        111009720056        111009948755        111010153766       
111010358448        111010578633        111010829351        111011043068    
111005381932       111007058621       111007268040       111007501400      
111007693671        111007888341        111008094374        111008300767       
111008527364        111008785539        111008991033        111009225832       
111009458324        111009720124        111009948766        111010153801       
111010358572        111010578677        111010829553        111011043079    
111005383451       111007058676       111007268107       111007501455      
111007693693        111007888352        111008094385        111008300879       
111008527476        111008785584        111008991123        111009225887       
111009458447        111009720281        111009948856        111010153823       
111010358583        111010578723        111010829609        111011043080    
111005429586       111007058722       111007268118       111007501466      
111007693738        111007888374        111008094431        111008300891       
111008527713        111008785595        111008991145        111009226125       
111009458560        111009720292        111009948890        111010153890       
111010358628        111010578802        111010829654        111011043158    
111005434177       111007058755       111007268129       111007501488      
111007693761        111007888408        111008094442        111008300992       
111008527757        111008785742        111008991189        111009226136       
111009458739        111009720348        111009948913        111010153980       
111010358639        111010578903        111010829665        111011043215    
111005451211       111007058799       111007268141       111007501501      
111007693806        111007888420        111008094486        111008301050       
111008527768        111008785810        111008991279        111009226237       
111009458762        111009720607        111009949206        111010154004       
111010358695        111010578970        111010829698        111011043226    
111005452694       111007058812       111007268185       111007501545      
111007693907        111007888431        111008094600        111008301319       
111008527904        111008785821        111008991358        111009226305       
111009458829        111009720629        111009949217        111010154060       
111010358730        111010579016        111010829711        111011043237    
111005459747       111007059060       111007268219       111007501578      
111007694043        111007888464        111008094712        111008301386       
111008527915        111008785898        111008991752        111009226428       
111009458942        111009720630        111009949251        111010154071       
111010358785        111010579151        111010829812        111011043260    
111005475374       111007059194       111007268275       111007501589      
111007694065        111007888475        111008094778        111008301601       
111008528017        111008785900        111008991820        111009226541       
111009458997        111009720674        111009949352        111010154093       
111010358819        111010579195        111010829834        111011043305    
111005492586       111007059442       111007268332       111007501590      
111007694199        111007888486        111008094790        111008301623       
111008528040        111008786057        111008991853        111009226631       
111009459099        111009720797        111009949374        111010154105       
111010358820        111010579274        111010829968        111011043327    
111005494140       111007059453       111007268387       111007501602      
111007694357        111007888497        111008094802        111008301825       
111008528062        111008786103        111008991987        111009226811       
111009459202        111009720821        111009949408        111010154150       
111010358910        111010579320        111010830016        111011043338    
111005498896       111007059554       111007268488       111007501646      
111007694425        111007888509        111008094868        111008301858       
111008528073        111008786170        111008992113        111009226855       
111009459213        111009720832        111009949622        111010154239       
111010359001        111010579410        111010830061        111011043349    
111005503938       111007059644       111007268523       111007501703      
111007694447        111007888521        111008094879        111008301960       
111008528084        111008786530        111008992135        111009226888       
111009459268        111009720843        111009949712        111010154240       
111010359023        111010579487        111010830207        111011043552    
111005509800       111007059914       111007268758       111007501769      
111007694469        111007888554        111008094880        111008302084       
111008528185        111008786574        111008992168        111009226912       
111009459303        111009720898        111009949723        111010154363       
111010359078        111010579544        111010830342        111011043620  

 

SCH-A-17



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111005511375       111007060040       111007268769       111007501837      
111007694548        111007888598        111008095038        111008302152       
111008528242        111008786642        111008992191        111009227014       
111009459392        111009720911        111009949745        111010154677       
111010359135        111010579690        111010830353        111011043631    
111005512242       111007060084       111007268882       111007502007      
111007694593        111007888756        111008095072        111008302163       
111008528253        111008786675        111008992203        111009227070       
111009459404        111009720933        111009949756        111010154701       
111010359180        111010579746        111010830375        111011043675    
111005514705       111007060107       111007268916       111007502018      
111007694638        111007888790        111008095106        111008302185       
111008528501        111008786686        111008992269        111009227159       
111009459426        111009720955        111009949767        111010154712       
111010359236        111010579948        111010830421        111011043709    
111005526731       111007060118       111007268972       111007502052      
111007694661        111007888857        111008095218        111008302253       
111008528613        111008786811        111008992292        111009227182       
111009459448        111009720966        111009949789        111010154745       
111010359270        111010579959        111010830667        111011043855    
111005528014       111007060208       111007269085       111007502074      
111007694863        111007888879        111008095274        111008302264       
111008528624        111008787092        111008992315        111009227249       
111009459471        111009720988        111009949813        111010154813       
111010359382        111010579960        111010830746        111011043877    
111005533470       111007060411       111007269186       111007502153      
111007694896        111007888925        111008095308        111008302309       
111008528668        111008787294        111008992337        111009227542       
111009459583        111009720999        111009949857        111010154891       
111010359438        111010580030        111010830847        111011043899    
111005534482       111007060635       111007269276       111007502164      
111007694920        111007888958        111008095410        111008302365       
111008528848        111008787441        111008992393        111009227575       
111009459707        111009721002        111009949868        111010154914       
111010359450        111010580052        111010830937        111011043901    
111005536923       111007060668       111007269298       111007502186      
111007694975        111007888992        111008095476        111008302398       
111008528859        111008787531        111008992405        111009227654       
111009459752        111009721035        111009950107        111010154947       
111010359472        111010580120        111010831118        111011043956    
111005537069       111007060703       111007269366       111007502210      
111007694986        111007889005        111008095566        111008302523       
111008528916        111008787665        111008992427        111009227665       
111009460091        111009721057        111009950118        111010155005       
111010359494        111010580197        111010831163        111011044115    
111005538284       111007060758       111007269467       111007502221      
111007695000        111007889016        111008095601        111008302657       
111008528927        111008787722        111008992461        111009227687       
111009460103        111009721068        111009950141        111010155027       
111010359517        111010580210        111010831208        111011044137    
111005539487       111007060815       111007269489       111007502243      
111007695011        111007889061        111008095656        111008302747       
111008529063        111008787799        111008992539        111009227946       
111009460248        111009721079        111009950286        111010155049       
111010359562        111010580265        111010831264        111011044159    
111005543831       111007060860       111007269513       111007502300      
111007695044        111007889072        111008095713        111008302781       
111008529209        111008788161        111008992584        111009227968       
111009460327        111009721103        111009950343        111010155128       
111010359674        111010580287        111010831286        111011044205    
111005546643       111007060871       111007269557       111007502333      
111007695088        111007889083        111008095735        111008302792       
111008529276        111008788172        111008992775        111009228048       
111009460349        111009721114        111009950387        111010155140       
111010359900        111010580445        111010831725        111011044294    
111005547149       111007060916       111007269658       111007502388      
111007695112        111007889094        111008095746        111008302882       
111008529298        111008788228        111008992821        111009228059       
111009460440        111009721136        111009950488        111010155184       
111010360003        111010580478        111010831770        111011044328    
111005547666       111007061029       111007269681       111007502423      
111007695190        111007889106        111008095768        111008302893       
111008529311        111008788262        111008992832        111009228060       
111009460462        111009721170        111009950589        111010155195       
111010360182        111010580489        111010831781        111011044340    
111005548151       111007061186       111007269726       111007502513      
111007695213        111007889117        111008095780        111008302983       
111008529456        111008788295        111008992900        111009228150       
111009460529        111009721192        111009950646        111010155320       
111010360418        111010580502        111010831792        111011044632    
111005548397       111007061467       111007269760       111007502524      
111007695246        111007889128        111008095836        111008303018       
111008529704        111008788420        111008992911        111009228161       
111009460596        111009721204        111009950657        111010155375       
111010360632        111010580782        111010831815        111011044766    
111005549488       111007061658       111007269849       111007502568      
111007695280        111007889139        111008095847        111008303074       
111008529748        111008788453        111008992988        111009228217       
111009460619        111009721271        111009950703        111010155409       
111010360913        111010580793        111010832018        111011044878    
111005551234       111007061805       111007269906       111007502579      
111007695325        111007889140        111008095937        111008303120       
111008529782        111008788497        111008993024        111009228239       
111009461126        111009721282        111009950770        111010155476       
111010361071        111010580827        111010832052        111011044902    
111005556655       111007061861       111007270177       111007502625      
111007695426        111007889162        111008096017        111008303153       
111008529894        111008788688        111008993068        111009228251       
111009461261        111009721293        111009950804        111010155487       
111010361082        111010580849        111010832322        111011044957    
111005557881       111007061894       111007270212       111007502793      
111007695448        111007889173        111008096062        111008303209       
111008529940        111008788846        111008993080        111009228318       
111009461339        111009721316        111009950826        111010155544       
111010361093        111010580861        111010832399        111011044980    
111005568962       111007061917       111007270256       111007502827      
111007695459        111007889195        111008096174        111008303243       
111008529995        111008788880        111008993305        111009228352       
111009461373        111009721327        111009950859        111010155601       
111010361150        111010580962        111010832412        111011045026    
111005569693       111007061973       111007270289       111007502849      
111007695471        111007889207        111008096196        111008303254       
111008530021        111008788936        111008993316        111009228363       
111009461733        111009721349        111009950871        111010155757       
111010361363        111010580973        111010832614        111011045217    
111005570707       111007061995       111007270313       111007502850      
111007695482        111007889229        111008096253        111008303456       
111008530098        111008788969        111008993327        111009228396       
111009461890        111009721372        111009950927        111010155858       
111010361486        111010580995        111010832658        111011045330    
111005571045       111007062198       111007270504       111007502861      
111007695516        111007889230        111008096264        111008303478       
111008530100        111008789005        111008993394        111009228442       
111009462206        111009721383        111009950950        111010155948       
111010361509        111010581042        111010832669        111011045363    
111005571494       111007062255       111007270537       111007502883      
111007695572        111007889252        111008096297        111008303489       
111008530133        111008789049        111008993462        111009228543       
111009462240        111009721440        111009950961        111010155982       
111010361521        111010581132        111010832759        111011045408    
111005571977       111007062288       111007270548       111007502917      
111007695628        111007889285        111008096332        111008303579       
111008530166        111008789128        111008993530        111009228688       
111009462431        111009721451        111009950972        111010156017       
111010361587        111010581187        111010832760        111011045420    
111005574521       111007062367       111007270605       111007502928      
111007695640        111007889296        111008096354        111008303591       
111008530256        111008789296        111008993653        111009228701       
111009462486        111009721473        111009951018        111010156073       
111010361688        111010581244        111010832782        111011045453    
111005577467       111007062390       111007270694       111007502984      
111007695695        111007889319        111008096376        111008303658       
111008530458        111008789320        111008993721        111009228903       
111009462521        111009721518        111009951029        111010156219       
111010361813        111010581457        111010832906        111011045521    
111005580630       111007062413       111007270740       111007502995      
111007695741        111007889320        111008096422        111008303726       
111008530470        111008789409        111008993743        111009228936       
111009462598        111009721529        111009951052        111010156398       
111010361891        111010581479        111010832973        111011045543    
111005582429       111007062558       111007270784       111007503019      
111007695774        111007889353        111008096433        111008303748       
111008530515        111008789498        111008993901        111009229083       
111009462677        111009721530        111009951131        111010156590       
111010361969        111010581480        111010833064        111011045554    
111005584375       111007062569       111007270908       111007503075      
111007695796        111007889386        111008096590        111008303838       
111008530560        111008789522        111008993923        111009229151       
111009462723        111009721552        111009951197        111010156613       
111010361992        111010581536        111010833097        111011045576    
111005585433       111007062570       111007271066       111007503086      
111007695842        111007889397        111008096646        111008303849       
111008530571        111008789623        111008993945        111009229162       
111009462767        111009721563        111009951209        111010156624       
111010362207        111010581615        111010833211        111011045587    
111005587750       111007062750       111007271167       111007503121      
111007695853        111007889409        111008096815        111008303850       
111008530616        111008789746        111008993956        111009229218       
111009462778        111009721574        111009951232        111010156758       
111010362218        111010581873        111010833491        111011045598    
111005592756       111007062772       111007271178       111007503132      
111007695864        111007889410        111008096848        111008304109       
111008530683        111008789779        111008993978        111009229274       
111009462914        111009721585        111009951298        111010156961       
111010362252        111010581941        111010833570        111011045677    
111005611129       111007062817       111007271268       111007503143      
111007695910        111007889421        111008097007        111008304132       
111008530773        111008789803        111008994058        111009229319       
111009462947        111009721619        111009951311        111010157210       
111010362331        111010581996        111010833592        111011045688    
111005613390       111007062862       111007271279       111007503187      
111007695932        111007889487        111008097489        111008304176       
111008530795        111008789847        111008994104        111009229353       
111009463005        111009721631        111009951333        111010157366       
111010362522        111010582009        111010833738        111011045712    
111005615471       111007062895       111007271426       111007503198      
111007696034        111007889498        111008097535        111008304323       
111008530919        111008790074        111008994520        111009229397       
111009463049        111009721642        111009951377        111010157445       
111010362656        111010582065        111010833750        111011045734    
111005616988       111007062918       111007271460       111007503244      
111007696089        111007889500        111008097557        111008304480       
111008530964        111008790108        111008994597        111009229588       
111009463106        111009721653        111009951388        111010157478       
111010362724        111010582076        111010833828        111011045778    
111005617697       111007062941       111007271684       111007503266      
111007696102        111007889544        111008097580        111008304514       
111008530997        111008790131        111008994788        111009229892       
111009463173        111009721675        111009951399        111010157490       
111010362904        111010582144        111010833839        111011045813    
111005618283       111007063021       111007271987       111007503277      
111007696124        111007889577        111008097759        111008304671       
111008531044        111008790164        111008994801        111009229993       
111009463184        111009721686        111009951401        111010157546       
111010362926        111010582267        111010833884        111011045891    
111005619318       111007063458       111007272056       111007503312      
111007696157        111007889601        111008098064        111008304873       
111008531077        111008790232        111008994924        111009230119       
111009463252        111009721697        111009951489        111010157928       
111010362937        111010582290        111010833907        111011045914    
111005620927       111007063526       111007272135       111007503334      
111007696168        111007889656        111008098200        111008305010       
111008531202        111008790265        111008995048        111009230210       
111009463296        111009721721        111009951513        111010158020       
111010362971        111010582380        111010833929        111011046027    
111005622345       111007063559       111007272180       111007503356      
111007696191        111007889690        111008098211        111008305021       
111008531280        111008790287        111008995059        111009230300       
111009463319        111009721732        111009951524        111010158042       
111010363095        111010582469        111010834100        111011046050    
111005631547       111007063582       111007272225       111007503378      
111007696225        111007889713        111008098255        111008305111       
111008531392        111008790311        111008995105        111009230434       
111009463465        111009721776        111009951557        111010158132       
111010363118        111010582560        111010834357        111011046072    
111005634663       111007063683       111007272258       111007503413      
111007696269        111007889768        111008098367        111008305324       
111008531459        111008790377        111008995116        111009230445       
111009463601        111009721787        111009951568        111010158143       
111010363129        111010582582        111010834560        111011046128    
111005636924       111007063728       111007272539       111007503435      
111007696461        111007889779        111008098378        111008305458       
111008531471        111008790401        111008995150        111009230513       
111009463645        111009721800        111009951579        111010158154       
111010363220        111010582616        111010834740        111011046263    
111005645553       111007063773       111007272562       111007503479      
111007696472        111007889926        111008098413        111008305515       
111008531527        111008790445        111008995161        111009230557       
111009463735        111009721811        111009951580        111010158198       
111010363264        111010582627        111010834751        111011046342    
111005648174       111007063784       111007272607       111007503503      
111007696483        111007889960        111008098435        111008305582       
111008531572        111008790928        111008995329        111009230771       
111009463803        111009721833        111009951647        111010158244       
111010363286        111010582717        111010834920        111011046375    
111005648882       111007063830       111007272663       111007503525      
111007696562        111007889982        111008098446        111008305593       
111008531583        111008791020        111008995363        111009230894       
111009463892        111009721844        111009951658        111010158468       
111010363309        111010582740        111010835055        111011046410    
111005649951       111007063885       111007272720       111007503536      
111007696607        111007890186        111008098525        111008305650       
111008531594        111008791086        111008995464        111009230917       
111009464084        111009721855        111009951759        111010158761       
111010363354        111010582784        111010835099        111011046454    
111005651011       111007064022       111007272865       111007503547      
111007696618        111007890287        111008098716        111008305661       
111008531741        111008791109        111008995565        111009230940       
111009464141        111009721877        111009951782        111010159065       
111010363387        111010582807        111010835112        111011046656    
111005677750       111007064189       111007272887       111007503569      
111007696629        111007890568        111008098727        111008305784       
111008531875        111008791200        111008995813        111009230973       
111009464152        111009721901        111009951793        111010159267       
111010363725        111010582841        111010835134        111011046678    
111005681902       111007064280       111007272898       111007503570      
111007696663        111007890580        111008098783        111008305829       
111008531897        111008791323        111008995857        111009231075       
111009464185        111009721923        111009951805        111010159290       
111010363770        111010582874        111010835202        111011046881    
111005684961       111007064303       111007273024       111007503615      
111007696685        111007890658        111008098806        111008305863       
111008531987        111008791390        111008995947        111009231086       
111009464242        111009721934        111009951827        111010159368       
111010363815        111010583033        111010835235        111011046937    
111005706427       111007064606       111007273046       111007503648      
111007696708        111007890669        111008098840        111008305885       
111008532078        111008791503        111008995958        111009231154       
111009464275        111009721945        111009951849        111010159492       
111010363848        111010583437        111010835358        111011046960    
111005721435       111007064774       111007273091       111007503660      
111007696786        111007890715        111008098873        111008305953       
111008532135        111008791558        111008996454        111009231200       
111009464297        111009721956        111009951861        111010159515       
111010363994        111010583527        111010835370        111011047006    
111005740638       111007064785       111007273192       111007503671      
111007696809        111007890940        111008098918        111008306066       
111008532168        111008791581        111008996577        111009231244       
111009464310        111009721978        111009951894        111010159560       
111010364018        111010583583        111010835505        111011047017    
111005748973       111007064864       111007273271       111007503682      
111007696832        111007891020        111008099009        111008306101       
111008532304        111008791749        111008996588        111009231255       
111009464646        111009721989        111009951906        111010159616       
111010364030        111010583594        111010835628        111011047219    
111005755612       111007064954       111007273608       111007503693      
111007696865        111007891165        111008099087        111008306202       
111008532315        111008791806        111008996689        111009231301       
111009464679        111009722014        111009951951        111010159638       
111010364119        111010583695        111010835662        111011047220    
111005756534       111007065067       111007273619       111007503705      
111007696876        111007891244        111008099144        111008306381       
111008532326        111008791862        111008996690        111009231491       
111009464837        111009722025        111009951962        111010159661       
111010364131        111010583774        111010835752        111011047310    
111005758402       111007065179       111007273664       111007503716      
111007696900        111007891266        111008099212        111008306550       
111008532348        111008792010        111008996702        111009231514       
111009464860        111009722047        111009952019        111010159717       
111010364287        111010583796        111010835886        111011047466    
111005778864       111007065180       111007273776       111007503783      
111007696911        111007891356        111008099256        111008306763       
111008532405        111008792098        111008996713        111009231569       
111009464938        111009722081        111009952086        111010159852       
111010364311        111010583820        111010835943        111011047523    
111005788540       111007065315       111007273855       111007503806      
111007696922        111007891367        111008099289        111008306796       
111008532438        111008792234        111008996869        111009231581       
111009465007        111009722104        111009952154        111010159908       
111010364478        111010583831        111010836045        111011047703    
111005789002       111007065449       111007273901       111007503907      
111007696933        111007891536        111008099324        111008307124       
111008532450        111008792346        111008996881        111009231693       
111009465029        111009722115        111009952176        111010159920       
111010364524        111010583909        111010836124        111011047725    
111005797517       111007065450       111007274014       111007504346      
111007696988        111007891626        111008099346        111008307168       
111008532494        111008792436        111008996937        111009231851       
111009465153        111009722160        111009952200        111010159975       
111010364759        111010584236        111010836427        111011047871    
111005820716       111007065528       111007274069       111007504403      
111007697013        111007891648        111008099391        111008307203       
111008532506        111008792458        111008996959        111009231963       
111009465287        111009722216        111009952211        111010160359       
111010364782        111010584281        111010836584        111011047938    
111005822246       111007065629       111007274261       111007504649      
111007697068        111007891727        111008099436        111008307281       
111008532539        111008792504        111008996971        111009232009       
111009465423        111009722238        111009952244        111010160427       
111010364939        111010584461        111010836696        111011047972    
111005826431       111007065663       111007274351       111007504942      
111007697079        111007891873        111008099481        111008307359       
111008532540        111008792829        111008996982        111009232076       
111009465591        111009722250        111009952277        111010160438       
111010364940        111010584607        111010836854        111011048119    
111005827555       111007065753       111007274373       111007505257      
111007697091        111007891884        111008099492        111008307461       
111008532595        111008792874        111008997006        111009232166       
111009465748        111009722261        111009952402        111010160461       
111010365031        111010584629        111010836922        111011048298    
111005828129       111007065843       111007274384       111007505527      
111007697114        111007891895        111008099559        111008307483       
111008532685        111008792953        111008997253        111009232212       
111009465928        111009722283        111009952424        111010160483       
111010365075        111010584641        111010836944        111011048344    
111005832944       111007065922       111007274407       111007505538      
111007697147        111007891907        111008099560        111008307618       
111008532696        111008793011        111008997275        111009232289       
111009465951        111009722294        111009952457        111010160595       
111010365165        111010584652        111010836999        111011048591    
111005834104       111007065955       111007274429       111007505606      
111007697169        111007892021        111008099593        111008307629       
111008532708        111008793022        111008997422        111009232357       
111009466075        111009722317        111009952547        111010160607       
111010365255        111010584775        111010837091        111011048715    
111005840471       111007066013       111007274474       111007505718      
111007697170        111007892043        111008099616        111008307630       
111008532719        111008793279        111008997433        111009232403       
111009466110        111009722328        111009952648        111010160641       
111010365288        111010584843        111010837125        111011048928    
111005849997       111007066147       111007274520       111007505864      
111007697192        111007892054        111008099649        111008307685       
111008532731        111008793280        111008997488        111009232616       
111009466558        111009722339        111009952671        111010160708       
111010365356        111010585046        111010837192        111011048962    
111005854409       111007066406       111007274553       111007505886      
111007697204        111007892100        111008099650        111008307898       
111008532810        111008793471        111008997590        111009232650       
111009466682        111009722351        111009952682        111010160810       
111010365389        111010585125        111010837383        111011049042    
111005857749       111007066439       111007274597       111007505921      
111007697271        111007892201        111008099694        111008307922       
111008532887        111008793538        111008997646        111009232661       
111009466761        111009722362        111009952839        111010160854       
111010365402        111010585158        111010837484        111011049064    
111005865737       111007066473       111007274609       111007506034      
111007697293        111007892302        111008099717        111008308046       
111008533024        111008793606        111008997657        111009232717       
111009466817        111009722384        111009952907        111010160865       
111010365468        111010585169        111010837541        111011049109    
111005867100       111007066484       111007274867       111007506146      
111007697316        111007892313        111008099807        111008308079       
111008533114        111008793820        111008997668        111009232818       
111009466851        111009722418        111009952918        111010160876       
111010365660        111010585181        111010837563        111011049176    
111005874120       111007066529       111007274878       111007506236      
111007697327        111007892425        111008099818        111008308293       
111008533125        111008793910        111008997826        111009232852       
111009466873        111009722430        111009952985        111010160887       
111010365727        111010585192        111010837855        111011049200    
111005877189       111007066541       111007275037       111007506269      
111007697338        111007892436        111008099852        111008308372       
111008533170        111008793965        111008997972        111009232896       
111009466884        111009722520        111009953054        111010160966       
111010365749        111010585248        111010837956        111011049233  

 

SCH-A-18



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111005877976       111007066585       111007275284       111007506304      
111007697349        111007892515        111008099919        111008308507       
111008533215        111008794012        111008997994        111009233459       
111009467009        111009722531        111009953065        111010161068       
111010365761        111010585282        111010838092        111011049525    
111005889384       111007066732       111007275307       111007506382      
111007697372        111007892526        111008099931        111008308530       
111008533305        111008794191        111008998030        111009233549       
111009467065        111009722542        111009953087        111010161125       
111010365806        111010585349        111010838104        111011049626    
111005890533       111007066800       111007275341       111007506652      
111007697394        111007892548        111008099975        111008308608       
111008533316        111008794269        111008998096        111009233572       
111009467289        111009722564        111009953100        111010161169       
111010365952        111010585361        111010838227        111011049727    
111005897282       111007066811       111007275419       111007506753      
111007697406        111007892605        111008099997        111008308697       
111008533349        111008794427        111008998164        111009233639       
111009467302        111009722575        111009953122        111010161271       
111010366009        111010585406        111010838250        111011049907    
111005908926       111007066833       111007275431       111007506775      
111007697417        111007892672        111008100068        111008308776       
111008533462        111008794517        111008998186        111009233651       
111009467346        111009722586        111009953133        111010161282       
111010366021        111010585473        111010838452        111011049930    
111005911908       111007066877       111007275475       111007506922      
111007697439        111007892773        111008100192        111008308833       
111008533484        111008794663        111008998232        111009233730       
111009467368        111009722610        111009953144        111010161305       
111010366054        111010585495        111010838496        111011049952    
111005914169       111007066899       111007275486       111007507293      
111007697451        111007892908        111008100204        111008308844       
111008533552        111008794674        111008998298        111009233752       
111009467627        111009722621        111009953155        111010161338       
111010366122        111010585563        111010838542        111011049963    
111005923596       111007066934       111007275509       111007507305      
111007697462        111007893022        111008100248        111008308877       
111008533608        111008794753        111008998322        111009233932       
111009467661        111009722632        111009953188        111010161383       
111010366144        111010585619        111010838553        111011050099    
111005927264       111007067081       111007275611       111007507361      
111007697473        111007893101        111008100327        111008308967       
111008533653        111008794832        111008998412        111009233943       
111009467706        111009722711        111009953199        111010161495       
111010366256        111010585732        111010838564        111011050145    
111005930808       111007067092       111007275622       111007507428      
111007697507        111007893123        111008100428        111008309047       
111008533776        111008794876        111008998579        111009233976       
111009467773        111009722722        111009953201        111010161585       
111010366335        111010585787        111010838586        111011050257    
111005935230       111007067160       111007275633       111007507686      
111007697541        111007893156        111008100451        111008309058       
111008533888        111008795046        111008998603        111009234113       
111009467784        111009722733        111009953212        111010161653       
111010366458        111010585877        111010838597        111011050718    
111005953476       111007067216       111007275666       111007507697      
111007697552        111007893178        111008100552        111008309092       
111008533899        111008795114        111008998681        111009234191       
111009467795        111009722755        111009953289        111010162025       
111010366537        111010585956        111010838621        111011050820    
111005957188       111007067272       111007275677       111007507765      
111007697563        111007893347        111008100563        111008309104       
111008533901        111008795147        111008998759        111009234405       
111009467807        111009722766        111009953403        111010162069       
111010366920        111010586014        111010838676        111011050831    
111005957470       111007067317       111007275745       111007507776      
111007697574        111007893370        111008100585        111008309148       
111008533934        111008795237        111008998760        111009234483       
111009467874        111009722777        111009953638        111010162126       
111010366997        111010586081        111010838799        111011050864    
111005961295       111007067441       111007275879       111007507787      
111007697585        111007893415        111008100709        111008309261       
111008533989        111008795248        111008998962        111009234506       
111009467942        111009722812        111009954224        111010162205       
111010367077        111010586104        111010838924        111011050954    
111005961947       111007067609       111007275936       111007507912      
111007697620        111007893426        111008100754        111008309441       
111008534003        111008795372        111008999075        111009234551       
111009467997        111009722823        111009954235        111010162430       
111010367156        111010586171        111010838946        111011051146    
111005964692       111007067632       111007276061       111007508014      
111007697631        111007893662        111008100811        111008309520       
111008534058        111008795620        111008999222        111009234562       
111009468033        111009722856        111009954347        111010162485       
111010367471        111010586227        111010838957        111011051236    
111005968146       111007067698       111007276252       111007508047      
111007697653        111007893718        111008100912        111008309542       
111008534070        111008795642        111008999277        111009234753       
111009468055        111009722924        111009954358        111010162542       
111010367505        111010586250        111010839026        111011051247    
111005973513       111007067777       111007276409       111007508070      
111007697697        111007893785        111008100989        111008309610       
111008534250        111008795844        111008999301        111009234854       
111009468066        111009723004        111009954404        111010162553       
111010367628        111010586407        111010839127        111011051292    
111005976189       111007067801       111007276432       111007508115      
111007697710        111007893808        111008101003        111008309665       
111008534261        111008795855        111008999334        111009234887       
111009468156        111009723015        111009954639        111010162597       
111010367808        111010586452        111010839194        111011051315    
111005979597       111007067878       111007276443       111007508216      
111007697721        111007893819        111008101126        111008309823       
111008534328        111008795912        111008999345        111009235316       
111009468167        111009723026        111009954651        111010162665       
111010367932        111010586531        111010839206        111011051360    
111005979610       111007067889       111007276454       111007508261      
111007697732        111007893842        111008101137        111008310094       
111008534339        111008795978        111008999389        111009235361       
111009468202        111009723048        111009954718        111010162755       
111010367954        111010586609        111010839217        111011051416    
111005984177       111007068318       111007276465       111007508766      
111007697754        111007893897        111008101148        111008310106       
111008534395        111008796092        111008999536        111009235428       
111009468381        111009723071        111009954730        111010162788       
111010368102        111010586676        111010839240        111011051438    
111005990141       111007068329       111007276522       111007508890      
111007697765        111007893943        111008101159        111008310140       
111008534418        111008796137        111008999558        111009235473       
111009468437        111009723082        111009954909        111010162812       
111010368113        111010586711        111010839262        111011052057    
111005992996       111007068385       111007276612       111007508913      
111007697776        111007893965        111008101182        111008310162       
111008534430        111008796283        111008999569        111009235484       
111009468561        111009723138        111009954932        111010162856       
111010368315        111010586777        111010839329        111011052080    
111005994482       111007068475       111007276656       111007509037      
111007697787        111007893987        111008101216        111008310195       
111008534485        111008796351        111008999592        111009235518       
111009468606        111009723149        111009955078        111010162890       
111010368450        111010586889        111010839442        111011052114    
111006007994       111007068486       111007276713       111007509060      
111007697798        111007893998        111008101261        111008310263       
111008534531        111008796362        111008999660        111009235530       
111009468640        111009723217        111009955326        111010163004       
111010368494        111010586946        111010839453        111011052147    
111006009604       111007068510       111007276724       111007509105      
111007697800        111007894012        111008101294        111008310285       
111008534542        111008796429        111008999727        111009235541       
111009468662        111009723228        111009955371        111010163037       
111010368562        111010587138        111010839576        111011052192    
111006012440       111007068600       111007276735       111007509149      
111007697811        111007894113        111008101351        111008310421       
111008534575        111008796474        111008999783        111009235596       
111009468673        111009723251        111009955427        111010163161       
111010368573        111010587172        111010839600        111011052226    
111006015768       111007068622       111007276825       111007509183      
111007697822        111007894214        111008101362        111008310432       
111008534586        111008796542        111008999828        111009235619       
111009468730        111009723341        111009955887        111010163217       
111010368652        111010587251        111010839611        111011052259    
111006021259       111007068767       111007276836       111007509194      
111007697844        111007894304        111008101384        111008310645       
111008534698        111008796744        111008999941        111009235798       
111009468752        111009723374        111009955898        111010163228       
111010368696        111010587295        111010839857        111011052282    
111006027233       111007068790       111007276971       111007509206      
111007697855        111007894315        111008101407        111008310690       
111008534801        111008796980        111009000091        111009235811       
111009468774        111009723419        111009956002        111010163329       
111010368742        111010587318        111010840152        111011052293    
111006037975       111007068802       111007277028       111007509228      
111007697866        111007894337        111008101508        111008311196       
111008534935        111008797071        111009000169        111009235877       
111009468864        111009723431        111009956035        111010163330       
111010369013        111010587419        111010840309        111011052338    
111006067147       111007068824       111007277073       111007509251      
111007697877        111007894494        111008101531        111008311275       
111008534946        111008797161        111009000495        111009235899       
111009468998        111009723453        111009956079        111010163442       
111010369147        111010587453        111010840354        111011052350    
111006067260       111007068868       111007277118       111007509374      
111007697899        111007894517        111008101542        111008311297       
111008535048        111008797284        111009000529        111009235978       
111009469012        111009723464        111009956125        111010163532       
111010369169        111010587510        111010840398        111011052507    
111006067923       111007068958       111007277343       111007509453      
111007697901        111007894539        111008101586        111008311332       
111008535138        111008797329        111009000608        111009235990       
111009469102        111009723510        111009956305        111010163565       
111010369192        111010587611        111010840422        111011052743    
111006070792       111007069050       111007277365       111007509554      
111007697912        111007894629        111008101609        111008311343       
111008535149        111008797341        111009000631        111009236003       
111009469214        111009723521        111009956428        111010163600       
111010369260        111010587622        111010840444        111011052844    
111006073076       111007069072       111007277376       111007509712      
111007697934        111007894674        111008101665        111008311376       
111008535150        111008797352        111009000833        111009236014       
111009469326        111009723543        111009956440        111010163701       
111010369271        111010587644        111010840567        111011052912    
111006084887       111007069106       111007277422       111007509756      
111007697956        111007894719        111008101698        111008311455       
111008535161        111008797420        111009000956        111009236025       
111009469461        111009723611        111009956462        111010163868       
111010369293        111010587790        111010840668        111011052934    
111006086610       111007069117       111007277512       111007509813      
111007697989        111007894832        111008101755        111008311602       
111008535172        111008797453        111009000967        111009236047       
111009469652        111009723633        111009956507        111010163925       
111010369305        111010587947        111010840725        111011052945    
111006091290       111007069173       111007277602       111007509868      
111007697990        111007894887        111008101766        111008311613       
111008535183        111008797486        111009001003        111009236261       
111009469719        111009723655        111009956518        111010163970       
111010369349        111010587981        111010840781        111011052978    
111006096666       111007069184       111007277657       111007509879      
111007698003        111007894955        111008101777        111008311747       
111008535194        111008797509        111009001115        111009236272       
111009469720        111009723666        111009956530        111010164061       
111010369372        111010588016        111010840804        111011053058    
111006099007       111007069207       111007277714       111007509925      
111007698014        111007895170        111008101788        111008311848       
111008535217        111008797554        111009001193        111009236384       
111009469764        111009723701        111009956574        111010164162       
111010369406        111010588207        111010840949        111011053081    
111006103339       111007069320       111007277916       111007510040      
111007698047        111007895215        111008101823        111008311859       
111008535240        111008797723        111009001339        111009236395       
111009469854        111009723712        111009956596        111010164184       
111010369428        111010588353        111010840994        111011053159    
111006111866       111007069342       111007278085       111007510095      
111007698058        111007895350        111008101856        111008311860       
111008535284        111008797914        111009001373        111009236508       
111009469911        111009723723        111009956664        111010164207       
111010369529        111010588432        111010841007        111011053171    
111006124567       111007069364       111007278186       111007510220      
111007698069        111007895361        111008101890        111008311882       
111008535295        111008797981        111009001418        111009236520       
111009470069        111009723734        111009956743        111010164230       
111010369608        111010588443        111010841030        111011053249    
111006125681       111007069409       111007278209       111007510400      
111007698070        111007895439        111008101902        111008311938       
111008535307        111008798005        111009001496        111009236610       
111009470137        111009723778        111009956776        111010164252       
111010369620        111010588612        111010841074        111011053339    
111006127919       111007069498       111007278502       111007510567      
111007698081        111007895529        111008101946        111008312007       
111008535431        111008798027        111009001632        111009236733       
111009470182        111009723790        111009956798        111010164274       
111010369721        111010588623        111010841311        111011053351    
111006132072       111007069634       111007278546       111007510769      
111007698115        111007895541        111008101979        111008312029       
111008535723        111008798061        111009001654        111009236766       
111009470407        111009723813        111009956899        111010164454       
111010369912        111010588713        111010841377        111011053373    
111006135389       111007069803       111007278568       111007510792      
111007698160        111007895563        111008102060        111008312030       
111008535868        111008798117        111009001788        111009236856       
111009470429        111009724173        111009956945        111010164511       
111010370004        111010588791        111010841603        111011053430    
111006136807       111007069825       111007278726       111007510893      
111007698339        111007895642        111008102071        111008312052       
111008535981        111008798139        111009001799        111009236924       
111009470520        111009724184        111009956989        111010164555       
111010370082        111010588814        111010841760        111011053531    
111006148855       111007069870       111007278759       111007510949      
111007698519        111007895710        111008102138        111008312085       
111008536263        111008798151        111009001801        111009236935       
111009470542        111009724218        111009957036        111010164768       
111010370239        111010588881        111010841782        111011053597    
111006150948       111007069915       111007278760       111007510983      
111007699048        111007895754        111008102206        111008312153       
111008536746        111008798218        111009001812        111009237082       
111009470586        111009724241        111009957070        111010164791       
111010370475        111010588904        111010841805        111011053755    
111006154627       111007069937       111007279020       111007511085      
111007699127        111007895978        111008102217        111008312344       
111008536904        111008798296        111009002048        111009237183       
111009470621        111009724252        111009957104        111010164836       
111010370532        111010589095        111010841917        111011053856    
111006158384       111007069993       111007279031       111007511175      
111007699172        111007896047        111008102251        111008312355       
111008536971        111008798409        111009002105        111009237295       
111009470687        111009724308        111009957193        111010164858       
111010370565        111010589107        111010842008        111011053890    
111006158597       111007070120       111007279042       111007511366      
111007699363        111007896148        111008102262        111008312366       
111008537051        111008798421        111009002295        111009237420       
111009470823        111009724319        111009957294        111010164869       
111010370677        111010589129        111010842154        111011054037    
111006162985       111007070131       111007279053       111007511388      
111007699453        111007896238        111008102273        111008312388       
111008537163        111008798487        111009002396        111009237486       
111009470834        111009724364        111009957496        111010164904       
111010370723        111010589141        111010842211        111011054150    
111006168835       111007070164       111007279086       111007511423      
111007699510        111007896294        111008102330        111008312456       
111008537736        111008798500        111009002453        111009237521       
111009470845        111009724971        111009957564        111010164915       
111010370813        111010589398        111010842312        111011054240    
111006175798       111007070311       111007279132       111007511625      
111007699644        111007896430        111008102385        111008312467       
111008537927        111008798544        111009002510        111009237756       
111009470878        111009725310        111009957609        111010165039       
111010370824        111010589444        111010842503        111011054262    
111006176294       111007070401       111007279154       111007511726      
111007699802        111007896586        111008102408        111008312478       
111008538029        111008798791        111009002543        111009237789       
111009470913        111009725747        111009957654        111010165062       
111010370857        111010589602        111010842581        111011054396    
111006177239       111007070412       111007279198       111007511748      
111007699891        111007896654        111008102464        111008312647       
111008538120        111008798814        111009002622        111009237790       
111009471127        111009725871        111009957665        111010165242       
111010370891        111010589624        111010842659        111011054576    
111006177846       111007070423       111007279233       111007511793      
111007699903        111007896665        111008102486        111008312759       
111008538232        111008798870        111009002633        111009237857       
111009471217        111009725916        111009957711        111010165286       
111010370914        111010589646        111010842738        111011054587    
111006180457       111007070568       111007279288       111007511805      
111007699936        111007896698        111008102497        111008312760       
111008538300        111008798904        111009002677        111009237903       
111009471307        111009725938        111009957755        111010165354       
111010370969        111010589668        111010842806        111011054644    
111006180659       111007070658       111007279301       111007511906      
111007699947        111007896788        111008102521        111008312771       
111008538467        111008798926        111009002688        111009238106       
111009471330        111009726041        111009957799        111010165433       
111010370970        111010589826        111010842895        111011054666    
111006190627       111007070737       111007279389       111007511984      
111007700209        111007896878        111008102532        111008312827       
111008538490        111008798948        111009002891        111009238173       
111009471486        111009726119        111009957834        111010165455       
111010371038        111010589848        111010842918        111011054712    
111006194452       111007070816       111007279514       111007512053      
111007700254        111007897004        111008102543        111008312849       
111008538636        111008799006        111009003027        111009238184       
111009471633        111009726175        111009957845        111010165545       
111010371049        111010589905        111010842929        111011054745    
111006204780       111007070894       111007279581       111007512075      
111007700298        111007897059        111008102565        111008312861       
111008538704        111008799028        111009003050        111009238320       
111009471699        111009726614        111009957991        111010165578       
111010371050        111010589916        111010842963        111011054790    
111006206412       111007070995       111007279604       111007512132      
111007700513        111007897071        111008102587        111008312939       
111008538782        111008799073        111009003061        111009238397       
111009471723        111009726704        111009958116        111010165590       
111010371117        111010590064        111010843009        111011054813    
111006215142       111007071019       111007279648       111007512176      
111007700906        111007897183        111008102633        111008313143       
111008539086        111008799185        111009003397        111009238443       
111009471756        111009726883        111009958138        111010165792       
111010371139        111010590389        111010843054        111011054891    
111006218235       111007071165       111007279693       111007512198      
111007700939        111007897194        111008102701        111008313165       
111008539356        111008799208        111009003566        111009238476       
111009471879        111009726894        111009958149        111010165804       
111010371612        111010590435        111010843098        111011054925    
111006223499       111007071288       111007279705       111007512211      
111007700962        111007897206        111008102745        111008313187       
111008539424        111008799309        111009003735        111009238544       
111009471880        111009726940        111009958194        111010165826       
111010371623        111010590457        111010843100        111011055061    
111006229192       111007071402       111007279783       111007512222      
111007701019        111007897228        111008102778        111008313233       
111008539503        111008799332        111009003791        111009238601       
111009472230        111009727019        111009958217        111010166063       
111010371634        111010590536        111010843155        111011055162    
111006232444       111007071413       111007279794       111007512244      
111007701020        111007897318        111008102813        111008313266       
111008539592        111008799376        111009003825        111009238634       
111009472274        111009727064        111009958284        111010166074       
111010371667        111010590547        111010843166        111011055195    
111006249442       111007071749       111007279828       111007512288      
111007701110        111007897329        111008102936        111008313288       
111008539648        111008799433        111009003858        111009238656       
111009472296        111009727457        111009958329        111010166119       
111010371690        111010590615        111010843335        111011055274    
111006250871       111007071750       111007279840       111007512334      
111007701154        111007897464        111008102947        111008313334       
111008539794        111008799679        111009003881        111009238678       
111009472331        111009727514        111009958352        111010166142       
111010371735        111010590659        111010843368        111011055319    
111006252277       111007071772       111007279851       111007512378      
111007701198        111007897510        111008102958        111008313389       
111008539907        111008799927        111009003892        111009238735       
111009472522        111009727547        111009958420        111010166175       
111010371757        111010590727        111010843403        111011055331    
111006262852       111007071952       111007279873       111007512402      
111007701233        111007897712        111008102992        111008313413       
111008540022        111008800021        111009003926        111009238803       
111009472544        111009727570        111009958464        111010166243       
111010371825        111010590772        111010843650        111011055421    
111006267723       111007072009       111007279985       111007512479      
111007701345        111007897778        111008103016        111008313424       
111008540156        111008800043        111009004028        111009238814       
111009472690        111009727581        111009958510        111010166265       
111010371869        111010590794        111010843683        111011055465    
111006268038       111007072098       111007280011       111007512660      
111007701378        111007898252        111008103027        111008313468       
111008540178        111008800076        111009004039        111009238959       
111009472702        111009727660        111009958543        111010166300       
111010371926        111010590817        111010843694        111011055500    
111006274338       111007072212       111007280123       111007512682      
111007701389        111007898296        111008103038        111008313479       
111008540493        111008800100        111009004062        111009238971       
111009472724        111009727671        111009958611        111010166399       
111010372107        111010590862        111010843739        111011055566    
111006274394       111007072278       111007280134       111007512705      
111007701402        111007898342        111008103050        111008313503       
111008540527        111008800122        111009004118        111009239163       
111009472869        111009727839        111009958947        111010166579       
111010372129        111010590907        111010843784        111011055588  

 

SCH-A-19



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006275092       111007072290       111007280156       111007512749      
111007701581        111007898410        111008103061        111008313514       
111008540752        111008800199        111009004466        111009239264       
111009472881        111009727840        111009958970        111010166715       
111010372253        111010590985        111010843830        111011055690    
111006276790       111007072302       111007280167       111007512895      
111007701648        111007898432        111008103072        111008313547       
111008540820        111008800289        111009004590        111009239512       
111009472960        111009727918        111009959027        111010166771       
111010372275        111010591032        111010843885        111011055746    
111006291528       111007072368       111007280190       111007513155      
111007701659        111007898443        111008103094        111008313570       
111008540909        111008800403        111009004714        111009239567       
111009473073        111009728054        111009959094        111010167008       
111010372321        111010591054        111010843942        111011055870    
111006292181       111007072379       111007280202       111007513177      
111007701862        111007898454        111008103117        111008313581       
111008540943        111008800458        111009004848        111009239646       
111009473107        111009728100        111009959285        111010167097       
111010372354        111010591100        111010844178        111011055881    
111006293890       111007072403       111007280268       111007513188      
111007701985        111007898498        111008103139        111008313604       
111008541157        111008800571        111009004859        111009239725       
111009473208        111009728234        111009959454        111010167121       
111010372444        111010591166        111010844235        111011055904    
111006302644       111007072425       111007280336       111007513234      
111007702098        111007898544        111008103140        111008313637       
111008541304        111008800638        111009004927        111009239792       
111009473400        111009728245        111009959803        111010167132       
111010375997        111010591289        111010844291        111011055948    
111006306402       111007072504       111007280426       111007513256      
111007702133        111007898612        111008103184        111008313660       
111008541551        111008800751        111009005366        111009239848       
111009473411        111009728414        111009959814        111010167198       
111010376033        111010591425        111010844404        111011055959    
111006314827       111007072627       111007280482       111007513267      
111007702144        111007898690        111008103207        111008313671       
111008541629        111008800784        111009005412        111009239905       
111009473455        111009728481        111009959836        111010167233       
111010376077        111010591458        111010844459        111011055960    
111006316975       111007072830       111007280493       111007513504      
111007702188        111007899051        111008103218        111008313693       
111008541674        111008800953        111009005445        111009239949       
111009473501        111009728683        111009959847        111010167244       
111010376583        111010591492        111010844583        111011056039    
111006317280       111007072986       111007280572       111007513694      
111007702313        111007899208        111008103229        111008313716       
111008541832        111008801066        111009005568        111009239994       
111009473758        111009728739        111009959971        111010167367       
111010376594        111010591515        111010844594        111011056051    
111006321173       111007073044       111007280606       111007513807      
111007702335        111007899286        111008103230        111008313738       
111008541966        111008801088        111009005670        111009240019       
111009473826        111009728784        111009960142        111010167389       
111010376617        111010591537        111010844639        111011056129    
111006336450       111007073112       111007280628       111007513852      
111007702425        111007899376        111008103241        111008313750       
111008542068        111008801202        111009005681        111009240075       
111009473859        111009728896        111009960209        111010167413       
111010376628        111010591706        111010844640        111011056141    
111006339891       111007073224       111007280651       111007514022      
111007702515        111007899567        111008103252        111008313851       
111008542293        111008801279        111009005737        111009240154       
111009473961        111009728908        111009960287        111010167457       
111010376695        111010591807        111010844662        111011056152    
111006347508       111007073235       111007280729       111007514112      
111007702537        111007899578        111008103263        111008313862       
111008542361        111008801303        111009005759        111009240176       
111009473983        111009728931        111009960333        111010167491       
111010376707        111010592055        111010844673        111011056185    
111006355327       111007073257       111007280730       111007514279      
111007702616        111007899747        111008103274        111008313884       
111008542754        111008801314        111009005793        111009240200       
111009474007        111009729055        111009960513        111010167648       
111010376729        111010592336        111010844695        111011056231    
111006358915       111007073347       111007280763       111007514291      
111007702683        111007899770        111008103308        111008313907       
111008542833        111008801347        111009005917        111009240480       
111009474018        111009729099        111009960568        111010167929       
111010376819        111010592358        111010844707        111011056343    
111006366778       111007073437       111007280774       111007514303      
111007702740        111007899949        111008103331        111008313918       
111008542912        111008801370        111009006020        111009240525       
111009474085        111009729178        111009960658        111010167941       
111010376831        111010592459        111010844730        111011056376    
111006377703       111007073482       111007280796       111007514347      
111007702784        111007900054        111008103342        111008313929       
111008543025        111008801381        111009006031        111009240581       
111009474131        111009729257        111009960670        111010168447       
111010376965        111010592527        111010844897        111011056398    
111006377747       111007073505       111007280842       111007514404      
111007702852        111007900133        111008103353        111008313941       
111008543160        111008801482        111009006064        111009240615       
111009474142        111009729358        111009960704        111010168504       
111010376987        111010592606        111010844932        111011056433    
111006378692       111007073527       111007280853       111007514493      
111007702942        111007900155        111008103375        111008313952       
111008543227        111008801561        111009006075        111009240671       
111009474221        111009729426        111009960759        111010168515       
111010376998        111010592639        111010845067        111011056444    
111006383362       111007073639       111007280875       111007514505      
111007703066        111007900212        111008103386        111008313963       
111008543283        111008801606        111009006266        111009240682       
111009474580        111009729482        111009960793        111010168560       
111010377001        111010592640        111010845135        111011056477    
111006385588       111007073684       111007280932       111007514718      
111007703077        111007900289        111008103432        111008313974       
111008543306        111008801617        111009006312        111009240839       
111009474669        111009729493        111009960939        111010168605       
111010377012        111010592796        111010845247        111011056501    
111006398616       111007073741       111007280954       111007514774      
111007703099        111007900324        111008103555        111008314009       
111008543317        111008801673        111009006367        111009241009       
111009474704        111009729572        111009960940        111010168728       
111010377023        111010593315        111010845360        111011056534    
111006412444       111007073763       111007281001       111007514886      
111007703156        111007900335        111008103814        111008314021       
111008543407        111008801752        111009006413        111009241054       
111009474737        111009729640        111009960995        111010168818       
111010377247        111010593573        111010845393        111011056567    
111006433863       111007073808       111007281034       111007514976      
111007703178        111007900380        111008103993        111008314054       
111008543430        111008801785        111009006435        111009241133       
111009474827        111009729707        111009961064        111010168885       
111010377281        111010593595        111010845911        111011056589    
111006441491       111007074012       111007281089       111007515012      
111007703246        111007900391        111008104017        111008314122       
111008543463        111008801808        111009006457        111009241324       
111009474849        111009729729        111009961132        111010168975       
111010377438        111010593663        111010846079        111011056602    
111006443426       111007074045       111007281090       111007515023      
111007703291        111007900469        111008104130        111008314234       
111008543597        111008802034        111009006536        111009241414       
111009474861        111009729730        111009961301        111010168997       
111010377461        111010593674        111010846080        111011056624    
111006462382       111007074180       111007281179       111007515045      
111007703314        111007900593        111008104220        111008314245       
111008543676        111008802090        111009006637        111009241481       
111009475109        111009729774        111009961378        111010169044       
111010377573        111010593708        111010846091        111011056635    
111006499933       111007074214       111007281225       111007515102      
111007703381        111007900649        111008104275        111008314256       
111008543698        111008802179        111009006659        111009241504       
111009475110        111009729897        111009961503        111010169112       
111010377607        111010593797        111010846169        111011056657    
111006500947       111007074304       111007281281       111007515304      
111007703426        111007900874        111008104433        111008314267       
111008543711        111008802203        111009006660        111009241548       
111009475211        111009729910        111009961547        111010169123       
111010377663        111010593933        111010846170        111011056792    
111006501106       111007074405       111007281292       111007515405      
111007703594        111007900942        111008104488        111008314313       
111008543823        111008802304        111009006693        111009241593       
111009475402        111009730013        111009961581        111010169189       
111010377674        111010594013        111010846675        111011056837    
111006502321       111007074461       111007281304       111007515551      
111007703662        111007900953        111008104602        111008314324       
111008543878        111008802348        111009006761        111009241650       
111009475413        111009730091        111009961693        111010169224       
111010377720        111010594035        111010846721        111011057197    
111006511365       111007074517       111007281315       111007515629      
111007703684        111007900964        111008104848        111008314335       
111008544015        111008802382        111009006783        111009241694       
111009475435        111009730327        111009961738        111010169235       
111010377753        111010594114        111010846743        111011057210    
111006519475       111007074528       111007281360       111007515696      
111007703763        111007901033        111008104927        111008314357       
111008544082        111008802393        111009006851        111009241717       
111009475468        111009730349        111009961761        111010169246       
111010377797        111010594136        111010846765        111011057221    
111006531907       111007074540       111007281371       111007515719      
111007703864        111007901066        111008105221        111008314368       
111008544172        111008802517        111009006996        111009241863       
111009475480        111009730372        111009961794        111010169279       
111010377843        111010594271        111010846811        111011057300    
111006544709       111007074641       111007281438       111007515797      
111007703886        111007901426        111008105388        111008314391       
111008544183        111008802551        111009007144        111009241997       
111009475558        111009730383        111009961839        111010169303       
111010377887        111010594361        111010847014        111011057377    
111006553765       111007074797       111007281472       111007515821      
111007703897        111007901448        111008105412        111008314414       
111008544295        111008802562        111009007223        111009242167       
111009475570        111009730406        111009961840        111010169347       
111010377900        111010594383        111010847025        111011057388    
111006567771       111007075035       111007281517       111007516035      
111007704180        111007901617        111008105591        111008314425       
111008544374        111008802618        111009007289        111009242190       
111009475592        111009730417        111009961884        111010169381       
111010378002        111010594428        111010847069        111011057579    
111006585692       111007075091       111007281528       111007516136      
111007704236        111007901707        111008106008        111008314447       
111008544408        111008802708        111009007380        111009242235       
111009475626        111009730428        111009961985        111010169505       
111010378046        111010594462        111010847159        111011057636    
111006607855       111007075237       111007281539       111007516170      
111007704269        111007901774        111008106211        111008314458       
111008544611        111008802731        111009007414        111009242268       
111009475727        111009730495        111009961996        111010169628       
111010378057        111010594518        111010847160        111011057692    
111006609330       111007075361       111007281540       111007516484      
111007704315        111007901921        111008106222        111008314469       
111008544666        111008802742        111009007458        111009242279       
111009475794        111009730530        111009962054        111010169752       
111010378103        111010594529        111010847193        111011057726    
111006617373       111007075877       111007281551       111007516507      
111007704326        111007901943        111008106255        111008314470       
111008544723        111008802809        111009007559        111009242291       
111009475817        111009730541        111009962098        111010169796       
111010378136        111010594574        111010847306        111011057793    
111006623381       111007075934       111007281573       111007516608      
111007704573        111007902001        111008106312        111008314526       
111008544835        111008802898        111009007694        111009242594       
111009475873        111009730710        111009962188        111010169808       
111010378158        111010594608        111010847339        111011057827    
111006625428       111007075945       111007281641       111007516697      
111007704630        111007902012        111008106323        111008314537       
111008544925        111008803046        111009007728        111009242796       
111009476009        111009730822        111009962256        111010169819       
111010378169        111010594765        111010847351        111011057872    
111006626654       111007076250       111007281708       111007516754      
111007704641        111007902023        111008106334        111008314548       
111008545061        111008803170        111009007740        111009242875       
111009476133        111009730833        111009962290        111010169853       
111010378170        111010594844        111010847373        111011058075    
111006626799       111007076272       111007281742       111007516844      
111007704696        111007902078        111008106367        111008314559       
111008545094        111008803462        111009007784        111009242897       
111009476199        111009730899        111009962368        111010170035       
111010378259        111010594967        111010847665        111011058299    
111006631548       111007076384       111007281764       111007516899      
111007704719        111007902191        111008106761        111008314571       
111008545285        111008803945        111009007807        111009242987       
111009476324        111009731171        111009962537        111010170226       
111010378282        111010595014        111010847722        111011058356    
111006634585       111007076418       111007281775       111007516912      
111007704797        111007902269        111008106884        111008314582       
111008545511        111008804070        111009007830        111009243078       
111009476582        111009731272        111009962548        111010170260       
111010378361        111010595069        111010847755        111011058378    
111006643293       111007076463       111007281786       111007516967      
111007704900        111007902337        111008106907        111008314593       
111008545735        111008804182        111009007986        111009243102       
111009476649        111009731395        111009962672        111010170271       
111010378417        111010595126        111010847889        111011058402    
111006645622       111007076564       111007281797       111007517069      
111007704933        111007902427        111008107054        111008314605       
111008545779        111008804216        111009008022        111009243179       
111009476706        111009731407        111009962683        111010170282       
111010378451        111010595227        111010847913        111011058413    
111006653160       111007076575       111007281809       111007517474      
111007704977        111007902517        111008107098        111008314616       
111008545791        111008804261        111009008088        111009243225       
111009476762        111009731597        111009962975        111010170293       
111010378462        111010595238        111010847935        111011058446    
111006653373       111007076621       111007281810       111007517519      
111007705035        111007902528        111008107469        111008314627       
111008546286        111008804272        111009008099        111009243236       
111009476863        111009731643        111009963000        111010170394       
111010378484        111010595384        111010847946        111011058468    
111006656758       111007076643       111007281821       111007517586      
111007705046        111007902618        111008107492        111008314649       
111008546534        111008804283        111009008268        111009243595       
111009476997        111009731654        111009963077        111010170484       
111010378495        111010595519        111010847979        111011058479    
111006670653       111007076654       111007281832       111007517632      
111007705057        111007902720        111008107526        111008314762       
111008546578        111008804373        111009008303        111009243629       
111009477099        111009731700        111009963099        111010170563       
111010378507        111010595665        111010848015        111011058525    
111006683826       111007076878       111007281854       111007517698      
111007705068        111007902810        111008107537        111008314919       
111008546589        111008804407        111009008404        111009243696       
111009477224        111009731799        111009963189        111010170585       
111010378541        111010595711        111010848026        111011058547    
111006702334       111007076979       111007281922       111007517700      
111007705079        111007902854        111008107548        111008314942       
111008546680        111008804520        111009008459        111009243843       
111009477268        111009731902        111009963279        111010170631       
111010378675        111010595777        111010848172        111011058558    
111006727353       111007077048       111007281933       111007517733      
111007705091        111007902911        111008107672        111008315336       
111008546769        111008804542        111009008549        111009244024       
111009477404        111009731968        111009963280        111010170664       
111010378686        111010595867        111010848307        111011058659    
111006729388       111007077194       111007281944       111007517755      
111007705114        111007903169        111008107807        111008315763       
111008546770        111008804575        111009008572        111009244079       
111009477493        111009732059        111009963347        111010170721       
111010378697        111010595979        111010848374        111011058749    
111006740022       111007077239       111007281966       111007517766      
111007705169        111007903271        111008107852        111008315819       
111008546871        111008804665        111009008606        111009244091       
111009477594        111009732161        111009963460        111010170798       
111010378709        111010596026        111010848611        111011058794    
111006746499       111007077284       111007281988       111007517788      
111007705259        111007903349        111008107975        111008315842       
111008546938        111008804676        111009008639        111009244237       
111009477639        111009732206        111009963482        111010170844       
111010378732        111010596093        111010848868        111011058862    
111006748738       111007077341       111007282002       111007517799      
111007705394        111007903361        111008107986        111008315886       
111008546972        111008804788        111009008673        111009244428       
111009477640        111009732239        111009963617        111010170967       
111010378822        111010596150        111010848958        111011058963    
111006753790       111007077363       111007282024       111007517889      
111007705417        111007903451        111008108123        111008316067       
111008547007        111008804801        111009008965        111009244754       
111009477819        111009732363        111009963640        111010171104       
111010378844        111010596183        111010849094        111011059021    
111006754476       111007077419       111007282035       111007517924      
111007705484        111007903507        111008108224        111008316393       
111008547287        111008804856        111009009056        111009244776       
111009477897        111009732385        111009963662        111010171137       
111010378901        111010596262        111010849162        111011059054    
111006779822       111007077509       111007282057       111007517968      
111007705563        111007903811        111008108291        111008316517       
111008547456        111008804935        111009009089        111009244822       
111009478180        111009732419        111009963718        111010171148       
111010378990        111010596284        111010849465        111011059133    
111006784615       111007077510       111007282080       111007518004      
111007705619        111007903855        111008108325        111008316528       
111008547513        111008805015        111009009191        111009244866       
111009478191        111009732554        111009963730        111010171193       
111010379047        111010596307        111010849476        111011059188    
111006796865       111007077532       111007282091       111007518341      
111007705709        111007903866        111008108369        111008316629       
111008547546        111008805071        111009009214        111009244934       
111009478225        111009732598        111009963853        111010171272       
111010379205        111010596318        111010849522        111011059223    
111006796887       111007077576       111007282103       111007518464      
111007705787        111007903901        111008108404        111008316641       
111008547557        111008805172        111009009258        111009244978       
111009478247        111009732790        111009963886        111010171429       
111010379384        111010596419        111010849533        111011059324    
111006796911       111007077587       111007282114       111007518598      
111007705855        111007903945        111008108426        111008316685       
111008547579        111008805206        111009009461        111009245058       
111009478315        111009732947        111009963897        111010171654       
111010379441        111010596420        111010849555        111011059380    
111006796944       111007077600       111007282125       111007518767      
111007705888        111007904070        111008108549        111008316708       
111008547771        111008805262        111009009584        111009245070       
111009478416        111009732970        111009963921        111010171711       
111010379463        111010596802        111010849713        111011059504    
111006797002       111007077633       111007282158       111007518846      
111007705978        111007904081        111008108651        111008316753       
111008547805        111008805385        111009009629        111009245148       
111009478528        111009733005        111009963954        111010171889       
111010379496        111010596879        111010849768        111011059593    
111006797035       111007077666       111007282170       111007518880      
111007706160        111007904137        111008108684        111008316775       
111008547906        111008805408        111009009663        111009245205       
111009478573        111009733061        111009964001        111010172172       
111010379520        111010597184        111010849779        111011059605    
111006797114       111007077677       111007282192       111007518891      
111007706238        111007904306        111008108774        111008316854       
111008547940        111008805611        111009009674        111009245339       
111009478595        111009733162        111009964023        111010172183       
111010379586        111010597241        111010849803        111011059616    
111006797158       111007077688       111007282215       111007518947      
111007706249        111007904340        111008109012        111008316887       
111008548064        111008805666        111009009720        111009245395       
111009478708        111009733308        111009964034        111010172273       
111010379597        111010597511        111010849825        111011059649    
111006797169       111007077699       111007282237       111007518992      
111007706339        111007904373        111008109056        111008316966       
111008548211        111008805699        111009009753        111009245553       
111009478731        111009733320        111009964113        111010172532       
111010379890        111010597623        111010849847        111011059650    
111006797215       111007077701       111007282248       111007519049      
111007706418        111007904407        111008109180        111008317057       
111008548233        111008805701        111009009809        111009245687       
111009478753        111009733375        111009964135        111010172600       
111010379991        111010597803        111010849904        111011059672    
111006797293       111007077712       111007282259       111007519061      
111007706508        111007904418        111008109203        111008317125       
111008548389        111008805824        111009009821        111009245878       
111009478809        111009733588        111009964179        111010172677       
111010380061        111010597948        111010849937        111011059717    
111006797350       111007077734       111007282260       111007519083      
111007706564        111007904430        111008109225        111008317170       
111008548525        111008805879        111009009865        111009245889       
111009478988        111009733612        111009964203        111010172756       
111010380139        111010597993        111010850096        111011059728    
111006797372       111007077802       111007282271       111007519094      
111007706575        111007904441        111008109247        111008317237       
111008548570        111008805925        111009010058        111009245979       
111009479147        111009733791        111009964214        111010172879       
111010380263        111010598040        111010850197        111011059740    
111006797439       111007077835       111007282282       111007519331      
111007706610        111007904508        111008109292        111008317394       
111008548659        111008805958        111009010216        111009245991       
111009479271        111009733982        111009964225        111010172947       
111010380533        111010598129        111010850276        111011059829    
111006797440       111007077868       111007282574       111007519342      
111007706643        111007904519        111008109326        111008317439       
111008548671        111008805970        111009010227        111009246273       
111009479394        111009733993        111009964247        111010172958       
111010380656        111010598242        111010850298        111011059830    
111006797473       111007077879       111007282619       111007519702      
111007706676        111007904812        111008109843        111008317530       
111008548738        111008806151        111009010317        111009246420       
111009479473        111009734174        111009964269        111010173061       
111010380678        111010598264        111010850322        111011059852  

 

SCH-A-20



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006797596       111007077880       111007282899       111007519735      
111007706889        111007904878        111008109933        111008317608       
111008548749        111008806207        111009010496        111009246509       
111009479620        111009734231        111009964281        111010173083       
111010380746        111010598297        111010850344        111011059896    
111006797620       111007077891       111007282912       111007519881      
111007706902        111007904889        111008109999        111008317686       
111008548941        111008806331        111009010687        111009246532       
111009479631        111009734455        111009964326        111010173094       
111010380869        111010598343        111010850388        111011059908    
111006797653       111007077903       111007282989       111007519915      
111007706913        111007904902        111008110036        111008317765       
111008549065        111008806386        111009010711        111009246543       
111009479833        111009734556        111009964359        111010173117       
111010380870        111010598354        111010850524        111011059953    
111006797743       111007077936       111007283014       111007519926      
111007706935        111007905004        111008110047        111008317798       
111008549155        111008806410        111009010733        111009246576       
111009480239        111009734589        111009964449        111010173140       
111010380971        111010598365        111010850580        111011060056    
111006797798       111007077947       111007283092       111007520018      
111007706980        111007905015        111008110126        111008317822       
111008549177        111008806421        111009010812        111009246622       
111009480295        111009734679        111009964450        111010173207       
111010381051        111010598411        111010850625        111011060124    
111006797800       111007077958       111007283238       111007520119      
111007707015        111007905059        111008110249        111008317901       
111008549335        111008806454        111009010979        111009246633       
111009480330        111009734770        111009964461        111010173375       
111010381084        111010598466        111010850658        111011060179    
111006797811       111007078005       111007283306       111007520142      
111007707026        111007905082        111008110317        111008317956       
111008549469        111008806522        111009011004        111009246688       
111009480453        111009735030        111009964528        111010173409       
111010381107        111010598534        111010850669        111011060191    
111006797945       111007078027       111007283339       111007520210      
111007707059        111007905183        111008110362        111008317978       
111008549717        111008806533        111009011284        111009246723       
111009480497        111009735063        111009964685        111010173500       
111010381309        111010598590        111010850715        111011060203    
111006797967       111007078049       111007283340       111007520265      
111007707172        111007905396        111008110418        111008317989       
111008549908        111008806555        111009011295        111009246778       
111009480598        111009735074        111009964719        111010173544       
111010381512        111010598602        111010850748        111011060236    
111006798003       111007078061       111007283407       111007520355      
111007707284        111007905419        111008110452        111008318069       
111008549931        111008806566        111009011330        111009246802       
111009480644        111009735096        111009964731        111010173555       
111010381567        111010598613        111010850793        111011060247    
111006798081       111007078072       111007283429       111007520704      
111007707329        111007905475        111008110519        111008318137       
111008550056        111008806836        111009011565        111009246969       
111009480879        111009735142        111009964832        111010173803       
111010381679        111010598646        111010850816        111011060258    
111006798182       111007078094       111007283609       111007520872      
111007707475        111007905532        111008110586        111008318193       
111008550102        111008806847        111009011666        111009247241       
111009480947        111009735186        111009964911        111010173858       
111010381725        111010598668        111010850917        111011060269    
111006798283       111007078140       111007283890       111007520906      
111007707521        111007905655        111008110610        111008318272       
111008550135        111008806926        111009011677        111009247320       
111009480958        111009735243        111009964955        111010173881       
111010381736        111010598950        111010851132        111011060270    
111006798306       111007078184       111007283980       111007521020      
111007707532        111007905666        111008110665        111008318317       
111008550157        111008807028        111009011756        111009247397       
111009481050        111009735287        111009965013        111010173959       
111010381758        111010598994        111010851367        111011060359    
111006798339       111007078207       111007284015       111007521075      
111007707543        111007905723        111008110799        111008318351       
111008550258        111008807062        111009011824        111009247410       
111009481151        111009735311        111009965035        111010173971       
111010381769        111010599007        111010851390        111011060393    
111006798351       111007078285       111007284307       111007521086      
111007707600        111007905903        111008110845        111008318418       
111008550292        111008807118        111009011891        111009247421       
111009481364        111009735333        111009965057        111010174028       
111010381837        111010599142        111010851671        111011060438    
111006798395       111007078319       111007284420       111007521132      
111007707633        111007906094        111008110878        111008318755       
111008550382        111008807163        111009011992        111009247454       
111009481443        111009735355        111009965079        111010174398       
111010381961        111010599164        111010851749        111011060494    
111006798474       111007078331       111007284486       111007521211      
111007707677        111007906195        111008110889        111008318766       
111008550405        111008807219        111009012027        111009247544       
111009481601        111009735388        111009965103        111010174422       
111010382041        111010599254        111010851772        111011060517    
111006798520       111007078397       111007284532       111007521301      
111007707688        111007906319        111008110980        111008318823       
111008550427        111008807422        111009012162        111009247645       
111009481757        111009735401        111009965114        111010174589       
111010382074        111010599276        111010851840        111011060539    
111006798553       111007078409       111007284543       111007521615      
111007707778        111007906498        111008111071        111008318946       
111008550449        111008807556        111009012320        111009247702       
111009481779        111009735456        111009965248        111010174602       
111010382096        111010599298        111010851884        111011060742    
111006798575       111007078487       111007284611       111007521727      
111007707835        111007906511        111008111138        111008319037       
111008550472        111008807624        111009012331        111009247803       
111009481847        111009735478        111009965327        111010174613       
111010382209        111010599300        111010851941        111011060775    
111006798610       111007078500       111007284745       111007521806      
111007707868        111007906601        111008111217        111008319082       
111008550506        111008807646        111009012353        111009247836       
111009481904        111009735546        111009965350        111010174691       
111010382254        111010599355        111010851963        111011060786    
111006798632       111007078511       111007284835       111007521817      
111007708050        111007906645        111008111273        111008319217       
111008550629        111008807770        111009012454        111009247858       
111009481993        111009735670        111009965484        111010174703       
111010382401        111010599423        111010851996        111011060809    
111006798643       111007078566       111007284857       111007521851      
111007708218        111007906713        111008111352        111008319240       
111008550663        111008807815        111009012577        111009247937       
111009482040        111009735759        111009965563        111010174747       
111010382423        111010599445        111010852201        111011060911    
111006798812       111007078588       111007284969       111007521930      
111007708274        111007906779        111008111363        111008319385       
111008550786        111008807916        111009012599        111009248163       
111009482220        111009735995        111009965619        111010174758       
111010382467        111010599478        111010852267        111011060944    
111006798845       111007078599       111007285050       111007521952      
111007708308        111007906814        111008111408        111008319408       
111008550876        111008807949        111009012623        111009248185       
111009482253        111009736020        111009965675        111010174848       
111010382478        111010599490        111010852368        111011060977    
111006798902       111007078623       111007285320       111007521985      
111007708331        111007906904        111008111420        111008319554       
111008551079        111008807983        111009012926        111009248321       
111009482264        111009736121        111009965686        111010174860       
111010382580        111010599513        111010852515        111011061013    
111006798935       111007078645       111007285410       111007522009      
111007708397        111007906915        111008111701        111008319598       
111008551091        111008807994        111009012993        111009248501       
111009482286        111009736187        111009965844        111010174905       
111010382715        111010599546        111010852649        111011061035    
111006799149       111007078667       111007285432       111007522076      
111007708476        111007906937        111008111712        111008319790       
111008551114        111008808120        111009013129        111009248545       
111009482321        111009736211        111009965877        111010175175       
111010382838        111010599579        111010852683        111011061079    
111006799239       111007078689       111007285443       111007522111      
111007708588        111007906971        111008111723        111008319992       
111008551181        111008808131        111009013141        111009248758       
111009482343        111009736233        111009965990        111010175197       
111010382883        111010599580        111010852728        111011061080    
111006799677       111007078702       111007285533       111007522155      
111007708678        111007907039        111008111813        111008320039       
111008551192        111008808175        111009013196        111009248972       
111009482499        111009736266        111009966025        111010175311       
111010382995        111010599625        111010852739        111011061091    
111006800085       111007078713       111007285566       111007522188      
111007708724        111007907062        111008111824        111008320433       
111008551237        111008808232        111009013220        111009249030       
111009482501        111009736277        111009966294        111010175333       
111010383042        111010599670        111010852740        111011061103    
111006800186       111007078746       111007285599       111007522234      
111007708735        111007907343        111008111846        111008320488       
111008551271        111008808265        111009013253        111009249399       
111009482523        111009736323        111009966339        111010175399       
111010383378        111010599681        111010852829        111011061147    
111006800243       111007078757       111007285601       111007522324      
111007708746        111007907398        111008111914        111008320556       
111008551338        111008808311        111009013286        111009249467       
111009482590        111009736424        111009966430        111010175412       
111010383435        111010599759        111010852931        111011061158    
111006800322       111007078768       111007285757       111007522346      
111007708836        111007907545        111008111925        111008320578       
111008551417        111008808355        111009013310        111009249489       
111009482860        111009736468        111009966485        111010175456       
111010383480        111010599771        111010852953        111011061215    
111006800333       111007078780       111007285892       111007522492      
111007708881        111007907624        111008112094        111008320589       
111008551642        111008808366        111009013376        111009249490       
111009482916        111009736615        111009966496        111010175490       
111010383525        111010599805        111010853022        111011061226    
111006800344       111007078803       111007285948       111007522537      
111007708948        111007907680        111008112139        111008320624       
111008551686        111008808377        111009013433        111009249625       
111009483041        111009736637        111009966519        111010175524       
111010383570        111010599849        111010853044        111011061271    
111006800377       111007078814       111007286017       111007522616      
111007709017        111007907703        111008112140        111008320679       
111008551765        111008808423        111009013455        111009249737       
111009483074        111009737234        111009966632        111010175546       
111010383659        111010599883        111010853077        111011061282    
111006800423       111007078825       111007286051       111007522728      
111007709062        111007907860        111008112184        111008320680       
111008551776        111008808445        111009013466        111009249816       
111009483085        111009737368        111009966687        111010175580       
111010383660        111010599973        111010853112        111011061316    
111006800445       111007078869       111007286062       111007522829      
111007709118        111007907893        111008112410        111008320714       
111008551800        111008808478        111009013501        111009249827       
111009483120        111009737425        111009966788        111010175614       
111010383783        111010599995        111010853145        111011061338    
111006800502       111007078881       111007286208       111007522863      
111007709129        111007907916        111008112465        111008320871       
111008552227        111008808524        111009013545        111009249850       
111009483131        111009737447        111009966878        111010175636       
111010383840        111010600033        111010853178        111011061350    
111006800568       111007078892       111007286219       111007522874      
111007709253        111007908030        111008112544        111008320972       
111008552317        111008808580        111009013578        111009249872       
111009483153        111009737469        111009966913        111010175681       
111010384021        111010600055        111010853190        111011061361    
111006800658       111007078915       111007286242       111007522896      
111007709275        111007908041        111008112555        111008321018       
111008552340        111008808658        111009013589        111009249973       
111009483243        111009737481        111009966935        111010175737       
111010384122        111010600099        111010853381        111011061406    
111006800681       111007078948       111007286309       111007523033      
111007709343        111007908052        111008112588        111008321063       
111008552496        111008808669        111009013646        111009250054       
111009483557        111009737559        111009966979        111010175771       
111010384234        111010600123        111010853426        111011061417    
111006800737       111007078959       111007286354       111007523178      
111007709354        111007908096        111008112612        111008321074       
111008552531        111008808670        111009013680        111009250133       
111009483625        111009737728        111009967071        111010175838       
111010384368        111010600257        111010853460        111011061440    
111006800827       111007078993       111007286455       111007523202      
111007709444        111007908108        111008112713        111008321164       
111008552586        111008808715        111009013725        111009250436       
111009483647        111009737829        111009967093        111010175850       
111010384403        111010600280        111010853606        111011061596    
111006800850       111007079028       111007286499       111007523347      
111007709466        111007908276        111008112724        111008321221       
111008552665        111008808726        111009013804        111009250458       
111009483715        111009737830        111009967138        111010175984       
111010384582        111010600347        111010853730        111011061619    
111006800861       111007079039       111007286679       111007523639      
111007709770        111007908490        111008112779        111008321489       
111008552733        111008808759        111009013837        111009250481       
111009483816        111009737953        111009967318        111010176097       
111010384751        111010600493        111010853987        111011061631    
111006800872       111007079107       111007286691       111007523651      
111007709860        111007908636        111008112869        111008321524       
111008552845        111008808771        111009013893        111009250504       
111009484031        111009738268        111009967352        111010176143       
111010384818        111010600561        111010854023        111011061664    
111006800894       111007079130       111007286781       111007523684      
111007709905        111007908681        111008112870        111008321603       
111008553015        111008808850        111009014007        111009250515       
111009484086        111009738527        111009967363        111010176244       
111010384830        111010600583        111010854045        111011061709    
111006801154       111007079152       111007286871       111007523730      
111007709938        111007908782        111008113208        111008321614       
111008553048        111008808872        111009014029        111009250560       
111009484110        111009738550        111009967385        111010176301       
111010384852        111010600729        111010854067        111011061798    
111006801165       111007079174       111007287153       111007523808      
111007710019        111007908861        111008113231        111008321759       
111008553239        111008808883        111009014119        111009250582       
111009484165        111009738561        111009967497        111010176389       
111010384863        111010600910        111010854089        111011061811    
111006801233       111007079185       111007287287       111007523842      
111007710109        111007908906        111008113253        111008321849       
111008553420        111008808951        111009014197        111009250605       
111009484222        111009738572        111009967587        111010176503       
111010384964        111010600943        111010854180        111011061822    
111006801323       111007079196       111007287489       111007523886      
111007710187        111007908940        111008113343        111008321917       
111008553464        111008808995        111009014232        111009250649       
111009484299        111009738662        111009967789        111010176536       
111010385077        111010600998        111010854269        111011061844    
111006801345       111007079208       111007287658       111007523943      
111007710200        111007909042        111008113602        111008321995       
111008553734        111008809008        111009014300        111009250706       
111009484312        111009738695        111009967835        111010176569       
111010385246        111010601023        111010854270        111011061855    
111006801402       111007079219       111007287726       111007524001      
111007710356        111007909143        111008113657        111008322301       
111008553802        111008809042        111009014355        111009250773       
111009484345        111009738729        111009967970        111010176570       
111010385268        111010601045        111010854304        111011061901    
111006801457       111007079220       111007287760       111007524012      
111007710402        111007909547        111008113736        111008322367       
111008553835        111008809176        111009014568        111009250841       
111009484424        111009738752        111009968117        111010176581       
111010385314        111010601102        111010854315        111011061945    
111006801468       111007079231       111007287805       111007524225      
111007710413        111007909569        111008113859        111008322615       
111008553868        111008809413        111009014579        111009250920       
111009484446        111009738886        111009968151        111010176592       
111010385369        111010601113        111010854348        111011061990    
111006801480       111007079264       111007287849       111007524258      
111007710435        111007909659        111008114164        111008322626       
111008553879        111008809457        111009014580        111009250942       
111009484479        111009738976        111009968162        111010176637       
111010385381        111010601146        111010854405        111011062047    
111006801536       111007079310       111007287850       111007524315      
111007710491        111007909671        111008114232        111008322671       
111008553936        111008809491        111009014681        111009251011       
111009484716        111009739191        111009968184        111010176648       
111010385437        111010601180        111010854427        111011062104    
111006801604       111007079354       111007287872       111007524483      
111007710671        111007909794        111008114579        111008322693       
111008554049        111008809503        111009014715        111009251167       
111009484738        111009739236        111009968195        111010176693       
111010385459        111010601269        111010854483        111011062159    
111006801693       111007079376       111007288075       111007524528      
111007710716        111007909839        111008114759        111008322716       
111008554230        111008809558        111009014760        111009251213       
111009484862        111009739337        111009968230        111010176727       
111010385538        111010601315        111010854562        111011062160    
111006801716       111007079400       111007288299       111007524652      
111007710738        111007909851        111008114883        111008322806       
111008554252        111008809581        111009014816        111009251291       
111009485122        111009739348        111009968386        111010176761       
111010385549        111010601326        111010854573        111011062171    
111006801794       111007079422       111007288389       111007524674      
111007710761        111007909929        111008114951        111008322862       
111008554263        111008809604        111009014838        111009251303       
111009485199        111009739551        111009968443        111010176783       
111010385572        111010601337        111010854719        111011062205    
111006801828       111007079488       111007288413       111007524753      
111007710772        111007910000        111008115086        111008322941       
111008554308        111008809772        111009014883        111009251325       
111009485289        111009739584        111009968476        111010176851       
111010385594        111010601506        111010854775        111011062216    
111006801839       111007079534       111007288480       111007524810      
111007710918        111007910022        111008115176        111008322952       
111008554319        111008809783        111009014894        111009251336       
111009485302        111009739685        111009968522        111010176873       
111010385673        111010601517        111010854786        111011062227    
111006801963       111007079556       111007288503       111007524821      
111007710952        111007910066        111008115200        111008322974       
111008554320        111008809806        111009014906        111009251392       
111009485391        111009739696        111009968577        111010176918       
111010385695        111010601540        111010854922        111011062261    
111006802021       111007079578       111007288581       111007524843      
111007710963        111007910178        111008115266        111008323100       
111008554465        111008809839        111009014940        111009251482       
111009485425        111009739731        111009968667        111010176941       
111010385752        111010601551        111010854999        111011062339    
111006802076       111007079635       111007288637       111007524898      
111007711009        111007910190        111008115301        111008323212       
111008554487        111008809840        111009014962        111009251763       
111009485458        111009739753        111009968814        111010176985       
111010385909        111010601573        111010855002        111011062586    
111006802177       111007079646       111007288705       111007524900      
111007711054        111007910280        111008115446        111008323470       
111008554511        111008809862        111009014995        111009251842       
111009485492        111009739764        111009968836        111010177021       
111010385910        111010601584        111010855125        111011062621    
111006802302       111007079679       111007288716       111007524988      
111007711122        111007910336        111008115569        111008323481       
111008554555        111008809918        111009015008        111009251909       
111009485683        111009739854        111009968926        111010177032       
111010385954        111010601652        111010855596        111011062643    
111006802357       111007079725       111007288727       111007525013      
111007711234        111007910437        111008115570        111008323919       
111008554577        111008809941        111009015064        111009251921       
111009485874        111009739999        111009968971        111010177065       
111010386001        111010601685        111010855620        111011062733    
111006802368       111007079736       111007288862       111007525024      
111007711346        111007910471        111008115671        111008323953       
111008554645        111008810044        111009015109        111009251976       
111009485885        111009740014        111009969040        111010177076       
111010386067        111010601775        111010855798        111011062777    
111006802379       111007079747       111007288895       111007525091      
111007711391        111007910549        111008115750        111008323986       
111008554689        111008810099        111009015165        111009252113       
111009485908        111009740070        111009969084        111010177098       
111010386102        111010601786        111010856193        111011062812    
111006802414       111007079792       111007288952       111007525361      
111007711559        111007910561        111008115772        111008324044       
111008554690        111008810112        111009015615        111009252359       
111009485919        111009740339        111009969118        111010177188       
111010386258        111010601810        111010856249        111011062845    
111006802436       111007079804       111007288963       111007525596      
111007711593        111007910752        111008115918        111008324224       
111008554724        111008810123        111009015985        111009252427       
111009485986        111009740597        111009969208        111010177302       
111010386281        111010601821        111010856519        111011062890    
111006802447       111007079826       111007289065       111007525877      
111007711627        111007910842        111008115930        111008324257       
111008554780        111008810189        111009015996        111009252517       
111009486000        111009740609        111009969219        111010177313       
111010386326        111010601832        111010856542        111011062946    
111006802481       111007079837       111007289076       111007525945      
111007711661        111007911056        111008116043        111008324268       
111008554847        111008810224        111009016054        111009252539       
111009486022        111009740687        111009969264        111010177335       
111010386494        111010601876        111010856597        111011063015    
111006802492       111007079848       111007289122       111007525978      
111007711728        111007911090        111008116098        111008324314       
111008554869        111008810235        111009016076        111009252540       
111009486044        111009740744        111009969310        111010177346       
111010386562        111010601898        111010856935        111011063330    
111006802548       111007079859       111007289212       111007526014      
111007711896        111007911258        111008116100        111008324370       
111008554904        111008810370        111009016122        111009252562       
111009486077        111009740766        111009969321        111010177391       
111010386618        111010601933        111010856979        111011063666    
111006802559       111007079860       111007289289       111007526036      
111007711942        111007911326        111008116199        111008324538       
111008554937        111008810381        111009016199        111009252652       
111009486088        111009740845        111009969332        111010177425       
111010386629        111010602024        111010857307        111011063778  

 

SCH-A-21



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006802582       111007079871       111007289290       111007526047      
111007711964        111007911393        111008116313        111008324730       
111008555118        111008810460        111009016403        111009252708       
111009486112        111009740890        111009969387        111010177458       
111010386809        111010602046        111010857396        111011063891    
111006802593       111007079882       111007289324       111007526070      
111007711997        111007911427        111008116391        111008324774       
111008555309        111008810493        111009016447        111009252742       
111009486178        111009741138        111009969714        111010177469       
111010386821        111010602158        111010857723        111011063947    
111006802616       111007079893       111007289335       111007526092      
111007712156        111007911438        111008116481        111008325023       
111008555354        111008810538        111009016492        111009252797       
111009486235        111009741251        111009969736        111010177526       
111010386854        111010602316        111010857835        111011063969    
111006802638       111007079905       111007289380       111007526126      
111007712167        111007911461        111008116593        111008325045       
111008555488        111008810549        111009016504        111009252810       
111009486257        111009741408        111009969747        111010177537       
111010386887        111010602327        111010858083        111011063992    
111006802706       111007079927       111007289458       111007526137      
111007712190        111007911562        111008116605        111008325124       
111008555590        111008810572        111009016661        111009252865       
111009486358        111009741509        111009969770        111010177548       
111010386898        111010602338        111010858184        111011064061    
111006802740       111007080075       111007289470       111007526182      
111007712257        111007911708        111008116649        111008325179       
111008555679        111008810831        111009016683        111009252911       
111009486651        111009741510        111009969781        111010177605       
111010386900        111010602350        111010858218        111011064072    
111006802773       111007080378       111007289559       111007526193      
111007712268        111007911764        111008116650        111008325180       
111008555770        111008810875        111009016829        111009252988       
111009486718        111009741712        111009969815        111010177649       
111010386911        111010602383        111010858285        111011064207    
111006802795       111007080570       111007289795       111007526205      
111007712279        111007911797        111008116672        111008325236       
111008556030        111008810921        111009017066        111009252999       
111009486875        111009741734        111009969837        111010177650       
111010386933        111010602394        111010858432        111011064454    
111006802807       111007080660       111007289874       111007526317      
111007712370        111007911933        111008116975        111008325360       
111008556254        111008810965        111009017077        111009253091       
111009486954        111009741802        111009969916        111010177683       
111010386955        111010602439        111010858500        111011064465    
111006802830       111007080693       111007290056       111007526373      
111007712684        111007911955        111008117022        111008325551       
111008556535        111008810998        111009017088        111009253114       
111009487203        111009741846        111009969938        111010177717       
111010386966        111010602440        111010858522        111011064511    
111006802874       111007080738       111007290078       111007526474      
111007712729        111007911988        111008117055        111008325708       
111008556557        111008811012        111009017189        111009253158       
111009487281        111009741868        111009969949        111010177807       
111010387024        111010602552        111010858599        111011064522    
111006802908       111007080749       111007290157       111007526508      
111007712763        111007912204        111008117099        111008325809       
111008556670        111008811023        111009017190        111009253204       
111009487528        111009742016        111009970008        111010177818       
111010387057        111010602563        111010858623        111011064690    
111006802942       111007080817       111007290168       111007526531      
111007712875        111007912237        111008117224        111008325821       
111008556838        111008811045        111009017279        111009253226       
111009487607        111009742049        111009970042        111010177874       
111010387080        111010602709        111010858656        111011064814    
111006802953       111007080840       111007290180       111007526643      
111007713090        111007912585        111008117246        111008325832       
111008556995        111008811067        111009017291        111009253260       
111009487629        111009742061        111009970053        111010177920       
111010387282        111010602743        111010858881        111011064870    
111006803022       111007080895       111007290225       111007526676      
111007713102        111007912619        111008117268        111008325887       
111008557019        111008811124        111009017358        111009253316       
111009487674        111009742083        111009970110        111010178044       
111010387327        111010602765        111010859118        111011065107    
111006803112       111007080907       111007290269       111007526733      
111007713191        111007912653        111008117314        111008325933       
111008557031        111008811135        111009017404        111009253338       
111009487685        111009742140        111009970198        111010178055       
111010387417        111010602844        111010859208        111011065275    
111006803123       111007080918       111007290292       111007526755      
111007713427        111007912686        111008117437        111008325988       
111008557187        111008811269        111009017471        111009253349       
111009487821        111009742173        111009970211        111010178066       
111010387631        111010602899        111010859512        111011065499    
111006803167       111007080963       111007290371       111007526766      
111007713562        111007912822        111008117459        111008326013       
111008557222        111008811281        111009017493        111009253394       
111009488046        111009742207        111009970255        111010178112       
111010387642        111010602945        111010859747        111011065567    
111006803213       111007081199       111007290416       111007526777      
111007713607        111007912877        111008117662        111008326169       
111008557299        111008811348        111009017695        111009253428       
111009488125        111009742331        111009970312        111010178156       
111010387697        111010602956        111010859860        111011065590    
111006803257       111007081201       111007290472       111007526799      
111007713663        111007913014        111008117695        111008326170       
111008557378        111008811360        111009017718        111009253440       
111009488237        111009742386        111009970413        111010178189       
111010387978        111010602967        111010860086        111011065646    
111006803268       111007081290       111007290506       111007526801      
111007713832        111007913058        111008117897        111008326192       
111008557390        111008811393        111009017730        111009253451       
111009488259        111009742432        111009970514        111010178190       
111010388025        111010602978        111010860468        111011065781    
111006803280       111007081346       111007290517       111007526856      
111007713900        111007913126        111008117909        111008326271       
111008557570        111008811483        111009017752        111009253664       
111009488338        111009742443        111009970558        111010178268       
111010388047        111010603003        111010860480        111011065837    
111006803392       111007081436       111007290551       111007526889      
111007714002        111007913182        111008117965        111008326282       
111008557615        111008811551        111009017796        111009253709       
111009488406        111009742454        111009970592        111010178303       
111010388126        111010603047        111010860514        111011065949    
111006803606       111007081492       111007290696       111007526902      
111007714046        111007913249        111008118056        111008326440       
111008557895        111008811618        111009017921        111009253732       
111009488608        111009742623        111009970615        111010178358       
111010388159        111010603081        111010860749        111011065950    
111006803875       111007081582       111007290922       111007526935      
111007714192        111007913351        111008118124        111008326462       
111008557974        111008811630        111009017932        111009253743       
111009488710        111009742814        111009970682        111010178448       
111010388160        111010603092        111010860996        111011066197    
111006803976       111007081638       111007291114       111007526957      
111007714226        111007913474        111008118191        111008326552       
111008558009        111008811685        111009017976        111009253787       
111009488822        111009742836        111009970693        111010178460       
111010388216        111010603159        111010861302        111011066209    
111006804001       111007081795       111007291237       111007526991      
111007714260        111007913496        111008118281        111008326620       
111008558043        111008811719        111009018001        111009253866       
111009488912        111009742904        111009970817        111010178482       
111010388328        111010603238        111010861391        111011066210    
111006804168       111007081931       111007291282       111007527026      
111007714271        111007913520        111008118304        111008326653       
111008558054        111008811898        111009018034        111009253888       
111009488967        111009742971        111009970918        111010178505       
111010388351        111010603261        111010861425        111011066254    
111006804348       111007082099       111007291327       111007527060      
111007714327        111007913564        111008118630        111008326664       
111008558065        111008811933        111009018089        111009253901       
111009488989        111009742993        111009970930        111010178549       
111010388373        111010603294        111010861458        111011066412    
111006804393       111007082202       111007291417       111007527082      
111007714507        111007913621        111008118674        111008326686       
111008558076        111008811977        111009018124        111009254092       
111009489205        111009743129        111009970974        111010178583       
111010388485        111010603306        111010861492        111011066434    
111006804416       111007082303       111007291507       111007527105      
111007714552        111007913654        111008118719        111008326732       
111008558380        111008812080        111009018236        111009254306       
111009489306        111009743130        111009970985        111010178594       
111010388496        111010603362        111010861537        111011066625    
111006804618       111007082404       111007291518       111007527149      
111007714574        111007913799        111008118810        111008326765       
111008558627        111008812136        111009018247        111009254328       
111009489429        111009743286        111009971144        111010178651       
111010388553        111010603395        111010861728        111011067042    
111006804629       111007082448       111007291530       111007527217      
111007714596        111007913889        111008118944        111008326800       
111008559022        111008812237        111009018258        111009254340       
111009489463        111009743400        111009971166        111010178785       
111010388564        111010603519        111010861795        111011067121    
111006804720       111007082459       111007291585       111007527251      
111007714620        111007913968        111008119035        111008326811       
111008559099        111008812260        111009018269        111009254418       
111009489609        111009743477        111009971188        111010178842       
111010388609        111010603542        111010861997        111011067200    
111006804731       111007082471       111007291855       111007527352      
111007714877        111007914037        111008119079        111008326822       
111008559156        111008812350        111009018326        111009254429       
111009489610        111009743523        111009971201        111010178864       
111010388632        111010603553        111010862011        111011067255    
111006804742       111007082516       111007291912       111007527363      
111007714901        111007914105        111008119103        111008326833       
111008559213        111008812383        111009018337        111009254700       
111009489676        111009744164        111009971212        111010178910       
111010388676        111010603564        111010862099        111011067299    
111006804843       111007082527       111007292081       111007527396      
111007714956        111007914138        111008119226        111008326866       
111008559257        111008812428        111009018371        111009254777       
111009489777        111009744175        111009971469        111010178921       
111010388687        111010603610        111010862101        111011067424    
111006804988       111007082583       111007292104       111007527442      
111007715025        111007914183        111008119237        111008326899       
111008559471        111008812495        111009018416        111009255037       
111009489856        111009744265        111009971470        111010178943       
111010388788        111010603676        111010862358        111011067435    
111006804999       111007082640       111007292205       111007527677      
111007715058        111007914206        111008119349        111008327058       
111008559505        111008812686        111009018506        111009255105       
111009489913        111009744298        111009971481        111010178965       
111010388834        111010603687        111010862370        111011067525    
111006805068       111007082684       111007292441       111007527789      
111007715070        111007914228        111008119361        111008327092       
111008559617        111008812721        111009018517        111009255206       
111009490049        111009744333        111009971504        111010178976       
111010388890        111010603711        111010862617        111011067581    
111006805192       111007082741       111007292474       111007527802      
111007715092        111007914307        111008119383        111008327205       
111008559639        111008812765        111009018539        111009255273       
111009490128        111009744434        111009971515        111010179012       
111010388968        111010603845        111010862707        111011067660    
111006805710       111007082763       111007292520       111007527846      
111007715115        111007914341        111008119394        111008327238       
111008559763        111008812776        111009018584        111009255295       
111009490320        111009744467        111009971582        111010179023       
111010389295        111010603856        111010862820        111011067682    
111006805721       111007082831       111007292799       111007527857      
111007715137        111007914453        111008119406        111008327283       
111008559819        111008812833        111009018629        111009255330       
111009490814        111009744579        111009971694        111010179067       
111010389341        111010603867        111010862831        111011067716    
111006805765       111007082875       111007292890       111007527879      
111007715148        111007914666        111008119574        111008327294       
111008559842        111008812844        111009018641        111009255341       
111009490960        111009744603        111009971706        111010179078       
111010389396        111010603902        111010862909        111011067783    
111006805798       111007082932       111007292968       111007527925      
111007715261        111007914699        111008119631        111008327340       
111008559864        111008812912        111009018674        111009255374       
111009490982        111009745031        111009971717        111010179090       
111010389420        111010603913        111010862921        111011067806    
111006805811       111007082987       111007293059       111007527969      
111007715340        111007914789        111008119811        111008327351       
111008559909        111008812934        111009018696        111009255408       
111009491028        111009745154        111009971740        111010179124       
111010389453        111010603957        111010862932        111011067828    
111006806058       111007083045       111007293172       111007528117      
111007715564        111007914868        111008119855        111008327373       
111008559921        111008812945        111009018719        111009255431       
111009491073        111009745233        111009971931        111010179135       
111010389464        111010604026        111010863180        111011067840    
111006806070       111007083089       111007293183       111007528139      
111007715609        111007914969        111008119989        111008327407       
111008560158        111008813025        111009018753        111009255497       
111009491231        111009745323        111009971942        111010179157       
111010389509        111010604060        111010863258        111011067952    
111006806104       111007083146       111007293194       111007528184      
111007715621        111007915027        111008120048        111008327463       
111008560305        111008813036        111009018775        111009255521       
111009491309        111009745356        111009971953        111010179281       
111010389532        111010604105        111010863281        111011067963    
111006806283       111007083157       111007293262       111007528432      
111007715643        111007915061        111008120138        111008327520       
111008560439        111008813159        111009018797        111009255633       
111009491523        111009745378        111009972011        111010179472       
111010389666        111010604149        111010863292        111011067974    
111006806407       111007083168       111007293385       111007528476      
111007715700        111007915151        111008120150        111008327687       
111008560451        111008813272        111009018810        111009255666       
111009491703        111009745402        111009972101        111010179528       
111010389723        111010604396        111010863405        111011068021    
111006806429       111007083416       111007293408       111007528487      
111007715722        111007915364        111008120183        111008327801       
111008560495        111008813463        111009019024        111009255677       
111009491758        111009745457        111009972190        111010179540       
111010389756        111010604475        111010863449        111011068133    
111006806474       111007083449       111007293431       111007528612      
111007715766        111007915375        111008120385        111008327913       
111008560518        111008813485        111009019046        111009255712       
111009491770        111009745648        111009972246        111010179584       
111010389789        111010604598        111010863450        111011068199    
111006806485       111007083506       111007293600       111007528623      
111007715867        111007915409        111008120510        111008327979       
111008560530        111008813519        111009019136        111009255778       
111009491781        111009745682        111009972257        111010179663       
111010389835        111010604600        111010863562        111011068223    
111006806496       111007083573       111007293723       111007528678      
111007715979        111007915500        111008120734        111008327980       
111008560642        111008813687        111009019158        111009255790       
111009491972        111009745907        111009972358        111010179742       
111010389969        111010604622        111010863898        111011068425    
111006806597       111007083618       111007293789       111007528869      
111007716105        111007915634        111008120778        111008328015       
111008560709        111008813744        111009019181        111009255802       
111009492018        111009746032        111009972381        111010179786       
111010389981        111010604633        111010864013        111011068436    
111006806799       111007083630       111007293824       111007528915      
111007716172        111007915690        111008120835        111008328037       
111008560923        111008813801        111009019204        111009255846       
111009492085        111009746065        111009972392        111010180261       
111010390039        111010604701        111010864260        111011068863    
111006806856       111007083674       111007293947       111007529006      
111007716295        111007915768        111008120947        111008328059       
111008560967        111008813856        111009019226        111009255880       
111009492120        111009746122        111009972583        111010180317       
111010390286        111010604723        111010864293        111011068908    
111006806924       111007083764       111007294049       111007529073      
111007716408        111007915915        111008120969        111008328127       
111008560978        111008813980        111009019248        111009256016       
111009492164        111009746188        111009972651        111010180407       
111010390310        111010604745        111010864372        111011068920    
111006806968       111007083786       111007294139       111007529084      
111007716453        111007915926        111008120970        111008328431       
111008561069        111008814015        111009019282        111009256027       
111009492175        111009746267        111009972673        111010180441       
111010390321        111010604756        111010864383        111011069066    
111006807149       111007083810       111007294151       111007529107      
111007716521        111007915937        111008121162        111008328464       
111008561104        111008814026        111009019316        111009256083       
111009492186        111009746346        111009972684        111010180508       
111010390376        111010604789        111010864406        111011069156    
111006807239       111007083854       111007294162       111007529118      
111007716543        111007916129        111008121443        111008328521       
111008561205        111008814127        111009019417        111009256140       
111009492209        111009746492        111009972820        111010180586       
111010390534        111010604802        111010864428        111011069189    
111006807363       111007083933       111007294207       111007529242      
111007716565        111007916253        111008121577        111008328633       
111008561362        111008814330        111009019428        111009256162       
111009492355        111009746582        111009972831        111010180744       
111010390578        111010604813        111010864484        111011069190    
111006807396       111007083966       111007294218       111007529286      
111007716644        111007916455        111008121634        111008328699       
111008561395        111008814431        111009019608        111009256207       
111009492502        111009746605        111009972875        111010180834       
111010390590        111010604824        111010864507        111011069202    
111006807903       111007084024       111007294229       111007529297      
111007716666        111007916512        111008121713        111008328981       
111008561429        111008814598        111009019619        111009256241       
111009492759        111009746627        111009972909        111010180913       
111010390646        111010604868        111010864529        111011069235    
111006808229       111007084125       111007294375       111007529411      
111007716677        111007916657        111008121948        111008328992       
111008561474        111008814611        111009019675        111009256252       
111009492849        111009746661        111009973179        111010180957       
111010390679        111010604879        111010864563        111011069336    
111006808230       111007084271       111007294386       111007529523      
111007716813        111007916815        111008122039        111008329005       
111008561553        111008814756        111009019721        111009256342       
111009492939        111009746784        111009973214        111010181093       
111010390703        111010604903        111010864585        111011069448    
111006808274       111007084282       111007294487       111007529567      
111007716880        111007916859        111008122185        111008329049       
111008561801        111008814767        111009019732        111009256386       
111009492962        111009746919        111009973315        111010181116       
111010390736        111010604947        111010864596        111011069594    
111006808386       111007084451       111007294544       111007529758      
111007717016        111007916927        111008122196        111008329094       
111008561845        111008814824        111009019765        111009256432       
111009492973        111009746953        111009973348        111010181150       
111010390769        111010604969        111010864653        111011069606    
111006808397       111007084495       111007294645       111007529961      
111007717061        111007916972        111008122231        111008329218       
111008562161        111008814925        111009019787        111009256443       
111009493198        111009747145        111009973393        111010181329       
111010390859        111010604992        111010864686        111011069639    
111006808421       111007084507       111007294689       111007530109      
111007717072        111007917052        111008122321        111008329308       
111008562307        111008814981        111009019798        111009256454       
111009493222        111009747190        111009973461        111010181431       
111010391007        111010605016        111010864732        111011069640    
111006808465       111007084529       111007294690       111007530334      
111007717140        111007917096        111008122376        111008329375       
111008562587        111008815128        111009019844        111009256476       
111009493233        111009747325        111009973483        111010181565       
111010391063        111010605049        111010864776        111011069651    
111006808623       111007084596       111007294713       111007530390      
111007717173        111007917175        111008122400        111008329397       
111008562611        111008815184        111009019901        111009256511       
111009493299        111009747347        111009973630        111010181576       
111010391096        111010605061        111010864912        111011069673    
111006808645       111007084619       111007294825       111007530468      
111007717230        111007917322        111008122455        111008329432       
111008562633        111008815263        111009019989        111009256678       
111009493334        111009747437        111009973652        111010181644       
111010391209        111010605094        111010864967        111011069684    
111006808689       111007084675       111007294971       111007530479      
111007717252        111007917366        111008122466        111008329476       
111008562688        111008815274        111009020004        111009256690       
111009493402        111009747516        111009973696        111010181857       
111010391300        111010605106        111010865047        111011069718    
111006808892       111007084710       111007295219       111007530659      
111007717263        111007917535        111008122488        111008329566       
111008562846        111008815409        111009020026        111009256702       
111009493413        111009747583        111009973708        111010181868       
111010391546        111010605117        111010865148        111011069741    
111006808904       111007084743       111007295310       111007530660      
111007717320        111007917557        111008122501        111008329702       
111008562992        111008815522        111009020060        111009256746       
111009493457        111009747785        111009973809        111010181880       
111010391681        111010605128        111010865193        111011069796    
111006809006       111007084754       111007295343       111007530693      
111007717397        111007917614        111008122523        111008329791       
111008563061        111008815601        111009020150        111009256825       
111009493514        111009747886        111009973832        111010181914       
111010391715        111010605173        111010865249        111011069808    
111006809163       111007084833       111007295400       111007530727      
111007717544        111007917625        111008122556        111008329814       
111008563117        111008815623        111009020172        111009256836       
111009493536        111009747932        111009973865        111010181970       
111010391759        111010605476        111010865373        111011069875    
111006809185       111007084901       111007295422       111007530749      
111007717713        111007917737        111008122589        111008329836       
111008563263        111008815702        111009020183        111009256847       
111009493660        111009748102        111009974068        111010182005       
111010391861        111010606196        111010865418        111011069909    
111006809208       111007085081       111007295499       111007530750      
111007717780        111007917759        111008122714        111008329870       
111008563296        111008815926        111009020206        111009256870       
111009493693        111009748135        111009974147        111010182094       
111010391962        111010606387        111010865441        111011069910  

 

SCH-A-22



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006809567       111007085115       111007295556       111007530873      
111007717915        111007917805        111008122769        111008329982       
111008563319        111008816017        111009020228        111009257028       
111009493705        111009748203        111009974170        111010182128       
111010392008        111010606411        111010865452        111011069943    
111006809646       111007085205       111007295589       111007530884      
111007717926        111007917816        111008122837        111008329993       
111008563320        111008816129        111009020284        111009257039       
111009494289        111009748225        111009974248        111010182252       
111010392019        111010606488        111010865553        111011069965    
111006813977       111007085249       111007295646       111007530895      
111007717971        111007917850        111008122848        111008330041       
111008563353        111008816501        111009020318        111009257062       
111009494605        111009748236        111009974260        111010182342       
111010392086        111010606680        111010865564        111011070091    
111006814035       111007085340       111007295668       111007530929      
111007717982        111007917861        111008122950        111008330052       
111008563410        111008816781        111009020329        111009257107       
111009494694        111009748359        111009974439        111010182544       
111010392110        111010606703        111010865575        111011070125    
111006814158       111007085575       111007295691       111007531043      
111007718006        111007917906        111008123131        111008330186       
111008563421        111008816792        111009020330        111009257141       
111009494795        111009748382        111009974541        111010182555       
111010392299        111010606758        111010865597        111011070147    
111006814204       111007085654       111007295703       111007531133      
111007718073        111007918053        111008123221        111008330221       
111008563870        111008816949        111009020442        111009257310       
111009494919        111009748483        111009974552        111010182577       
111010392345        111010607142        111010865609        111011070158    
111006814237       111007085698       111007295769       111007531201      
111007718095        111007918086        111008123311        111008330243       
111008563892        111008817007        111009020778        111009257332       
111009494953        111009748494        111009974721        111010182588       
111010392435        111010607298        111010865665        111011070181    
111006814282       111007085799       111007295792       111007531234      
111007718118        111007918097        111008123401        111008330265       
111008563926        111008817096        111009020790        111009257343       
111009494975        111009748595        111009974798        111010182623       
111010392514        111010607322        111010865799        111011070226    
111006814327       111007085823       111007295860       111007531290      
111007718130        111007918244        111008123524        111008330377       
111008563948        111008817120        111009020824        111009257354       
111009495066        111009748696        111009974855        111010182690       
111010392637        111010607478        111010865890        111011070451    
111006814361       111007085890       111007295927       111007531357      
111007718163        111007918334        111008123614        111008330434       
111008564039        111008817142        111009021421        111009257398       
111009495077        111009748843        111009974877        111010182836       
111010392772        111010607580        111010865946        111011070462    
111006814394       111007085991       111007295983       111007531403      
111007718297        111007918491        111008123647        111008330490       
111008564163        111008817197        111009021612        111009257444       
111009495167        111009748854        111009974912        111010182869       
111010392817        111010607816        111010865991        111011070484    
111006814439       111007086150       111007296120       111007531559      
111007718387        111007918569        111008123681        111008330771       
111008564174        111008817221        111009021667        111009257488       
111009495257        111009748887        111009974934        111010182915       
111010392873        111010607850        111010866071        111011070596    
111006814574       111007086161       111007296153       111007531627      
111007718411        111007918682        111008123782        111008330827       
111008564185        111008817243        111009021768        111009257613       
111009495336        111009749068        111009974978        111010182982       
111010392884        111010607962        111010866082        111011070721    
111006814653       111007086172       111007296175       111007531739      
111007718512        111007918705        111008123850        111008330861       
111008564253        111008817399        111009021780        111009257635       
111009495370        111009749158        111009974989        111010183028       
111010392952        111010608019        111010866240        111011070978    
111006814709       111007086206       111007296197       111007531762      
111007718545        111007918716        111008124008        111008330917       
111008564444        111008817423        111009021959        111009257703       
111009495437        111009749169        111009975003        111010183039       
111010392996        111010608031        111010866341        111011070989    
111006814754       111007086330       111007296355       111007531830      
111007718567        111007918783        111008124020        111008330951       
111008564488        111008817467        111009022095        111009257769       
111009495482        111009749226        111009975070        111010183095       
111010393032        111010608053        111010866385        111011071003    
111006814923       111007086352       111007296456       111007531908      
111007718703        111007918884        111008124097        111008331031       
111008564523        111008817513        111009022152        111009257871       
111009495549        111009749259        111009975283        111010183208       
111010393100        111010608222        111010866420        111011071047    
111006814945       111007086431       111007296502       111007532066      
111007719018        111007918918        111008124143        111008331097       
111008564567        111008817568        111009022264        111009257893       
111009495853        111009749338        111009975306        111010183275       
111010393111        111010608457        111010866442        111011071272    
111006815014       111007086442       111007296524       111007532145      
111007719029        111007918930        111008124211        111008331200       
111008564624        111008817580        111009022332        111009257905       
111009495921        111009749394        111009975395        111010183422       
111010393177        111010608514        111010866688        111011071340    
111006815070       111007086464       111007296535       111007532325      
111007719030        111007919201        111008124288        111008331233       
111008564635        111008817704        111009022769        111009257938       
111009496012        111009749495        111009975407        111010183657       
111010393414        111010608761        111010866723        111011071373    
111006824777       111007086486       111007296625       111007532392      
111007719052        111007919212        111008124299        111008331389       
111008564657        111008817715        111009022972        111009257949       
111009496034        111009749631        111009975429        111010183668       
111010393447        111010608974        111010866734        111011071384    
111006845590       111007086587       111007296636       111007532404      
111007719142        111007919245        111008124301        111008331402       
111008564736        111008817827        111009023243        111009257983       
111009496113        111009749642        111009975485        111010183770       
111010393481        111010609144        111010866778        111011071485    
111006845961       111007086598       111007296726       111007532448      
111007719164        111007919368        111008124312        111008331424       
111008564882        111008817951        111009023524        111009257994       
111009496258        111009749732        111009975508        111010183781       
111010393560        111010609155        111010866857        111011071496    
111006846018       111007086644       111007296737       111007532460      
111007719209        111007919391        111008124334        111008331457       
111008565153        111008818031        111009023760        111009258007       
111009496281        111009749754        111009975542        111010183804       
111010393571        111010609267        111010866868        111011071575    
111006846085       111007086745       111007296771       111007532471      
111007719232        111007919560        111008124345        111008331479       
111008565164        111008818086        111009023838        111009258018       
111009496595        111009749798        111009975643        111010183893       
111010393616        111010609313        111010866879        111011071687    
111006846120       111007086790       111007296782       111007532549      
111007719265        111007919605        111008124389        111008331569       
111008565300        111008818132        111009023849        111009258063       
111009496618        111009749844        111009975654        111010183916       
111010393627        111010609414        111010867005        111011071711    
111006846164       111007086802       111007296793       111007532651      
111007719298        111007919830        111008124413        111008331682       
111008565311        111008818255        111009024031        111009258119       
111009496652        111009749901        111009975711        111010184085       
111010393638        111010609504        111010867016        111011071722    
111006846197       111007086947       111007296928       111007532752      
111007719355        111007919896        111008124479        111008331705       
111008565445        111008818277        111009024064        111009258120       
111009496696        111009749923        111009975777        111010184142       
111010393683        111010609548        111010867038        111011071755    
111006846221       111007086992       111007296951       111007532808      
111007719399        111007920034        111008124525        111008331996       
111008565535        111008818312        111009024086        111009258131       
111009496809        111009749978        111009975799        111010184333       
111010393740        111010609638        111010867285        111011071867    
111006846243       111007087050       111007297008       111007533012      
111007719489        111007920067        111008124547        111008332009       
111008565591        111008818356        111009024132        111009258175       
111009496854        111009749989        111009975856        111010184434       
111010393795        111010609649        111010867555        111011071890    
111006846344       111007087061       111007297019       111007533078      
111007719502        111007920113        111008124570        111008332010       
111008565603        111008818468        111009024143        111009258186       
111009496955        111009750239        111009975889        111010184456       
111010393841        111010609661        111010867667        111011071924    
111006846366       111007087106       111007297075       111007533135      
111007719524        111007920236        111008124581        111008332032       
111008565658        111008818480        111009024187        111009258209       
111009496977        111009750251        111009975935        111010184489       
111010393908        111010609852        111010867993        111011071968    
111006846591       111007087432       111007297154       111007533146      
111007719568        111007920270        111008124592        111008332054       
111008565669        111008818525        111009024233        111009258243       
111009497057        111009750284        111009975968        111010184524       
111010394022        111010609986        111010868028        111011072105    
111006846614       111007087588       111007297345       111007533214      
111007719658        111007920382        111008124727        111008332144       
111008565704        111008818581        111009024356        111009258311       
111009497080        111009750475        111009976116        111010184557       
111010394145        111010610258        111010868039        111011072116    
111006846658       111007087599       111007297389       111007533247      
111007719669        111007920427        111008124794        111008332188       
111008565759        111008818659        111009024367        111009258333       
111009497136        111009750486        111009976150        111010184579       
111010394291        111010610281        111010868062        111011072149    
111006846726       111007087601       111007297446       111007533337      
111007719704        111007920450        111008124817        111008332201       
111008565951        111008818716        111009024424        111009258399       
111009497181        111009750622        111009976206        111010184614       
111010394369        111010610540        111010868130        111011072194    
111006846962       111007087634       111007297491       111007533438      
111007719726        111007920539        111008124895        111008332256       
111008565973        111008818727        111009024503        111009258434       
111009497260        111009750633        111009976228        111010184658       
111010394460        111010610641        111010868264        111011072240    
111006847008       111007087892       111007297536       111007533472      
111007719827        111007920618        111008124907        111008332267       
111008566109        111008818794        111009024604        111009258445       
111009497327        111009750745        111009976262        111010184692       
111010394572        111010610764        111010868343        111011072295    
111006847019       111007087915       111007297570       111007533629      
111007719940        111007920641        111008124941        111008332278       
111008566288        111008818851        111009024761        111009258467       
111009497473        111009750868        111009976318        111010184715       
111010394594        111010610933        111010868365        111011072352    
111006847064       111007087948       111007297581       111007533719      
111007720133        111007920775        111008125032        111008332414       
111008566491        111008819076        111009024918        111009258478       
111009497530        111009750970        111009976598        111010184861       
111010394730        111010610966        111010868387        111011072464    
111006847097       111007088196       111007297682       111007533922      
111007720144        111007920821        111008125054        111008332458       
111008566581        111008819111        111009025009        111009258502       
111009497642        111009750981        111009976633        111010184928       
111010394910        111010610988        111010868400        111011072598    
111006847110       111007088220       111007297705       111007533988      
111007720245        111007920999        111008125087        111008332548       
111008566637        111008819144        111009025065        111009258524       
111009497732        111009751140        111009976712        111010184973       
111010395001        111010611125        111010868422        111011072622    
111006847121       111007088815       111007297817       111007534024      
111007720256        111007921002        111008125289        111008332559       
111008566659        111008819188        111009025087        111009258603       
111009497956        111009751184        111009976745        111010185020       
111010395012        111010611136        111010868589        111011072644    
111006847211       111007088848       111007297851       111007534068      
111007720379        111007921035        111008125290        111008332582       
111008566705        111008819201        111009025188        111009258614       
111009498070        111009751207        111009976903        111010185097       
111010395494        111010611192        111010868635        111011072666    
111006847222       111007088905       111007297862       111007534114      
111007720492        111007921169        111008125368        111008332896       
111008566738        111008819267        111009025290        111009258636       
111009498104        111009751252        111009976914        111010185132       
111010395506        111010611204        111010868646        111011072699    
111006847244       111007088994       111007297884       111007534136      
111007720537        111007921259        111008125380        111008332931       
111008566749        111008819403        111009025313        111009258647       
111009498306        111009751375        111009976925        111010185312       
111010395584        111010611293        111010868871        111011072778    
111006847288       111007089030       111007297930       111007534192      
111007720559        111007921282        111008125470        111008332997       
111008566806        111008819458        111009025447        111009258669       
111009498351        111009751410        111009976936        111010185345       
111010395595        111010611462        111010869074        111011073027    
111006847334       111007089197       111007297996       111007534215      
111007720560        111007921349        111008125537        111008333000       
111008566952        111008819492        111009025627        111009258670       
111009498429        111009751599        111009976969        111010185424       
111010395696        111010611530        111010869164        111011073195    
111006847367       111007089287       111007298065       111007534260      
111007720571        111007921585        111008125559        111008333033       
111008566963        111008819515        111009025649        111009258681       
111009498452        111009751678        111009976981        111010185491       
111010395898        111010611552        111010869175        111011073218    
111006847491       111007089333       111007298111       111007534305      
111007720638        111007921732        111008125593        111008333044       
111008566985        111008819672        111009025683        111009258692       
111009498519        111009751724        111009977027        111010185592       
111010395922        111010611563        111010869265        111011073308    
111006847637       111007089366       111007298324       111007534327      
111007720683        111007921743        111008125672        111008333066       
111008567009        111008819717        111009025762        111009258704       
111009498553        111009751735        111009977049        111010185637       
111010396002        111010611574        111010869333        111011073331    
111006847840       111007089579       111007298357       111007534338      
111007720852        111007921765        111008125728        111008333088       
111008567010        111008819762        111009025795        111009258805       
111009498610        111009751791        111009977061        111010185750       
111010396013        111010611709        111010869434        111011073342    
111006847941       111007089625       111007298414       111007534350      
111007720874        111007921822        111008125762        111008333099       
111008567122        111008819830        111009025997        111009258861       
111009498654        111009751904        111009977106        111010185783       
111010396035        111010611844        111010869490        111011073386    
111006847974       111007089636       111007298447       111007534417      
111007720908        111007921855        111008125920        111008333134       
111008567403        111008819885        111009026099        111009259547       
111009498711        111009751971        111009977173        111010185839       
111010396079        111010611855        111010869502        111011073487    
111006848032       111007089681       111007298526       111007534440      
111007720931        111007921901        111008126055        111008333156       
111008567458        111008820102        111009026123        111009259660       
111009498755        111009751993        111009977195        111010185873       
111010396136        111010611912        111010869535        111011073768    
111006848054       111007089726       111007298560       111007534462      
111007721022        111007921990        111008126213        111008333268       
111008567582        111008820124        111009026145        111009260033       
111009498788        111009752028        111009977207        111010185974       
111010396316        111010611990        111010869614        111011073803    
111006848290       111007089793       111007298694       111007534608      
111007721202        111007922058        111008126268        111008333336       
111008567605        111008820191        111009026167        111009260189       
111009498856        111009752073        111009977230        111010186087       
111010396440        111010612025        111010869669        111011074017    
111006848391       111007089861       111007298706       111007534619      
111007721224        111007922159        111008126336        111008333358       
111008567627        111008820225        111009026459        111009260448       
111009498957        111009752095        111009977285        111010186245       
111010396563        111010612092        111010869670        111011074084    
111006848481       111007089883       111007298908       111007534754      
111007721279        111007922261        111008126381        111008333370       
111008567818        111008820449        111009026505        111009260460       
111009498968        111009752185        111009977331        111010186335       
111010396787        111010612115        111010869816        111011074231    
111006848492       111007089917       111007298975       111007534776      
111007721336        111007922474        111008126437        111008333617       
111008568011        111008820630        111009026617        111009260842       
111009499015        111009752196        111009977409        111010186515       
111010396811        111010612193        111010869849        111011074264    
111006848515       111007090234       111007298986       111007534833      
111007721505        111007922485        111008126493        111008333684       
111008568202        111008820663        111009026673        111009260886       
111009499037        111009752354        111009977498        111010186605       
111010396899        111010612261        111010869850        111011074321    
111006848942       111007090302       111007298997       111007534855      
111007721516        111007922553        111008126527        111008333695       
111008568257        111008820742        111009026796        111009260909       
111009499071        111009752376        111009977544        111010186694       
111010396901        111010612294        111010869917        111011074354    
111006849088       111007090368       111007299011       111007534888      
111007721572        111007922665        111008126550        111008333842       
111008568336        111008820809        111009026808        111009261326       
111009499183        111009752387        111009977566        111010186728       
111010396967        111010612395        111010869940        111011074422    
111006849448       111007090380       111007299044       111007534912      
111007721707        111007922968        111008126572        111008333875       
111008568730        111008820854        111009026886        111009261348       
111009499217        111009752422        111009977634        111010186751       
111010396990        111010612407        111010870009        111011074444    
111006849493       111007090447       111007299101       111007534989      
111007721796        111007923004        111008126583        111008333886       
111008568774        111008820887        111009027001        111009261438       
111009499228        111009752488        111009977689        111010186807       
111010397014        111010612429        111010870054        111011074477    
111006849561       111007090470       111007299167       111007534990      
111007721819        111007923082        111008126639        111008333909       
111008568820        111008820955        111009027034        111009261483       
111009499284        111009752590        111009977702        111010186863       
111010397092        111010612496        111010870087        111011074769    
111006849763       111007090560       111007299189       111007535058      
111007721842        111007923127        111008126640        111008333954       
111008568886        111008820999        111009027090        111009261540       
111009499352        111009752602        111009977881        111010186896       
111010397238        111010612542        111010870098        111011074792    
111006849808       111007090627       111007299213       111007535249      
111007721875        111007923149        111008126729        111008333998       
111008569157        111008821248        111009027113        111009261551       
111009499419        111009752680        111009977926        111010187099       
111010397294        111010612643        111010870278        111011074804    
111006849875       111007090649       111007299246       111007535520      
111007722146        111007923150        111008126763        111008334056       
111008569180        111008821282        111009027168        111009261663       
111009499442        111009752725        111009977960        111010187101       
111010397328        111010612711        111010870290        111011074815    
111006849886       111007090650       111007299279       111007535744      
111007722393        111007923161        111008126796        111008334102       
111008569191        111008821428        111009027179        111009261865       
111009499510        111009752781        111009978006        111010187123       
111010397373        111010612812        111010870335        111011074837    
111006850002       111007090661       111007299381       111007535856      
111007722506        111007923206        111008126819        111008334124       
111008569236        111008821484        111009027258        111009261898       
111009499633        111009752804        111009978017        111010187134       
111010397474        111010612823        111010870346        111011074859    
111006850215       111007090863       111007299404       111007536059      
111007722539        111007923239        111008126842        111008334247       
111008569506        111008821495        111009027472        111009262169       
111009499688        111009752837        111009978107        111010187167       
111010397519        111010612889        111010870403        111011074882    
111006850282       111007090931       111007299471       111007536183      
111007722551        111007923262        111008126853        111008334292       
111008569584        111008821541        111009027573        111009262293       
111009500007        111009752893        111009978499        111010187202       
111010397575        111010612902        111010870414        111011074950    
111006850350       111007090942       111007299538       111007536329      
111007722595        111007923273        111008126909        111008334382       
111008569629        111008821574        111009027786        111009262350       
111009500052        111009753119        111009978589        111010187224       
111010397799        111010612946        111010870470        111011074994    
111006850462       111007091022       111007299628       111007536521      
111007722618        111007923385        111008126932        111008334438       
111008569630        111008821608        111009027944        111009262563       
111009500153        111009753175        111009978657        111010187235       
111010397867        111010613004        111010870571        111011075153    
111006850507       111007091077       111007299639       111007536565      
111007722630        111007923419        111008126954        111008334506       
111008569652        111008821642        111009027999        111009262596       
111009500164        111009753210        111009978781        111010187268       
111010397968        111010613093        111010870582        111011075175    
111006850608       111007091123       111007299774       111007536666      
111007722663        111007923497        111008127191        111008334517       
111008569685        111008821686        111009028057        111009262709       
111009500186        111009753221        111009978871        111010187303       
111010397980        111010613161        111010870649        111011075197    
111006850619       111007091246       111007299831       111007536846      
111007722685        111007923521        111008127292        111008334540       
111008569720        111008821709        111009028068        111009262912       
111009500197        111009753298        111009978927        111010187325       
111010398093        111010613239        111010870661        111011075221    
111006850686       111007091325       111007299897       111007536880      
111007722786        111007923532        111008127304        111008334584       
111008569810        111008821855        111009028237        111009263227       
111009500300        111009753355        111009978950        111010187370       
111010398284        111010613330        111010870683        111011075287    
111006850934       111007091392       111007300159       111007536947      
111007722876        111007923554        111008127393        111008334607       
111008569832        111008821866        111009028383        111009263272       
111009500355        111009753412        111009979108        111010187549       
111010398363        111010613509        111010870852        111011075434    
111006851014       111007091460       111007300160       111007537038      
111007722887        111007923622        111008127416        111008334630       
111008569854        111008821923        111009028507        111009263339       
111009500388        111009753445        111009979142        111010187695       
111010398396        111010613510        111010870885        111011075513  

 

SCH-A-23



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006851070       111007091729       111007300261       111007537049      
111007723002        111007923688        111008127539        111008334652       
111008569900        111008821934        111009028541        111009263384       
111009500412        111009753490        111009979164        111010187808       
111010398688        111010613712        111010870920        111011075524    
111006851148       111007091796       111007300496       111007537140      
111007723013        111007923701        111008127652        111008334731       
111008569922        111008822003        111009028709        111009263485       
111009500434        111009753579        111009979197        111010187842       
111010398879        111010613756        111010870942        111011075580    
111006851171       111007091808       111007300621       111007537195      
111007723147        111007923790        111008127719        111008334742       
111008569955        111008822070        111009028732        111009263531       
111009500490        111009753614        111009979210        111010187864       
111010398880        111010613857        111010871011        111011075614    
111006851283       111007091897       111007300676       111007537252      
111007723158        111007923835        111008127764        111008334764       
111008569966        111008822339        111009028743        111009263597       
111009500502        111009753726        111009979221        111010187910       
111010398914        111010613903        111010871112        111011075670    
111006851351       111007091943       111007300845       111007537308      
111007723181        111007923857        111008127775        111008334832       
111008569999        111008822362        111009029025        111009263722       
111009500557        111009753771        111009979366        111010187987       
111010398970        111010613970        111010871167        111011075715    
111006851508       111007092023       111007300867       111007537443      
111007723394        111007923868        111008127832        111008334911       
111008570025        111008822384        111009029081        111009263766       
111009500568        111009753849        111009979423        111010188214       
111010399027        111010614005        111010871235        111011075827    
111006851519       111007092067       111007300902       111007537511      
111007723596        111007923879        111008127944        111008334922       
111008570081        111008822430        111009029115        111009263878       
111009500625        111009753872        111009979456        111010188225       
111010399061        111010614038        111010871246        111011075850    
111006851520       111007092113       111007300991       111007537634      
111007723642        111007923914        111008127988        111008334933       
111008570126        111008822845        111009029238        111009263889       
111009500658        111009753894        111009979478        111010188258       
111010399162        111010614049        111010871314        111011075951    
111006851586       111007092146       111007301116       111007537667      
111007723686        111007923992        111008128013        111008334955       
111008570182        111008822902        111009029272        111009264037       
111009500692        111009753995        111009979502        111010188337       
111010399195        111010614061        111010871336        111011075973    
111006851654       111007092214       111007301172       111007537702      
111007723721        111007924050        111008128136        111008334977       
111008570452        111008822924        111009029452        111009264116       
111009500771        111009754019        111009979513        111010188427       
111010399229        111010614207        111010871381        111011076110    
111006851698       111007092393       111007301341       111007537825      
111007723776        111007924106        111008128181        111008334988       
111008570463        111008822979        111009029463        111009264127       
111009500827        111009754132        111009979524        111010188517       
111010399241        111010614230        111010871549        111011076176    
111006851744       111007092540       111007301532       111007537870      
111007723800        111007924173        111008128372        111008334999       
111008571161        111008823037        111009029474        111009264228       
111009500838        111009754200        111009979704        111010188731       
111010399296        111010614263        111010871572        111011076233    
111006851856       111007092753       111007301587       111007538006      
111007723855        111007924331        111008128428        111008335068       
111008571194        111008823116        111009029519        111009264295       
111009500850        111009754301        111009979782        111010188775       
111010399386        111010614319        111010871718        111011076255    
111006851867       111007092865       111007301699       111007538028      
111007723888        111007924443        111008128440        111008335170       
111008571239        111008823318        111009029531        111009264330       
111009500861        111009754312        111009979973        111010188977       
111010399397        111010614454        111010871785        111011076288    
111006852059       111007092876       111007301734       111007538039      
111007723923        111007924465        111008128473        111008335248       
111008571318        111008823329        111009029564        111009264521       
111009501266        111009754345        111009980100        111010189013       
111010399487        111010614511        111010871897        111011076301    
111006852105       111007092944       111007301802       111007538062      
111007723934        111007924522        111008128518        111008335271       
111008571521        111008823385        111009029632        111009264554       
111009501288        111009754367        111009980111        111010189158       
111010399533        111010614555        111010871921        111011076312    
111006852138       111007092966       111007301880       111007538073      
111007724081        111007924623        111008128529        111008335293       
111008571835        111008823543        111009029665        111009264622       
111009501390        111009754390        111009980133        111010189226       
111010399544        111010614667        111010871943        111011076390    
111006852688       111007093024       111007301925       111007538095      
111007724238        111007924645        111008128596        111008335383       
111008572016        111008823644        111009029744        111009264677       
111009501479        111009754424        111009980201        111010189305       
111010399555        111010614768        111010872102        111011076424    
111006852701       111007093068       111007301947       111007538231      
111007724249        111007924959        111008128619        111008335428       
111008572027        111008823734        111009029823        111009264857       
111009501558        111009754446        111009980290        111010189327       
111010399566        111010614904        111010872135        111011076468    
111006852835       111007093170       111007301969       111007538264      
111007724261        111007925006        111008128631        111008335451       
111008572061        111008823778        111009029878        111009264925       
111009501570        111009754547        111009980403        111010189350       
111010399656        111010615073        111010872157        111011076503    
111006852891       111007093181       111007302274       111007538275      
111007724328        111007925141        111008128664        111008335462       
111008572106        111008823790        111009029913        111009265016       
111009501604        111009754570        111009980425        111010189394       
111010399915        111010615343        111010872292        111011076536    
111006852914       111007093462       111007302522       111007538286      
111007724384        111007925286        111008128945        111008335664       
111008572139        111008823824        111009029946        111009265038       
111009501660        111009754648        111009980829        111010189417       
111010400031        111010615354        111010872315        111011076558    
111006853117       111007093529       111007302588       111007538501      
111007724429        111007925365        111008129025        111008335675       
111008572140        111008823835        111009029968        111009265140       
111009501693        111009754671        111009980830        111010189428       
111010400042        111010615387        111010872382        111011076615    
111006853151       111007093552       111007302915       111007538512      
111007724586        111007925488        111008129070        111008335822       
111008572151        111008823925        111009030005        111009265432       
111009501851        111009754716        111009980997        111010189439       
111010400086        111010615635        111010872405        111011076727    
111006853364       111007093697       111007302937       111007538770      
111007724609        111007925589        111008129104        111008335844       
111008572229        111008823970        111009030016        111009265487       
111009501862        111009754749        111009981011        111010189451       
111010400109        111010615758        111010872461        111011076749    
111006853375       111007093754       111007303062       111007538792      
111007724687        111007925657        111008129115        111008335877       
111008572588        111008823981        111009030072        111009265656       
111009501907        111009754794        111009981178        111010189462       
111010400121        111010615860        111010872472        111011076772    
111006853409       111007093811       111007303196       111007538916      
111007724698        111007925680        111008129126        111008335912       
111008572689        111008824050        111009030140        111009265713       
111009501930        111009754817        111009981202        111010189631       
111010400132        111010615938        111010872539        111011076783    
111006853533       111007093822       111007303556       111007538961      
111007724722        111007925781        111008129148        111008335923       
111008572702        111008824230        111009030151        111009265735       
111009501941        111009754839        111009981257        111010189710       
111010400211        111010616029        111010872584        111011076806    
111006853577       111007094003       111007303646       111007538994      
111007724799        111007925792        111008129227        111008335934       
111008573107        111008824364        111009030308        111009265869       
111009501985        111009754907        111009981268        111010189721       
111010400244        111010616175        111010872708        111011076828    
111006853612       111007094069       111007303657       111007539029      
111007724812        111007925916        111008129250        111008336003       
111008573152        111008824487        111009030386        111009265892       
111009502009        111009754930        111009981381        111010189732       
111010400255        111010616232        111010872720        111011076839    
111006853645       111007094115       111007303668       111007539052      
111007724823        111007925949        111008129294        111008336058       
111008573275        111008824623        111009030500        111009265960       
111009502122        111009754963        111009981493        111010189787       
111010400345        111010616265        111010872966        111011076929    
111006853678       111007094159       111007303680       111007539063      
111007725037        111007926018        111008129317        111008336081       
111008573400        111008824634        111009030522        111009265982       
111009502223        111009755010        111009981550        111010189899       
111010400536        111010616276        111010872988        111011076952    
111006853689       111007094171       111007303758       111007539153      
111007725105        111007926029        111008129328        111008336092       
111008573578        111008824780        111009030566        111009266017       
111009502379        111009755032        111009981561        111010189945       
111010400570        111010616311        111010873035        111011077021    
111006853746       111007094249       111007303804       111007539221      
111007725284        111007926153        111008129508        111008336115       
111008573589        111008824948        111009030577        111009266129       
111009502436        111009755087        111009981640        111010189967       
111010400581        111010616322        111010873068        111011077032    
111006853836       111007094351       111007303837       111007539298      
111007725295        111007926210        111008129519        111008336137       
111008573781        111008825062        111009030601        111009266163       
111009502469        111009755133        111009981695        111010190116       
111010400626        111010616355        111010873080        111011077223    
111006853881       111007094384       111007303949       111007539300      
111007725329        111007926254        111008129609        111008336317       
111008574041        111008825130        111009030645        111009266354       
111009502526        111009755166        111009981730        111010190149       
111010400648        111010616377        111010873103        111011077256    
111006853960       111007094485       111007304007       111007539344      
111007725420        111007926265        111008129621        111008336340       
111008574175        111008825163        111009030869        111009266499       
111009502582        111009755212        111009982056        111010190161       
111010400671        111010616445        111010873181        111011077278    
111006854028       111007094496       111007304030       111007539388      
111007725453        111007926287        111008129665        111008336407       
111008574265        111008825196        111009030948        111009266501       
111009502605        111009755223        111009982090        111010190194       
111010400693        111010616456        111010873237        111011077346    
111006854040       111007094531       111007304108       111007539401      
111007725521        111007926366        111008129766        111008336452       
111008574401        111008825242        111009031039        111009266994       
111009502650        111009755245        111009982102        111010190408       
111010400705        111010616467        111010873259        111011077470    
111006854051       111007094553       111007304164       111007539423      
111007725701        111007926557        111008129856        111008336520       
111008574412        111008825400        111009031129        111009267030       
111009502661        111009755267        111009982348        111010190431       
111010400985        111010616490        111010873260        111011077504    
111006854073       111007094564       111007304209       111007539490      
111007725745        111007926715        111008129957        111008336531       
111008574557        111008825567        111009031152        111009267108       
111009502728        111009755278        111009982371        111010190497       
111010401346        111010616636        111010873282        111011077560    
111006854084       111007094610       111007304243       111007539524      
111007725802        111007926759        111008129979        111008336553       
111008574625        111008825578        111009031231        111009267175       
111009502739        111009755335        111009982405        111010190509       
111010401357        111010616715        111010873394        111011077661    
111006854185       111007094621       111007304344       111007539603      
111007725914        111007927008        111008129991        111008336632       
111008574647        111008825635        111009031365        111009267221       
111009502751        111009755447        111009982506        111010190633       
111010401391        111010616759        111010873473        111011077672    
111006854196       111007094665       111007304355       111007539614      
111007725947        111007927042        111008130027        111008336654       
111008574669        111008825679        111009031433        111009267232       
111009502762        111009755492        111009982528        111010190655       
111010401469        111010616760        111010873495        111011077683    
111006854220       111007094722       111007304546       111007539647      
111007725969        111007927277        111008130094        111008336700       
111008574726        111008825747        111009031444        111009267502       
111009502863        111009755504        111009982551        111010190790       
111010401492        111010616849        111010873541        111011077739    
111006854253       111007094924       111007304579       111007539760      
111007726038        111007927312        111008130139        111008336788       
111008574737        111008825770        111009031589        111009267524       
111009502874        111009755582        111009982584        111010190958       
111010401504        111010617020        111010873800        111011077762    
111006854286       111007095004       111007304647       111007540010      
111007726128        111007927356        111008130241        111008336799       
111008574759        111008825848        111009031804        111009267557       
111009502975        111009755638        111009982595        111010190981       
111010401559        111010617176        111010873811        111011077795    
111006854321       111007095172       111007304658       111007540054      
111007726162        111007927367        111008130319        111008336980       
111008574793        111008825860        111009031848        111009267614       
111009503156        111009755661        111009982720        111010190992       
111010401571        111010617211        111010873844        111011077841    
111006854411       111007095239       111007304670       111007540155      
111007726173        111007927389        111008130342        111008337048       
111008574894        111008826119        111009031916        111009267647       
111009503178        111009755672        111009982731        111010191016       
111010401605        111010617222        111010873855        111011077874    
111006854455       111007095273       111007304692       111007540166      
111007726252        111007927390        111008130375        111008337194       
111008575053        111008826197        111009031950        111009267692       
111009503189        111009755694        111009982764        111010191106       
111010401616        111010617356        111010873934        111011077908    
111006854466       111007095330       111007304816       111007540177      
111007726599        111007927402        111008130432        111008337206       
111008575356        111008826355        111009032164        111009267704       
111009503202        111009755717        111009982797        111010191151       
111010401672        111010617424        111010873945        111011077953    
111006854501       111007095442       111007304962       111007540201      
111007726623        111007927413        111008130498        111008337239       
111008575402        111008826412        111009032232        111009267748       
111009503224        111009755739        111009982809        111010191184       
111010401740        111010617480        111010873967        111011078415    
111006854635       111007095509       111007305132       111007540357      
111007726904        111007927446        111008130612        111008337240       
111008575514        111008826579        111009032344        111009267816       
111009503246        111009755751        111009982832        111010191195       
111010401762        111010617491        111010873989        111011078527    
111006854758       111007095521       111007305334       111007540661      
111007727073        111007927468        111008130678        111008337262       
111008575536        111008826760        111009032366        111009267940       
111009503291        111009755762        111009982966        111010191218       
111010401964        111010617536        111010874014        111011078538    
111006854826       111007095576       111007305345       111007540672      
111007727196        111007927503        111008130724        111008337318       
111008575581        111008826782        111009032434        111009267951       
111009503303        111009755896        111009982999        111010191230       
111010401997        111010617659        111010874025        111011078549    
111006854848       111007095633       111007305536       111007540739      
111007727220        111007927536        111008130858        111008337419       
111008575626        111008826906        111009032456        111009268019       
111009503358        111009755908        111009983024        111010191263       
111010402000        111010617671        111010874081        111011078583    
111006854916       111007095677       111007305659       111007540740      
111007727253        111007927547        111008130869        111008337420       
111008575659        111008826995        111009032849        111009268312       
111009503369        111009756011        111009983046        111010191274       
111010402099        111010617783        111010874115        111011078594    
111006854950       111007095712       111007305660       111007540784      
111007727309        111007927558        111008130948        111008337442       
111008575660        111008827075        111009032850        111009268334       
111009503459        111009756044        111009983068        111010191308       
111010402123        111010617794        111010874261        111011078628    
111006854972       111007095734       111007305693       111007540807      
111007727398        111007927570        111008130959        111008337475       
111008576289        111008827110        111009032861        111009268479       
111009503493        111009756268        111009983079        111010191320       
111010402167        111010617929        111010874339        111011078741    
111006855030       111007095745       111007305716       111007540997      
111007727400        111007927637        111008130982        111008337497       
111008576324        111008827200        111009032939        111009268514       
111009503561        111009756347        111009983147        111010191375       
111010402178        111010617952        111010874340        111011078763    
111006855041       111007095789       111007305895       111007541066      
111007727433        111007927671        111008131028        111008337565       
111008576559        111008827390        111009033097        111009268682       
111009503628        111009756448        111009983158        111010191409       
111010402213        111010618223        111010874362        111011078864    
111006855085       111007095802       111007305907       111007541178      
111007727534        111007927693        111008131084        111008337598       
111008576571        111008827514        111009033109        111009268705       
111009503640        111009756505        111009983282        111010191476       
111010402224        111010618234        111010874643        111011078875    
111006855096       111007095857       111007305941       111007541268      
111007727567        111007927738        111008131129        111008337701       
111008576672        111008827648        111009033165        111009268738       
111009503673        111009756549        111009983316        111010191500       
111010402257        111010618290        111010874777        111011078943    
111006855175       111007096027       111007305963       111007541325      
111007727578        111007927749        111008131174        111008337789       
111008576863        111008827659        111009033312        111009268750       
111009503684        111009756561        111009983327        111010191533       
111010402268        111010618380        111010874799        111011079089    
111006855209       111007096072       111007305974       111007541460      
111007727589        111007927985        111008131253        111008337790       
111008576942        111008827716        111009033413        111009268783       
111009503695        111009756774        111009983349        111010191577       
111010402370        111010618425        111010874980        111011079225    
111006855456       111007096140       111007306447       111007541471      
111007727668        111007928009        111008131275        111008337835       
111008577044        111008827761        111009033435        111009268828       
111009503741        111009756864        111009983372        111010191713       
111010402381        111010618436        111010875127        111011079281    
111006855636       111007096151       111007306469       111007541606      
111007727714        111007928010        111008131321        111008337891       
111008577246        111008827794        111009033536        111009268839       
111009503774        111009756943        111009983428        111010191724       
111010402617        111010618481        111010875194        111011079315    
111006855760       111007096252       111007306481       111007541673      
111007727781        111007928122        111008131332        111008337992       
111008577314        111008827840        111009033592        111009268851       
111009503808        111009756998        111009983473        111010191948       
111010402662        111010618571        111010875262        111011079326    
111006855782       111007096319       111007306515       111007541684      
111007727950        111007928278        111008131455        111008338140       
111008577392        111008828188        111009033660        111009268941       
111009503921        111009757089        111009983484        111010192129       
111010402707        111010618605        111010875318        111011079427    
111006855793       111007096331       111007306582       111007541729      
111007728041        111007928526        111008131523        111008338296       
111008577404        111008828201        111009033839        111009268974       
111009503976        111009757113        111009983495        111010192141       
111010402752        111010618672        111010875374        111011079461    
111006855838       111007096375       111007306616       111007541796      
111007728119        111007928627        111008131589        111008338320       
111008577538        111008828234        111009033851        111009268996       
111009504023        111009757247        111009983541        111010192185       
111010402763        111010618694        111010875385        111011079506    
111006855849       111007096421       111007306717       111007541808      
111007728153        111007928706        111008131769        111008338364       
111008577640        111008828245        111009033930        111009269009       
111009504089        111009757315        111009983596        111010192219       
111010402774        111010618773        111010875486        111011079517    
111006855850       111007096498       111007306740       111007541976      
111007728209        111007928728        111008131826        111008338421       
111008577684        111008828278        111009033941        111009269100       
111009504113        111009757337        111009983631        111010192286       
111010402820        111010618830        111010875587        111011079539    
111006855872       111007096500       111007306874       111007542034      
111007728243        111007928739        111008131893        111008338487       
111008577707        111008828289        111009034010        111009269256       
111009504135        111009757540        111009983743        111010192398       
111010402842        111010618896        111010875600        111011079562    
111006855928       111007096555       111007306896       111007542067      
111007728344        111007928874        111008131972        111008338544       
111008577730        111008828302        111009034032        111009269278       
111009504179        111009757562        111009983787        111010192411       
111010402864        111010618942        111010875633        111011079573    
111006856143       111007096612       111007306920       111007542089      
111007728388        111007929000        111008131994        111008338566       
111008577819        111008828458        111009034144        111009269290       
111009504214        111009757696        111009983811        111010192422       
111010402932        111010619022        111010875644        111011079630    
111006856356       111007096667       111007306986       111007542102      
111007728401        111007929022        111008132041        111008338634       
111008577820        111008828470        111009034188        111009269357       
111009504270        111009757854        111009983822        111010192488       
111010402976        111010619044        111010875666        111011079652    
111006856378       111007096791       111007307011       111007542191      
111007728490        111007929088        111008132052        111008338645       
111008578001        111008828593        111009034199        111009269492       
111009504292        111009757898        111009983844        111010192680       
111010402987        111010619099        111010875677        111011079720    
111006856390       111007096814       111007307167       111007542269      
111007728535        111007929112        111008132119        111008338814       
111008578034        111008828627        111009034324        111009269649       
111009504304        111009757911        111009983866        111010192703       
111010403012        111010619213        111010875688        111011079764    
111006856413       111007097073       111007307189       111007542393      
111007728546        111007929202        111008132120        111008338869       
111008578180        111008828638        111009034582        111009269739       
111009504326        111009757922        111009984014        111010192736       
111010403089        111010619336        111010875701        111011079821    
111006856446       111007097208       111007307190       111007542416      
111007728557        111007929257        111008132186        111008338870       
111008578214        111008828650        111009034627        111009269773       
111009504337        111009757933        111009984025        111010192747       
111010403124        111010619516        111010875723        111011079876  

 

SCH-A-24



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006856479       111007097220       111007307224       111007542427      
111007728568        111007929268        111008132232        111008338881       
111008578258        111008828773        111009034740        111009269784       
111009504348        111009757944        111009984058        111010192769       
111010403146        111010619527        111010875790        111011080058    
111006856514       111007097231       111007307336       111007542438      
111007728681        111007929358        111008132322        111008339163       
111008578269        111008828807        111009034829        111009269896       
111009504393        111009758057        111009984069        111010192792       
111010403214        111010619572        111010875857        111011080104    
111006856626       111007097275       111007307370       111007542562      
111007728816        111007929369        111008132366        111008339286       
111008578326        111008828874        111009034942        111009269975       
111009504427        111009758147        111009984126        111010192815       
111010403270        111010619583        111010875868        111011080182    
111006856682       111007097365       111007307695       111007542629      
111007729086        111007929460        111008132399        111008339398       
111008578449        111008828975        111009035033        111009269997       
111009504450        111009758260        111009984159        111010192949       
111010403292        111010619628        111010875880        111011080328    
111006856749       111007097387       111007307763       111007542663      
111007729165        111007929617        111008132456        111008339477       
111008578540        111008829066        111009035202        111009270034       
111009504472        111009758293        111009984283        111010193018       
111010403315        111010619639        111010875936        111011080339    
111006856930       111007097534       111007307910       111007542674      
111007729176        111007929673        111008132524        111008339501       
111008578618        111008829213        111009035224        111009270067       
111009504483        111009758484        111009984340        111010193096       
111010403326        111010619785        111010875969        111011080508    
111006856941       111007097545       111007307987       111007542696      
111007729198        111007929695        111008132546        111008339556       
111008578775        111008829291        111009035291        111009270168       
111009504494        111009758552        111009984429        111010193210       
111010403371        111010619853        111010876016        111011080531    
111006856985       111007097602       111007308179       111007542786      
111007729255        111007929707        111008132625        111008339589       
111008578810        111008829347        111009035303        111009270360       
111009504506        111009758743        111009984474        111010193232       
111010403393        111010619965        111010876061        111011080654    
111006856996       111007097848       111007308236       111007542911      
111007729413        111007929785        111008132670        111008339602       
111008578843        111008829763        111009035459        111009270393       
111009504517        111009758765        111009984496        111010193265       
111010403540        111010620002        111010876072        111011080711    
111006857065       111007097927       111007308269       111007543068      
111007729424        111007929897        111008132737        111008339613       
111008578854        111008829853        111009035527        111009270483       
111009504528        111009758822        111009984597        111010193276       
111010403573        111010620024        111010876128        111011080845    
111006857122       111007098029       111007308315       111007543079      
111007729637        111007930057        111008132805        111008339747       
111008579091        111008830013        111009035550        111009270573       
111009504539        111009758912        111009984654        111010193366       
111010403595        111010620169        111010876151        111011080867    
111006857166       111007098074       111007308405       111007543114      
111007729648        111007930136        111008132816        111008339770       
111008579204        111008830046        111009035583        111009270674       
111009504540        111009759069        111009984755        111010193423       
111010403786        111010620383        111010876207        111011080889    
111006857177       111007098344       111007308450       111007543136      
111007729750        111007930226        111008132827        111008339938       
111008579282        111008830158        111009035594        111009270696       
111009504551        111009759159        111009984777        111010193467       
111010403843        111010620642        111010876218        111011080913    
111006857212       111007098388       111007308584       111007543204      
111007729828        111007930260        111008132849        111008339994       
111008579484        111008830226        111009035628        111009270865       
111009504562        111009759216        111009984799        111010193478       
111010403854        111010620653        111010876230        111011080924    
111006857278       111007098625       111007308618       111007543428      
111007729873        111007930282        111008132883        111008340031       
111008579518        111008830394        111009035651        111009270944       
111009504595        111009759238        111009984845        111010193579       
111010403900        111010620664        111010876285        111011080968    
111006857290       111007098726       111007308629       111007543541      
111007729907        111007930518        111008132928        111008340053       
111008579529        111008830473        111009035808        111009270966       
111009504887        111009759294        111009984902        111010193726       
111010403966        111010620675        111010876386        111011080979    
111006857313       111007098748       111007308720       111007543642      
111007729918        111007930574        111008132951        111008340165       
111008579631        111008830495        111009035897        111009270999       
111009504977        111009759328        111009984991        111010193759       
111010404013        111010620732        111010876421        111011081048    
111006857379       111007098759       111007308854       111007543721      
111007730011        111007930608        111008132995        111008340198       
111008580273        111008830518        111009035909        111009271013       
111009505125        111009759463        111009985037        111010193906       
111010404091        111010620787        111010876500        111011081093    
111006857436       111007098816       111007309204       111007543787      
111007730077        111007930619        111008133075        111008340288       
111008580295        111008830608        111009035932        111009271024       
111009505248        111009759519        111009985093        111010193940       
111010404114        111010620811        111010876588        111011081150    
111006857537       111007098849       111007309327       111007543800      
111007730190        111007930620        111008133187        111008340299       
111008580688        111008830664        111009036034        111009271035       
111009505686        111009759520        111009985138        111010193951       
111010404293        111010621294        111010876702        111011081217    
111006857593       111007098939       111007309338       111007543822      
111007730224        111007930844        111008133200        111008340312       
111008580846        111008830697        111009036089        111009271147       
111009505855        111009759564        111009985150        111010193995       
111010404305        111010621328        111010876713        111011081284    
111006857672       111007098951       111007309349       111007543901      
111007730268        111007930956        111008133301        111008340356       
111008580891        111008830732        111009036113        111009271305       
111009505934        111009759676        111009985194        111010194086       
111010404350        111010621362        111010876803        111011081363    
111006857773       111007099042       111007309372       111007543990      
111007730279        111007930967        111008133424        111008340413       
111008580925        111008830754        111009036146        111009271338       
111009505990        111009759698        111009985239        111010194110       
111010404596        111010621384        111010876814        111011081408    
111006857807       111007099064       111007309495       111007544047      
111007730325        111007931104        111008133468        111008340480       
111008580958        111008830866        111009036236        111009271349       
111009506452        111009759946        111009985295        111010194187       
111010404631        111010621441        111010876847        111011081442    
111006858011       111007099132       111007309721       111007544092      
111007730336        111007931115        111008133491        111008340514       
111008581083        111008830989        111009036371        111009271394       
111009506575        111009759968        111009985330        111010194301       
111010404709        111010621496        111010876858        111011081509    
111006858077       111007099154       111007309901       111007544126      
111007730369        111007931126        111008133637        111008340558       
111008581218        111008830990        111009036382        111009271574       
111009506632        111009760049        111009985341        111010194323       
111010404743        111010621519        111010876937        111011081510    
111006858123       111007099198       111007309945       111007544159      
111007730381        111007931227        111008133716        111008340581       
111008581241        111008831070        111009036416        111009271596       
111009506913        111009760117        111009985352        111010194390       
111010404754        111010621520        111010876959        111011081598    
111006858145       111007099200       111007310004       111007544205      
111007730460        111007931496        111008133794        111008340615       
111008581308        111008831092        111009036483        111009271743       
111009506991        111009760184        111009985802        111010194457       
111010404787        111010621531        111010876971        111011081644    
111006858246       111007099301       111007310037       111007544250      
111007730493        111007931676        111008133806        111008340637       
111008581364        111008831115        111009036494        111009272216       
111009507015        111009760274        111009985813        111010194569       
111010404811        111010621597        111010876993        111011081655    
111006858460       111007099312       111007310071       111007544261      
111007730572        111007931812        111008133851        111008340659       
111008581409        111008831227        111009036540        111009272362       
111009507082        111009760308        111009985835        111010194626       
111010404833        111010621609        111010877275        111011081734    
111006858550       111007099345       111007310082       111007544317      
111007730594        111007931867        111008134043        111008340705       
111008581443        111008831328        111009036573        111009272430       
111009507138        111009760410        111009985914        111010194727       
111010404844        111010621621        111010877332        111011081745    
111006858651       111007099413       111007310262       111007544384      
111007730662        111007931935        111008134223        111008340761       
111008581522        111008831586        111009036674        111009272452       
111009507150        111009760421        111009985981        111010194839       
111010404855        111010621733        111010877376        111011081778    
111006858684       111007099457       111007310363       111007544520      
111007730684        111007931946        111008134346        111008340783       
111008581612        111008831597        111009036809        111009272485       
111009507295        111009760555        111009986038        111010194840       
111010404877        111010621856        111010877398        111011081835    
111006858718       111007099479       111007310374       111007544586      
111007730707        111007932228        111008134414        111008340930       
111008581634        111008831609        111009036900        111009272496       
111009507363        111009760577        111009986106        111010194873       
111010404888        111010621946        111010877444        111011081868    
111006858730       111007099503       111007310442       111007544698      
111007730831        111007932273        111008134425        111008341144       
111008581735        111008831700        111009036933        111009272553       
111009507431        111009760623        111009986117        111010194941       
111010404956        111010622240        111010877455        111011081992    
111006858864       111007099514       111007310475       111007544777      
111007730886        111007932330        111008134470        111008341199       
111008581779        111008831845        111009036988        111009272575       
111009507903        111009761264        111009986128        111010195009       
111010405104        111010622251        111010877501        111011082027    
111006858976       111007099581       111007310699       111007544845      
111007730954        111007932464        111008134481        111008341212       
111008581803        111008831878        111009037002        111009272632       
111009508027        111009761466        111009986140        111010195021       
111010405115        111010622352        111010877590        111011082162    
111006859124       111007099604       111007310790       111007545004      
111007731023        111007932475        111008134605        111008341234       
111008581825        111008832082        111009037057        111009272744       
111009508724        111009761613        111009986207        111010195087       
111010405126        111010622374        111010877859        111011082397    
111006859191       111007099615       111007310857       111007545015      
111007731090        111007932510        111008134694        111008341290       
111008582118        111008832150        111009037068        111009272766       
111009508757        111009761635        111009986319        111010195155       
111010405384        111010622420        111010877949        111011082410    
111006859337       111007099806       111007310970       111007545093      
111007731438        111007932532        111008134717        111008341302       
111008582208        111008832161        111009037079        111009272856       
111009508960        111009761860        111009986353        111010195166       
111010405463        111010622431        111010878029        111011082612    
111006859461       111007099817       111007310981       111007545127      
111007731517        111007932576        111008134728        111008341313       
111008582220        111008832206        111009037091        111009272935       
111009509040        111009761938        111009986476        111010195177       
111010405542        111010622543        111010878041        111011082667    
111006859708       111007099840       111007311072       111007545183      
111007731539        111007932633        111008134739        111008341335       
111008582231        111008832284        111009037181        111009272991       
111009509129        111009762018        111009986498        111010195199       
111010405553        111010622666        111010878164        111011082959    
111006859753       111007099907       111007311083       111007545228      
111007731630        111007932712        111008134829        111008341537       
111008582400        111008832363        111009037248        111009273004       
111009509174        111009762052        111009986533        111010195256       
111010405621        111010622734        111010878175        111011082993    
111006859797       111007099930       111007311128       111007545251      
111007731663        111007932745        111008134919        111008341638       
111008582433        111008832396        111009037259        111009273037       
111009509309        111009762063        111009986544        111010195302       
111010405665        111010622778        111010878197        111011083062    
111006859898       111007099941       111007311173       111007545341      
111007731674        111007932789        111008134920        111008341728       
111008582635        111008832419        111009037316        111009273082       
111009509400        111009762096        111009986588        111010195650       
111010405856        111010622790        111010878243        111011083242    
111006859955       111007099985       111007311184       111007545352      
111007731719        111007932880        111008134931        111008341784       
111008582725        111008832420        111009037383        111009273127       
111009509466        111009762467        111009986601        111010195672       
111010405878        111010623241        111010878276        111011083343    
111006860227       111007099996       111007311218       111007545420      
111007731731        111007932925        111008135213        111008341830       
111008582747        111008832543        111009037518        111009273161       
111009509624        111009762524        111009986634        111010195807       
111010406026        111010623285        111010878287        111011083747    
111006860272       111007100023       111007311263       111007545464      
111007731742        111007933016        111008135224        111008341942       
111008582804        111008832554        111009037596        111009273206       
111009509635        111009762614        111009986678        111010195829       
111010406059        111010623465        111010878366        111011083769    
111006860306       111007100090       111007311320       111007545666      
111007731797        111007933094        111008135291        111008341953       
111008582860        111008832745        111009037721        111009273217       
111009509657        111009762715        111009986768        111010195830       
111010406262        111010623476        111010878377        111011083792    
111006860339       111007100225       111007311342       111007545712      
111007731843        111007933151        111008135370        111008341986       
111008583029        111008833049        111009037888        111009273262       
111009509714        111009762726        111009986780        111010195896       
111010406475        111010623533        111010878445        111011083860    
111006860351       111007100236       111007311410       111007545767      
111007731865        111007933218        111008135381        111008342044       
111008583209        111008833117        111009038126        111009273318       
111009509725        111009762771        111009986791        111010195953       
111010406598        111010623702        111010878456        111011083950    
111006860373       111007100304       111007311498       111007545824      
111007731887        111007933285        111008135415        111008342099       
111008583210        111008833128        111009038216        111009273475       
111009510042        111009762872        111009986847        111010196011       
111010406699        111010623814        111010878489        111011084030    
111006860407       111007100360       111007311566       111007545846      
111007731900        111007933397        111008135550        111008342123       
111008583300        111008833173        111009038227        111009273497       
111009510053        111009763019        111009986948        111010196022       
111010406734        111010623948        111010878546        111011084041    
111006860597       111007100393       111007311634       111007545936      
111007731944        111007933409        111008135606        111008342190       
111008583355        111008833195        111009038261        111009273688       
111009510064        111009763086        111009986960        111010196112       
111010406745        111010623971        111010878591        111011084063    
111006860711       111007100416       111007311656       111007545981      
111007731955        111007933443        111008135639        111008342347       
111008583399        111008833207        111009038294        111009273745       
111009510154        111009763110        111009986982        111010196178       
111010406778        111010623982        111010878614        111011084164    
111006860744       111007100461       111007311724       111007546016      
111007731999        111007933577        111008135651        111008342369       
111008583401        111008833319        111009038610        111009273846       
111009510200        111009763457        111009987006        111010196189       
111010406824        111010624095        111010878636        111011084209    
111006860755       111007100551       111007311791       111007546320      
111007732103        111007933667        111008135684        111008342370       
111008583445        111008833331        111009038621        111009273868       
111009510233        111009763479        111009987051        111010196336       
111010406969        111010624107        111010878658        111011084210    
111006860766       111007100821       111007311858       111007546409      
111007732136        111007933791        111008135820        111008342459       
111008583502        111008833443        111009038643        111009273903       
111009510288        111009763514        111009987073        111010196358       
111010407016        111010624264        111010878805        111011084298    
111006860801       111007100955       111007311869       111007546678      
111007732158        111007933836        111008135987        111008342471       
111008583625        111008833522        111009038788        111009274005       
111009510334        111009763547        111009987095        111010196369       
111010407139        111010624387        111010878951        111011084423    
111006860812       111007101079       111007311881       111007546713      
111007732169        111007933869        111008135998        111008342527       
111008583658        111008833588        111009038845        111009274061       
111009510491        111009763558        111009987152        111010196370       
111010407151        111010624512        111010878973        111011084478    
111006860889       111007101158       111007311915       111007546724      
111007732282        111007933892        111008136001        111008342617       
111008583759        111008833678        111009038913        111009274117       
111009510558        111009763727        111009987163        111010196392       
111010407285        111010624556        111010878984        111011084681    
111006860935       111007101169       111007312051       111007546904      
111007732349        111007933904        111008136089        111008342684       
111008583883        111008833724        111009038924        111009274229       
111009510570        111009763772        111009987174        111010196404       
111010407342        111010624589        111010879042        111011084715    
111006860957       111007101204       111007312062       111007546926      
111007732428        111007934028        111008136090        111008342785       
111008584233        111008833779        111009039015        111009274263       
111009510693        111009763851        111009987219        111010196448       
111010407397        111010624646        111010879121        111011084748    
111006860968       111007101248       111007312321       111007546982      
111007732462        111007934040        111008136157        111008342842       
111008584345        111008833869        111009039059        111009274353       
111009510716        111009763895        111009987231        111010196460       
111010407421        111010624792        111010879143        111011084850    
111006860979       111007101271       111007312376       111007546993      
111007732484        111007934196        111008136168        111008342921       
111008584378        111008833881        111009039093        111009274409       
111009510749        111009764357        111009987332        111010196505       
111010407465        111010624938        111010879198        111011085110    
111006861004       111007101372       111007312387       111007547006      
111007732608        111007934231        111008136191        111008342954       
111008584570        111008833892        111009039172        111009274465       
111009510839        111009764391        111009987398        111010196561       
111010407476        111010624972        111010879244        111011085121    
111006861060       111007101394       111007312477       111007547118      
111007732653        111007934264        111008136269        111008343089       
111008584671        111008833926        111009039183        111009274791       
111009510840        111009764458        111009987400        111010196594       
111010407544        111010624994        111010879288        111011085198    
111006861127       111007101406       111007312556       111007547130      
111007732743        111007934310        111008136517        111008343102       
111008584772        111008834040        111009039239        111009274836       
111009510930        111009764638        111009987433        111010196695       
111010407779        111010625030        111010879301        111011085233    
111006861149       111007101721       111007312657       111007547343      
111007732776        111007934321        111008136539        111008343135       
111008584839        111008834129        111009039240        111009274858       
111009510996        111009764795        111009987444        111010196820       
111010407892        111010625052        111010879323        111011085255    
111006861240       111007101822       111007312859       111007547376      
111007732787        111007934501        111008136618        111008343180       
111008584873        111008834130        111009039598        111009275073       
111009511098        111009765123        111009987455        111010196831       
111010408017        111010625142        111010879334        111011085266    
111006861251       111007101855       111007312938       111007547523      
111007732833        111007934613        111008136641        111008343214       
111008584907        111008834208        111009039745        111009275084       
111009511256        111009765189        111009987589        111010196853       
111010408196        111010625175        111010879446        111011085277    
111006861475       111007101901       111007313221       111007547534      
111007733148        111007934624        111008136719        111008343315       
111008585009        111008834242        111009039789        111009275219       
111009511324        111009765381        111009987590        111010196886       
111010408220        111010625276        111010879525        111011085312    
111006861486       111007101945       111007313311       111007547567      
111007733205        111007934657        111008136764        111008343348       
111008585155        111008834253        111009039846        111009275264       
111009511661        111009765460        111009987613        111010197090       
111010408365        111010625322        111010879536        111011085345    
111006861509       111007101956       111007313636       111007547792      
111007733238        111007934703        111008136775        111008343393       
111008585199        111008834264        111009039857        111009275354       
111009511672        111009765493        111009987646        111010197393       
111010408398        111010625467        111010879570        111011085367    
111006861598       111007101967       111007313647       111007547804      
111007733261        111007934860        111008136797        111008343427       
111008585256        111008834275        111009040028        111009275387       
111009511739        111009765550        111009987725        111010197405       
111010408433        111010625759        111010879626        111011085738    
111006861611       111007102115       111007313771       111007547927      
111007733283        111007934961        111008136900        111008343449       
111008585290        111008834309        111009040039        111009275590       
111009511740        111009765640        111009987747        111010197450       
111010408477        111010625816        111010879660        111011085749    
111006861644       111007102148       111007313872       111007547961      
111007733373        111007935276        111008137079        111008343461       
111008585458        111008834400        111009040040        111009275624       
111009511795        111009765673        111009987804        111010197506       
111010408589        111010625872        111010879750        111011085941    
111006861666       111007102171       111007313917       111007548153      
111007733542        111007935467        111008137136        111008343494       
111008585515        111008834444        111009040095        111009275646       
111009511953        111009765897        111009987815        111010197573       
111010408668        111010625917        111010879794        111011085963    
111006861677       111007102193       111007314187       111007548311      
111007733609        111007935546        111008137305        111008343506       
111008585559        111008834534        111009040129        111009275714       
111009512000        111009765998        111009987837        111010197629       
111010408725        111010625951        111010879862        111011085974    
111006861688       111007102238       111007314301       111007548322      
111007733801        111007935636        111008137350        111008343551       
111008585616        111008834589        111009040141        111009275770       
111009512011        111009766001        111009987871        111010197652       
111010408769        111010626064        111010879996        111011086076    
111006861756       111007102249       111007314356       111007548366      
111007733890        111007935669        111008137462        111008343562       
111008585773        111008834613        111009040185        111009275792       
111009512033        111009766067        111009987916        111010197674       
111010408837        111010626165        111010880066        111011086087  

 

SCH-A-25



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006861789       111007102283       111007314389       111007548388      
111007734127        111007935704        111008137518        111008343618       
111008585818        111008834624        111009040275        111009275871       
111009512088        111009766270        111009987972        111010197685       
111010408859        111010626255        111010880101        111011086199    
111006861790       111007102306       111007314615       111007548412      
111007734138        111007935726        111008137608        111008343641       
111008585852        111008834691        111009040354        111009275949       
111009512099        111009766461        111009987994        111010197753       
111010408949        111010626266        111010880178        111011086256    
111006861857       111007102395       111007314660       111007548478      
111007734183        111007935872        111008137642        111008343685       
111008586022        111008834714        111009040512        111009276030       
111009512178        111009766528        111009988018        111010197810       
111010408950        111010626367        111010880189        111011086290    
111006861879       111007102429       111007315021       111007548591      
111007734194        111007935894        111008137675        111008343696       
111008586044        111008834725        111009040589        111009276074       
111009512527        111009766584        111009988029        111010197876       
111010409119        111010626503        111010880235        111011086380    
111006861958       111007102474       111007315076       111007548636      
111007734206        111007935962        111008137811        111008343708       
111008586101        111008834758        111009040646        111009276108       
111009512572        111009766595        111009988030        111010197911       
111010409153        111010626514        111010880246        111011086391    
111006862027       111007102508       111007315133       111007548805      
111007734217        111007935995        111008137899        111008343764       
111008586279        111008834848        111009040657        111009276120       
111009512606        111009766753        111009988096        111010197922       
111010409265        111010626569        111010880426        111011086414    
111006862049       111007102586       111007315188       111007548906      
111007734318        111007936233        111008137990        111008343797       
111008586426        111008834905        111009040781        111009276131       
111009512662        111009766821        111009988108        111010197966       
111010409333        111010626615        111010880437        111011086469    
111006862072       111007102621       111007315223       111007548928      
111007734341        111007936345        111008138193        111008343854       
111008586505        111008834961        111009040826        111009276142       
111009512763        111009766843        111009988120        111010197999       
111010409366        111010626750        111010880505        111011086492    
111006862083       111007102722       111007315234       111007548973      
111007734374        111007936413        111008138227        111008343876       
111008586538        111008835063        111009040905        111009276153       
111009512796        111009766911        111009988164        111010198057       
111010409401        111010626772        111010880594        111011086560    
111006862140       111007102788       111007315256       111007548995      
111007734442        111007936525        111008138238        111008343911       
111008586549        111008835096        111009040927        111009276164       
111009512909        111009766966        111009988186        111010198170       
111010409467        111010626851        111010880651        111011086627    
111006862162       111007102968       111007315267       111007549031      
111007734453        111007936536        111008138250        111008344349       
111008586561        111008835108        111009040950        111009276276       
111009512976        111009767125        111009988209        111010198181       
111010409513        111010627133        111010880673        111011086638    
111006862252       111007103060       111007315278       111007549154      
111007734576        111007936615        111008138294        111008344439       
111008586594        111008835120        111009041096        111009276300       
111009513269        111009767169        111009988210        111010198282       
111010409591        111010627201        111010880730        111011086717    
111006862320       111007103082       111007315458       111007549176      
111007734587        111007936671        111008138306        111008344529       
111008586628        111008835131        111009041175        111009276591       
111009513292        111009767248        111009988243        111010198383       
111010409614        111010627223        111010880875        111011086784    
111006862397       111007103093       111007315649       111007549211      
111007734846        111007936772        111008138687        111008344541       
111008586864        111008835142        111009041232        111009276681       
111009513337        111009767259        111009988311        111010198406       
111010409726        111010627289        111010880886        111011086818    
111006862498       111007103105       111007315683       111007549222      
111007734857        111007936783        111008138722        111008344563       
111008586909        111008835175        111009041434        111009276726       
111009513371        111009767293        111009988322        111010198417       
111010409748        111010627324        111010880910        111011086964    
111006862533       111007103149       111007315706       111007549299      
111007734868        111007936851        111008138755        111008344631       
111008587067        111008835197        111009041513        111009276939       
111009513573        111009767316        111009988344        111010198484       
111010409771        111010627368        111010881001        111011087000    
111006862678       111007103172       111007315830       111007549402      
111007734891        111007936918        111008138801        111008344743       
111008587179        111008835298        111009041524        111009276973       
111009513618        111009767574        111009988355        111010198529       
111010409827        111010627379        111010881292        111011087167    
111006862881       111007103228       111007315852       111007549413      
111007734914        111007936952        111008138823        111008344776       
111008587337        111008835344        111009041591        111009277019       
111009513797        111009767686        111009988366        111010198530       
111010409894        111010627436        111010881337        111011087213    
111006862959       111007103239       111007315975       111007549479      
111007735083        111007937098        111008138946        111008344899       
111008587359        111008835399        111009041603        111009277020       
111009513821        111009767844        111009988490        111010198541       
111010409917        111010627548        111010881450        111011087224    
111006863107       111007103273       111007315997       111007549503      
111007735094        111007937201        111008138980        111008345025       
111008587405        111008835434        111009041760        111009277064       
111009513887        111009767888        111009988568        111010198552       
111010410032        111010627560        111010881517        111011087303    
111006863219       111007103554       111007316000       111007549547      
111007735106        111007937234        111008139037        111008345058       
111008587494        111008835883        111009041838        111009277132       
111009514046        111009767978        111009988580        111010198608       
111010410054        111010627649        111010881786        111011087325    
111006863220       111007103600       111007316022       111007549615      
111007735296        111007937324        111008139059        111008345070       
111008587618        111008835917        111009042097        111009277198       
111009514080        111009768069        111009988636        111010198754       
111010410065        111010627694        111010881821        111011087336    
111006863309       111007103677       111007316055       111007549828      
111007735319        111007937368        111008139060        111008345092       
111008587775        111008835962        111009042143        111009277233       
111009514114        111009768160        111009988647        111010198811       
111010410076        111010627795        111010881887        111011087347    
111006863310       111007103802       111007316189       111007549907      
111007735364        111007937649        111008139127        111008345126       
111008587922        111008835984        111009042165        111009277244       
111009514169        111009768407        111009988658        111010198822       
111010410100        111010627829        111010881900        111011087550    
111006863343       111007103813       111007316213       111007549985      
111007735487        111007937650        111008139284        111008345227       
111008588013        111008836200        111009042266        111009277301       
111009514349        111009768418        111009988669        111010198833       
111010410111        111010627841        111010881911        111011087561    
111006863512       111007103879       111007316268       111007550235      
111007735522        111007937728        111008139644        111008345339       
111008588147        111008836222        111009042301        111009277312       
111009514440        111009768508        111009988670        111010198866       
111010410177        111010627896        111010881999        111011087730    
111006863523       111007103914       111007316347       111007550257      
111007735645        111007937751        111008139723        111008345418       
111008588169        111008836413        111009042424        111009277367       
111009514473        111009768531        111009988704        111010198990       
111010410188        111010627975        111010882013        111011087774    
111006863589       111007103936       111007316358       111007550279      
111007735667        111007937852        111008139756        111008345429       
111008588204        111008836479        111009042626        111009277895       
111009514732        111009768564        111009988715        111010199003       
111010410267        111010628000        111010882170        111011087796    
111006863590       111007103992       111007316404       111007550291      
111007735746        111007937885        111008139790        111008345463       
111008588260        111008836491        111009042794        111009278122       
111009514765        111009768597        111009988726        111010199070       
111010410447        111010628055        111010882259        111011087819    
111006863602       111007104050       111007316459       111007550392      
111007735757        111007937896        111008139813        111008345508       
111008588316        111008836503        111009042851        111009278201       
111009514844        111009768890        111009988760        111010199104       
111010410470        111010628280        111010882316        111011087875    
111006863624       111007104072       111007316707       111007550459      
111007735768        111007938044        111008139835        111008345632       
111008588798        111008836525        111009042895        111009278234       
111009514923        111009768979        111009988827        111010199171       
111010410548        111010628381        111010882338        111011087932    
111006863635       111007104117       111007316729       111007550471      
111007735814        111007938066        111008139846        111008345698       
111008588800        111008836547        111009043021        111009278267       
111009515014        111009769048        111009988838        111010199227       
111010410605        111010628459        111010882349        111011087965    
111006863747       111007104207       111007316774       111007550482      
111007735881        111007938235        111008139868        111008345744       
111008588866        111008836637        111009043201        111009278290       
111009515104        111009769183        111009988849        111010199261       
111010410762        111010628538        111010882372        111011087998    
111006863770       111007104285       111007316910       111007550493      
111007735892        111007938482        111008139925        111008345946       
111008589003        111008836648        111009043234        111009278368       
111009515306        111009769239        111009988872        111010199294       
111010410795        111010628594        111010882495        111011088023    
111006863781       111007104353       111007316921       111007550729      
111007736196        111007938493        111008139947        111008345968       
111008589058        111008836659        111009043324        111009278593       
111009515317        111009769240        111009988894        111010199317       
111010410807        111010628606        111010882530        111011088102    
111006863826       111007104432       111007316987       111007550785      
111007736208        111007938594        111008140073        111008345980       
111008589115        111008836660        111009043379        111009278706       
111009515328        111009769251        111009988928        111010199351       
111010410830        111010628617        111010882899        111011088146    
111006863882       111007104465       111007317023       111007550820      
111007736242        111007938606        111008140084        111008346037       
111008589160        111008836671        111009043436        111009278740       
111009515430        111009769464        111009988951        111010199373       
111010410852        111010628639        111010883104        111011088191    
111006863961       111007104566       111007317102       111007550875      
111007736332        111007938617        111008140220        111008346082       
111008589171        111008836727        111009043504        111009278942       
111009515463        111009769532        111009988973        111010199407       
111010410908        111010628741        111010883115        111011088203    
111006863972       111007104779       111007317113       111007551168      
111007736444        111007938707        111008140242        111008346116       
111008589261        111008836772        111009043582        111009279055       
111009515586        111009769565        111009988995        111010199441       
111010410920        111010628853        111010883126        111011088270    
111006864029       111007104780       111007317146       111007551179      
111007736882        111007938718        111008140264        111008346161       
111008589283        111008836806        111009043661        111009279077       
111009515597        111009769644        111009989020        111010199519       
111010411044        111010628897        111010883182        111011088281    
111006864041       111007104791       111007317359       111007551270      
111007736972        111007938752        111008140286        111008346576       
111008589384        111008836996        111009044033        111009279088       
111009515632        111009769701        111009989086        111010199531       
111010411123        111010628954        111010883306        111011088337    
111006864164       111007104836       111007317427       111007551449      
111007737164        111007938774        111008140376        111008346655       
111008589429        111008837009        111009044134        111009279235       
111009515823        111009769745        111009989097        111010199542       
111010411189        111010628965        111010883340        111011088405    
111006864254       111007104858       111007317450       111007551517      
111007737197        111007938796        111008140411        111008346802       
111008589542        111008837021        111009044189        111009279314       
111009516082        111009769778        111009989109        111010199564       
111010411246        111010629034        111010883407        111011088427    
111006864265       111007104881       111007317472       111007551528      
111007737276        111007938808        111008140433        111008346835       
111008589621        111008837267        111009044268        111009279325       
111009516161        111009769958        111009989110        111010199610       
111010411336        111010629056        111010883452        111011088685    
111006864355       111007104892       111007317506       111007551539      
111007737333        111007938886        111008140477        111008346857       
111008589766        111008837289        111009044280        111009279347       
111009516497        111009770084        111009989154        111010199733       
111010411347        111010629113        111010883553        111011088731    
111006864681       111007104993       111007317517       111007551540      
111007737377        111007938998        111008140578        111008347005       
111008589856        111008837302        111009044303        111009279381       
111009516521        111009770141        111009989165        111010199856       
111010411370        111010629146        111010883586        111011088753    
111006864692       111007105017       111007317922       111007551562      
111007737546        111007939012        111008140589        111008347016       
111008589867        111008837357        111009044369        111009279415       
111009516723        111009770163        111009989211        111010199889       
111010411415        111010629179        111010883711        111011088887    
111006864816       111007105040       111007318002       111007551607      
111007737692        111007939078        111008140602        111008347207       
111008589878        111008837414        111009044370        111009279437       
111009516745        111009770185        111009989233        111010199946       
111010411516        111010629203        111010883823        111011088977    
111006864838       111007105163       111007318271       111007551630      
111007737726        111007939090        111008140613        111008347229       
111008589913        111008837425        111009044415        111009279561       
111009516835        111009770219        111009989255        111010199980       
111010411673        111010629247        111010883834        111011089057    
111006864850       111007105264       111007318338       111007551674      
111007737782        111007939102        111008140657        111008347241       
111008589968        111008837458        111009044459        111009279594       
111009516981        111009770400        111009989266        111010200130       
111010411741        111010629258        111010883946        111011089091    
111006864973       111007105332       111007318428       111007551708      
111007737872        111007939135        111008140680        111008347331       
111008589980        111008837469        111009044516        111009279639       
111009517162        111009770477        111009989299        111010200422       
111010411921        111010629304        111010884059        111011089170    
111006864995       111007105455       111007318585       111007551898      
111007738075        111007939180        111008140714        111008347364       
111008590094        111008837504        111009044684        111009279774       
111009517241        111009770691        111009989312        111010200444       
111010411987        111010629315        111010884082        111011089181    
111006865020       111007105488       111007318619       111007551977      
111007738097        111007939225        111008140769        111008347375       
111008590252        111008837537        111009044796        111009279886       
111009517386        111009770781        111009989334        111010200545       
111010412168        111010629337        111010884183        111011089327    
111006865109       111007105567       111007318620       111007552002      
111007738109        111007939258        111008140848        111008347577       
111008590263        111008837605        111009044808        111009279954       
111009517476        111009770792        111009989356        111010200635       
111010412247        111010629393        111010884239        111011089338    
111006865132       111007105680       111007318631       111007552013      
111007738187        111007939269        111008140860        111008347599       
111008590342        111008837795        111009044820        111009280079       
111009517645        111009770927        111009989378        111010200983       
111010412258        111010629461        111010884307        111011089428    
111006865165       111007105792       111007318642       111007552046      
111007738200        111007939281        111008140893        111008347667       
111008590375        111008837818        111009044897        111009280248       
111009517689        111009770961        111009989389        111010201030       
111010412269        111010629494        111010884475        111011089440    
111006865345       111007105848       111007318709       111007552091      
111007738480        111007939382        111008140961        111008347678       
111008590601        111008838011        111009044976        111009280305       
111009517746        111009771108        111009989413        111010201085       
111010412315        111010629629        111010884532        111011089518    
111006865356       111007105871       111007318776       111007552147      
111007738536        111007939393        111008140972        111008347690       
111008590724        111008838178        111009045012        111009280327       
111009517780        111009771175        111009989424        111010201108       
111010412371        111010629630        111010884565        111011089541    
111006865390       111007105938       111007318787       111007552169      
111007738581        111007939416        111008140994        111008347836       
111008590803        111008838202        111009045034        111009280372       
111009517803        111009771715        111009989446        111010201153       
111010412438        111010629663        111010884936        111011089631    
111006865480       111007105983       111007318800       111007552439      
111007738671        111007939427        111008141041        111008347971       
111008590971        111008838415        111009045045        111009280394       
111009517870        111009771737        111009989457        111010201164       
111010412472        111010629775        111010885005        111011089798    
111006865536       111007106029       111007318967       111007552473      
111007738783        111007939438        111008141085        111008348118       
111008591028        111008838448        111009045135        111009280530       
111009517881        111009771917        111009989468        111010201232       
111010412540        111010629898        111010885038        111011089855    
111006865581       111007106074       111007319003       111007552530      
111007739021        111007939449        111008141096        111008348129       
111008591185        111008838482        111009045168        111009280563       
111009517937        111009771928        111009989480        111010201456       
111010412551        111010629900        111010885050        111011089877    
111006865671       111007106131       111007319058       111007552563      
111007739065        111007939472        111008141120        111008348174       
111008591231        111008838538        111009045203        111009280574       
111009518006        111009772266        111009989491        111010201478       
111010412652        111010629988        111010885128        111011089956    
111006865693       111007106209       111007319137       111007552642      
111007739122        111007939540        111008141153        111008348208       
111008591264        111008838561        111009045236        111009280709       
111009518051        111009772435        111009989503        111010201502       
111010412720        111010630081        111010885139        111011089989    
111006865806       111007106243       111007319306       111007552787      
111007739177        111007939562        111008141209        111008348253       
111008591309        111008838606        111009045269        111009280710       
111009518095        111009772570        111009989536        111010201580       
111010412810        111010630216        111010885140        111011090116    
111006865828       111007106276       111007319384       111007552798      
111007739201        111007939618        111008141254        111008348422       
111008591387        111008838796        111009045292        111009280798       
111009518275        111009772604        111009989873        111010201603       
111010412843        111010630272        111010885173        111011090127    
111006865839       111007106333       111007319430       111007553160      
111007739313        111007939652        111008141287        111008348466       
111008591657        111008838808        111009045304        111009280912       
111009518433        111009772727        111009989907        111010201625       
111010412854        111010630407        111010885252        111011090138    
111006865873       111007106344       111007319520       111007553205      
111007739324        111007939674        111008141355        111008348488       
111008591680        111008838831        111009045360        111009280923       
111009518624        111009772862        111009989929        111010201669       
111010412876        111010630452        111010885319        111011090149    
111006865884       111007106412       111007319586       111007553238      
111007739492        111007939685        111008141366        111008348523       
111008591736        111008838842        111009045450        111009280934       
111009518758        111009772952        111009990101        111010201726       
111010412922        111010630485        111010885465        111011090150    
111006865929       111007106478       111007319890       111007553250      
111007739537        111007939708        111008141478        111008348747       
111008591815        111008838886        111009045461        111009280989       
111009518837        111009773043        111009990112        111010201782       
111010412933        111010630553        111010885500        111011090206    
111006865952       111007106490       111007320140       111007553340      
111007739582        111007939719        111008141557        111008348769       
111008591860        111008838932        111009045472        111009280990       
111009518848        111009773065        111009990134        111010201805       
111010412977        111010630564        111010885533        111011090420    
111006865963       111007106502       111007320218       111007553474      
111007739627        111007939720        111008141568        111008348804       
111008591905        111008838954        111009045517        111009281070       
111009518905        111009773076        111009990213        111010201872       
111010413024        111010630609        111010885588        111011090431    
111006865985       111007106524       111007320229       111007553485      
111007739694        111007939742        111008141603        111008348860       
111008591961        111008838976        111009045540        111009281148       
111009518994        111009773098        111009990246        111010201883       
111010413035        111010630632        111010885601        111011090497    
111006866234       111007106636       111007320252       111007553496      
111007739706        111007939753        111008141850        111008348882       
111008592030        111008838987        111009045595        111009281283       
111009519018        111009773605        111009990347        111010202086       
111010413204        111010630777        111010885724        111011090521    
111006866245       111007106715       111007320263       111007553564      
111007739784        111007939775        111008141872        111008348938       
111008592186        111008839001        111009045663        111009281351       
111009519041        111009773661        111009990381        111010202110       
111010413282        111010630788        111010885735        111011090565    
111006866256       111007106782       111007320342       111007553632      
111007739795        111007939797        111008142288        111008349018       
111008592276        111008839012        111009045696        111009281373       
111009519052        111009773706        111009990639        111010202200       
111010413293        111010630890        111010885803        111011090633    
111006866582       111007106849       111007320397       111007553643      
111007739852        111007939809        111008142299        111008349153       
111008592355        111008839023        111009045708        111009281384       
111009519311        111009773728        111009990741        111010202233       
111010413350        111010630935        111010885858        111011090644    
111006867088       111007106906       111007320443       111007553700      
111007739863        111007939865        111008142389        111008349197       
111008592366        111008839056        111009045764        111009281418       
111009519456        111009773762        111009990886        111010202244       
111010413440        111010631138        111010885960        111011090701    
111006867415       111007106939       111007320476       111007553946      
111007739920        111007939887        111008142402        111008349209       
111008592388        111008839078        111009046002        111009281429       
111009519502        111009773807        111009990921        111010202288       
111010413473        111010631172        111010885971        111011090756    
111006867617       111007106940       111007320500       111007553968      
111007739931        111007940014        111008142435        111008349221       
111008592513        111008839089        111009046114        111009281441       
111009519524        111009773863        111009990932        111010202390       
111010413563        111010631251        111010885982        111011090857    
111006867707       111007106984       111007320555       111007554127      
111007739997        111007940047        111008142514        111008349265       
111008592726        111008839090        111009046158        111009281520       
111009519535        111009774044        111009990998        111010202413       
111010413664        111010631295        111010885993        111011090936  

 

SCH-A-26



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006867729       111007107064       111007321040       111007554240      
111007740078        111007940058        111008142558        111008349399       
111008592872        111008839113        111009046192        111009281531       
111009519636        111009774280        111009991056        111010202446       
111010413732        111010631330        111010886006        111011090970    
111006867831       111007107198       111007321130       111007554307      
111007740135        111007940104        111008142569        111008349401       
111008592906        111008839124        111009046204        111009281553       
111009519670        111009774482        111009991067        111010202457       
111010413798        111010631341        111010886073        111011091050    
111006867897       111007107200       111007321231       111007554396      
111007740146        111007940126        111008142581        111008349445       
111008592917        111008839135        111009046350        111009281564       
111009519827        111009774505        111009991179        111010202468       
111010414250        111010631374        111010886332        111011091083    
111006867976       111007107244       111007321242       111007554419      
111007740157        111007940182        111008142895        111008349456       
111008592995        111008839146        111009046372        111009281621       
111009519838        111009774606        111009991180        111010202547       
111010414384        111010631419        111010886354        111011091094    
111006868023       111007107255       111007321309       111007554598      
111007740180        111007940205        111008142918        111008349489       
111008593031        111008839629        111009046428        111009281643       
111009519850        111009774718        111009991281        111010202660       
111010414441        111010631475        111010886411        111011091173    
111006868034       111007107402       111007321343       111007554622      
111007740236        111007940216        111008143009        111008349490       
111008593064        111008839720        111009046439        111009281665       
111009519872        111009774785        111009991371        111010202750       
111010414553        111010631497        111010886455        111011091195    
111006868102       111007107435       111007321433       111007554633      
111007740247        111007940250        111008143021        111008349625       
111008593097        111008840003        111009046530        111009281722       
111009519928        111009774864        111009991494        111010202895       
111010414698        111010631644        111010886747        111011091207    
111006868135       111007107446       111007321602       111007554655      
111007740258        111007940261        111008143032        111008349636       
111008593154        111008840069        111009046574        111009281890       
111009519939        111009774921        111009991517        111010202941       
111010414733        111010631666        111010886905        111011091230    
111006868269       111007107569       111007321736       111007554666      
111007740304        111007940306        111008143100        111008349647       
111008593165        111008840373        111009046596        111009281935       
111009519940        111009774943        111009991629        111010202974       
111010414788        111010631688        111010886938        111011091252    
111006868348       111007107592       111007321792       111007554699      
111007740315        111007940317        111008143155        111008349726       
111008593198        111008840429        111009046620        111009281946       
111009520054        111009774998        111009991630        111010202996       
111010414799        111010631699        111010887131        111011091308    
111006868360       111007107626       111007321905       111007554745      
111007740337        111007940362        111008143245        111008349805       
111008593200        111008840632        111009046697        111009281968       
111009520199        111009775281        111009991663        111010203032       
111010414867        111010631723        111010887164        111011091320    
111006868461       111007107660       111007321927       111007554756      
111007740438        111007940407        111008143267        111008349962       
111008593233        111008840788        111009046743        111009282015       
111009520201        111009775393        111009991731        111010203043       
111010414878        111010631868        111010887232        111011091353    
111006868517       111007107727       111007321961       111007554879      
111007740472        111007940430        111008143403        111008350010       
111008593277        111008840913        111009046754        111009282037       
111009520313        111009775528        111009991797        111010203166       
111010414890        111010631947        111010887298        111011091443    
111006868607       111007107884       111007321983       111007554880      
111007740517        111007940485        111008143436        111008350032       
111008593301        111008840924        111009046776        111009282082       
111009520346        111009775539        111009991854        111010203223       
111010415071        111010631969        111010887366        111011091465    
111006868719       111007108010       111007322029       111007554958      
111007740528        111007940496        111008143515        111008350739       
111008593390        111008840946        111009046844        111009282318       
111009520469        111009775584        111009991966        111010203256       
111010415161        111010632005        111010887445        111011091476    
111006868764       111007108122       111007322276       111007554992      
111007740539        111007940621        111008143605        111008350740       
111008593435        111008841060        111009046855        111009282374       
111009520559        111009775832        111009992046        111010203313       
111010415352        111010632027        111010887647        111011091623    
111006868786       111007108166       111007322399       111007555094      
111007740540        111007940665        111008143683        111008350795       
111008593457        111008841082        111009046923        111009282396       
111009520605        111009775966        111009992068        111010203481       
111010415419        111010632072        111010887704        111011091689    
111006869204       111007108199       111007322434       111007555151      
111007740708        111007940698        111008143728        111008350896       
111008593491        111008841453        111009046978        111009282420       
111009520739        111009776013        111009992136        111010203526       
111010415464        111010632139        111010887748        111011091713    
111006869316       111007108201       111007322489       111007555195      
111007740753        111007940722        111008143739        111008350908       
111008593558        111008841497        111009047081        111009282464       
111009520751        111009776608        111009992147        111010203560       
111010415510        111010632162        111010887793        111011091724    
111006869372       111007108278       111007322704       111007555229      
111007740764        111007940744        111008143740        111008351156       
111008593604        111008841543        111009047115        111009282510       
111009520830        111009776619        111009992169        111010203740       
111010415633        111010632274        111010887827        111011091791    
111006869495       111007108290       111007322737       111007555320      
111007740786        111007940766        111008143762        111008351358       
111008593682        111008841576        111009047171        111009282521       
111009520986        111009776787        111009992181        111010203953       
111010415756        111010632331        111010887894        111011091937    
111006869529       111007108357       111007322782       111007555353      
111007740821        111007940777        111008143773        111008351448       
111008593705        111008841600        111009047205        111009282532       
111009521011        111009776833        111009992192        111010204134       
111010415824        111010632353        111010887906        111011091960    
111006869574       111007108379       111007322962       111007555386      
111007740832        111007940788        111008143784        111008351662       
111008593738        111008841611        111009047261        111009282554       
111009521268        111009776844        111009992282        111010204156       
111010415891        111010632421        111010887939        111011092039    
111006869620       111007108391       111007323020       111007555397      
111007740843        111007940799        111008143863        111008351729       
111008593750        111008841622        111009047272        111009282565       
111009521291        111009776866        111009992293        111010204268       
111010415914        111010632555        111010887951        111011092130    
111006869664       111007108403       111007323121       111007555511      
111007740977        111007940867        111008143874        111008351796       
111008593851        111008841701        111009047306        111009282734       
111009521482        111009776912        111009992338        111010204279       
111010415969        111010632566        111010887973        111011092286    
111006869675       111007108616       111007323165       111007555566      
111007740999        111007940902        111008143896        111008351808       
111008593862        111008842117        111009047340        111009282789       
111009521505        111009777159        111009992372        111010204303       
111010416106        111010632612        111010888064        111011092309    
111006869721       111007108627       111007323266       111007555645      
111007741002        111007940957        111008143975        111008351842       
111008593996        111008842229        111009047351        111009282802       
111009521550        111009777160        111009992439        111010204370       
111010416117        111010632689        111010888110        111011092590    
111006869732       111007108649       111007323323       111007555702      
111007741024        111007940979        111008143986        111008351886       
111008594098        111008842252        111009047496        111009282813       
111009521583        111009777227        111009992484        111010204415       
111010416443        111010632915        111010888132        111011092635    
111006869743       111007108683       111007323592       111007555757      
111007741079        111007941004        111008144134        111008351897       
111008594100        111008842397        111009047542        111009282824       
111009521594        111009777384        111009992620        111010204448       
111010416555        111010633073        111010888143        111011092668    
111006869844       111007108706       111007323783       111007555948      
111007741114        111007941026        111008144202        111008351909       
111008594122        111008842713        111009047609        111009282846       
111009521640        111009777474        111009992642        111010204617       
111010416577        111010633095        111010888200        111011092691    
111006869978       111007108728       111007323907       111007555960      
111007741125        111007941048        111008144235        111008351921       
111008594234        111008842746        111009047698        111009282879       
111009521651        111009777744        111009992765        111010204639       
111010416689        111010633130        111010888233        111011092747    
111006869989       111007108795       111007323974       111007556107      
111007741215        111007941071        111008144291        111008352304       
111008594256        111008842791        111009047856        111009282891       
111009521673        111009777845        111009992776        111010204662       
111010416690        111010633174        111010888255        111011092804    
111006869990       111007108975       111007324021       111007556118      
111007741237        111007941093        111008144336        111008352461       
111008594571        111008842847        111009047913        111009282925       
111009521763        111009777913        111009992787        111010204695       
111010416713        111010633219        111010888435        111011092860    
111006870071       111007109000       111007324054       111007556141      
111007741248        111007941105        111008144369        111008352472       
111008594582        111008842870        111009047979        111009283094       
111009521774        111009777968        111009992877        111010204730       
111010416724        111010633332        111010888446        111011093030    
111006870149       111007109022       111007324122       111007556196      
111007741259        111007941138        111008144392        111008352696       
111008594616        111008843051        111009048093        111009283140       
111009521909        111009777979        111009992956        111010204763       
111010416746        111010633398        111010888514        111011093074    
111006870228       111007109055       111007324177       111007556208      
111007741350        111007941149        111008144561        111008353024       
111008594661        111008843084        111009048116        111009283229       
111009521932        111009778037        111009992967        111010204886       
111010416780        111010633433        111010888637        111011093085    
111006870251       111007109189       111007324188       111007556231      
111007741439        111007941217        111008144572        111008353125       
111008594706        111008843130        111009048149        111009283230       
111009522012        111009778060        111009993003        111010204897       
111010416791        111010633545        111010888693        111011093096    
111006870273       111007109280       111007324256       111007556242      
111007741518        111007941240        111008144617        111008353136       
111008594762        111008843174        111009048206        111009283285       
111009522102        111009778082        111009993025        111010205034       
111010416803        111010633556        111010888716        111011093175    
111006870330       111007109303       111007324278       111007556433      
111007741529        111007941262        111008144662        111008353192       
111008594852        111008843309        111009048217        111009283296       
111009522168        111009778150        111009993036        111010205157       
111010416814        111010633624        111010888828        111011093209    
111006870431       111007109347       111007324346       111007556455      
111007741541        111007941273        111008144741        111008353338       
111008594931        111008843343        111009048262        111009283353       
111009522179        111009778194        111009993047        111010205326       
111010416825        111010633657        111010888839        111011093232    
111006870655       111007109381       111007324403       111007556466      
111007741608        111007941284        111008144752        111008353552       
111008594964        111008843444        111009048330        111009283476       
111009522225        111009778262        111009993159        111010205382       
111010416847        111010633736        111010888918        111011093243    
111006870756       111007109516       111007324560       111007556567      
111007741697        111007941318        111008144932        111008353585       
111008594986        111008843488        111009048363        111009283498       
111009522506        111009778295        111009993272        111010205461       
111010416993        111010633758        111010888963        111011093265    
111006871072       111007109527       111007324896       111007556589      
111007741709        111007941374        111008144954        111008353596       
111008595022        111008843635        111009048385        111009283588       
111009522685        111009778329        111009993340        111010205663       
111010417017        111010633792        111010888996        111011093276    
111006871229       111007109572       111007324942       111007556590      
111007741710        111007941408        111008145034        111008353608       
111008595055        111008843781        111009048565        111009283667       
111009522775        111009778374        111009993418        111010205753       
111010417073        111010633815        111010889009        111011093287    
111006871241       111007109640       111007325392       111007556602      
111007741754        111007941431        111008145180        111008353619       
111008595077        111008843848        111009048598        111009283713       
111009522810        111009778396        111009993441        111010205764       
111010417141        111010633826        111010889076        111011093298    
111006871274       111007109853       111007325404       111007556613      
111007741844        111007941486        111008145191        111008353675       
111008595088        111008843882        111009048600        111009283746       
111009522900        111009778644        111009993452        111010205775       
111010417196        111010633859        111010889166        111011093399    
111006871364       111007109875       111007325493       111007556635      
111007741855        111007941510        111008145225        111008353732       
111008595246        111008843916        111009048611        111009283779       
111009522922        111009778778        111009993542        111010205922       
111010417264        111010634007        111010889188        111011093423    
111006871667       111007109897       111007325606       111007556747      
111007741866        111007941532        111008145281        111008353787       
111008595257        111008843994        111009048622        111009283881       
111009523136        111009778789        111009993597        111010206013       
111010417275        111010634018        111010889223        111011093513    
111006871735       111007109932       111007325662       111007556758      
111007741888        111007941554        111008145304        111008353866       
111008595279        111008844108        111009048958        111009283993       
111009523237        111009778824        111009993610        111010206091       
111010417400        111010634142        111010889290        111011093557    
111006871814       111007110169       111007326056       111007556781      
111007741923        111007941600        111008145359        111008353990       
111008595314        111008844164        111009049005        111009284006       
111009523282        111009778846        111009993711        111010206114       
111010417477        111010634164        111010889302        111011093579    
111006871869       111007110349       111007326146       111007556815      
111007741945        111007941622        111008145360        111008354014       
111008595404        111008844243        111009049320        111009284130       
111009523428        111009778868        111009993722        111010206147       
111010417499        111010634254        111010889313        111011093681    
111006871982       111007110439       111007326157       111007556837      
111007741967        111007941701        111008145371        111008354047       
111008595460        111008844377        111009049555        111009284152       
111009523529        111009778880        111009993957        111010206158       
111010417646        111010634265        111010889335        111011093704    
111006872006       111007110451       111007326270       111007556871      
111007741978        111007941712        111008145405        111008354171       
111008595505        111008844580        111009049825        111009284208       
111009523541        111009778914        111009993980        111010206204       
111010417680        111010634287        111010889515        111011093726    
111006872039       111007110495       111007326326       111007557007      
111007741989        111007941734        111008145450        111008354182       
111008595516        111008844647        111009049847        111009284219       
111009523664        111009779139        111009994071        111010206248       
111010417747        111010634401        111010889559        111011093771    
111006872129       111007110541       111007326449       111007557018      
111007742014        111007941745        111008145483        111008354193       
111008595561        111008844704        111009049858        111009284343       
111009523709        111009779263        111009994194        111010206293       
111010417837        111010634412        111010889627        111011093793    
111006872253       111007110563       111007326472       111007557030      
111007742047        111007941790        111008145494        111008354216       
111008595594        111008844715        111009049892        111009284354       
111009523787        111009779320        111009994262        111010206327       
111010417871        111010634478        111010889638        111011093827    
111006872444       111007110620       111007326551       111007557164      
111007742126        111007941802        111008145540        111008354496       
111008595606        111008844771        111009049926        111009284422       
111009523822        111009779555        111009994431        111010206383       
111010417893        111010634580        111010889740        111011093850    
111006872488       111007110697       111007326584       111007557175      
111007742148        111007941835        111008145573        111008354508       
111008595617        111008844928        111009049959        111009284556       
111009523990        111009779612        111009994497        111010206428       
111010417927        111010634591        111010889841        111011093951    
111006872613       111007110776       111007326618       111007557186      
111007742171        111007941868        111008145584        111008354597       
111008595718        111008845097        111009050074        111009284590       
111009524362        111009779645        111009994510        111010206620       
111010417949        111010634636        111010889896        111011094176    
111006872826       111007110833       111007326731       111007557243      
111007742205        111007941880        111008145641        111008354935       
111008595729        111008845109        111009050186        111009284668       
111009524553        111009779689        111009994521        111010206631       
111010417972        111010634647        111010890089        111011094222    
111006873007       111007110934       111007326944       111007557276      
111007742216        111007941936        111008145685        111008354957       
111008595785        111008845198        111009050377        111009284691       
111009524575        111009779780        111009994532        111010206709       
111010418007        111010634658        111010890090        111011094255    
111006873131       111007111047       111007327158       111007557445      
111007742238        111007941947        111008145696        111008354980       
111008595819        111008845446        111009050399        111009284770       
111009524665        111009779825        111009994611        111010206710       
111010418074        111010634669        111010890113        111011094345    
111006873153       111007111058       111007327170       111007557546      
111007742261        111007941969        111008145797        111008355341       
111008595897        111008845570        111009050412        111009284792       
111009524698        111009779858        111009994655        111010206743       
111010418186        111010634670        111010890191        111011094378    
111006873164       111007111069       111007327226       111007557568      
111007742272        111007941970        111008145832        111008355419       
111008595921        111008845648        111009050489        111009285119       
111009524766        111009779937        111009994756        111010206787       
111010418209        111010634793        111010890258        111011094794    
111006873377       111007111104       111007327316       111007557579      
111007742294        111007941981        111008145900        111008355655       
111008595932        111008845727        111009050502        111009285175       
111009524801        111009779959        111009994778        111010206855       
111010418243        111010634849        111010890315        111011094806    
111006873489       111007111148       111007327440       111007557625      
111007742306        111007941992        111008145977        111008355666       
111008595943        111008845783        111009050535        111009285209       
111009524856        111009780478        111009994790        111010206899       
111010418782        111010634850        111010890382        111011094839    
111006873490       111007111171       111007327619       111007557636      
111007742317        111007942005        111008146002        111008355723       
111008596067        111008845851        111009050546        111009285232       
111009524867        111009780603        111009994824        111010207058       
111010418883        111010634906        111010890506        111011094873    
111006873513       111007111294       111007327754       111007557647      
111007742328        111007942038        111008146013        111008355745       
111008596078        111008845974        111009050579        111009285456       
111009525048        111009780647        111009994925        111010207407       
111010418940        111010635020        111010890573        111011094884    
111006873546       111007111306       111007327765       111007557726      
111007742339        111007942049        111008146035        111008355790       
111008596113        111008846133        111009050669        111009285591       
111009525150        111009780726        111009994992        111010207429       
111010418973        111010635042        111010890753        111011094918    
111006873614       111007111328       111007327934       111007557759      
111007742340        111007942050        111008146103        111008355813       
111008596214        111008846212        111009050715        111009285681       
111009525172        111009780771        111009995027        111010207463       
111010418995        111010635064        111010890775        111011095122    
111006873647       111007111362       111007328025       111007557771      
111007742373        111007942061        111008146114        111008355903       
111008596304        111008846223        111009050748        111009285692       
111009525307        111009780850        111009995061        111010207508       
111010419020        111010635132        111010890797        111011095166    
111006873669       111007111823       111007328069       111007557816      
111007742452        111007942072        111008146158        111008355947       
111008596337        111008846290        111009050872        111009285726       
111009525341        111009780951        111009995128        111010207799       
111010419109        111010635165        111010890809        111011095267    
111006873771       111007111867       111007328092       111007557995      
111007742474        111007942083        111008146226        111008355958       
111008596449        111008846302        111009050894        111009285805       
111009525396        111009781008        111009995173        111010207935       
111010419110        111010635413        111010890854        111011095335    
111006873793       111007111979       111007328317       111007558008      
111007742485        111007942094        111008146338        111008356049       
111008596539        111008846368        111009051042        111009285850       
111009525431        111009781097        111009995252        111010208093       
111010419121        111010635435        111010890876        111011095560    
111006874266       111007112071       111007328340       111007558143      
111007742519        111007942207        111008146349        111008356083       
111008596786        111008846379        111009051110        111009285894       
111009525497        111009781132        111009995274        111010208138       
111010419255        111010635682        111010890911        111011095784    
111006874367       111007112352       111007328351       111007558165      
111007742542        111007942342        111008146350        111008356229       
111008596809        111008846504        111009051143        111009285962       
111009525521        111009781288        111009995386        111010208150       
111010419367        111010635772        111010890966        111011095795    
111006874514       111007112442       111007328384       111007558200      
111007742553        111007942577        111008146372        111008356252       
111008596865        111008846548        111009051198        111009286019       
111009525543        111009781334        111009995397        111010208183       
111010419446        111010635806        111010891046        111011095919    
111006874547       111007112600       111007328429       111007558277      
111007742575        111007942601        111008146406        111008356319       
111008596876        111008846559        111009051244        111009286053       
111009525622        111009781345        111009995487        111010208194       
111010419479        111010635873        111010891079        111011095920    
111006874705       111007112778       111007328496       111007558323      
111007742609        111007942634        111008146417        111008356342       
111008597091        111008846751        111009051378        111009286109       
111009525712        111009781390        111009995511        111010208228       
111010419569        111010635929        111010891103        111011095997    
111006874828       111007112802       111007328553       111007558345      
111007742621        111007942869        111008146495        111008356409       
111008597192        111008846829        111009051389        111009286301       
111009525857        111009781402        111009995533        111010208307       
111010419716        111010636010        111010891192        111011096011    
111006874839       111007112880       111007328586       111007558367      
111007742643        111007943039        111008146530        111008356454       
111008597271        111008846852        111009051435        111009286345       
111009526195        111009781413        111009995623        111010208419       
111010419761        111010636111        111010891226        111011096077  

 

SCH-A-27



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006874851       111007112925       111007328913       111007558378      
111007742676        111007943309        111008146563        111008356566       
111008597349        111008846896        111009051581        111009286457       
111009526229        111009781457        111009995645        111010208420       
111010419817        111010636122        111010891305        111011096190    
111006874963       111007113151       111007329071       111007558424      
111007742687        111007943703        111008146574        111008356689       
111008597428        111008847099        111009051592        111009286525       
111009526296        111009781503        111009995690        111010208453       
111010419884        111010636290        111010891361        111011096347    
111006875144       111007113207       111007329105       111007558682      
111007742698        111007943736        111008146585        111008356926       
111008597495        111008847178        111009051626        111009286648       
111009526331        111009781536        111009995702        111010208486       
111010419941        111010636313        111010891372        111011096448    
111006875223       111007113218       111007329206       111007558738      
111007742744        111007943781        111008146608        111008356937       
111008597596        111008847268        111009051660        111009286671       
111009526409        111009781615        111009995746        111010208576       
111010419952        111010636582        111010891620        111011096505    
111006875256       111007113229       111007329273       111007558761      
111007742799        111007943905        111008146620        111008356959       
111008597653        111008847279        111009051941        111009286738       
111009526476        111009781659        111009995971        111010208598       
111010419974        111010636751        111010891709        111011096594    
111006875289       111007113230       111007329307       111007559009      
111007742801        111007943949        111008146675        111008357118       
111008597732        111008847392        111009051952        111009286750       
111009526500        111009781693        111009996062        111010208622       
111010420033        111010636784        111010891710        111011096741    
111006875458       111007113241       111007329318       111007559010      
111007742957        111007944209        111008146732        111008357129       
111008597754        111008847459        111009052010        111009286783       
111009526678        111009781772        111009996073        111010208778       
111010420088        111010636795        111010891721        111011096785    
111006875481       111007113263       111007329419       111007559065      
111007742991        111007944513        111008146754        111008357130       
111008597833        111008847471        111009052087        111009286828       
111009526757        111009781806        111009996095        111010208846       
111010420235        111010636830        111010891743        111011097012    
111006875537       111007113319       111007329420       111007559087      
111007743004        111007944603        111008146765        111008357310       
111008597978        111008847482        111009052098        111009286851       
111009526779        111009781839        111009996118        111010208925       
111010420370        111010636920        111010891844        111011097203    
111006875650       111007113364       111007329655       111007559133      
111007743138        111007944759        111008146776        111008357321       
111008597990        111008847516        111009052199        111009286884       
111009527107        111009782076        111009996219        111010208981       
111010420392        111010636964        111010892104        111011097405    
111006875784       111007113375       111007329666       111007559144      
111007744049        111007944838        111008146787        111008357477       
111008598003        111008847550        111009052278        111009286895       
111009527242        111009782122        111009996365        111010209005       
111010420404        111010637011        111010892205        111011097450    
111006875795       111007113421       111007329734       111007559188      
111007744454        111007944951        111008146800        111008357499       
111008598036        111008847572        111009052313        111009286918       
111009527422        111009782201        111009996376        111010209061       
111010420415        111010637190        111010892339        111011097461    
111006875852       111007113454       111007329745       111007559199      
111007744465        111007944995        111008146811        111008357589       
111008598058        111008847785        111009052425        111009286963       
111009527679        111009782267        111009996512        111010209195       
111010420437        111010637268        111010892485        111011097573    
111006876235       111007113487       111007329813       111007559223      
111007744511        111007945075        111008146833        111008357624       
111008598205        111008847897        111009052447        111009287324       
111009527916        111009782324        111009996556        111010209252       
111010420448        111010637280        111010892665        111011097630    
111006876257       111007113599       111007329824       111007559267      
111007744724        111007945097        111008146877        111008357679       
111008598216        111008848001        111009052458        111009287346       
111009528377        111009782357        111009996590        111010209308       
111010420549        111010637347        111010892812        111011097674    
111006876325       111007113678       111007329879       111007559290      
111007744780        111007945154        111008146912        111008357736       
111008598227        111008848056        111009052470        111009287414       
111009528759        111009782504        111009996657        111010209465       
111010420617        111010637358        111010892924        111011097685    
111006876336       111007113757       111007329903       111007559403      
111007744959        111007945176        111008146934        111008357758       
111008598272        111008848067        111009052537        111009287425       
111009528771        111009782548        111009996691        111010209724       
111010420640        111010637404        111010892980        111011097696    
111006876460       111007113814       111007329970       111007559481      
111007745039        111007945187        111008146978        111008357781       
111008598328        111008848089        111009052593        111009287469       
111009528816        111009782593        111009996792        111010209746       
111010420752        111010637448        111010892991        111011097719    
111006876718       111007113959       111007330017       111007559537      
111007745129        111007945211        111008147014        111008357792       
111008598351        111008848146        111009052683        111009287526       
111009528849        111009782616        111009996972        111010209779       
111010420819        111010637482        111010893015        111011097809    
111006876785       111007113971       111007330040       111007559548      
111007745321        111007945390        111008147025        111008357859       
111008598609        111008848157        111009052852        111009287560       
111009528883        111009782638        111009996994        111010209814       
111010420875        111010637527        111010893082        111011097922    
111006876796       111007114028       111007330118       111007559559      
111007745499        111007945435        111008147036        111008357938       
111008598698        111008848191        111009052874        111009287582       
111009529086        111009782683        111009997018        111010209825       
111010420976        111010637549        111010893116        111011097933    
111006876853       111007114051       111007330130       111007559560      
111007745545        111007945480        111008147047        111008357961       
111008598744        111008848258        111009052931        111009287627       
111009529187        111009782762        111009997030        111010209870       
111010421023        111010637550        111010893150        111011097988    
111006876921       111007114196       111007330231       111007559582      
111007745590        111007945491        111008147069        111008358063       
111008599396        111008848304        111009052997        111009287740       
111009529277        111009782773        111009997052        111010210029       
111010421102        111010637572        111010893194        111011098158    
111006877078       111007114422       111007330309       111007559593      
111007745635        111007945547        111008147081        111008358175       
111008599701        111008848326        111009053011        111009287784       
111009529479        111009782830        111009997085        111010210030       
111010421146        111010637628        111010893251        111011098293    
111006877135       111007114534       111007330387       111007559616      
111007745691        111007945558        111008147104        111008358254       
111008599992        111008848337        111009053415        111009287807       
111009529660        111009782953        111009997108        111010210119       
111010421214        111010637909        111010893273        111011098349    
111006877203       111007114556       111007330400       111007559627      
111007745758        111007945682        111008147115        111008358287       
111008600007        111008848382        111009053437        111009287896       
111009529705        111009783077        111009997142        111010210131       
111010421247        111010638179        111010893363        111011098361    
111006877214       111007114578       111007330444       111007559706      
111007745781        111007945705        111008147126        111008358300       
111008600153        111008848540        111009053527        111009287953       
111009529727        111009783112        111009997209        111010210142       
111010421269        111010638203        111010893385        111011098394    
111006877225       111007114657       111007330466       111007559739      
111007745848        111007945873        111008147137        111008358333       
111008600175        111008848573        111009053606        111009288268       
111009529738        111009783134        111009997333        111010210175       
111010421270        111010638247        111010893521        111011098428    
111006877247       111007114725       111007330556       111007559773      
111007745949        111007945907        111008147159        111008358388       
111008600197        111008848584        111009053617        111009288370       
111009529772        111009783145        111009997412        111010210243       
111010421292        111010638438        111010893576        111011098507    
111006877292       111007114781       111007330567       111007559807      
111007746052        111007946076        111008147182        111008358401       
111008600276        111008848618        111009053628        111009288471       
111009529952        111009783202        111009997478        111010210377       
111010421360        111010638517        111010893655        111011098518    
111006877315       111007114916       111007330635       111007559830      
111007746108        111007946100        111008147216        111008358478       
111008600456        111008848731        111009053640        111009288505       
111009530066        111009783257        111009997568        111010210399       
111010421427        111010638607        111010893756        111011098574    
111006877326       111007115041       111007330668       111007559942      
111007746164        111007946111        111008147227        111008358524       
111008600467        111008848742        111009053864        111009288561       
111009530088        111009783291        111009997625        111010210412       
111010421528        111010638764        111010893835        111011098585    
111006877360       111007115052       111007330703       111007559953      
111007746467        111007946313        111008147238        111008358669       
111008600478        111008848764        111009053875        111009288583       
111009530123        111009783369        111009997715        111010210434       
111010421696        111010638821        111010893879        111011098619    
111006877517       111007115120       111007330758       111007559986      
111007746535        111007946357        111008147250        111008358670       
111008600513        111008849002        111009053943        111009288606       
111009530134        111009783370        111009997760        111010210625       
111010421832        111010638955        111010893969        111011098631    
111006877540       111007115265       111007330781       111007560023      
111007746636        111007946447        111008147272        111008358726       
111008600557        111008849237        111009054001        111009288662       
111009530167        111009783381        111009997816        111010210636       
111010421843        111010638988        111010894027        111011098800    
111006877562       111007115445       111007330848       111007560034      
111007746951        111007946458        111008147283        111008358827       
111008600816        111008849507        111009054089        111009288695       
111009530189        111009783437        111009997951        111010210681       
111010421854        111010639079        111010894229        111011098877    
111006877630       111007115478       111007331030       111007560090      
111007747064        111007946548        111008147306        111008358849       
111008600849        111008849574        111009054168        111009288842       
111009530347        111009783493        111009998042        111010210715       
111010421887        111010639237        111010894230        111011098956    
111006877720       111007115535       111007331096       111007560102      
111007747121        111007946593        111008147317        111008358894       
111008600906        111008849608        111009054214        111009288910       
111009530460        111009783594        111009998143        111010210782       
111010421922        111010639259        111010894252        111011099014    
111006877775       111007115726       111007331142       111007560180      
111007747143        111007946649        111008147328        111008359176       
111008600917        111008849619        111009054292        111009288932       
111009530471        111009783718        111009998165        111010210850       
111010422024        111010639260        111010894263        111011099058    
111006877832       111007115793       111007331153       111007560269      
111007747378        111007946863        111008147339        111008359288       
111008601435        111008849664        111009054562        111009289012       
111009530493        111009783741        111009998176        111010211097       
111010422046        111010639383        111010894274        111011099148    
111006878024       111007115861       111007331186       111007560292      
111007747389        111007946885        111008147340        111008359312       
111008601547        111008849798        111009054584        111009289023       
111009530583        111009783785        111009998299        111010211110       
111010422170        111010639394        111010894319        111011099182    
111006878035       111007115883       111007331254       111007560405      
111007747446        111007946908        111008147362        111008359323       
111008601569        111008849800        111009054630        111009289113       
111009530628        111009783808        111009998378        111010211165       
111010422215        111010639406        111010894421        111011099227    
111006878169       111007115928       111007331276       111007560427      
111007747503        111007947101        111008147373        111008359367       
111008601592        111008849811        111009054641        111009289180       
111009530763        111009783875        111009998479        111010211288       
111010422383        111010639440        111010894465        111011099238    
111006878181       111007116008       111007331333       111007560483      
111007747660        111007947112        111008147418        111008359424       
111008601705        111008849855        111009054742        111009289270       
111009530774        111009783954        111009998525        111010211435       
111010422394        111010639451        111010894634        111011099261    
111006878259       111007116176       111007331423       111007560506      
111007747806        111007947145        111008147430        111008359435       
111008601839        111008849945        111009054854        111009289348       
111009530796        111009783987        111009998558        111010211479       
111010422484        111010639563        111010894690        111011099272    
111006878293       111007116198       111007331434       111007560528      
111007747895        111007947167        111008147441        111008359479       
111008601862        111008849989        111009054876        111009289494       
111009530842        111009784001        111009998637        111010211503       
111010422754        111010639596        111010894858        111011099463    
111006878305       111007116558       111007331489       111007560540      
111007747952        111007947189        111008147452        111008359480       
111008601873        111008849990        111009054900        111009289506       
111009531067        111009784067        111009998693        111010211525       
111010422877        111010639608        111010895006        111011099508    
111006878406       111007116750       111007331557       111007560584      
111007747963        111007947347        111008147474        111008359592       
111008602155        111008850026        111009054999        111009289551       
111009531124        111009784090        111009998738        111010211558       
111010422934        111010639631        111010895163        111011099553    
111006878417       111007116806       111007331625       111007560629      
111007748122        111007947381        111008147485        111008359648       
111008602324        111008850037        111009055204        111009289573       
111009531360        111009784179        111009998772        111010211615       
111010423003        111010639642        111010895208        111011099575    
111006878428       111007116828       111007331681       111007560708      
111007748302        111007947426        111008147496        111008359682       
111008602436        111008850183        111009055271        111009289731       
111009531472        111009784225        111009998794        111010211637       
111010423081        111010639697        111010895220        111011099609    
111006878507       111007116929       111007331692       111007560720      
111007748313        111007947448        111008147508        111008359705       
111008602504        111008850206        111009055282        111009289764       
111009531539        111009784270        111009998895        111010211761       
111010423126        111010639754        111010895310        111011099621    
111006878596       111007116930       111007331816       111007560731      
111007748324        111007947482        111008147520        111008360101       
111008602694        111008850408        111009055327        111009289876       
111009531551        111009784281        111009999009        111010211783       
111010423261        111010639765        111010895354        111011099654    
111006878675       111007116941       111007331917       111007560809      
111007748391        111007947550        111008147531        111008360190       
111008602739        111008850464        111009055338        111009289898       
111009531562        111009784438        111009999098        111010211839       
111010423317        111010639811        111010895433        111011099676    
111006878686       111007116985       111007331928       111007560810      
111007748414        111007947763        111008147542        111008360325       
111008602740        111008850510        111009055372        111009290025       
111009531584        111009784506        111009999290        111010211918       
111010423339        111010639901        111010895466        111011099700    
111006878709       111007117100       111007331939       111007560854      
111007748470        111007947796        111008147564        111008360471       
111008603000        111008850554        111009055484        111009290171       
111009531607        111009784551        111009999357        111010212054       
111010423395        111010639956        111010895534        111011099711    
111006878798       111007117212       111007332075       111007560887      
111007748492        111007947910        111008147597        111008360583       
111008603066        111008850565        111009055675        111009290193       
111009531720        111009784584        111009999447        111010212111       
111010423485        111010639978        111010895545        111011099788    
111006878888       111007117302       111007332143       111007560933      
111007748526        111007948191        111008147610        111008360628       
111008603189        111008850587        111009056115        111009290238       
111009531797        111009784607        111009999571        111010212133       
111010423520        111010640059        111010895613        111011099799    
111006878956       111007117379       111007332176       111007560988      
111007748728        111007948720        111008147621        111008360741       
111008603246        111008850611        111009056250        111009290283       
111009531900        111009784641        111009999593        111010212223       
111010423586        111010640060        111010895624        111011099823    
111006878989       111007117481       111007332211       111007561002      
111007748751        111007948753        111008147654        111008360774       
111008603336        111008850655        111009056418        111009290384       
111009532147        111009784719        111009999605        111010212447       
111010423643        111010640071        111010895703        111011099878    
111006879003       111007117504       111007332233       111007561046      
111007748784        111007948786        111008147676        111008360785       
111008603392        111008850712        111009056463        111009290395       
111009532226        111009784731        111009999694        111010212469       
111010423700        111010640239        111010895725        111011099889    
111006879025       111007117515       111007332255       111007561057      
111007748807        111007948887        111008147687        111008360897       
111008603471        111008850723        111009056485        111009290485       
111009532237        111009784887        111009999706        111010212593       
111010423711        111010640240        111010895826        111011099980    
111006879058       111007117548       111007332266       111007561080      
111007748829        111007948898        111008147700        111008360976       
111008603505        111008850778        111009056553        111009290520       
111009532293        111009785068        111009999863        111010212773       
111010423812        111010640330        111010895972        111011100017    
111006879081       111007117605       111007332334       111007561192      
111007748997        111007949114        111008147711        111008361034       
111008603628        111008850802        111009056564        111009290575       
111009532608        111009785091        111009999919        111010212784       
111010423834        111010640385        111010896108        111011100051    
111006879104       111007117650       111007332356       111007561260      
111007749167        111007949169        111008147722        111008361067       
111008603819        111008850857        111009056643        111009290711       
111009532631        111009785158        111010000082        111010212807       
111010423867        111010640431        111010896164        111011100129    
111006879171       111007117661       111007332389       111007561271      
111007749178        111007949439        111008147733        111008361146       
111008603875        111008851027        111009056676        111009290766       
111009532642        111009785215        111010000161        111010212931       
111010424004        111010640442        111010896232        111011100152    
111006879272       111007117728       111007332491       111007561305      
111007749257        111007949574        111008147744        111008361157       
111008604191        111008851072        111009056687        111009290777       
111009532743        111009785259        111010000251        111010213055       
111010424026        111010640509        111010896401        111011100196    
111006879294       111007117795       111007332503       111007561349      
111007749291        111007949642        111008147766        111008361214       
111008604304        111008851195        111009056711        111009290823       
111009532776        111009785271        111010000295        111010213101       
111010424048        111010640510        111010896726        111011100411    
111006879362       111007117852       111007332626       111007561350      
111007749347        111007949653        111008147777        111008361247       
111008604449        111008851207        111009056777        111009290957       
111009532934        111009785293        111010000318        111010213145       
111010424082        111010640532        111010896816        111011100422    
111006879519       111007117908       111007332659       111007561383      
111007749404        111007949721        111008147788        111008361304       
111008604483        111008851252        111009057015        111009291015       
111009532967        111009785305        111010000374        111010213213       
111010424172        111010640565        111010896850        111011100477    
111006879801       111007118077       111007332660       111007561440      
111007749549        111007949798        111008147801        111008361449       
111008604977        111008851353        111009057172        111009291082       
111009533036        111009785338        111010000419        111010213235       
111010424420        111010640947        111010896939        111011100624    
111006879845       111007118213       111007332682       111007561451      
111007749741        111007949866        111008147812        111008361494       
111008604988        111008851364        111009057228        111009291105       
111009533081        111009785350        111010000464        111010213268       
111010424464        111010641207        111010896962        111011100905    
111006879980       111007118268       111007332693       111007561484      
111007749831        111007949934        111008147823        111008361540       
111008604999        111008851375        111009057262        111009291172       
111009533250        111009785361        111010000486        111010213358       
111010424598        111010641241        111010897031        111011100983    
111006880049       111007118279       111007332705       111007561619      
111007749921        111007949956        111008147834        111008361641       
111008605024        111008851476        111009057374        111009291307       
111009533261        111009785372        111010000598        111010213370       
111010424611        111010641375        111010897110        111011101007    
111006880094       111007118280       111007332727       111007561709      
111007749987        111007949967        111008147845        111008361663       
111008605136        111008851544        111009057431        111009291419       
111009533306        111009785394        111010000600        111010213415       
111010424688        111010641678        111010897200        111011101029    
111006880173       111007118303       111007332738       111007561776      
111007750024        111007949990        111008147856        111008361720       
111008605204        111008851599        111009057486        111009291442       
111009533351        111009785406        111010000835        111010213505       
111010424701        111010641690        111010897389        111011101131    
111006880184       111007118370       111007332749       111007561787      
111007750046        111007950105        111008147867        111008361775       
111008605259        111008851612        111009057543        111009291453       
111009533586        111009785417        111010000846        111010213572       
111010424712        111010641746        111010897413        111011101265    
111006880230       111007118404       111007332750       111007561811      
111007750068        111007950116        111008147878        111008361809       
111008605383        111008851656        111009057587        111009291521       
111009533698        111009785428        111010000891        111010213606       
111010424767        111010641757        111010897491        111011101344    
111006880252       111007118459       111007332761       111007561888      
111007750103        111007950149        111008147890        111008361810       
111008605440        111008851735        111009057688        111009291587       
111009533788        111009785439        111010000981        111010213639       
111010424778        111010641780        111010897716        111011101412    
111006880285       111007118471       111007332783       111007561945      
111007750417        111007950228        111008147902        111008361876       
111008605484        111008851858        111009057835        111009291600       
111009533801        111009785440        111010000992        111010213651       
111010424802        111010641847        111010897727        111011101445    
111006880296       111007118718       111007332806       111007562148      
111007750495        111007950307        111008147913        111008361887       
111008605518        111008851869        111009057857        111009291655       
111009533845        111009785507        111010001038        111010213730       
111010424903        111010641881        111010897772        111011101580    
111006880308       111007118741       111007332851       111007562272      
111007750653        111007950352        111008147935        111008361955       
111008605686        111008852163        111009057891        111009291802       
111009533878        111009785619        111010001050        111010213853       
111010425005        111010641926        111010897873        111011101603  

 

SCH-A-28



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006880319       111007119023       111007332895       111007562384      
111007750675        111007950363        111008147946        111008361988       
111008605697        111008852242        111009057903        111009291835       
111009533957        111009786014        111010001083        111010213897       
111010425049        111010641982        111010897895        111011101614    
111006880342       111007119034       111007332918       111007562508      
111007750743        111007950431        111008147968        111008362002       
111008605710        111008852309        111009057969        111009291992       
111009534004        111009786317        111010001128        111010213965       
111010425061        111010642040        111010897907        111011101692    
111006880364       111007119056       111007332929       111007562676      
111007750934        111007950510        111008147979        111008362372       
111008606036        111008852332        111009058083        111009292027       
111009534048        111009786609        111010001173        111010214023       
111010425106        111010642196        111010898111        111011101737    
111006880421       111007119102       111007332952       111007562687      
111007751014        111007950554        111008147980        111008362428       
111008606081        111008852376        111009058184        111009292038       
111009534161        111009786766        111010001229        111010214056       
111010425173        111010642219        111010898302        111011101748    
111006880498       111007119124       111007333009       111007562890      
111007751025        111007950598        111008147991        111008362507       
111008606250        111008852387        111009058229        111009292207       
111009534217        111009786801        111010001319        111010214067       
111010425241        111010642220        111010898515        111011101782    
111006880522       111007119203       111007333021       111007563138      
111007751047        111007950622        111008148004        111008362541       
111008606294        111008852455        111009058308        111009292218       
111009534240        111009787251        111010001320        111010214090       
111010425274        111010642545        111010898616        111011101793    
111006880601       111007119214       111007333043       111007563183      
111007751092        111007950745        111008148026        111008362574       
111008606339        111008852567        111009058342        111009292241       
111009534420        111009787565        111010001331        111010214124       
111010425342        111010642657        111010898661        111011101827    
111006880667       111007119269       111007333122       111007563284      
111007751171        111007950802        111008148037        111008362596       
111008606362        111008852613        111009058375        111009292397       
111009534510        111009787756        111010001386        111010214157       
111010425375        111010642668        111010898706        111011101906    
111006880689       111007119315       111007333133       111007563318      
111007751193        111007950813        111008148048        111008362620       
111008606519        111008852725        111009058454        111009292667       
111009534622        111009787903        111010001454        111010214269       
111010425397        111010642679        111010898717        111011101962    
111006880724       111007119348       111007333177       111007563330      
111007751205        111007950891        111008148059        111008362642       
111008606575        111008852758        111009058511        111009292713       
111009534633        111009787981        111010001577        111010214270       
111010425454        111010642680        111010898740        111011101984    
111006880791       111007119359       111007333245       111007563408      
111007751474        111007950914        111008148071        111008362709       
111008606597        111008852781        111009058588        111009292825       
111009534712        111009788094        111010001588        111010214337       
111010425555        111010642714        111010898784        111011102020    
111006880881       111007119382       111007333290       111007563789      
111007751553        111007950925        111008148127        111008362787       
111008606687        111008852983        111009058601        111009292836       
111009534789        111009788106        111010001601        111010214348       
111010425566        111010642916        111010898908        111011102299    
111006880959       111007119393       111007333414       111007563790      
111007751812        111007950969        111008148240        111008362901       
111008606744        111008853052        111009058780        111009293017       
111009534790        111009788296        111010001645        111010214573       
111010425768        111010642972        111010899044        111011102334    
111006881006       111007119450       111007333470       111007563880      
111007751867        111007950970        111008148251        111008362923       
111008607071        111008853119        111009058971        111009293073       
111009534802        111009789556        111010001735        111010214595       
111010425803        111010643018        111010899123        111011102378    
111006881028       111007119461       111007333492       111007563936      
111007751878        111007951106        111008148262        111008362989       
111008607228        111008853175        111009059118        111009293084       
111009535050        111009789679        111010001780        111010214607       
111010425869        111010643096        111010899145        111011102413    
111006881040       111007119472       111007333526       111007563958      
111007751889        111007951151        111008148330        111008363014       
111008607273        111008853197        111009059129        111009293129       
111009535072        111009789691        111010001791        111010214663       
111010425881        111010643298        111010899202        111011102536    
111006881073       111007119506       111007333593       111007564016      
111007751924        111007951218        111008148600        111008363148       
111008607284        111008853209        111009059196        111009293231       
111009535296        111009789871        111010001803        111010214685       
111010425937        111010643344        111010899336        111011102547    
111006881107       111007119539       111007333874       111007564061      
111007751980        111007951263        111008148622        111008363283       
111008607453        111008853232        111009059253        111009293321       
111009535319        111009789950        111010001869        111010214719       
111010426017        111010643388        111010899381        111011102581    
111006881118       111007119573       111007333896       111007564072      
111007752082        111007951285        111008148734        111008363306       
111008607486        111008853399        111009059501        111009293343       
111009535320        111009790075        111010001870        111010214742       
111010426073        111010643591        111010899392        111011102592    
111006881174       111007119999       111007333920       111007564140      
111007752161        111007951331        111008148767        111008363339       
111008607565        111008853423        111009059556        111009293657       
111009535353        111009790154        111010001937        111010214775       
111010426174        111010643647        111010899415        111011102817    
111006881208       111007120047       111007334033       111007564308      
111007752240        111007951364        111008148824        111008363429       
111008607666        111008853513        111009059589        111009293691       
111009535432        111009790402        111010001971        111010214854       
111010426185        111010643816        111010899527        111011102851    
111006881219       111007120238       111007334044       111007564320      
111007752408        111007951443        111008148868        111008363430       
111008607712        111008853524        111009059680        111009293804       
111009535476        111009790525        111010002028        111010215169       
111010426219        111010643940        111010899538        111011102873    
111006881220       111007120351       111007334066       111007564566      
111007752565        111007951623        111008148891        111008363452       
111008607778        111008853546        111009059736        111009294108       
111009535498        111009790569        111010002051        111010215271       
111010426253        111010644042        111010899617        111011102929    
111006881231       111007120452       111007334279       111007564702      
111007752723        111007951689        111008148947        111008363463       
111008607813        111008853579        111009059769        111009294265       
111009535678        111009790671        111010002163        111010215361       
111010426264        111010644233        111010899662        111011102941    
111006881309       111007120519       111007334303       111007564757      
111007752745        111007951702        111008148969        111008363531       
111008607914        111008853759        111009059792        111009294276       
111009535689        111009790716        111010002253        111010215439       
111010426310        111010644277        111010899729        111011102996    
111006881354       111007120531       111007334370       111007564892      
111007752778        111007951713        111008149050        111008363564       
111008607947        111008853816        111009059826        111009294344       
111009535690        111009791021        111010002275        111010215440       
111010426488        111010644402        111010899730        111011103177    
111006881422       111007120553       111007334426       111007564993      
111007752813        111007951735        111008149128        111008363609       
111008607970        111008853861        111009059860        111009294456       
111009535791        111009791100        111010002332        111010215585       
111010426499        111010644435        111010899796        111011103188    
111006881444       111007120575       111007334471       111007565220      
111007752903        111007951858        111008149421        111008363698       
111008607981        111008853906        111009060020        111009294502       
111009535858        111009791199        111010002376        111010215642       
111010426501        111010644716        111010899886        111011103302    
111006881501       111007120687       111007334628       111007565275      
111007752925        111007951926        111008149465        111008363766       
111008608038        111008853951        111009060031        111009294557       
111009535915        111009791201        111010002433        111010215697       
111010426602        111010644873        111010899932        111011103391    
111006881545       111007120788       111007334673       111007565590      
111007752981        111007951948        111008149577        111008363788       
111008608049        111008854086        111009060075        111009294984       
111009535926        111009791324        111010002466        111010215800       
111010426657        111010644884        111010900058        111011103403    
111006881602       111007120799       111007334718       111007565680      
111007753184        111007951982        111008149599        111008363823       
111008608117        111008854132        111009060154        111009294995       
111009535993        111009791470        111010002602        111010215833       
111010426703        111010644895        111010900171        111011103447    
111006881624       111007120812       111007334729       111007565893      
111007753364        111007952196        111008149634        111008363867       
111008608195        111008854198        111009060266        111009295143       
111009536129        111009791492        111010002657        111010215855       
111010426882        111010644985        111010900205        111011103470    
111006881635       111007120823       111007334730       111007565916      
111007753397        111007952264        111008149678        111008363878       
111008608364        111008854222        111009060390        111009295222       
111009536477        111009791829        111010002668        111010215888       
111010426927        111010645065        111010900294        111011103548    
111006881657       111007120867       111007334785       111007565927      
111007753577        111007952297        111008149724        111008363979       
111008608410        111008854446        111009060446        111009295299       
111009536804        111009791908        111010002714        111010215899       
111010426949        111010645087        111010900328        111011103728    
111006881680       111007120902       111007334831       111007565950      
111007753588        111007952422        111008149803        111008364149       
111008608421        111008854479        111009060479        111009295402       
111009537030        111009791920        111010002769        111010215956       
111010427007        111010645199        111010900597        111011103740    
111006881725       111007120935       111007334998       111007565972      
111007753601        111007952567        111008149847        111008364161       
111008608454        111008854514        111009060491        111009295457       
111009537287        111009791986        111010002815        111010216036       
111010427108        111010645223        111010900643        111011103784    
111006881804       111007120946       111007335135       111007566007      
111007753612        111007952657        111008149881        111008364239       
111008608566        111008854558        111009060503        111009295671       
111009537333        111009791997        111010002848        111010216069       
111010427153        111010645403        111010900665        111011103818    
111006881815       111007121048       111007335168       111007566030      
111007753623        111007952691        111008150007        111008364295       
111008608577        111008854569        111009060637        111009295772       
111009537388        111009792000        111010002860        111010216092       
111010427186        111010645447        111010900700        111011103841    
111006881848       111007121082       111007335315       111007566120      
111007753634        111007952703        111008150164        111008364363       
111008608656        111008854604        111009060659        111009295918       
111009537513        111009792044        111010002871        111010216148       
111010427322        111010645469        111010900801        111011103931    
111006881859       111007121150       111007335483       111007566153      
111007753689        111007952725        111008150175        111008364396       
111008608689        111008854761        111009060660        111009295963       
111009537568        111009792123        111010002994        111010216171       
111010427412        111010645504        111010900845        111011104000    
111006881860       111007121183       111007335539       111007566243      
111007753768        111007952769        111008150197        111008364419       
111008609028        111008854772        111009060738        111009296010       
111009537670        111009792145        111010003445        111010216261       
111010427445        111010645548        111010900878        111011104044    
111006881882       111007121206       111007335630       111007566423      
111007753825        111007953120        111008150388        111008364431       
111008609141        111008854783        111009060783        111009296087       
111009537681        111009792156        111010003478        111010216294       
111010427546        111010645559        111010900979        111011104145    
111006881893       111007121217       111007335674       111007566467      
111007753836        111007953131        111008150434        111008364510       
111008609185        111008854839        111009060840        111009296234       
111009537692        111009792190        111010003502        111010216328       
111010427603        111010645706        111010901183        111011104156    
111006881905       111007121240       111007335786       111007566490      
111007753847        111007953210        111008150502        111008364521       
111008609286        111008854873        111009060918        111009296324       
111009537771        111009792213        111010003535        111010216362       
111010427625        111010645740        111010901251        111011104202    
111006881949       111007121273       111007335810       111007566513      
111007753948        111007953298        111008150524        111008364554       
111008609297        111008854963        111009060974        111009296447       
111009538109        111009792268        111010003579        111010216395       
111010427692        111010645863        111010901341        111011104325    
111006881972       111007121284       111007335898       111007566546      
111007753959        111007953489        111008150715        111008364712       
111008609545        111008854996        111009060996        111009296515       
111009538165        111009792291        111010003591        111010216441       
111010427759        111010645908        111010901420        111011104426    
111006881983       111007121318       111007335944       111007566579      
111007754040        111007953502        111008150793        111008364745       
111008609769        111008855199        111009061065        111009296537       
111009538187        111009792303        111010003669        111010216496       
111010427805        111010645919        111010901431        111011104437    
111006881994       111007121329       111007336079       111007566591      
111007754084        111007953973        111008151132        111008364868       
111008609781        111008855223        111009061098        111009296560       
111009538389        111009792325        111010003704        111010216542       
111010427962        111010646077        111010901497        111011104448    
111006882018       111007121363       111007336237       111007566715      
111007754196        111007953995        111008151211        111008365027       
111008609961        111008855234        111009061100        111009296571       
111009538413        111009792392        111010003793        111010216609       
111010428053        111010646088        111010901509        111011104460    
111006882029       111007121408       111007336282       111007566759      
111007754242        111007954031        111008151233        111008365049       
111008609994        111008855278        111009061133        111009296616       
111009538480        111009792471        111010003872        111010216643       
111010428143        111010646123        111010901510        111011104482    
111006882041       111007121442       111007336305       111007566771      
111007754275        111007954075        111008151299        111008365083       
111008610019        111008855335        111009061526        111009296650       
111009538547        111009792482        111010003906        111010216676       
111010428356        111010646381        111010901532        111011104505    
111006882085       111007121464       111007336316       111007566872      
111007754444        111007954132        111008151402        111008365151       
111008610031        111008855357        111009061605        111009296694       
111009538570        111009792594        111010003962        111010216687       
111010428626        111010646392        111010901767        111011104549    
111006882108       111007121532       111007336349       111007566928      
111007754477        111007954222        111008151457        111008365162       
111008610233        111008855379        111009061661        111009296740       
111009538806        111009792673        111010004064        111010216711       
111010428941        111010646459        111010901958        111011104572    
111006882120       111007121565       111007336406       111007567031      
111007754488        111007954233        111008151547        111008365218       
111008610255        111008855470        111009061717        111009296795       
111009538817        111009792729        111010004109        111010216744       
111010428974        111010646471        111010902016        111011104820    
111006882142       111007121600       111007336428       111007567053      
111007754534        111007954244        111008151570        111008365241       
111008610312        111008855661        111009061773        111009296807       
111009538851        111009792842        111010004121        111010216766       
111010428996        111010646538        111010902072        111011104831    
111006882153       111007121611       111007336462       111007567086      
111007754691        111007954323        111008151941        111008365375       
111008610648        111008855683        111009061829        111009297123       
111009538941        111009793001        111010004176        111010216788       
111010429054        111010646695        111010902184        111011104864    
111006882175       111007121644       111007336507       111007567109      
111007754804        111007954615        111008151974        111008365421       
111008610659        111008855751        111009061919        111009297381       
111009539199        111009793179        111010004356        111010216799       
111010429098        111010646730        111010902207        111011104886    
111006882197       111007121655       111007336585       111007567110      
111007754860        111007954648        111008152021        111008365432       
111008610682        111008855919        111009061986        111009297404       
111009539212        111009793180        111010004378        111010216845       
111010429133        111010646897        111010902263        111011104943    
111006882209       111007121677       111007336732       111007567176      
111007754949        111007954705        111008152155        111008365443       
111008610783        111008856145        111009062055        111009297639       
111009539278        111009793225        111010004413        111010216890       
111010429177        111010647089        111010902342        111011104976    
111006882232       111007121778       111007336743       111007567187      
111007755119        111007954716        111008152313        111008365454       
111008610817        111008856156        111009062145        111009297707       
111009539379        111009793304        111010004446        111010216991       
111010429290        111010647247        111010902386        111011105056    
111006882276       111007121813       111007336776       111007567266      
111007755175        111007954761        111008152335        111008365465       
111008610840        111008856224        111009062246        111009297752       
111009539447        111009793517        111010004761        111010217037       
111010429436        111010647281        111010902421        111011105214    
111006882287       111007121857       111007336787       111007567323      
111007755197        111007954839        111008152357        111008365487       
111008611256        111008856336        111009062268        111009297842       
111009539492        111009793629        111010004840        111010217060       
111010429638        111010647337        111010902612        111011105258    
111006882298       111007121868       111007336822       111007567435      
111007755221        111007954895        111008152458        111008365612       
111008611335        111008856448        111009062279        111009297954       
111009539504        111009793630        111010004851        111010217071       
111010429762        111010647359        111010902645        111011105371    
111006882333       111007121891       111007336833       111007567592      
111007755322        111007955098        111008152469        111008365634       
111008611391        111008856482        111009062325        111009297987       
111009539526        111009793641        111010005098        111010217082       
111010429829        111010647371        111010902656        111011105416    
111006882344       111007121936       111007336866       111007567615      
111007755580        111007955234        111008152504        111008365667       
111008611403        111008856550        111009062426        111009298001       
111009539559        111009793708        111010005111        111010217105       
111010429885        111010647405        111010902678        111011105438    
111006882377       111007121969       111007336888       111007567693      
111007755591        111007955414        111008152672        111008365678       
111008611470        111008856583        111009062493        111009298371       
111009539582        111009793764        111010005199        111010217116       
111010429975        111010647438        111010902870        111011105483    
111006882401       111007121981       111007336912       111007567727      
111007755625        111007955537        111008152728        111008365689       
111008611896        111008856651        111009062505        111009298382       
111009539605        111009793810        111010005245        111010217172       
111010430247        111010647461        111010902904        111011105528    
111006882456       111007122005       111007337036       111007567749      
111007755636        111007955616        111008152896        111008365735       
111008611942        111008856662        111009062549        111009298449       
111009539885        111009793876        111010005447        111010217183       
111010430269        111010647528        111010902993        111011105562    
111006882467       111007122038       111007337081       111007567895      
111007755669        111007955627        111008152919        111008365780       
111008612044        111008856808        111009062550        111009298528       
111009539964        111009794046        111010005470        111010217194       
111010430270        111010647551        111010903006        111011105764    
111006882478       111007122049       111007337115       111007567929      
111007755737        111007955751        111008153077        111008365803       
111008612235        111008856864        111009062583        111009298540       
111009540078        111009794114        111010005548        111010217228       
111010430348        111010647663        111010903040        111011105786    
111006882489       111007122050       111007337373       111007568212      
111007755849        111007955762        111008153190        111008365881       
111008612415        111008857180        111009062594        111009298618       
111009540090        111009794125        111010005560        111010217273       
111010430359        111010647719        111010903051        111011105797    
111006882490       111007122072       111007337687       111007568223      
111007756008        111007955874        111008153257        111008365892       
111008612426        111008857494        111009062673        111009298629       
111009540179        111009794136        111010005605        111010217284       
111010430371        111010647900        111010903062        111011105810    
111006882502       111007122083       111007337788       111007568234      
111007756031        111007955885        111008153268        111008365904       
111008612606        111008857517        111009062707        111009298696       
111009540236        111009794192        111010005627        111010217295       
111010430461        111010647944        111010903084        111011105876    
111006882535       111007122106       111007338015       111007568313      
111007756266        111007955953        111008153381        111008365915       
111008612718        111008857685        111009062730        111009298708       
111009540337        111009794316        111010005683        111010217341       
111010430517        111010647977        111010903141        111011105887    
111006882557       111007122117       111007338026       111007568380      
111007756435        111007956022        111008153415        111008365971       
111008612820        111008857719        111009062853        111009298731       
111009540506        111009794327        111010005717        111010217352       
111010430629        111010648068        111010903219        111011105966    
111006882568       111007122139       111007338037       111007568447      
111007756479        111007956033        111008153426        111008365982       
111008613089        111008857720        111009062921        111009298821       
111009540517        111009794372        111010005740        111010217363       
111010430753        111010648103        111010903220        111011106080    
111006882579       111007122195       111007338048       111007568515      
111007756503        111007956088        111008153471        111008366006       
111008613090        111008857797        111009062943        111009299035       
111009540652        111009794406        111010005762        111010217396       
111010430764        111010648204        111010903433        111011106091    
111006882591       111007122207       111007338071       111007568560      
111007756581        111007956404        111008153505        111008366017       
111008613214        111008857810        111009062965        111009299169       
111009541002        111009794495        111010005773        111010217420       
111010430775        111010648215        111010903477        111011106136    
111006882603       111007122229       111007338082       111007568571      
111007756659        111007956459        111008153550        111008366028       
111008613359        111008857933        111009063067        111009299259       
111009541057        111009794518        111010005874        111010217509       
111010430809        111010648237        111010903646        111011106181    
111006882883       111007122241       111007338150       111007568661      
111007756705        111007956617        111008153774        111008366073       
111008613494        111008858002        111009063078        111009299293       
111009541237        111009794585        111010006000        111010217521       
111010430810        111010648383        111010903691        111011106226    
111006883288       111007122285       111007338228       111007568672      
111007756806        111007956628        111008154012        111008366107       
111008613517        111008858181        111009063102        111009299428       
111009541417        111009794653        111010006055        111010217532       
111010430922        111010648440        111010903725        111011106518  

 

SCH-A-29



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006883323       111007122308       111007338240       111007568953      
111007756839        111007957045        111008154090        111008366152       
111008613539        111008858237        111009063113        111009299462       
111009541473        111009794675        111010006358        111010217543       
111010431080        111010648552        111010903837        111011106530    
111006883446       111007122331       111007338284       111007569011      
111007756873        111007957203        111008154157        111008366242       
111008613674        111008858248        111009063135        111009299484       
111009541530        111009795058        111010006381        111010217598       
111010431136        111010648664        111010903848        111011106608    
111006883480       111007122353       111007338295       111007569044      
111007756941        111007957247        111008154203        111008366332       
111008613843        111008858282        111009063269        111009299620       
111009541563        111009795126        111010006415        111010217677       
111010431181        111010648709        111010903927        111011106620    
111006883592       111007122375       111007338307       111007569055      
111007757155        111007957258        111008154359        111008366422       
111008613911        111008858451        111009063270        111009299675       
111009541596        111009795160        111010006617        111010217699       
111010431215        111010648912        111010903949        111011106664    
111006883693       111007122386       111007338330       111007569202      
111007757166        111007957292        111008154483        111008366455       
111008613955        111008858619        111009063304        111009299709       
111009541721        111009795250        111010006718        111010217734       
111010431439        111010648978        111010904007        111011106686    
111006883727       111007122421       111007338408       111007569224      
111007757188        111007957304        111008154539        111008366501       
111008614103        111008858697        111009063359        111009299822       
111009541787        111009795665        111010006729        111010217745       
111010431451        111010649003        111010904030        111011106754    
111006883996       111007122443       111007338431       111007569246      
111007757245        111007957359        111008154595        111008366512       
111008614125        111008858877        111009063483        111009299844       
111009542036        111009795687        111010006763        111010217756       
111010431507        111010649137        111010904063        111011106811    
111006884245       111007122577       111007338464       111007569279      
111007757256        111007957382        111008154719        111008366523       
111008614204        111008858888        111009063595        111009299855       
111009542047        111009795711        111010006774        111010217778       
111010431541        111010649238        111010904074        111011106833    
111006884267       111007122601       111007338486       111007569291      
111007757537        111007957461        111008154809        111008366534       
111008614271        111008859003        111009063865        111009299923       
111009542070        111009795834        111010006808        111010217789       
111010431574        111010649340        111010904142        111011106844    
111006884302       111007122612       111007338745       111007569448      
111007757593        111007957595        111008154988        111008366545       
111008614406        111008859137        111009063900        111009299934       
111009542171        111009796172        111010006842        111010217880       
111010431653        111010649395        111010904164        111011106899    
111006884380       111007122623       111007338756       111007569538      
111007757762        111007957720        111008155057        111008366578       
111008614530        111008859159        111009063911        111009299956       
111009542205        111009796240        111010006965        111010217936       
111010431664        111010649575        111010904175        111011106901    
111006884425       111007122645       111007338789       111007569640      
111007757830        111007957731        111008155125        111008366589       
111008614563        111008859182        111009063933        111009300128       
111009542250        111009796262        111010007023        111010217969       
111010431732        111010649597        111010904221        111011106912    
111006884515       111007122667       111007338891       111007569707      
111007757874        111007957753        111008155260        111008366602       
111008614596        111008859395        111009063944        111009300139       
111009542452        111009796352        111010007056        111010218038       
111010431754        111010649621        111010904265        111011106967    
111006884537       111007122689       111007338903       111007569864      
111007757953        111007957775        111008155271        111008366635       
111008614631        111008859485        111009063977        111009300162       
111009542621        111009796419        111010007067        111010218050       
111010431945        111010649643        111010904456        111011107069    
111006884582       111007122713       111007338981       111007569921      
111007758022        111007958282        111008155293        111008366657       
111008614642        111008859508        111009064103        111009300173       
111009542698        111009796453        111010007146        111010218072       
111010431989        111010649654        111010904478        111011107104    
111006884649       111007122724       111007339094       111007569976      
111007758033        111007958631        111008155383        111008366679       
111008614710        111008859610        111009064114        111009300274       
111009542979        111009796475        111010007191        111010218106       
111010432058        111010649733        111010904524        111011107126    
111006884728       111007122735       111007339500       111007570002      
111007758077        111007958653        111008155653        111008366680       
111008614743        111008859676        111009064293        111009300397       
111009543060        111009796509        111010007203        111010218117       
111010432081        111010649766        111010904591        111011107137    
111006884751       111007122757       111007339522       111007570204      
111007758381        111007958787        111008155664        111008366703       
111008614800        111008859722        111009064372        111009300409       
111009543082        111009796554        111010007427        111010218128       
111010432182        111010649812        111010904614        111011107159    
111006884762       111007122768       111007339645       111007570316      
111007758392        111007958798        111008155732        111008366714       
111008614811        111008859823        111009064383        111009300454       
111009543284        111009796598        111010007472        111010218252       
111010432283        111010649834        111010904636        111011107171    
111006884830       111007122779       111007339667       111007570349      
111007758404        111007958833        111008155844        111008366747       
111008614855        111008859889        111009064394        111009300465       
111009543486        111009796655        111010007494        111010218768       
111010432418        111010649845        111010904737        111011107193    
111006884931       111007122791       111007339678       111007570417      
111007758482        111007958899        111008155888        111008366758       
111008614899        111008860027        111009064710        111009300476       
111009543497        111009796666        111010007786        111010218858       
111010432452        111010650027        111010904838        111011107227    
111006885088       111007122803       111007339825       111007570473      
111007758505        111007958945        111008155901        111008366781       
111008614989        111008860049        111009064776        111009300566       
111009543510        111009796712        111010007797        111010218948       
111010432597        111010650139        111010904850        111011107621    
111006885112       111007122825       111007339926       111007570530      
111007758594        111007958990        111008155912        111008366792       
111008615193        111008860072        111009064787        111009300667       
111009543644        111009796824        111010007911        111010219174       
111010432700        111010650173        111010905031        111011107867    
111006885279       111007122836       111007339948       111007570686      
111007758640        111007959092        111008155967        111008366815       
111008615238        111008860128        111009064811        111009300881       
111009543666        111009796857        111010007933        111010219208       
111010432755        111010650285        111010905154        111011107946    
111006885291       111007122847       111007340018       111007570787      
111007758662        111007959148        111008155990        111008366837       
111008615306        111008860140        111009064899        111009300915       
111009543880        111009796880        111010008192        111010219523       
111010432801        111010650296        111010905277        111011107968    
111006885347       111007122870       111007340096       111007570844      
111007758741        111007959205        111008156171        111008366905       
111008615474        111008860151        111009064967        111009301040       
111009543903        111009796958        111010008282        111010219792       
111010433217        111010650443        111010905312        111011107979    
111006885358       111007122892       111007340108       111007570934      
111007758752        111007959250        111008156193        111008366916       
111008615485        111008860274        111009064989        111009301084       
111009544050        111009796981        111010008349        111010219804       
111010433318        111010650454        111010905367        111011108059    
111006885426       111007122915       111007340142       111007570956      
111007758886        111007959328        111008156205        111008366927       
111008615643        111008860296        111009065205        111009301095       
111009544139        111009797072        111010008383        111010219815       
111010433497        111010650476        111010905378        111011108082    
111006885459       111007122937       111007340186       111007571159      
111007758954        111007959362        111008156227        111008366949       
111008615676        111008860353        111009065216        111009301129       
111009544140        111009797173        111010008473        111010219882       
111010433521        111010650634        111010905592        111011108172    
111006885482       111007122948       111007340322       111007571171      
111007759078        111007959496        111008156317        111008366994       
111008615711        111008860577        111009065238        111009301309       
111009544241        111009797409        111010008484        111010219893       
111010433868        111010650724        111010905626        111011108183    
111006885606       111007122960       111007340355       111007571193      
111007759089        111007959542        111008156564        111008367007       
111008615878        111008860599        111009065283        111009301321       
111009544308        111009797476        111010008507        111010219905       
111010433891        111010650881        111010905659        111011108228    
111006885617       111007122982       111007340445       111007571272      
111007759124        111007959575        111008156597        111008367029       
111008615935        111008860791        111009065306        111009301422       
111009544342        111009797533        111010008530        111010220053       
111010434005        111010651028        111010905671        111011108408    
111006885774       111007122993       111007340524       111007571283      
111007759203        111007959597        111008156632        111008367041       
111008615968        111008860982        111009065362        111009301477       
111009544623        111009797634        111010008642        111010220086       
111010434049        111010651062        111010905693        111011108611    
111006885875       111007123006       111007340557       111007571362      
111007759214        111007959609        111008156698        111008367085       
111008616071        111008860993        111009065430        111009301488       
111009544757        111009797724        111010008710        111010220110       
111010434128        111010651141        111010905727        111011108802    
111006885976       111007123017       111007340591       111007571418      
111007759225        111007959621        111008156777        111008367153       
111008616093        111008861118        111009065531        111009301691       
111009544791        111009797735        111010008798        111010220277       
111010434139        111010651264        111010905783        111011108813    
111006886236       111007123039       111007340670       111007571463      
111007759304        111007959687        111008156867        111008367186       
111008616464        111008861321        111009065553        111009301736       
111009544915        111009797959        111010008800        111010220301       
111010434140        111010651332        111010905817        111011108879    
111006886382       111007123040       111007340939       111007571519      
111007759348        111007959733        111008156878        111008367197       
111008616486        111008861455        111009065643        111009301916       
111009544937        111009797971        111010008833        111010220312       
111010434173        111010651376        111010905862        111011108936    
111006886438       111007123051       111007340951       111007571665      
111007759393        111007959845        111008156924        111008367209       
111008616723        111008861477        111009065711        111009301983       
111009545095        111009798028        111010008844        111010220389       
111010434263        111010651398        111010905929        111011108981    
111006886461       111007123062       111007340973       111007571788      
111007759494        111007959913        111008157082        111008367322       
111008616789        111008861556        111009065744        111009302085       
111009545118        111009798297        111010008866        111010220402       
111010434320        111010651590        111010906335        111011109094    
111006886540       111007123073       111007341008       111007571867      
111007759652        111007960005        111008157352        111008367366       
111008616790        111008861747        111009065856        111009302096       
111009545220        111009798310        111010008912        111010220457       
111010434386        111010651758        111010906414        111011109151    
111006886618       111007123095       111007341301       111007571913      
111007759810        111007960038        111008157374        111008367388       
111008617027        111008861769        111009065979        111009302131       
111009545387        111009798332        111010008978        111010220705       
111010434623        111010651859        111010906548        111011109274    
111006886641       111007123129       111007341367       111007571957      
111007759887        111007960397        111008157385        111008367467       
111008617038        111008861792        111009065991        111009302298       
111009545512        111009798354        111010008989        111010220817       
111010434645        111010651994        111010906649        111011109319    
111006886854       111007123152       111007341378       111007572004      
111007759988        111007960465        111008157408        111008367546       
111008617083        111008861826        111009066105        111009302311       
111009545534        111009798376        111010009003        111010220996       
111010434667        111010652007        111010906661        111011109353    
111006886887       111007123163       111007341390       111007572059      
111007760070        111007960577        111008157420        111008367580       
111008617162        111008862029        111009066150        111009302344       
111009545691        111009798691        111010009036        111010221043       
111010434690        111010652041        111010906728        111011109500    
111006887013       111007123174       111007341468       111007572284      
111007760104        111007960623        111008157442        111008367591       
111008617173        111008862175        111009066172        111009302366       
111009545983        111009798703        111010009092        111010221144       
111010434858        111010652074        111010906740        111011109544    
111006887035       111007123185       111007341480       111007572307      
111007760148        111007960634        111008157509        111008367603       
111008617207        111008862186        111009066239        111009302401       
111009546029        111009798848        111010009115        111010221425       
111010434869        111010652119        111010906830        111011109555    
111006887046       111007123231       111007341536       111007572352      
111007760193        111007960768        111008157521        111008367614       
111008617364        111008862401        111009066251        111009302412       
111009546108        111009798860        111010009182        111010221504       
111010434904        111010652265        111010906841        111011109667    
111006887079       111007123242       111007341637       111007572633      
111007760249        111007960780        111008157677        111008367625       
111008617375        111008862647        111009066307        111009302670       
111009546153        111009799041        111010009339        111010221515       
111010435028        111010652445        111010907145        111011109735    
111006887080       111007123253       111007341783       111007572688      
111007760261        111007960825        111008157734        111008367647       
111008617465        111008862669        111009066341        111009302737       
111009546186        111009799108        111010009384        111010221627       
111010435051        111010652456        111010907178        111011109780    
111006887091       111007123264       111007341873       111007572756      
111007760283        111007960847        111008157756        111008367692       
111008617476        111008862670        111009066420        111009302805       
111009546333        111009799153        111010009519        111010221672       
111010435107        111010652838        111010907369        111011109791    
111006887114       111007123286       111007341895       111007572767      
111007760520        111007960881        111008158218        111008367726       
111008617487        111008862681        111009066521        111009302861       
111009546344        111009799265        111010009531        111010221694       
111010435118        111010652906        111010907471        111011109847    
111006887226       111007123321       111007341930       111007572789      
111007760575        111007961039        111008158443        111008368064       
111008617500        111008862726        111009066532        111009302995       
111009546388        111009799333        111010009801        111010221717       
111010435196        111010653008        111010907538        111011109881    
111006887259       111007123332       111007342065       111007572813      
111007760597        111007961040        111008158601        111008368255       
111008617667        111008862782        111009066600        111009303042       
111009546490        111009799401        111010009924        111010221739       
111010435208        111010653053        111010907549        111011109892    
111006887338       111007123343       111007342122       111007572925      
111007760654        111007961107        111008158634        111008368323       
111008617735        111008862793        111009066611        111009303143       
111009546849        111009799467        111010009968        111010221931       
111010435253        111010653075        111010907550        111011109904    
111006887361       111007123354       111007342166       111007573184      
111007760913        111007961129        111008158667        111008368435       
111008617869        111008862917        111009066644        111009303165       
111009546861        111009799524        111010010016        111010221964       
111010435422        111010653165        111010907561        111011109926    
111006887495       111007123365       111007342245       111007573229      
111007760946        111007961220        111008158689        111008368491       
111008617959        111008862939        111009066677        111009303187       
111009546928        111009799557        111010010128        111010222055       
111010435567        111010653187        111010907572        111011110074    
111006887563       111007123400       111007342414       111007573296      
111007760980        111007961264        111008158713        111008368547       
111008617993        111008862962        111009066824        111009303211       
111009547064        111009799591        111010010151        111010222112       
111010435578        111010653222        111010907606        111011110186    
111006887697       111007123422       111007342458       111007573320      
111007761015        111007961387        111008158803        111008368592       
111008618039        111008863187        111009066857        111009303233       
111009547255        111009799614        111010010173        111010222202       
111010435635        111010653255        111010907617        111011110221    
111006887844       111007123433       111007342470       111007573364      
111007761138        111007961444        111008158915        111008368659       
111008618084        111008863435        111009066903        111009303345       
111009547479        111009799625        111010010229        111010222336       
111010435961        111010653402        111010907662        111011110265    
111006887855       111007123444       111007342559       111007573443      
111007761295        111007961501        111008158993        111008368671       
111008618107        111008863457        111009066936        111009303503       
111009547547        111009799715        111010010274        111010222358       
111010436063        111010653413        111010907707        111011110287    
111006888003       111007123466       111007342717       111007573476      
111007761486        111007961613        111008159017        111008368749       
111008618208        111008863468        111009066969        111009303569       
111009547750        111009799760        111010010454        111010222459       
111010436120        111010653457        111010907819        111011110502    
111006888081       111007123499       111007342762       111007573487      
111007761532        111007961691        111008159163        111008368806       
111008618309        111008863491        111009066970        111009303604       
111009547806        111009799793        111010010465        111010222527       
111010436209        111010653503        111010907853        111011110513    
111006888115       111007123523       111007342830       111007573498      
111007761543        111007961769        111008159253        111008368817       
111008618354        111008863503        111009067049        111009303648       
111009547985        111009799928        111010010500        111010222561       
111010436210        111010653547        111010907932        111011110546    
111006888182       111007123534       111007343000       111007573500      
111007761633        111007961792        111008159297        111008368851       
111008618365        111008863659        111009067106        111009303671       
111009547996        111009799984        111010010577        111010222684       
111010436388        111010653558        111010907976        111011110614    
111006888238       111007123545       111007343101       111007573511      
111007761734        111007961837        111008159309        111008368907       
111008618433        111008863693        111009067151        111009303817       
111009548133        111009800347        111010010599        111010222741       
111010436580        111010653659        111010908012        111011110636    
111006888351       111007123556       111007343280       111007573623      
111007761802        111007961938        111008159310        111008368952       
111008618512        111008863749        111009067230        111009304010       
111009548166        111009800459        111010010724        111010223157       
111010436603        111010653761        111010908045        111011110748    
111006888418       111007123567       111007343347       111007573656      
111007761846        111007961972        111008159354        111008368985       
111008618556        111008863840        111009067252        111009304100       
111009548188        111009800493        111010010735        111010223180       
111010436737        111010653794        111010908191        111011110951    
111006888564       111007123613       111007343853       111007573667      
111007761947        111007961983        111008159433        111008369335       
111008618589        111008863918        111009067285        111009304155       
111009548223        111009800550        111010010825        111010223269       
111010436816        111010653918        111010908247        111011110995    
111006888575       111007123635       111007343965       111007573746      
111007761958        111007962074        111008159635        111008369706       
111008618613        111008863929        111009067320        111009304267       
111009548256        111009800572        111010010869        111010223292       
111010436838        111010653985        111010908360        111011111097    
111006888610       111007123646       111007343976       111007573757      
111007761969        111007962096        111008159679        111008369739       
111008618837        111008863941        111009067331        111009304324       
111009548290        111009800729        111010011107        111010223360       
111010436849        111010654122        111010908393        111011111121    
111006888698       111007123680       111007343987       111007573836      
111007761992        111007962120        111008159747        111008369784       
111008618983        111008863974        111009067364        111009304335       
111009548661        111009800831        111010011152        111010223517       
111010436951        111010654212        111010908449        111011111187    
111006888788       111007123691       111007344001       111007573847      
111007762117        111007962502        111008159882        111008369807       
111008619120        111008864043        111009067375        111009304346       
111009548728        111009800886        111010011220        111010223562       
111010437020        111010654245        111010908539        111011111200    
111006888902       111007123769       111007344056       111007573870      
111007762162        111007962636        111008159916        111008369885       
111008619254        111008864155        111009067454        111009304368       
111009548829        111009800954        111010011310        111010223663       
111010437042        111010654267        111010908809        111011111233    
111006888957       111007123770       111007344090       111007574028      
111007762331        111007962669        111008159927        111008370179       
111008619287        111008864166        111009067500        111009304380       
111009548830        111009801001        111010011444        111010223719       
111010437053        111010654313        111010908832        111011111288    
111006888968       111007123882       111007344179       111007574039      
111007762375        111007962692        111008159972        111008370214       
111008619388        111008864177        111009067577        111009304414       
111009548919        111009801034        111010011512        111010223911       
111010437086        111010654335        111010908966        111011111334    
111006889071       111007123949       111007344540       111007574040      
111007762689        111007962771        111008160086        111008370225       
111008619669        111008864223        111009067623        111009304425       
111009549066        111009801045        111010011578        111010223922       
111010437109        111010654346        111010909035        111011111345    
111006889105       111007124007       111007344641       111007574051      
111007762858        111007962805        111008160097        111008370258       
111008619849        111008864256        111009067678        111009304470       
111009549246        111009801179        111010011589        111010224079       
111010437244        111010654436        111010909057        111011111457    
111006889150       111007124063       111007344719       111007574129      
111007762960        111007962816        111008160233        111008370270       
111008619951        111008864267        111009067724        111009304481       
111009549404        111009801359        111010011714        111010224091       
111010437255        111010654504        111010909136        111011111569    
111006889172       111007124074       111007344775       111007574141      
111007762993        111007963154        111008160255        111008370281       
111008619973        111008864290        111009067735        111009304560       
111009549471        111009801405        111010011747        111010224316       
111010437334        111010654616        111010909170        111011111749    
111006889284       111007124119       111007344810       111007574220      
111007763006        111007963176        111008160334        111008370326       
111008620043        111008864313        111009067746        111009304571       
111009549820        111009801450        111010012232        111010224383       
111010437503        111010654762        111010909181        111011111794    
111006889307       111007124142       111007344865       111007574253      
111007763028        111007963222        111008160390        111008370337       
111008620065        111008864447        111009067847        111009304605       
111009549831        111009801461        111010012287        111010224428       
111010437536        111010654863        111010909248        111011111839  

 

SCH-A-30



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006889329       111007124322       111007344887       111007574332      
111007763051        111007963569        111008160558        111008370371       
111008620223        111008864481        111009067869        111009304627       
111009549864        111009801573        111010012333        111010224462       
111010437592        111010654874        111010909350        111011111873    
111006889330       111007124445       111007345024       111007574354      
111007763095        111007963581        111008160604        111008370540       
111008620289        111008864504        111009067881        111009304672       
111009549932        111009801595        111010012524        111010224507       
111010437705        111010654953        111010909417        111011111895    
111006889385       111007124456       111007345114       111007574398      
111007763242        111007963592        111008160626        111008370630       
111008620379        111008864526        111009067904        111009304683       
111009549976        111009801629        111010012704        111010224529       
111010437750        111010655066        111010909518        111011111929    
111006889464       111007124625       111007345125       111007574422      
111007763310        111007963659        111008160817        111008370674       
111008620470        111008864537        111009067915        111009304717       
111009549987        111009801775        111010012759        111010224619       
111010437828        111010655101        111010909563        111011111974    
111006889587       111007124658       111007345147       111007574433      
111007763321        111007963660        111008160851        111008370821       
111008620559        111008864582        111009067959        111009304841       
111009550114        111009802057        111010012771        111010224709       
111010438054        111010655189        111010909574        111011112010    
111006889992       111007124726       111007345158       111007574444      
111007763387        111007963727        111008160963        111008370922       
111008620582        111008864616        111009067993        111009304885       
111009550271        111009802215        111010012995        111010224732       
111010438065        111010655190        111010909631        111011112065    
111006890028       111007124737       111007345215       111007574545      
111007763422        111007963761        111008161021        111008370933       
111008620627        111008864650        111009068006        111009304896       
111009550394        111009802327        111010013154        111010224822       
111010438199        111010655202        111010909697        111011112087    
111006890062       111007124827       111007345271       111007574578      
111007763455        111007963772        111008161111        111008370999       
111008620863        111008864683        111009068017        111009304942       
111009550462        111009802350        111010013176        111010224967       
111010438302        111010655235        111010909710        111011112111    
111006890073       111007124917       111007345484       111007574590      
111007763567        111007963828        111008161144        111008371091       
111008620885        111008864728        111009068040        111009304986       
111009550653        111009802406        111010013244        111010225069       
111010438313        111010655280        111010909798        111011112212    
111006890152       111007124984       111007345585       111007574624      
111007763624        111007963839        111008161177        111008371136       
111008620896        111008864740        111009068062        111009305077       
111009550710        111009802440        111010013345        111010225115       
111010438346        111010655314        111010909855        111011112313    
111006890208       111007125244       111007345619       111007574770      
111007763916        111007963851        111008161199        111008371259       
111008620986        111008864852        111009068354        111009305101       
111009550732        111009802451        111010013390        111010225148       
111010438515        111010655370        111010909888        111011112335    
111006890242       111007125288       111007345709       111007574815      
111007764018        111007963873        111008161324        111008371305       
111008621033        111008864874        111009068422        111009305123       
111009550743        111009802754        111010013457        111010225373       
111010438582        111010655426        111010909912        111011112368    
111006890310       111007125367       111007345855       111007574860      
111007764164        111007963952        111008161357        111008371394       
111008621044        111008864908        111009068444        111009305145       
111009550800        111009802798        111010013479        111010225384       
111010438638        111010655437        111010910004        111011112391    
111006890343       111007125390       111007345866       111007574893      
111007764243        111007964043        111008161403        111008371507       
111008621101        111008864920        111009068477        111009305167       
111009550855        111009802877        111010013547        111010225496       
111010438683        111010655459        111010910015        111011112447    
111006890354       111007125626       111007345901       111007574916      
111007764412        111007964076        111008161414        111008371518       
111008621213        111008865101        111009068488        111009305178       
111009550956        111009803104        111010013558        111010225643       
111010438694        111010655471        111010910059        111011112481    
111006890444       111007125839       111007345978       111007575052      
111007764434        111007964098        111008161458        111008371653       
111008621268        111008865123        111009068501        111009305190       
111009551003        111009803238        111010013581        111010225801       
111010438717        111010655741        111010910071        111011112740    
111006890512       111007125862       111007346081       111007575153      
111007764445        111007964100        111008161492        111008371686       
111008621291        111008865190        111009068512        111009305235       
111009551014        111009803272        111010013660        111010225845       
111010438728        111010655864        111010910116        111011112762    
111006890589       111007126054       111007346137       111007575344      
111007764467        111007964166        111008161515        111008371732       
111008621358        111008865235        111009068578        111009305268       
111009551025        111009803407        111010013738        111010225878       
111010438751        111010655976        111010910149        111011112773    
111006890590       111007126144       111007346148       111007575377      
111007764535        111007964177        111008161526        111008371888       
111008621516        111008865314        111009068602        111009305279       
111009551058        111009803418        111010013761        111010225979       
111010438773        111010656012        111010910262        111011112852    
111006890725       111007126245       111007346272       111007575388      
111007764647        111007964278        111008161537        111008371945       
111008621752        111008865347        111009068635        111009305291       
111009551654        111009803621        111010013840        111010226071       
111010438852        111010656089        111010910307        111011112908    
111006890758       111007126267       111007346340       111007575434      
111007764715        111007964470        111008161559        111008372069       
111008621796        111008865404        111009068680        111009305325       
111009551801        111009803654        111010013851        111010226116       
111010438874        111010656135        111010910341        111011112919    
111006890860       111007126302       111007346351       111007575502      
111007764793        111007964504        111008161672        111008372193       
111008621808        111008865426        111009068703        111009305426       
111009551834        111009803890        111010013895        111010226251       
111010439202        111010656168        111010910374        111011112931    
111006890882       111007126346       111007346700       111007575513      
111007764816        111007964571        111008161739        111008372384       
111008621998        111008865572        111009068725        111009305460       
111009551845        111009803902        111010013918        111010226262       
111010439279        111010656179        111010910587        111011112953    
111006890893       111007126436       111007346801       111007575524      
111007764849        111007964627        111008161773        111008372407       
111008622089        111008865718        111009068747        111009305471       
111009551856        111009804059        111010013929        111010226284       
111010439314        111010656180        111010910622        111011112986    
111006890905       111007126560       111007346924       111007575546      
111007764872        111007964638        111008161784        111008372452       
111008622203        111008865796        111009068792        111009305572       
111009552015        111009804116        111010013930        111010226318       
111010439369        111010656203        111010910633        111011113000    
111006890950       111007126649       111007346946       111007575557      
111007764906        111007964672        111008161964        111008372632       
111008622270        111008865820        111009068804        111009305606       
111009552116        111009804161        111010013952        111010226442       
111010439370        111010656214        111010910745        111011113044    
111006890983       111007126650       111007347004       111007575760      
111007764951        111007964694        111008162044        111008372801       
111008622292        111008865909        111009068837        111009305617       
111009552240        111009804172        111010013974        111010226666       
111010439415        111010656315        111010910767        111011113055    
111006891018       111007126740       111007347093       111007575782      
111007764973        111007964728        111008162123        111008372856       
111008622450        111008865910        111009068859        111009305695       
111009552453        111009804183        111010014122        111010226835       
111010439426        111010656438        111010910789        111011113077    
111006891029       111007126807       111007347172       111007575805      
111007765097        111007964739        111008162134        111008372890       
111008622674        111008865965        111009068860        111009305707       
111009552554        111009804307        111010014155        111010226879       
111010439527        111010656630        111010910813        111011113101    
111006891197       111007126829       111007347206       111007575872      
111007765154        111007964818        111008162235        111008372924       
111008622719        111008865987        111009068905        111009305729       
111009552598        111009804318        111010014177        111010226914       
111010439572        111010656674        111010910914        111011113134    
111006891221       111007126885       111007347217       111007575906      
111007765334        111007964908        111008162268        111008373015       
111008622854        111008866067        111009068927        111009305774       
111009552611        111009804329        111010014278        111010227050       
111010439583        111010656708        111010910958        111011113189    
111006891232       111007126896       111007347295       111007575939      
111007765480        111007964942        111008162336        111008373060       
111008623282        111008866146        111009068961        111009305976       
111009552633        111009804330        111010014302        111010227106       
111010439673        111010656719        111010911038        111011113202    
111006891276       111007126986       111007347576       111007576109      
111007765491        111007965066        111008162358        111008373116       
111008623293        111008866179        111009068994        111009306023       
111009552666        111009804464        111010014313        111010227139       
111010439695        111010656797        111010911083        111011113291    
111006891300       111007127123       111007347587       111007576132      
111007765503        111007965213        111008162392        111008373228       
111008623305        111008866225        111009069029        111009306045       
111009552701        111009804532        111010014335        111010227151       
111010439763        111010656809        111010911252        111011113404    
111006891311       111007127190       111007347600       111007576165      
111007765514        111007965314        111008162493        111008373251       
111008623350        111008866247        111009069041        111009306056       
111009552868        111009804622        111010014357        111010227218       
111010439819        111010656854        111010911274        111011113572    
111006891388       111007127268       111007347666       111007576176      
111007765536        111007965482        111008162527        111008373341       
111008623372        111008866269        111009069063        111009306102       
111009552903        111009804655        111010014436        111010227252       
111010439897        111010656999        111010911320        111011113583    
111006891399       111007127303       111007347701       111007576233      
111007765592        111007965516        111008162640        111008373699       
111008623428        111008866292        111009069096        111009306113       
111009552936        111009804734        111010014458        111010227274       
111010439998        111010657013        111010911364        111011113718    
111006891489       111007127437       111007347802       111007576266      
111007765615        111007965538        111008162673        111008373734       
111008623462        111008866359        111009069142        111009306124       
111009552969        111009804789        111010014616        111010227319       
111010440013        111010657046        111010911409        111011113730    
111006891681       111007127583       111007347824       111007576424      
111007765839        111007965549        111008162718        111008373790       
111008623541        111008866371        111009069164        111009306203       
111009552992        111009804802        111010014942        111010227443       
111010440035        111010657136        111010911443        111011113752    
111006891849       111007127662       111007347903       111007576491      
111007765862        111007965606        111008162763        111008373857       
111008623585        111008866494        111009069209        111009306292       
111009553151        111009804868        111010015099        111010227599       
111010440136        111010657158        111010911465        111011113774    
111006891906       111007127707       111007347958       111007576514      
111007765895        111007965741        111008162820        111008373947       
111008623596        111008866517        111009069221        111009306315       
111009553173        111009804903        111010015167        111010227678       
111010440170        111010657169        111010911500        111011113875    
111006892042       111007127730       111007348038       111007576817      
111007765996        111007965796        111008162864        111008374027       
111008623710        111008866540        111009069243        111009306337       
111009553308        111009805027        111010015178        111010227690       
111010440181        111010657192        111010911533        111011113886    
111006892053       111007127965       111007348117       111007577111      
111007766144        111007965842        111008163067        111008374173       
111008623945        111008866584        111009069276        111009306348       
111009553331        111009805061        111010015190        111010227803       
111010440316        111010657260        111010911555        111011113909    
111006892064       111007127976       111007348184       111007577188      
111007766166        111007965853        111008163113        111008374230       
111008624395        111008866595        111009069287        111009306360       
111009553342        111009805274        111010015257        111010227881       
111010440439        111010657271        111010911588        111011113965    
111006892121       111007128146       111007348218       111007577212      
111007766324        111007965954        111008163124        111008374308       
111008624542        111008866630        111009069298        111009306371       
111009553375        111009805320        111010015268        111010227892       
111010440495        111010657316        111010911713        111011113976    
111006892200       111007128236       111007348353       111007577346      
111007766425        111007966001        111008163180        111008374320       
111008624632        111008866719        111009069322        111009306438       
111009553409        111009805410        111010015336        111010227982       
111010440529        111010657372        111010911724        111011113998    
111006892266       111007128348       111007348612       111007577593      
111007766559        111007966034        111008163236        111008374331       
111008624777        111008866764        111009069344        111009306449       
111009553454        111009805498        111010015370        111010228039       
111010440530        111010657406        111010911926        111011114012    
111006892299       111007128438       111007348702       111007577638      
111007766582        111007966214        111008163292        111008374409       
111008624924        111008866775        111009069399        111009306472       
111009553465        111009805577        111010015426        111010228062       
111010440585        111010657473        111010911948        111011114090    
111006892435       111007128685       111007348724       111007577694      
111007766627        111007966247        111008163551        111008374588       
111008624968        111008866809        111009069401        111009306506       
111009553555        111009805713        111010015516        111010228242       
111010441092        111010657620        111010912006        111011114113    
111006892514       111007128775       111007348780       111007577739      
111007766818        111007966281        111008163584        111008374689       
111008625026        111008866876        111009069456        111009306539       
111009553599        111009805814        111010015628        111010228354       
111010441148        111010657732        111010912422        111011114214    
111006892558       111007128810       111007348814       111007577784      
111007766841        111007966359        111008163618        111008374690       
111008625183        111008866898        111009069489        111009306551       
111009553645        111009805825        111010015684        111010228455       
111010441159        111010657800        111010912444        111011114269    
111006892626       111007128865       111007348892       111007577885      
111007766874        111007966382        111008163708        111008374702       
111008625262        111008866944        111009069502        111009306562       
111009553702        111009806095        111010015695        111010228534       
111010441182        111010657811        111010912455        111011114337    
111006892693       111007128900       111007348915       111007577919      
111007766885        111007966472        111008163720        111008374746       
111008625419        111008866966        111009069535        111009306607       
111009553724        111009806174        111010015729        111010228646       
111010441250        111010657833        111010912499        111011114359    
111006892705       111007128966       111007348937       111007577964      
111007766953        111007966573        111008163809        111008374870       
111008625442        111008867440        111009069546        111009306629       
111009553791        111009806488        111010015730        111010228804       
111010441283        111010657844        111010912512        111011114449    
111006892727       111007129136       111007348971       111007578022      
111007767101        111007966607        111008163865        111008374937       
111008625453        111008867473        111009069681        111009306641       
111009553803        111009806679        111010015741        111010228848       
111010441306        111010657877        111010912534        111011114450    
111006892817       111007129158       111007349051       111007578099      
111007767167        111007966663        111008163898        111008375051       
111008625475        111008867484        111009070526        111009306674       
111009553814        111009806680        111010015752        111010228860       
111010441452        111010657901        111010912578        111011114461    
111006892862       111007129181       111007349141       111007578460      
111007767213        111007966696        111008163922        111008375208       
111008625486        111008867495        111009070582        111009306696       
111009553904        111009806781        111010015763        111010228938       
111010441553        111010657956        111010912613        111011114573    
111006892873       111007129282       111007349398       111007578549      
111007767303        111007966753        111008164046        111008375253       
111008625543        111008867552        111009070672        111009306708       
111009553948        111009807052        111010015842        111010228961       
111010441610        111010657989        111010912668        111011114584    
111006892963       111007129316       111007349455       111007578561      
111007767381        111007966797        111008164114        111008375286       
111008625611        111008867620        111009070751        111009306786       
111009553959        111009807074        111010015864        111010229120       
111010441676        111010658025        111010912938        111011114607    
111006892974       111007129428       111007349769       111007578594      
111007767437        111007966809        111008164169        111008375455       
111008625699        111008867642        111009070795        111009306810       
111009554017        111009807120        111010015909        111010229131       
111010441698        111010658047        111010912994        111011114696    
111006893144       111007129552       111007350064       111007578617      
111007767471        111007966821        111008164215        111008375646       
111008625701        111008867653        111009070829        111009306832       
111009554051        111009807344        111010015965        111010229142       
111010441777        111010658058        111010913007        111011114708    
111006893199       111007129574       111007350165       111007578673      
111007767561        111007966832        111008164259        111008375758       
111008626050        111008867686        111009070986        111009307080       
111009554095        111009807377        111010016023        111010229210       
111010441812        111010658159        111010913018        111011114720    
111006893201       111007129800       111007350187       111007578729      
111007767572        111007966865        111008164372        111008375792       
111008626061        111008867721        111009071022        111009307091       
111009554129        111009807445        111010016281        111010229276       
111010441845        111010658171        111010913030        111011114742    
111006893212       111007129833       111007350334       111007578752      
111007767606        111007967057        111008164620        111008375859       
111008626128        111008867822        111009071134        111009307136       
111009554130        111009807490        111010016326        111010229333       
111010441924        111010658182        111010913052        111011114764    
111006893223       111007129978       111007350367       111007578796      
111007767684        111007967068        111008164664        111008376063       
111008626173        111008867923        111009071167        111009307158       
111009554208        111009807524        111010016360        111010229344       
111010441946        111010658283        111010913063        111011114797    
111006893234       111007129990       111007350626       111007578819      
111007767707        111007967136        111008164710        111008376085       
111008626397        111008868069        111009071279        111009307170       
111009554343        111009807546        111010016450        111010229377       
111010442026        111010658306        111010913119        111011114810    
111006893425       111007130105       111007350671       111007578831      
111007767763        111007967181        111008164732        111008376265       
111008626410        111008868137        111009071303        111009307226       
111009554354        111009807580        111010016472        111010229401       
111010442059        111010658317        111010913153        111011114843    
111006893458       111007130240       111007350761       111007578842      
111007767831        111007967248        111008164787        111008376568       
111008626421        111008868216        111009071392        111009307282       
111009554488        111009807636        111010016539        111010229434       
111010442060        111010658373        111010913197        111011114854    
111006893470       111007130341       111007351009       111007578910      
111007767932        111007967293        111008164800        111008376647       
111008626533        111008868306        111009071471        111009307293       
111009554534        111009807658        111010016618        111010229445       
111010442161        111010658474        111010913276        111011114898    
111006893683       111007130756       111007351043       111007578932      
111007768113        111007967338        111008165003        111008376658       
111008626577        111008868496        111009071628        111009307305       
111009554567        111009807861        111010016719        111010229478       
111010442318        111010658520        111010913333        111011114911    
111006893694       111007130789       111007351098       111007578954      
111007768157        111007967394        111008165036        111008376726       
111008626656        111008868508        111009071796        111009307316       
111009554679        111009807872        111010016764        111010229535       
111010442408        111010658531        111010913399        111011114922    
111006893795       111007130903       111007351122       111007578976      
111007768168        111007967406        111008165092        111008376805       
111008626713        111008868520        111009071910        111009307338       
111009554747        111009807894        111010016966        111010229568       
111010442420        111010658553        111010913412        111011114955    
111006893818       111007131038       111007351313       111007578987      
111007768292        111007967462        111008165227        111008376816       
111008626746        111008868610        111009071932        111009307350       
111009554815        111009807928        111010016977        111010229636       
111010442453        111010658610        111010913467        111011114977    
111006893852       111007131252       111007351469       111007579056      
111007768304        111007967473        111008165272        111008376838       
111008626971        111008868711        111009071976        111009307383       
111009554826        111009808008        111010016999        111010229658       
111010442464        111010658643        111010913502        111011114988    
111006893874       111007131296       111007351661       111007579146      
111007768337        111007967541        111008165294        111008376883       
111008627039        111008868845        111009072056        111009307495       
111009554848        111009808075        111010017068        111010229692       
111010442633        111010658676        111010913580        111011115002    
111006893919       111007131410       111007351694       111007579191      
111007768348        111007967574        111008165340        111008376894       
111008627118        111008868902        111009072315        111009307529       
111009554859        111009808110        111010017125        111010229704       
111010442655        111010658700        111010913591        111011115013    
111006893942       111007131421       111007351751       111007579203      
111007768449        111007967585        111008165373        111008376940       
111008627141        111008868946        111009072337        111009307530       
111009554860        111009808154        111010017215        111010229715       
111010442677        111010658755        111010913614        111011115024    
111006893953       111007131690       111007351852       111007579214      
111007768472        111007967664        111008165485        111008376995       
111008627174        111008868980        111009072359        111009307574       
111009555063        111009808424        111010017282        111010229726       
111010442688        111010658799        111010913782        111011125014    
111006893986       111007131780       111007351885       111007579225      
111007768517        111007967697        111008165496        111008377086       
111008627219        111008869004        111009072450        111009307620       
111009555120        111009808468        111010017530        111010229805       
111010442712        111010658812        111010913838        111011125036    
111006894066       111007131825       111007351942       111007579258      
111007768573        111007967934        111008165508        111008377109       
111008627343        111008869161        111009072539        111009307664       
111009555298        111009808682        111010017620        111010229917       
111010442723        111010658878        111010913894        111011125115    
111006894123       111007131915       111007352033       111007579348      
111007768595        111007967945        111008165564        111008377132       
111008627411        111008869206        111009072843        111009307721       
111009555311        111009808828        111010017675        111010230009       
111010442969        111010658902        111010913906        111011125171  

 

SCH-A-31



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006894189       111007131959       111007352055       111007579416      
111007768618        111007968058        111008165632        111008377200       
111008627466        111008869217        111009073080        111009307732       
111009555322        111009808851        111010017743        111010230021       
111010442970        111010658968        111010913928        111011125249    
111006894213       111007131971       111007352077       111007579449      
111007768629        111007968092        111008165643        111008377457       
111008627602        111008869240        111009073125        111009307743       
111009555344        111009808884        111010017877        111010230032       
111010443072        111010659015        111010913939        111011125328    
111006894257       111007132017       111007352145       111007579517      
111007768652        111007968126        111008165665        111008377525       
111008627691        111008869251        111009073237        111009307754       
111009555355        111009809111        111010017901        111010230098       
111010443094        111010659037        111010914075        111011125531    
111006894279       111007132040       111007352224       111007579720      
111007768696        111007968193        111008165676        111008377547       
111008627736        111008869329        111009073271        111009307776       
111009555377        111009809133        111010017934        111010230335       
111010443139        111010659048        111010914086        111011125575    
111006894303       111007132095       111007352358       111007579731      
111007768708        111007968238        111008165698        111008377581       
111008627950        111008869352        111009073305        111009307798       
111009555388        111009809324        111010017956        111010230403       
111010443151        111010659059        111010914097        111011125687    
111006894358       111007132107       111007352415       111007579821      
111007768731        111007968306        111008165722        111008377671       
111008627972        111008869420        111009073316        111009307866       
111009555401        111009809335        111010018036        111010230470       
111010443218        111010659093        111010914143        111011125788    
111006894471       111007132499       111007352583       111007579911      
111007768764        111007968418        111008165733        111008377772       
111008628074        111008869442        111009073394        111009307877       
111009555423        111009809403        111010018216        111010230548       
111010443229        111010659105        111010914154        111011125878    
111006894943       111007132589       111007352954       111007580058      
111007768854        111007968474        111008165788        111008377806       
111008628142        111008869510        111009073417        111009307901       
111009555535        111009809447        111010018261        111010230560       
111010443308        111010659116        111010914165        111011125889    
111006894965       111007132747       111007353113       111007580115      
111007768988        111007968496        111008166037        111008377895       
111008628232        111008869554        111009073439        111009307912       
111009555557        111009809650        111010018340        111010230717       
111010443320        111010659239        111010914198        111011125991    
111006895090       111007132859       111007353168       111007580126      
111007769103        111007968610        111008166060        111008377929       
111008628243        111008869723        111009073530        111009308058       
111009555568        111009809829        111010018384        111010230762       
111010443353        111010659419        111010914200        111011126026    
111006895102       111007132972       111007353292       111007580137      
111007769147        111007968698        111008166082        111008377952       
111008628276        111008869891        111009073787        111009308070       
111009555580        111009810089        111010018407        111010230953       
111010443397        111010659981        111010914222        111011126048    
111006895168       111007133119       111007353405       111007580159      
111007769215        111007968744        111008166183        111008377985       
111008628287        111008869925        111009073978        111009308126       
111009555647        111009810203        111010018441        111010231000       
111010443443        111010660398        111010914301        111011126059    
111006895180       111007133142       111007353494       111007580227      
111007769248        111007968788        111008166352        111008378032       
111008628300        111008869969        111009074137        111009308148       
111009555681        111009810326        111010018452        111010231011       
111010443465        111010660400        111010914312        111011126138    
111006895304       111007133164       111007353506       111007580283      
111007769349        111007968812        111008166363        111008378065       
111008628344        111008870039        111009074227        111009308159       
111009555692        111009810416        111010018485        111010231044       
111010443476        111010660411        111010914323        111011126374    
111006895449       111007133175       111007353584       111007580294      
111007769417        111007968890        111008166408        111008378256       
111008628580        111008870163        111009074250        111009308182       
111009555748        111009810449        111010018531        111010231099       
111010443511        111010660534        111010914446        111011126510    
111006895461       111007133232       111007353720       111007580407      
111007769462        111007968902        111008166420        111008378324       
111008628591        111008870196        111009074351        111009308216       
111009555782        111009810483        111010018575        111010231178       
111010443522        111010660545        111010914479        111011126565    
111006895540       111007133265       111007353832       111007580609      
111007769484        111007968924        111008166497        111008378391       
111008628603        111008870297        111009074418        111009308227       
111009555816        111009810506        111010018586        111010231190       
111010443544        111010660578        111010914592        111011126846    
111006895562       111007133704       111007353865       111007580632      
111007769574        111007968935        111008166509        111008378751       
111008628658        111008870310        111009074496        111009308238       
111009555906        111009810540        111010018621        111010231202       
111010443566        111010660589        111010914604        111011126903    
111006895663       111007133760       111007354103       111007580698      
111007769619        111007968946        111008166576        111008378818       
111008628669        111008870411        111009074597        111009308249       
111009555917        111009810551        111010018722        111010231347       
111010443577        111010660848        111010914615        111011126969    
111006895786       111007133805       111007354125       111007580722      
111007769675        111007968968        111008166598        111008378841       
111008628681        111008870433        111009074687        111009308250       
111009555973        111009810573        111010018834        111010231358       
111010443588        111010661153        111010914626        111011127005    
111006895887       111007133816       111007354248       111007580968      
111007769754        111007969004        111008166701        111008378874       
111008628692        111008870455        111009074698        111009308261       
111009555984        111009810584        111010018867        111010231437       
111010443599        111010661221        111010914907        111011127016    
111006895911       111007133940       111007354349       111007580980      
111007769765        111007969026        111008166778        111008378953       
111008628748        111008870477        111009074766        111009308283       
111009555995        111009810663        111010018878        111010231448       
111010443612        111010661399        111010915256        111011127038    
111006896013       111007134008       111007354642       111007581172      
111007769978        111007969037        111008166879        111008379134       
111008628782        111008870668        111009074812        111009308306       
111009556008        111009810731        111010018889        111010231493       
111010443746        111010661793        111010915324        111011127050    
111006896103       111007134109       111007354686       111007581217      
111007769989        111007969048        111008166880        111008379224       
111008628805        111008870691        111009074889        111009308328       
111009556019        111009810775        111010018890        111010231684       
111010443915        111010661827        111010915526        111011127061    
111006896158       111007134121       111007354697       111007581374      
111007770026        111007969150        111008166970        111008379235       
111008628906        111008870837        111009075004        111009308351       
111009556086        111009810809        111010018946        111010231729       
111010443926        111010662020        111010915582        111011127094    
111006896260       111007134244       111007354800       111007581408      
111007770093        111007969161        111008167027        111008379303       
111008628940        111008870893        111009075048        111009308362       
111009556110        111009811046        111010018980        111010231730       
111010443937        111010662154        111010915773        111011127140    
111006896406       111007134389       111007354923       111007581475      
111007770262        111007969183        111008167173        111008379325       
111008628973        111008871096        111009075059        111009308384       
111009556165        111009811057        111010019026        111010231808       
111010443948        111010662176        111010915920        111011127285    
111006896428       111007134402       111007355058       111007581486      
111007770329        111007969194        111008167319        111008379347       
111008628984        111008871210        111009075127        111009308531       
111009556176        111009811136        111010019093        111010231921       
111010443971        111010662413        111010915964        111011127409    
111006896495       111007134457       111007355171       111007581521      
111007770475        111007969251        111008167342        111008379437       
111008628995        111008871322        111009075273        111009308676       
111009556200        111009811169        111010019251        111010231954       
111010443993        111010662648        111010916088        111011127454    
111006896563       111007134468       111007355328       111007581914      
111007770521        111007969374        111008167353        111008379493       
111008629008        111008871333        111009075420        111009308856       
111009556222        111009811282        111010019318        111010231976       
111010444073        111010662716        111010916404        111011127465    
111006896653       111007134480       111007355339       111007581981      
111007770576        111007969385        111008167432        111008379583       
111008629198        111008871377        111009075622        111009309093       
111009556277        111009811293        111010019408        111010232113       
111010444107        111010662749        111010916426        111011127487    
111006896686       111007134727       111007355340       111007582049      
111007770633        111007969396        111008167566        111008379707       
111008629244        111008871490        111009075712        111009309431       
111009556301        111009811361        111010019497        111010232179       
111010444129        111010662750        111010916437        111011127555    
111006896732       111007134772       111007355384       111007582094      
111007770666        111007969453        111008167612        111008379774       
111008629345        111008871524        111009075789        111009309486       
111009556334        111009811394        111010019510        111010232203       
111010444141        111010662761        111010916459        111011127588    
111006896754       111007134828       111007355418       111007582139      
111007770712        111007969464        111008167634        111008379864       
111008629424        111008871535        111009075992        111009309880       
111009556345        111009811428        111010019587        111010232269       
111010444163        111010662806        111010916606        111011127702    
111006896855       111007134873       111007355733       111007582173      
111007770778        111007969509        111008167713        111008379875       
111008629491        111008871614        111009076016        111009309891       
111009556356        111009811596        111010019655        111010232292       
111010444174        111010662839        111010916684        111011127735    
111006896877       111007134907       111007355902       111007582230      
111007771050        111007969554        111008167825        111008379932       
111008629514        111008871704        111009076128        111009310107       
111009556367        111009811709        111010019745        111010232472       
111010444196        111010662873        111010917067        111011127768    
111006896888       111007134930       111007355913       111007582274      
111007771083        111007969565        111008167836        111008380024       
111008629569        111008871827        111009076139        111009310185       
111009556389        111009811710        111010019789        111010232517       
111010444208        111010663201        111010917179        111011127791    
111006897014       111007135076       111007356026       111007582522      
111007771195        111007969587        111008167847        111008380035       
111008629570        111008871850        111009076263        111009310275       
111009556413        111009811798        111010020006        111010232573       
111010444242        111010663302        111010917315        111011127869    
111006897115       111007135122       111007356093       111007582544      
111007771274        111007969611        111008167915        111008380282       
111008629839        111008871872        111009076566        111009310466       
111009556424        111009811811        111010020152        111010232618       
111010444309        111010663357        111010918226        111011127960    
111006897148       111007135133       111007356251       111007582746      
111007771319        111007969622        111008167960        111008380440       
111008629862        111008871940        111009076599        111009310477       
111009556435        111009811855        111010020185        111010232663       
111010444310        111010663391        111010918282        111011128028    
111006897193       111007135166       111007356475       111007582780      
111007771320        111007969688        111008168006        111008380507       
111008630077        111008871984        111009076689        111009310815       
111009556468        111009811877        111010020286        111010232696       
111010444332        111010663605        111010918372        111011128095    
111006897250       111007135177       111007356497       111007582858      
111007771410        111007969767        111008168062        111008380552       
111008630099        111008872042        111009076825        111009310848       
111009557706        111009811956        111010020354        111010232742       
111010444365        111010663650        111010918462        111011128107    
111006897519       111007135188       111007356611       111007582892      
111007771443        111007969778        111008168264        111008380574       
111008630134        111008872053        111009076904        111009311085       
111009557818        111009812047        111010020433        111010232786       
111010444376        111010663706        111010918484        111011128174    
111006897597       111007135223       111007356699       111007582959      
111007771555        111007969789        111008168433        111008380822       
111008630167        111008872086        111009076971        111009311131       
111009557830        111009812058        111010020477        111010232876       
111010444387        111010663728        111010918518        111011128208    
111006897632       111007135245       111007356813       111007582982      
111007771599        111007969846        111008168477        111008380833       
111008630213        111008872109        111009077040        111009311209       
111009557942        111009812306        111010020512        111010232898       
111010444400        111010663762        111010918541        111011128231    
111006897722       111007135313       111007356846       111007583039      
111007771656        111007969868        111008168501        111008380901       
111008630235        111008872121        111009077051        111009311254       
111009557986        111009812317        111010020523        111010232944       
111010444411        111010663841        111010918596        111011128242    
111006897766       111007135368       111007356914       111007583185      
111007771678        111007969903        111008168590        111008380990       
111008630415        111008872187        111009077141        111009311265       
111009558099        111009812328        111010020602        111010233091       
111010444422        111010663953        111010918822        111011128275    
111006897801       111007135414       111007356936       111007583297      
111007771768        111007969925        111008168635        111008381036       
111008630538        111008872200        111009077231        111009311502       
111009558280        111009812542        111010020871        111010233271       
111010444433        111010664112        111010918901        111011128354    
111006897812       111007135436       111007357038       111007583310      
111007771780        111007970040        111008168646        111008381058       
111008630549        111008872390        111009077275        111009311636       
111009558369        111009812654        111010020961        111010233530       
111010444477        111010664202        111010918934        111011128455    
111006897889       111007135470       111007357061       111007583343      
111007771858        111007970220        111008168703        111008381069       
111008630695        111008872402        111009077455        111009311681       
111009558459        111009812755        111010020983        111010233642       
111010444499        111010664279        111010919137        111011128477    
111006897935       111007135559       111007357140       111007583398      
111007771915        111007970264        111008168725        111008381070       
111008630785        111008872413        111009077556        111009311759       
111009558572        111009812799        111010021030        111010233653       
111010444545        111010664314        111010919249        111011128501    
111006897979       111007135571       111007357173       111007583488      
111007771959        111007970297        111008168826        111008381216       
111008630808        111008872637        111009077567        111009311771       
111009558606        111009812991        111010021265        111010233709       
111010444578        111010664482        111010919340        111011129108    
111006897980       111007135605       111007357184       111007583646      
111007771993        111007970343        111008168972        111008381249       
111008630998        111008872772        111009077578        111009312020       
111009558796        111009813015        111010021366        111010233743       
111010444602        111010664538        111010919429        111011129120    
111006898026       111007135661       111007357252       111007583871      
111007772006        111007970466        111008169029        111008381340       
111008631001        111008872873        111009077613        111009312222       
111009558820        111009813251        111010021412        111010233800       
111010444613        111010664831        111010919520        111011129131    
111006898093       111007135717       111007357386       111007583882      
111007772028        111007970488        111008169041        111008381418       
111008631067        111008872918        111009077691        111009312288       
111009558965        111009813318        111010021445        111010233844       
111010444635        111010664842        111010919575        111011129175    
111006898239       111007135931       111007357487       111007583905      
111007772084        111007970534        111008169074        111008381520       
111008631191        111008872929        111009077736        111009312525       
111009559023        111009813565        111010021467        111010233923       
111010444679        111010664932        111010919586        111011129210    
111006898273       111007135986       111007357555       111007583916      
111007772129        111007970657        111008169197        111008381553       
111008631225        111008873111        111009078018        111009312558       
111009559236        111009813622        111010021726        111010234115       
111010444714        111010665146        111010919610        111011129311    
111006898363       111007136066       111007357588       111007583949      
111007772130        111007970972        111008169232        111008381711       
111008631304        111008873155        111009078030        111009312659       
111009559270        111009813633        111010021816        111010234227       
111010444736        111010665315        111010919676        111011129355    
111006898408       111007136099       111007357780       111007584041      
111007772422        111007970983        111008169333        111008381744       
111008631382        111008873212        111009078142        111009312660       
111009559416        111009813723        111010021838        111010234283       
111010444747        111010665382        111010919711        111011129401    
111006898486       111007136224       111007357814       111007584063      
111007772433        111007970994        111008169377        111008381799       
111008631584        111008873223        111009078423        111009312693       
111009559528        111009813868        111010022008        111010234373       
111010444769        111010665494        111010919722        111011129434    
111006898509       111007136381       111007357858       111007584096      
111007772769        111007971052        111008169388        111008381801       
111008631641        111008873234        111009078434        111009312727       
111009559540        111009813969        111010022019        111010234676       
111010444770        111010665584        111010919812        111011129557    
111006898521       111007136404       111007357959       111007584120      
111007772770        111007971074        111008169399        111008381889       
111008631652        111008873267        111009078445        111009312738       
111009559708        111009813981        111010022132        111010234755       
111010444781        111010665810        111010920241        111011129636    
111006898554       111007136549       111007358006       111007584142      
111007772792        111007971186        111008169456        111008381890       
111008631720        111008873436        111009078489        111009312851       
111009559775        111009814117        111010022378        111010234766       
111010444792        111010665843        111010920285        111011129748    
111006898655       111007136561       111007358040       111007584209      
111007772804        111007971287        111008169580        111008381935       
111008631876        111008873470        111009078603        111009312862       
111009559786        111009814375        111010022402        111010234777       
111010444804        111010666024        111010920476        111011129816    
111006898701       111007136695       111007358051       111007584254      
111007772815        111007971423        111008169647        111008382037       
111008631966        111008873481        111009078658        111009313009       
111009559809        111009814386        111010022413        111010234890       
111010444815        111010666079        111010920544        111011129827    
111006898734       111007136707       111007358084       111007584276      
111007772871        111007971490        111008169704        111008382060       
111008631999        111008873515        111009078715        111009313087       
111009559887        111009814432        111010022558        111010234957       
111010444826        111010666305        111010920566        111011129850    
111006898778       111007136785       111007358095       111007584625      
111007772882        111007971513        111008169748        111008382071       
111008632002        111008873526        111009078748        111009313133       
111009559911        111009814522        111010022772        111010234991       
111010444848        111010666361        111010920588        111011129995    
111006898789       111007136864       111007358264       111007584658      
111007772893        111007971568        111008169805        111008382093       
111008632226        111008873593        111009078861        111009313346       
111009560047        111009814836        111010022828        111010235026       
111010444916        111010666440        111010920612        111011130199    
111006898835       111007136932       111007358398       111007584726      
111007772927        111007971636        111008169816        111008382161       
111008632316        111008873605        111009078939        111009313357       
111009560227        111009814892        111010022851        111010235048       
111010445221        111010666721        111010920623        111011130212    
111006898846       111007137001       111007358455       111007584861      
111007772983        111007971658        111008169872        111008382565       
111008632439        111008873807        111009078973        111009313616       
111009560272        111009814904        111010022862        111010235059       
111010445254        111010666787        111010920634        111011130346    
111006898891       111007137012       111007358534       111007584962      
111007773108        111007971704        111008169883        111008382600       
111008632495        111008873896        111009079064        111009313818       
111009560328        111009814937        111010022873        111010235071       
111010445502        111010666833        111010920678        111011130380    
111006898970       111007137034       111007358624       111007584973      
111007773120        111007971726        111008169917        111008382655       
111008632507        111008873986        111009079121        111009313829       
111009560429        111009815163        111010023043        111010235127       
111010445513        111010666866        111010920689        111011130492    
111006899038       111007137056       111007358714       111007585020      
111007773131        111007971760        111008169939        111008382688       
111008632596        111008874000        111009079312        111009313863       
111009560520        111009815219        111010023122        111010235161       
111010445568        111010666967        111010920746        111011130504    
111006899083       111007137214       111007358747       111007585187      
111007773153        111007971793        111008169962        111008382756       
111008632619        111008874066        111009079424        111009314011       
111009560531        111009815398        111010023144        111010235217       
111010445591        111010667126        111010920803        111011130515    
111006899094       111007137247       111007358871       111007585390      
111007773164        111007971816        111008170032        111008382789       
111008632653        111008874088        111009079592        111009314202       
111009560575        111009815433        111010023245        111010235239       
111010445603        111010667193        111010920881        111011130559    
111006899117       111007137337       111007358983       111007585402      
111007773243        111007971849        111008170098        111008382790       
111008632866        111008874268        111009079604        111009314426       
111009560597        111009815679        111010023278        111010235273       
111010445658        111010667205        111010921107        111011130571    
111006899139       111007137359       111007359007       111007585457      
111007773276        111007971883        111008170133        111008382835       
111008632899        111008874280        111009079682        111009314482       
111009560621        111009815769        111010023379        111010235295       
111010445670        111010667272        111010921286        111011130582    
111006899230       111007137360       111007359018       111007585468      
111007773298        111007971894        111008170223        111008382903       
111008633058        111008874370        111009079749        111009314594       
111009560632        111009815893        111010023458        111010235330       
111010445940        111010667340        111010921400        111011130638    
111006899342       111007137438       111007359052       111007585479      
111007773434        111007971939        111008170313        111008382925       
111008633070        111008874516        111009079772        111009314831       
111009560643        111009815938        111010023616        111010235341       
111010446323        111010667586        111010921804        111011130829    
111006899409       111007137483       111007359108       111007585491      
111007773557        111007971940        111008170324        111008383050       
111008633092        111008874684        111009079828        111009314886       
111009560665        111009815972        111010023672        111010235486       
111010446356        111010667643        111010921972        111011130830    
111006899511       111007137539       111007359300       111007585536      
111007773625        111007971984        111008170425        111008383072       
111008633463        111008874808        111009079839        111009314897       
111009560687        111009816041        111010023694        111010235600       
111010446389        111010667801        111010922018        111011130874  

 

SCH-A-32



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006899533       111007137674       111007359311       111007585547      
111007773782        111007972075        111008170469        111008383274       
111008633496        111008874819        111009079862        111009314932       
111009560700        111009816164        111010023717        111010235622       
111010446648        111010667867        111010922085        111011130931    
111006899623       111007137999       111007359355       111007585648      
111007773805        111007972165        111008170492        111008383409       
111008633564        111008874897        111009079884        111009314987       
111009561093        111009816209        111010023740        111010235712       
111010446806        111010667980        111010922119        111011130953    
111006899689       111007138002       111007359412       111007585693      
111007773816        111007972299        111008170526        111008383498       
111008633711        111008874910        111009079930        111009315191       
111009561105        111009816221        111010023874        111010235756       
111010447111        111010668240        111010922120        111011131099    
111006899825       111007138068       111007359467       111007585761      
111007774075        111007972378        111008170672        111008383522       
111008634071        111008874943        111009079963        111009315348       
111009561150        111009816232        111010023997        111010235903       
111010447133        111010668262        111010922221        111011131235    
111006899870       111007138080       111007359489       111007585929      
111007774233        111007972424        111008170740        111008383623       
111008634486        111008875067        111009080044        111009315359       
111009561239        111009816412        111010024011        111010235936       
111010447144        111010668295        111010922254        111011131314    
111006899948       111007138260       111007359524       111007586065      
111007774277        111007972435        111008171000        111008383645       
111008634598        111008875078        111009080088        111009315371       
111009561453        111009816423        111010024055        111010235969       
111010447199        111010668374        111010922265        111011131347    
111006900042       111007138372       111007359535       111007586076      
111007774301        111007972503        111008171077        111008383713       
111008634734        111008875135        111009080101        111009315382       
111009561701        111009816456        111010024134        111010235992       
111010447289        111010668385        111010922377        111011131381    
111006900154       111007138417       111007359614       111007586290      
111007774413        111007972592        111008171099        111008383735       
111008634879        111008875157        111009080145        111009315517       
111009561734        111009816603        111010024178        111010236386       
111010447357        111010668644        111010922478        111011131426    
111006900198       111007138440       111007359647       111007586403      
111007774479        111007972772        111008171123        111008383814       
111008635454        111008875180        111009080202        111009315528       
111009561790        111009816669        111010024279        111010236421       
111010447380        111010668712        111010922524        111011131741    
111006900244       111007138529       111007359692       111007586425      
111007774491        111007972817        111008171224        111008383825       
111008635869        111008875236        111009080291        111009315573       
111009561813        111009816760        111010024303        111010236533       
111010447447        111010668745        111010922580        111011131763    
111006900424       111007138541       111007359704       111007586458      
111007774547        111007972839        111008171279        111008383836       
111008636095        111008875247        111009080325        111009315595       
111009561879        111009816850        111010024370        111010236555       
111010447470        111010668813        111010922692        111011131842    
111006900457       111007138833       111007359962       111007586728      
111007774839        111007972884        111008171459        111008383858       
111008636129        111008875315        111009080336        111009315764       
111009562230        111009816906        111010024415        111010236724       
111010447504        111010668891        111010922759        111011131943    
111006900479       111007138901       111007360188       111007586751      
111007775054        111007972930        111008171493        111008383892       
111008636219        111008875449        111009080415        111009315900       
111009562296        111009817187        111010024538        111010236768       
111010447739        111010668970        111010922793        111011131998    
111006900503       111007138934       111007360201       111007586773      
111007775087        111007973054        111008171505        111008383904       
111008636231        111008875450        111009080459        111009315955       
111009562454        111009817266        111010024640        111010236780       
111010447784        111010669061        111010922850        111011132089    
111006900514       111007139159       111007360324       111007586784      
111007775111        111007973065        111008171549        111008383926       
111008636590        111008875494        111009080471        111009316013       
111009562588        111009817288        111010024763        111010236836       
111010447931        111010669094        111010923019        111011132124    
111006900536       111007139216       111007360335       111007586795      
111007775166        111007973133        111008171583        111008384220       
111008636668        111008875607        111009080673        111009316068       
111009562601        111009817299        111010024808        111010236881       
111010448011        111010669140        111010923031        111011132225    
111006900547       111007139227       111007360414       111007586874      
111007775324        111007973212        111008171639        111008384275       
111008636927        111008875719        111009080741        111009316114       
111009562713        111009817356        111010024820        111010236915       
111010448055        111010669151        111010923064        111011132236    
111006900671       111007139283       111007360436       111007586896      
111007775346        111007973234        111008171729        111008384343       
111008637085        111008875933        111009080796        111009316158       
111009562814        111009817367        111010024853        111010236926       
111010448077        111010669195        111010923086        111011132258    
111006900750       111007139317       111007360526       111007587077      
111007775436        111007973289        111008171774        111008384354       
111008637535        111008875944        111009080875        111009316260       
111009562904        111009817378        111010024943        111010236948       
111010448101        111010669207        111010923165        111011132348    
111006900783       111007139429       111007360795       111007587145      
111007775469        111007973436        111008171886        111008384398       
111008637557        111008875988        111009080921        111009316293       
111009562937        111009817435        111010025034        111010236993       
111010448145        111010669229        111010923312        111011132359    
111006900884       111007139519       111007360841       111007587213      
111007775537        111007973492        111008171909        111008384488       
111008637805        111008876068        111009080943        111009316529       
111009563039        111009817503        111010025067        111010237017       
111010448178        111010669252        111010923389        111011132382    
111006900895       111007139531       111007360863       111007587392      
111007775548        111007973559        111008171921        111008384534       
111008637917        111008876248        111009081034        111009316585       
111009563051        111009817615        111010025090        111010237028       
111010448268        111010669656        111010923570        111011132494    
111006900918       111007139698       111007360975       111007587448      
111007775605        111007973560        111008172023        111008384646       
111008638020        111008876282        111009081124        111009316596       
111009563084        111009817637        111010025236        111010237039       
111010448291        111010669689        111010923637        111011132562    
111006900952       111007139744       111007361066       111007587460      
111007775627        111007973661        111008172203        111008384905       
111008638097        111008876293        111009081191        111009316620       
111009563118        111009817772        111010025269        111010237051       
111010448303        111010669735        111010923705        111011132641    
111006900974       111007139777       111007361077       111007587516      
111007775751        111007973739        111008172247        111008384961       
111008638109        111008876349        111009081225        111009316642       
111009563297        111009817839        111010025348        111010237219       
111010448347        111010669780        111010923840        111011132719    
111006901010       111007139968       111007361088       111007587527      
111007775830        111007973818        111008172270        111008385063       
111008638165        111008876507        111009081449        111009316664       
111009563310        111009817895        111010025405        111010237286       
111010448549        111010669869        111010924144        111011132742    
111006901087       111007140038       111007361099       111007587628      
111007775920        111007973953        111008172292        111008385074       
111008638198        111008876529        111009081450        111009316675       
111009563321        111009817907        111010025427        111010237545       
111010448550        111010670029        111010924166        111011132764    
111006901144       111007140117       111007361145       111007587662      
111007775964        111007974044        111008172337        111008385120       
111008638288        111008876664        111009081540        111009316710       
111009563343        111009817930        111010025506        111010237589       
111010448561        111010670119        111010924199        111011132809    
111006901245       111007140331       111007361235       111007587695      
111007776000        111007974055        111008172360        111008385164       
111008638402        111008876686        111009081562        111009316967       
111009563365        111009818100        111010025539        111010237758       
111010448583        111010670355        111010924234        111011133103    
111006901267       111007140432       111007361279       111007587819      
111007776145        111007974369        111008172483        111008385287       
111008638660        111008876697        111009081607        111009317328       
111009563376        111009818201        111010025540        111010237859       
111010448684        111010670377        111010924256        111011133259    
111006901324       111007140500       111007361303       111007587820      
111007776224        111007974381        111008172573        111008385344       
111008638705        111008876855        111009081674        111009317564       
111009563398        111009818234        111010025618        111010237860       
111010448729        111010670399        111010924313        111011133260    
111006901379       111007140702       111007361325       111007587875      
111007776358        111007974426        111008172595        111008385377       
111008638750        111008876978        111009081685        111009317700       
111009563534        111009818267        111010025876        111010237927       
111010448741        111010670478        111010924335        111011133293    
111006901380       111007140724       111007361381       111007587921      
111007776370        111007974482        111008172719        111008385401       
111008638884        111008877003        111009081696        111009317902       
111009563602        111009818290        111010025922        111010237950       
111010449001        111010670513        111010924481        111011133372    
111006901515       111007140836       111007361538       111007587954      
111007776437        111007974493        111008172764        111008385490       
111008639133        111008877025        111009081854        111009317979       
111009564029        111009818302        111010025944        111010238030       
111010449034        111010670625        111010924526        111011133518    
111006901526       111007140904       111007361561       111007587965      
111007776448        111007974527        111008172832        111008385603       
111008639199        111008877047        111009082013        111009318060       
111009564265        111009818379        111010025966        111010238041       
111010449056        111010670715        111010924548        111011133653    
111006901548       111007140915       111007361617       111007588034      
111007776482        111007974617        111008172900        111008385636       
111008639201        111008877058        111009082169        111009318138       
111009564489        111009818447        111010026024        111010238142       
111010449124        111010670726        111010924582        111011133697    
111006901593       111007140937       111007361651       111007588090      
111007776493        111007974796        111008172911        111008385760       
111008639346        111008877092        111009082271        111009318150       
111009564603        111009818458        111010026158        111010238186       
111010449203        111010670838        111010924661        111011133710    
111006901706       111007141039       111007361673       111007588168      
111007776662        111007974808        111008172922        111008385883       
111008639357        111008877159        111009082350        111009318251       
111009564658        111009818469        111010026620        111010238197       
111010449258        111010671020        111010924874        111011133721    
111006901739       111007141062       111007361684       111007588225      
111007776707        111007974976        111008172944        111008385995       
111008639650        111008877216        111009082484        111009318330       
111009564737        111009818526        111010026631        111010238254       
111010449326        111010671187        111010925000        111011133732    
111006901818       111007141084       111007361763       111007588247      
111007776741        111007974998        111008173147        111008386075       
111008639807        111008877227        111009082765        111009318374       
111009564771        111009818582        111010026710        111010238276       
111010449416        111010671244        111010925112        111011133743    
111006901829       111007141129       111007361820       111007588258      
111007776842        111007975056        111008173248        111008386176       
111008640225        111008877351        111009082833        111009318611       
111009564849        111009818627        111010026776        111010238399       
111010449539        111010671255        111010925156        111011133754    
111006901852       111007141219       111007362078       111007588292      
111007776875        111007975089        111008173259        111008386345       
111008640359        111008877362        111009082877        111009318677       
111009564928        111009818683        111010026822        111010238412       
111010449562        111010671277        111010925482        111011133844    
111006901874       111007141220       111007362135       111007588304      
111007776886        111007975124        111008173327        111008386402       
111008640427        111008877395        111009082901        111009318790       
111009565031        111009818728        111010026844        111010238423       
111010449674        111010671378        111010925527        111011133990    
111006901896       111007141253       111007362179       111007588315      
111007776921        111007975157        111008173338        111008386468       
111008640450        111008877597        111009082945        111009318802       
111009565110        111009818784        111010026855        111010238478       
111010449764        111010671402        111010925831        111011134014    
111006901942       111007141297       111007362180       111007588438      
111007776965        111007975326        111008173439        111008386480       
111008640494        111008877610        111009083003        111009318813       
111009565176        111009818807        111010026945        111010238489       
111010449843        111010671413        111010925842        111011134104    
111006901986       111007141411       111007362247       111007588551      
111007777012        111007975348        111008173440        111008386761       
111008641068        111008877722        111009083025        111009318891       
111009565277        111009818830        111010026956        111010238535       
111010449865        111010671479        111010925853        111011134126    
111006901997       111007141534       111007362292       111007588595      
111007777168        111007975551        111008173574        111008386840       
111008641181        111008877733        111009083227        111009318981       
111009565390        111009818964        111010026967        111010238726       
111010449933        111010671480        111010925875        111011134137    
111006902055       111007141613       111007362315       111007588719      
111007777179        111007975652        111008173585        111008386929       
111008641282        111008877755        111009083261        111009318992       
111009565480        111009818975        111010027003        111010238737       
111010450014        111010671648        111010925910        111011134340    
111006902123       111007141703       111007362337       111007588764      
111007777180        111007975696        111008173642        111008387100       
111008641361        111008877766        111009083272        111009319005       
111009565570        111009819044        111010027115        111010238760       
111010450148        111010671659        111010926067        111011134362    
111006902224       111007141747       111007362461       111007588797      
111007777225        111007975708        111008173877        111008387278       
111008641507        111008877991        111009083339        111009319106       
111009565604        111009819077        111010027159        111010238838       
111010450160        111010671750        111010926157        111011134373    
111006902471       111007141769       111007362528       111007588821      
111007777337        111007975720        111008173899        111008387290       
111008641800        111008878004        111009083362        111009319162       
111009565637        111009819123        111010027160        111010238850       
111010450250        111010671772        111010926315        111011134418    
111006902493       111007141949       111007362540       111007588843      
111007777359        111007975797        111008174115        111008387335       
111008642069        111008878026        111009083407        111009319184       
111009565671        111009819145        111010027249        111010238962       
111010450441        111010671817        111010926326        111011134597    
111006902572       111007142029       111007362618       111007588854      
111007777382        111007975876        111008174160        111008387380       
111008642205        111008878059        111009083418        111009319230       
111009565873        111009819257        111010027283        111010238995       
111010450474        111010671862        111010926337        111011134621    
111006902606       111007142096       111007362720       111007588865      
111007777517        111007976013        111008174261        111008387436       
111008642272        111008878127        111009083430        111009319285       
111009565963        111009819268        111010027351        111010239053       
111010450609        111010671963        111010926506        111011134766    
111006902752       111007142120       111007362775       111007588898      
111007777629        111007976079        111008174328        111008387447       
111008642373        111008878341        111009083698        111009319689       
111009566076        111009819280        111010027430        111010239109       
111010450676        111010672032        111010926528        111011134812    
111006902943       111007142377       111007362876       111007588977      
111007777663        111007976158        111008174351        111008387605       
111008642485        111008878385        111009083711        111009319690       
111009566098        111009819314        111010027441        111010239187       
111010450698        111010672100        111010926539        111011134845    
111006902976       111007142412       111007362887       111007589158      
111007777708        111007976226        111008174519        111008387863       
111008642519        111008878453        111009083788        111009319735       
111009566122        111009819369        111010027463        111010239200       
111010450744        111010672144        111010926540        111011134867    
111006903113       111007142445       111007362944       111007589226      
111007777720        111007976282        111008174610        111008387874       
111008642597        111008878475        111009083801        111009319915       
111009566289        111009819370        111010027542        111010239367       
111010450755        111010672177        111010926731        111011134902    
111006903180       111007142490       111007362955       111007589293      
111007777810        111007976338        111008174621        111008387920       
111008642788        111008878509        111009083812        111009319948       
111009566335        111009819392        111010027777        111010239390       
111010450799        111010672267        111010926810        111011134991    
111006903382       111007142591       111007363057       111007589316      
111007777944        111007976361        111008174687        111008387931       
111008642856        111008878532        111009083913        111009319959       
111009566492        111009819415        111010027788        111010239402       
111010450823        111010672324        111010926900        111011135059    
111006903393       111007142614       111007363080       111007589361      
111007777966        111007976406        111008174799        111008387942       
111008642935        111008878587        111009084161        111009319971       
111009566504        111009819460        111010027890        111010239446       
111010451037        111010672436        111010926911        111011135105    
111006903483       111007142625       111007363147       111007589394      
111007777977        111007976440        111008174823        111008387953       
111008642980        111008878611        111009084341        111009319982       
111009566661        111009819505        111010027979        111010239525       
111010451161        111010672458        111010927046        111011135127    
111006903809       111007142647       111007363215       111007589428      
111007778024        111007976451        111008174913        111008388022       
111008643273        111008878699        111009084442        111009320007       
111009566694        111009819549        111010028060        111010239626       
111010451251        111010672515        111010927158        111011135161    
111006903810       111007142692       111007363417       111007589484      
111007778080        111007976529        111008174924        111008388066       
111008643341        111008878835        111009084464        111009320041       
111009566717        111009819617        111010028082        111010239682       
111010451295        111010672559        111010927204        111011135172    
111006903933       111007142805       111007363552       111007589529      
111007778114        111007976552        111008175059        111008388088       
111008643453        111008879038        111009084521        111009320085       
111009566784        111009819819        111010028093        111010239817       
111010451408        111010672560        111010927350        111011135262    
111006904024       111007142816       111007363631       111007589530      
111007778181        111007976574        111008175105        111008388167       
111008643486        111008879106        111009084565        111009320164       
111009566829        111009819831        111010028116        111010239930       
111010451442        111010672649        111010927451        111011135521    
111006904260       111007142827       111007363776       111007589552      
111007778192        111007976585        111008175150        111008388178       
111008643509        111008879195        111009084598        111009320388       
111009566896        111009819909        111010028172        111010239985       
111010451475        111010672683        111010927642        111011135543    
111006904338       111007142838       111007363811       111007589574      
111007778226        111007976798        111008175161        111008388246       
111008643532        111008879207        111009084655        111009320423       
111009566919        111009819932        111010028206        111010240156       
111010451510        111010672706        111010927787        111011135600    
111006904406       111007142861       111007363888       111007589697      
111007778237        111007976912        111008175206        111008388448       
111008643756        111008879331        111009084947        111009320647       
111009566975        111009820002        111010028228        111010240213       
111010451521        111010672762        111010927811        111011135677    
111006904440       111007142894       111007364115       111007589710      
111007778327        111007977407        111008175240        111008388460       
111008644094        111008879397        111009085072        111009320692       
111009567134        111009820057        111010028240        111010240246       
111010451666        111010673011        111010927866        111011135745    
111006904495       111007143255       111007364159       111007589787      
111007778439        111007977429        111008175273        111008388527       
111008644184        111008879500        111009085285        111009320726       
111009567156        111009820170        111010028396        111010240279       
111010451699        111010673235        111010927912        111011135778    
111006904653       111007143312       111007364238       111007589888      
111007778440        111007977430        111008175352        111008388549       
111008644285        111008879511        111009085409        111009320771       
111009567268        111009820349        111010028419        111010240336       
111010451701        111010673268        111010927934        111011135947    
111006904709       111007143491       111007364362       111007589945      
111007778451        111007977441        111008175633        111008388606       
111008644319        111008879612        111009085511        111009320793       
111009567291        111009820563        111010028431        111010240448       
111010451947        111010673291        111010928014        111011135992    
111006904732       111007143659       111007364373       111007590048      
111007778473        111007977496        111008175677        111008388639       
111008644409        111008879623        111009085544        111009320816       
111009567347        111009820800        111010028453        111010240459       
111010452049        111010673482        111010928070        111011136117    
111006904754       111007143749       111007364384       111007590105      
111007778529        111007977520        111008175688        111008388662       
111008644465        111008879667        111009085645        111009321019       
111009567358        111009820934        111010028486        111010240527       
111010452106        111010673718        111010928148        111011136151    
111006904798       111007143794       111007364418       111007590240      
111007778530        111007977553        111008175824        111008388695       
111008644814        111008879690        111009085667        111009321031       
111009567369        111009820978        111010028565        111010240583       
111010452117        111010673998        111010928205        111011136218    
111006904833       111007143839       111007364531       111007590295      
111007778563        111007977597        111008176162        111008388763       
111008644915        111008879702        111009085713        111009321086       
111009567426        111009821081        111010028633        111010240729       
111010452162        111010674034        111010928261        111011136274    
111006904866       111007143985       111007364610       111007590318      
111007778585        111007977610        111008176173        111008388820       
111008644993        111008879713        111009085768        111009321491       
111009567448        111009821216        111010028778        111010240819       
111010452207        111010674113        111010928317        111011136285    
111006904877       111007144009       111007364621       111007590385      
111007778664        111007977621        111008176218        111008388864       
111008645196        111008879779        111009085904        111009321536       
111009567482        111009821384        111010028789        111010240831       
111010452241        111010674247        111010928407        111011136308    
111006904888       111007144100       111007364687       111007590408      
111007778686        111007977867        111008176252        111008388910       
111008645275        111008879904        111009085915        111009321615       
111009567527        111009821474        111010028835        111010240976       
111010452386        111010674348        111010928429        111011136353    
111006904923       111007144223       111007364946       111007590442      
111007778697        111007977902        111008176320        111008388921       
111008645310        111008879926        111009085926        111009321671       
111009567606        111009821496        111010028846        111010241034       
111010452421        111010674371        111010928430        111011136421  

 

SCH-A-33



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006905003       111007144346       111007364968       111007590565      
111007778798        111007978138        111008176342        111008389258       
111008645556        111008880007        111009085937        111009321705       
111009567617        111009821553        111010029005        111010241090       
111010452443        111010674472        111010928575        111011136465    
111006905126       111007144380       111007364980       111007590611      
111007778800        111007978183        111008176353        111008389292       
111008645770        111008880186        111009086028        111009321749       
111009567741        111009821564        111010029050        111010241225       
111010452465        111010674506        111010928632        111011136476    
111006905238       111007144447       111007365217       111007590947      
111007778855        111007978217        111008176409        111008389360       
111008645804        111008880322        111009086107        111009321761       
111009567819        111009821575        111010029061        111010241258       
111010452487        111010674674        111010928687        111011136498    
111006905430       111007144593       111007365329       111007590992      
111007778866        111007978318        111008176421        111008389416       
111008645860        111008880535        111009086118        111009321806       
111009567864        111009821643        111010029151        111010241269       
111010452522        111010674719        111010928744        111011136544    
111006905441       111007144672       111007365341       111007591072      
111007778945        111007978486        111008176443        111008389809       
111008645927        111008880580        111009086129        111009321817       
111009567897        111009821733        111010029173        111010241472       
111010452599        111010674742        111010928834        111011136588    
111006905452       111007144874       111007365576       111007591106      
111007779092        111007978521        111008176498        111008389898       
111008645938        111008880669        111009086152        111009321918       
111009568124        111009821766        111010029184        111010241708       
111010452836        111010674764        111010928867        111011136634    
111006905520       111007144953       111007365600       111007591241      
111007779193        111007978666        111008176511        111008389900       
111008646052        111008880704        111009086297        111009321963       
111009568135        111009821812        111010029218        111010241719       
111010452937        111010674821        111010928957        111011136678    
111006905609       111007144975       111007365644       111007591476      
111007779250        111007978699        111008176566        111008390070       
111008646300        111008880771        111009086387        111009321974       
111009568157        111009821902        111010029241        111010241832       
111010453051        111010674843        111010929037        111011136689    
111006905711       111007145088       111007365723       111007591544      
111007779395        111007978778        111008176836        111008390081       
111008646467        111008880872        111009086488        111009322021       
111009568258        111009821957        111010029274        111010241843       
111010453062        111010674898        111010929060        111011136735    
111006905766       111007145167       111007365790       111007591713      
111007779407        111007978970        111008176926        111008390115       
111008646669        111008880894        111009086501        111009322122       
111009568281        111009822060        111010029285        111010241876       
111010453141        111010674911        111010929071        111011137017    
111006905777       111007145347       111007365802       111007591757      
111007779463        111007979117        111008176959        111008390261       
111008646748        111008880973        111009086545        111009322368       
111009568337        111009822105        111010029421        111010242046       
111010453253        111010675158        111010929206        111011137208    
111006905799       111007145460       111007365868       111007591926      
111007779553        111007979218        111008176982        111008390283       
111008646917        111008880984        111009086556        111009322447       
111009568359        111009822138        111010029487        111010242125       
111010453310        111010675170        111010929228        111011137219    
111006905867       111007145594       111007365891       111007592017      
111007779621        111007979230        111008177130        111008390351       
111008646951        111008881020        111009086657        111009322458       
111009568450        111009822161        111010029498        111010242170       
111010453365        111010675305        111010929251        111011137275    
111006905968       111007145718       111007365958       111007592095      
111007779711        111007979252        111008177141        111008390362       
111008647031        111008881121        111009086691        111009322504       
111009568517        111009822172        111010029500        111010242204       
111010453545        111010675327        111010929307        111011137365    
111006906060       111007145808       111007366061       111007592107      
111007779722        111007979308        111008177220        111008390508       
111008647053        111008881187        111009086916        111009322661       
111009568528        111009822239        111010029588        111010242215       
111010453747        111010675439        111010929385        111011137444    
111006906150       111007145820       111007366083       111007592185      
111007779823        111007979364        111008177253        111008390542       
111008647211        111008881211        111009087029        111009322863       
111009568540        111009822329        111010029599        111010242237       
111010453848        111010675473        111010929576        111011137455    
111006906172       111007145976       111007366094       111007592196      
111007779957        111007979500        111008177343        111008390564       
111008647389        111008881233        111009087164        111009322920       
111009568618        111009822396        111010029645        111010242248       
111010453882        111010675541        111010929611        111011137590    
111006906330       111007145987       111007366229       111007592208      
111007779968        111007979555        111008177422        111008390597       
111008647413        111008881301        111009087333        111009322931       
111009568898        111009822464        111010029678        111010242282       
111010453916        111010675552        111010929633        111011137646    
111006906352       111007146023       111007366263       111007592242      
111007780016        111007979678        111008177499        111008390621       
111008647468        111008881334        111009087377        111009323011       
111009568933        111009822497        111010029689        111010242394       
111010453961        111010675754        111010929655        111011137668    
111006906374       111007146089       111007366410       111007592264      
111007780331        111007979803        111008177523        111008390632       
111008647491        111008881389        111009087445        111009323044       
111009568988        111009822510        111010029690        111010242439       
111010454175        111010675978        111010929745        111011137905    
111006906554       111007146135       111007366487       111007592310      
111007780353        111007979869        111008177545        111008390733       
111008647558        111008881424        111009087579        111009323280       
111009569169        111009822532        111010029814        111010242495       
111010454333        111010676193        111010929802        111011137950    
111006906723       111007146304       111007366588       111007592321      
111007780375        111007979904        111008177567        111008390799       
111008647626        111008881446        111009087692        111009323303       
111009569192        111009822565        111010029825        111010242518       
111010454377        111010676249        111010929824        111011138007    
111006907117       111007146371       111007366599       111007592387      
111007780386        111007979982        111008177691        111008390890       
111008647974        111008881491        111009087737        111009323370       
111009569226        111009822925        111010029881        111010242541       
111010454434        111010676430        111010929868        111011138063    
111006907421       111007146427       111007366612       111007592590      
111007780432        111007980018        111008177792        111008391037       
111008647985        111008881503        111009087771        111009323460       
111009569372        111009823050        111010029915        111010242631       
111010454546        111010676485        111010929925        111011138085    
111006907443       111007146438       111007366656       111007592602      
111007780498        111007980041        111008177882        111008391093       
111008647996        111008881514        111009087906        111009323639       
111009569585        111009823106        111010029937        111010242664       
111010454670        111010676586        111010930185        111011138254    
111006907555       111007146539       111007366735       111007592747      
111007780500        111007980052        111008177983        111008391127       
111008648021        111008881581        111009087951        111009323651       
111009569664        111009823117        111010029960        111010242811       
111010454704        111010676610        111010930242        111011138265    
111006907588       111007146584       111007366791       111007592792      
111007780544        111007980311        111008178018        111008391149       
111008648032        111008881659        111009087973        111009323875       
111009569800        111009823128        111010030074        111010242877       
111010454793        111010676632        111010930275        111011138434    
111006907623       111007146708       111007366881       111007592815      
111007780555        111007980344        111008178063        111008391150       
111008648223        111008882155        111009088020        111009324124       
111009569822        111009823364        111010030119        111010242901       
111010454816        111010676823        111010930365        111011138670    
111006907645       111007146731       111007366892       111007592837      
111007780588        111007980434        111008178298        111008391228       
111008648256        111008882166        111009088109        111009324269       
111009569833        111009823386        111010030120        111010242989       
111010454838        111010676957        111010930398        111011138704    
111006907689       111007146797       111007366904       111007592848      
111007780634        111007980490        111008178322        111008391262       
111008648289        111008882313        111009088110        111009324281       
111009569989        111009823623        111010030142        111010243137       
111010454861        111010677082        111010930422        111011138782    
111006907690       111007146887       111007366971       111007593029      
111007780645        111007980614        111008178412        111008391307       
111008648605        111008882379        111009088165        111009324416       
111009570150        111009823825        111010030164        111010243227       
111010454872        111010677116        111010930499        111011138883    
111006907702       111007146977       111007367028       111007593030      
111007780746        111007980670        111008178467        111008391396       
111008648650        111008882425        111009088211        111009324461       
111009570295        111009823836        111010030210        111010243249       
111010454940        111010677251        111010930657        111011138917    
111006907780       111007147002       111007367130       111007593175      
111007780779        111007980726        111008178502        111008391486       
111008648818        111008882470        111009088255        111009324483       
111009570318        111009823869        111010030221        111010243306       
111010454995        111010677295        111010930725        111011138962    
111006907803       111007147091       111007367141       111007593186      
111007780814        111007980737        111008178580        111008391510       
111008648841        111008882627        111009088288        111009324562       
111009570329        111009823926        111010030232        111010243317       
111010455031        111010677307        111010930736        111011138995    
111006907814       111007147169       111007367332       111007593232      
111007780904        111007980760        111008178614        111008391565       
111008649134        111008882807        111009088301        111009324630       
111009570385        111009823960        111010030287        111010243395       
111010455187        111010677374        111010930758        111011139053    
111006907960       111007147237       111007367354       111007593243      
111007780982        111007980771        111008178670        111008391598       
111008649189        111008882852        111009088356        111009324797       
111009570408        111009824028        111010030366        111010243418       
111010455288        111010677385        111010930815        111011139086    
111006908028       111007147259       111007367455       111007593300      
111007781039        111007980962        111008178838        111008391701       
111008649213        111008882942        111009088402        111009324898       
111009570453        111009824297        111010030399        111010243485       
111010455299        111010677464        111010931041        111011139110    
111006908073       111007147282       111007367556       111007593322      
111007781242        111007980984        111008178872        111008391835       
111008649268        111008882953        111009088446        111009324933       
111009570565        111009824501        111010030423        111010243564       
111010455378        111010677486        111010931120        111011139143    
111006908185       111007147417       111007367680       111007593333      
111007781264        111007981143        111008178883        111008391891       
111008649325        111008883099        111009088480        111009324999       
111009570734        111009824567        111010030445        111010243586       
111010455514        111010677565        111010931142        111011139154    
111006908253       111007147563       111007367758       111007593366      
111007781309        111007981200        111008178928        111008391903       
111008649729        111008883145        111009088592        111009325013       
111009570824        111009824703        111010030456        111010243722       
111010455592        111010677813        111010931243        111011139176    
111006908297       111007147732       111007367826       111007593557      
111007781444        111007981435        111008179064        111008391969       
111008649808        111008883178        111009088615        111009325024       
111009570947        111009824725        111010030467        111010243777       
111010455626        111010677879        111010931254        111011139222    
111006908354       111007147855       111007367837       111007593579      
111007781466        111007981491        111008179109        111008392005       
111008649819        111008883189        111009088626        111009325068       
111009570969        111009824882        111010030579        111010243845       
111010455693        111010677925        111010931322        111011139233    
111006908398       111007148070       111007367950       111007593669      
111007781556        111007981547        111008179233        111008392050       
111008649875        111008883325        111009088749        111009325080       
111009570970        111009825029        111010030580        111010243878       
111010455750        111010677947        111010931333        111011139244    
111006908400       111007148115       111007367961       111007593670      
111007781578        111007981637        111008179244        111008392072       
111008649886        111008883437        111009088963        111009325204       
111009571061        111009825063        111010030591        111010243991       
111010455828        111010678083        111010931344        111011139288    
111006908466       111007148137       111007368142       111007593760      
111007781680        111007981671        111008179255        111008392094       
111008649943        111008883662        111009089065        111009325259       
111009571072        111009825096        111010030614        111010244004       
111010455918        111010678353        111010931377        111011139367    
111006908477       111007148171       111007368377       111007593883      
111007781758        111007981682        111008179288        111008392173       
111008650013        111008883752        111009089357        111009325260       
111009571207        111009825221        111010030625        111010244037       
111010456076        111010678601        111010931388        111011139514    
111006908488       111007148193       111007368388       111007593939      
111007781882        111007981772        111008179323        111008392218       
111008650046        111008883774        111009089391        111009325462       
111009571263        111009825254        111010030647        111010244060       
111010456166        111010678678        111010931412        111011139536    
111006908534       111007148205       111007368861       111007594008      
111007781905        111007981839        111008179682        111008392296       
111008650057        111008883864        111009089425        111009325484       
111009571296        111009825355        111010030658        111010244138       
111010456199        111010678780        111010931490        111011139558    
111006908545       111007148216       111007368973       111007594031      
111007781927        111007981851        111008179727        111008392353       
111008650068        111008884146        111009089469        111009325518       
111009571353        111009825412        111010030669        111010244149       
111010456267        111010678847        111010931546        111011139570    
111006908590       111007148261       111007369097       111007594154      
111007781949        111007981862        111008179839        111008392409       
111008650125        111008884168        111009089492        111009325787       
111009571364        111009825489        111010030670        111010244161       
111010456346        111010678892        111010931579        111011139637    
111006908679       111007148306       111007369288       111007594233      
111007782108        111007981952        111008179840        111008392410       
111008650192        111008884258        111009089548        111009325800       
111009571410        111009825580        111010030681        111010244318       
111010456368        111010678971        111010931580        111011139693    
111006908680       111007148496       111007369367       111007594299      
111007782142        111007981963        111008179929        111008392443       
111008650248        111008884270        111009089605        111009325934       
111009571421        111009825614        111010030726        111010244330       
111010456403        111010679242        111010931591        111011139727    
111006908703       111007148542       111007369491       111007594301      
111007782243        111007981996        111008179963        111008392533       
111008650406        111008884337        111009089672        111009325978       
111009571500        111009825636        111010030748        111010244374       
111010456447        111010679253        111010931669        111011139738    
111006908725       111007148564       111007369570       111007594390      
111007782254        111007982188        111008180022        111008392601       
111008650428        111008884551        111009089683        111009326047       
111009571599        111009825759        111010030760        111010244453       
111010456582        111010679321        111010931726        111011139794    
111006908736       111007148687       111007369615       111007594660      
111007782344        111007982256        111008180156        111008392645       
111008650495        111008884629        111009089751        111009326238       
111009571601        111009826064        111010030816        111010244565       
111010456616        111010679332        111010931737        111011139851    
111006908781       111007148711       111007369749       111007594682      
111007782366        111007982290        111008180257        111008392689       
111008650631        111008884685        111009089829        111009326328       
111009571656        111009826110        111010031109        111010244611       
111010456683        111010679444        111010931760        111011139895    
111006908815       111007148744       111007369907       111007594761      
111007782445        111007982357        111008180291        111008392836       
111008650709        111008884810        111009089841        111009326429       
111009571713        111009826200        111010031132        111010244688       
111010456740        111010679646        111010931771        111011139985    
111006908837       111007148777       111007369952       111007594840      
111007782490        111007982436        111008180303        111008392869       
111008650710        111008884898        111009090056        111009326452       
111009571724        111009826446        111010031154        111010244734       
111010456784        111010679714        111010931805        111011140088    
111006909018       111007148812       111007370437       111007594918      
111007782502        111007982492        111008180459        111008392948       
111008650765        111008884933        111009090102        111009326474       
111009572039        111009826547        111010031356        111010244778       
111010456829        111010679736        111010931838        111011140112    
111006909029       111007148980       111007370448       111007594952      
111007782579        111007982504        111008180617        111008392959       
111008650787        111008885428        111009090393        111009326485       
111009572488        111009826693        111010031480        111010244891       
111010457000        111010679972        111010931906        111011140156    
111006909119       111007149239       111007370482       111007595021      
111007782603        111007982582        111008180639        111008392960       
111008650899        111008885440        111009090449        111009326531       
111009572499        111009826749        111010031547        111010244925       
111010457044        111010680008        111010931928        111011140279    
111006909131       111007149251       111007370493       111007595054      
111007782760        111007982672        111008180673        111008393006       
111008650990        111008885462        111009090450        111009326542       
111009572624        111009826884        111010031659        111010244969       
111010457190        111010680086        111010931973        111011140437    
111006909232       111007149284       111007370820       111007595100      
111007782782        111007982874        111008180763        111008393017       
111008651025        111008885473        111009090540        111009326643       
111009572703        111009826952        111010031918        111010245005       
111010457202        111010680198        111010931995        111011140460    
111006909243       111007149363       111007370831       111007595324      
111007782849        111007982920        111008180785        111008393062       
111008651115        111008885507        111009090607        111009326755       
111009572769        111009827010        111010031941        111010245038       
111010457246        111010680301        111010932053        111011140493    
111006909344       111007149464       111007370932       111007595335      
111007782928        111007982942        111008180897        111008393107       
111008651249        111008885530        111009090629        111009326823       
111009572837        111009827098        111010031952        111010245072       
111010457280        111010680323        111010932086        111011140550    
111006909579       111007149509       111007371034       111007595368      
111007783042        111007983044        111008180909        111008393174       
111008651272        111008885541        111009090719        111009326834       
111009572950        111009827166        111010032100        111010245094       
111010457505        111010680402        111010932109        111011140583    
111006909591       111007149510       111007371045       111007595403      
111007783064        111007983099        111008180932        111008393196       
111008651384        111008885608        111009090775        111009326856       
111009573041        111009827223        111010032177        111010245128       
111010457606        111010680457        111010932187        111011140752    
111006909771       111007149565       111007371056       111007595414      
111007783143        111007983123        111008181124        111008393275       
111008651485        111008885732        111009090933        111009326935       
111009573074        111009827368        111010032256        111010245140       
111010457729        111010680514        111010932211        111011140774    
111006909827       111007149734       111007371203       111007595447      
111007783176        111007983167        111008181179        111008393309       
111008651520        111008885811        111009091046        111009326968       
111009573096        111009827379        111010032391        111010245252       
111010457796        111010680648        111010932233        111011140886    
111006909838       111007149925       111007371461       111007595526      
111007783211        111007983202        111008181180        111008393444       
111008651597        111008885877        111009091091        111009326980       
111009573108        111009827414        111010032458        111010245274       
111010457910        111010680659        111010932266        111011140943    
111006910043       111007149947       111007371551       111007595560      
111007783288        111007983213        111008181236        111008393512       
111008651711        111008885899        111009091125        111009327004       
111009573221        111009827458        111010032504        111010245331       
111010457987        111010680693        111010932288        111011141067    
111006910054       111007150051       111007371562       111007595616      
111007783312        111007983224        111008181304        111008393534       
111008651889        111008885912        111009091158        111009327026       
111009573298        111009827469        111010032773        111010245353       
111010458045        111010680907        111010932356        111011141089    
111006910076       111007150062       111007371618       111007595931      
111007783334        111007983268        111008181326        111008393545       
111008651913        111008885989        111009091237        111009327048       
111009573502        111009827515        111010032852        111010245421       
111010458078        111010681010        111010932367        111011141203    
111006910414       111007150107       111007371663       111007596077      
111007783390        111007983303        111008181360        111008393556       
111008651957        111008886014        111009091248        111009327071       
111009573524        111009827526        111010033011        111010245432       
111010458124        111010681267        111010932525        111011141270    
111006910436       111007150130       111007371865       111007596224      
111007783457        111007983369        111008181416        111008393567       
111008652015        111008886036        111009091349        111009327161       
111009573535        111009827537        111010033022        111010245511       
111010458360        111010681391        111010932716        111011141326    
111006910458       111007150332       111007371933       111007596426      
111007783503        111007983505        111008181438        111008393578       
111008652048        111008886047        111009091406        111009327420       
111009573580        111009827661        111010033257        111010245588       
111010458506        111010681515        111010932738        111011141337    
111006910481       111007150512       111007371966       111007596493      
111007783558        111007983527        111008181449        111008393635       
111008652116        111008886126        111009091495        111009327453       
111009573603        111009827706        111010033347        111010245667       
111010458517        111010681560        111010932761        111011141483    
111006910504       111007150590       111007371977       111007596538      
111007783592        111007983538        111008181472        111008393769       
111008652251        111008886272        111009091631        111009327802       
111009574053        111009827728        111010033459        111010245937       
111010458528        111010681582        111010932840        111011141584    
111006910559       111007150624       111007372013       111007596651      
111007783626        111007983561        111008181573        111008393804       
111008652486        111008886317        111009091675        111009327813       
111009574064        111009827818        111010033471        111010245960       
111010458618        111010681661        111010932907        111011141618    
111006910560       111007150668       111007372125       111007596707      
111007783682        111007983785        111008181618        111008393826       
111008652587        111008886430        111009091743        111009327880       
111009574109        111009827852        111010033549        111010246006       
111010458775        111010681740        111010933010        111011141641    
111006910627       111007150680       111007372147       111007596741      
111007783716        111007983921        111008181629        111008393950       
111008652677        111008886441        111009091888        111009327914       
111009574143        111009827885        111010033583        111010246040       
111010458865        111010681751        111010933087        111011141674  

 

SCH-A-34



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006910649       111007150691       111007372181       111007596785      
111007783840        111007983976        111008181630        111008394108       
111008652778        111008886586        111009091901        111009327958       
111009574200        111009828099        111010033594        111010246129       
111010458911        111010681784        111010933122        111011141832    
111006910739       111007150758       111007372350       111007596796      
111007783930        111007984001        111008181652        111008394377       
111008653050        111008886597        111009091934        111009327981       
111009574288        111009828123        111010033628        111010246130       
111010458999        111010681795        111010933133        111011141922    
111006910751       111007150769       111007372394       111007596819      
111007784076        111007984067        111008181696        111008394399       
111008653072        111008886610        111009092104        111009328061       
111009574323        111009828178        111010033796        111010246141       
111010459080        111010681852        111010933223        111011141955    
111006910773       111007150781       111007372417       111007597023      
111007784087        111007984135        111008181865        111008394490       
111008653140        111008886687        111009092115        111009328140       
111009574468        111009828291        111010033921        111010246219       
111010459091        111010681942        111010933313        111011142013    
111006910852       111007150792       111007372495       111007597056      
111007784100        111007984179        111008181876        111008394502       
111008653184        111008886799        111009092160        111009328195       
111009574738        111009828347        111010034023        111010246253       
111010459248        111010681953        111010933357        111011142204    
111006910874       111007150916       111007372608       111007597078      
111007784177        111007984304        111008182057        111008394557       
111008653364        111008886856        111009092193        111009328229       
111009574761        111009828459        111010034045        111010246264       
111010459327        111010682189        111010933458        111011142237    
111006910908       111007150972       111007372754       111007597090      
111007784256        111007984629        111008182103        111008394614       
111008653409        111008886890        111009092250        111009328252       
111009574828        111009828471        111010034056        111010246309       
111010459440        111010682213        111010933504        111011142260    
111006910920       111007151029       111007372912       111007597191      
111007784267        111007984742        111008182169        111008394636       
111008653533        111008886957        111009092339        111009328263       
111009574851        111009828482        111010034078        111010246321       
111010459507        111010682280        111010933616        111011142271    
111006910964       111007151030       111007372956       111007597203      
111007784414        111007984809        111008182170        111008394726       
111008653870        111008886991        111009092362        111009328397       
111009575098        111009828583        111010034247        111010246332       
111010459596        111010682325        111010933638        111011142350    
111006911022       111007151052       111007372989       111007597281      
111007784447        111007984898        111008182181        111008395042       
111008653926        111008887105        111009092384        111009328409       
111009575111        111009828617        111010034281        111010246365       
111010459754        111010682381        111010933706        111011142361    
111006911055       111007151074       111007373104       111007597360      
111007784481        111007984911        111008182215        111008395086       
111008654219        111008887183        111009092430        111009328454       
111009575212        111009828662        111010034304        111010246422       
111010459798        111010682392        111010933717        111011142428    
111006911101       111007151153       111007373115       111007597461      
111007784492        111007985035        111008182237        111008395097       
111008654242        111008887330        111009092508        111009328500       
111009575256        111009828853        111010034393        111010246826       
111010459855        111010682673        111010933784        111011142495    
111006911112       111007151221       111007373171       111007597472      
111007784526        111007985125        111008182293        111008395165       
111008654297        111008887352        111009092654        111009328544       
111009575313        111009828875        111010034450        111010246859       
111010459888        111010682718        111010933830        111011142574    
111006911202       111007151287       111007373227       111007597494      
111007784537        111007985136        111008182428        111008395211       
111008654310        111008887385        111009092698        111009328566       
111009575391        111009828921        111010034539        111010246905       
111010460015        111010683045        111010933863        111011142608    
111006911213       111007151467       111007373250       111007597540      
111007784593        111007985170        111008182462        111008395277       
111008654332        111008887497        111009092722        111009328623       
111009575458        111009829012        111010034731        111010246949       
111010460093        111010683090        111010933931        111011142664    
111006911257       111007151557       111007373317       111007597607      
111007784627        111007985181        111008182473        111008395334       
111008654354        111008887688        111009092799        111009328645       
111009575740        111009829113        111010034843        111010247052       
111010460105        111010683225        111010933942        111011142697    
111006911268       111007151670       111007373429       111007597630      
111007784638        111007985282        111008182855        111008395390       
111008654387        111008887723        111009092935        111009328869       
111009575762        111009829135        111010034876        111010247096       
111010460116        111010683258        111010934134        111011142721    
111006911280       111007151726       111007373553       111007597719      
111007784706        111007985338        111008182945        111008395570       
111008654488        111008887802        111009093060        111009328870       
111009575829        111009829371        111010034898        111010247108       
111010460127        111010683360        111010934167        111011142765    
111006911303       111007151872       111007373564       111007597843      
111007784964        111007985428        111008183014        111008395604       
111008654578        111008887879        111009093161        111009328892       
111009575830        111009829382        111010034944        111010247153       
111010460161        111010683731        111010934190        111011142844    
111006911314       111007151939       111007373834       111007597988      
111007785112        111007985439        111008183069        111008395626       
111008654635        111008887903        111009093172        111009328915       
111009575874        111009829393        111010035080        111010247175       
111010460206        111010683753        111010934213        111011142855    
111006911369       111007151940       111007373867       111007598024      
111007785257        111007985440        111008183205        111008395682       
111008654679        111008887914        111009093206        111009329006       
111009575908        111009829449        111010035316        111010247254       
111010460239        111010683809        111010934268        111011142888    
111006911381       111007151962       111007373878       111007598035      
111007785314        111007985473        111008183250        111008395727       
111008654725        111008888049        111009093341        111009329040       
111009575975        111009829629        111010035327        111010247276       
111010460262        111010683832        111010934291        111011142923    
111006911437       111007151973       111007374060       111007598057      
111007785358        111007985552        111008183272        111008395749       
111008654781        111008888173        111009093352        111009329130       
111009575986        111009829797        111010035349        111010247434       
111010460318        111010683933        111010934392        111011142934    
111006911460       111007152019       111007374127       111007598204      
111007785392        111007985596        111008183294        111008395817       
111008654860        111008888252        111009093453        111009329174       
111009576189        111009829865        111010035350        111010247456       
111010460341        111010683944        111010934415        111011142956    
111006911516       111007152154       111007374273       111007598282      
111007785404        111007985709        111008183317        111008395862       
111008654972        111008888263        111009093521        111009329242       
111009576246        111009830081        111010035383        111010247557       
111010460486        111010684125        111010934437        111011143429    
111006911527       111007152165       111007374464       111007598372      
111007785426        111007985776        111008183362        111008395985       
111008655085        111008888296        111009093600        111009329343       
111009576347        111009830340        111010035529        111010247568       
111010460497        111010684169        111010934448        111011143463    
111006911550       111007152211       111007374521       111007598518      
111007785460        111007985800        111008183452        111008396032       
111008655209        111008888319        111009093622        111009329365       
111009576493        111009830496        111010035585        111010247658       
111010460699        111010684316        111010934796        111011143542    
111006911617       111007152266       111007374565       111007598631      
111007785538        111007985811        111008183508        111008396087       
111008655221        111008888331        111009093699        111009329523       
111009576550        111009830553        111010035653        111010247681       
111010460745        111010684529        111010934875        111011143553    
111006911673       111007152378       111007374600       111007598653      
111007785662        111007985855        111008183586        111008396111       
111008655298        111008888375        111009093701        111009329534       
111009576684        111009830610        111010035697        111010247793       
111010460778        111010684620        111010934932        111011143586    
111006911718       111007152446       111007374789       111007598743      
111007785729        111007985877        111008183597        111008396278       
111008655388        111008888500        111009093824        111009329613       
111009576730        111009830777        111010035754        111010247816       
111010460789        111010684877        111010935023        111011143621    
111006911752       111007152468       111007374969       111007598798      
111007785752        111007985888        111008183609        111008396313       
111008655771        111008888555        111009094016        111009329657       
111009576808        111009831239        111010035833        111010247917       
111010460824        111010684956        111010935034        111011143654    
111006911796       111007152479       111007375016       111007598833      
111007785808        111007985989        111008183621        111008396357       
111008655793        111008888588        111009094397        111009329871       
111009576842        111009831352        111010035888        111010247973       
111010460992        111010685104        111010935102        111011143665    
111006911886       111007152738       111007375083       111007598844      
111007785831        111007985990        111008183654        111008396380       
111008655939        111008888689        111009094555        111009329950       
111009576965        111009831600        111010035956        111010248008       
111010461027        111010685115        111010935124        111011143722    
111006911943       111007152929       111007375139       111007598945      
111007785875        111007986160        111008183700        111008396391       
111008656008        111008888690        111009094588        111009330008       
111009576998        111009831644        111010036126        111010248020       
111010461083        111010685283        111010935225        111011143755    
111006911987       111007153032       111007375162       111007598956      
111007786012        111007986216        111008183711        111008396515       
111008656110        111008888757        111009094623        111009330019       
111009577023        111009831824        111010036227        111010248042       
111010461139        111010685553        111010935270        111011143766    
111006911998       111007153076       111007375342       111007598967      
111007786067        111007986272        111008183722        111008396537       
111008656581        111008888779        111009094803        111009330053       
111009577236        111009831835        111010036250        111010248154       
111010461241        111010685654        111010935315        111011143788    
111006912001       111007153100       111007375364       111007599014      
111007786157        111007986340        111008183946        111008396571       
111008656648        111008888836        111009095017        111009330086       
111009577281        111009831969        111010036261        111010248301       
111010461252        111010685676        111010935461        111011143812    
111006912012       111007153111       111007375409       111007599036      
111007786258        111007986373        111008184015        111008396627       
111008656682        111008888847        111009095220        111009330176       
111009577348        111009832050        111010036519        111010248389       
111010461364        111010685799        111010935528        111011143834    
111006912045       111007153166       111007375421       111007599092      
111007786337        111007986407        111008184060        111008396650       
111008656851        111008888858        111009095332        111009330266       
111009577461        111009832117        111010036564        111010248435       
111010461577        111010685845        111010935551        111011144127    
111006912089       111007153256       111007375476       111007599115      
111007786371        111007986418        111008184138        111008396751       
111008656873        111008888881        111009095444        111009330288       
111009577528        111009832364        111010036632        111010248503       
111010461588        111010685867        111010935584        111011144138    
111006912090       111007153380       111007375522       111007599126      
111007786427        111007986485        111008184240        111008396784       
111008656963        111008889039        111009095512        111009330367       
111009577674        111009832397        111010036654        111010248525       
111010461689        111010685913        111010935629        111011144161    
111006912168       111007153436       111007375533       111007599160      
111007786472        111007986610        111008184329        111008396852       
111008657009        111008889051        111009095589        111009330390       
111009577708        111009832410        111010036889        111010248558       
111010461803        111010685935        111010935708        111011144206    
111006912191       111007153481       111007375601       111007599216      
111007786494        111007986654        111008184510        111008396885       
111008657054        111008889152        111009095590        111009330547       
111009577832        111009832599        111010036913        111010248907       
111010461814        111010685968        111010935720        111011144273    
111006912225       111007153649       111007375803       111007599283      
111007786539        111007986665        111008184554        111008396942       
111008657177        111008889231        111009095635        111009330660       
111009577955        111009832612        111010036924        111010249021       
111010461870        111010685979        111010935753        111011144284    
111006912270       111007153661       111007375814       111007599373      
111007786562        111007986700        111008184712        111008397123       
111008657199        111008889297        111009095657        111009330671       
111009578361        111009832667        111010036946        111010249256       
111010461881        111010686015        111010935809        111011144307    
111006912292       111007153885       111007376017       111007599429      
111007786595        111007986766        111008184745        111008397167       
111008657201        111008889310        111009095747        111009330705       
111009578462        111009832713        111010036968        111010249278       
111010461971        111010686059        111010935832        111011144330    
111006912348       111007153920       111007376231       111007599430      
111007786607        111007986991        111008184824        111008397651       
111008657357        111008889321        111009095769        111009330750       
111009578484        111009832803        111010036980        111010249313       
111010462174        111010686093        111010935900        111011144453    
111006912371       111007154000       111007376310       111007599676      
111007786618        111007987183        111008184903        111008397752       
111008657379        111008889343        111009095770        111009330761       
111009578620        111009832869        111010037105        111010249403       
111010462208        111010686138        111010935933        111011144486    
111006912382       111007154044       111007376376       111007599698      
111007786629        111007987262        111008185016        111008397842       
111008657414        111008889354        111009095792        111009330794       
111009578754        111009832993        111010037127        111010249683       
111010462231        111010686217        111010936002        111011144509    
111006912393       111007154088       111007376602       111007599733      
111007786708        111007987307        111008185106        111008397909       
111008657425        111008889422        111009095804        111009330963       
111009578990        111009833017        111010037138        111010249807       
111010462275        111010686329        111010936046        111011144688    
111006912405       111007154099       111007376624       111007599924      
111007786719        111007987554        111008185184        111008397910       
111008657627        111008889488        111009095859        111009331021       
111009579036        111009833062        111010037149        111010249931       
111010462310        111010686442        111010936079        111011144723    
111006912472       111007154202       111007376657       111007599957      
111007786797        111007987576        111008185218        111008397954       
111008657672        111008889501        111009095916        111009331054       
111009579069        111009833095        111010037161        111010250179       
111010462332        111010686509        111010936170        111011144789    
111006912595       111007154279       111007376860       111007599991      
111007787068        111007987587        111008185229        111008398090       
111008657830        111008889545        111009096029        111009331098       
111009579126        111009833129        111010037284        111010250191       
111010462422        111010686510        111010936316        111011144813    
111006912629       111007154549       111007377007       111007600006      
111007787136        111007987835        111008185252        111008398393       
111008657986        111008889624        111009096074        111009331278       
111009579261        111009833220        111010037363        111010250236       
111010462523        111010686587        111010936495        111011144857    
111006912641       111007154673       111007377041       111007600040      
111007787170        111007987857        111008185331        111008398438       
111008658000        111008889826        111009096186        111009331414       
111009579351        111009833646        111010037396        111010250247       
111010462792        111010686622        111010936619        111011144936    
111006912685       111007154684       111007377209       111007600073      
111007787293        111007987868        111008185375        111008398472       
111008658066        111008889837        111009096254        111009331458       
111009579384        111009833668        111010037408        111010250270       
111010462927        111010686644        111010936798        111011145050    
111006912742       111007154695       111007377210       111007600152      
111007787316        111007987879        111008185432        111008398483       
111008658101        111008889860        111009096265        111009331469       
111009579485        111009833792        111010037475        111010250304       
111010463085        111010686677        111010936833        111011145072    
111006912753       111007154932       111007377221       111007600174      
111007787417        111007987880        111008185498        111008398674       
111008658347        111008890020        111009096311        111009331627       
111009579711        111009833848        111010037521        111010250359       
111010463096        111010686688        111010936934        111011145454    
111006912810       111007154976       111007377232       111007600208      
111007787495        111007987925        111008185511        111008398821       
111008658369        111008890042        111009096355        111009331683       
111009579801        111009833950        111010037565        111010250551       
111010463131        111010686712        111010936990        111011145645    
111006912821       111007154987       111007377298       111007600275      
111007787530        111007987992        111008185533        111008398922       
111008658381        111008890064        111009096467        111009331728       
111009579867        111009833983        111010037611        111010250562       
111010463153        111010686880        111010937014        111011145689    
111006912922       111007155135       111007377311       111007600297      
111007787743        111007988061        111008185612        111008398933       
111008658505        111008890086        111009096478        111009331762       
111009580016        111009833994        111010037745        111010250584       
111010463175        111010686903        111010937137        111011145779    
111006912933       111007155281       111007377355       111007600398      
111007787754        111007988139        111008185735        111008399080       
111008658583        111008890109        111009096490        111009331852       
111009580072        111009834007        111010037778        111010250674       
111010463287        111010686969        111010937227        111011145825    
111006912955       111007155472       111007377377       111007600400      
111007787811        111007988218        111008186107        111008399181       
111008658651        111008890121        111009096513        111009331997       
111009580151        111009834120        111010038230        111010250696       
111010463298        111010686981        111010937294        111011145915    
111006912988       111007155562       111007377423       111007600411      
111007787844        111007988230        111008186118        111008399215       
111008658808        111008890187        111009096524        111009332044       
111009580195        111009834399        111010038319        111010250719       
111010463401        111010686992        111010937306        111011146073    
111006913013       111007155753       111007377434       111007600466      
111007787888        111007988274        111008186152        111008399259       
111008658819        111008890255        111009096535        111009332055       
111009580230        111009834434        111010038386        111010250731       
111010463423        111010687050        111010937340        111011146095    
111006913091       111007155988       111007377445       111007600534      
111007787978        111007988487        111008186208        111008399260       
111008658954        111008890299        111009096603        111009332123       
111009580252        111009834467        111010038476        111010250764       
111010463434        111010687151        111010937430        111011146152    
111006913114       111007156439       111007377502       111007600590      
111007788025        111007988601        111008186297        111008399271       
111008659001        111008890301        111009096704        111009332189       
111009580421        111009834489        111010038566        111010250797       
111010463603        111010687241        111010937586        111011146185    
111006913169       111007156473       111007377524       111007600635      
111007788058        111007988678        111008186321        111008399327       
111008659135        111008890378        111009096883        111009332202       
111009580465        111009834524        111010038588        111010250887       
111010463704        111010687577        111010937665        111011146321    
111006913181       111007156484       111007377760       111007600679      
111007788069        111007988690        111008186365        111008399721       
111008659146        111008890389        111009096995        111009332347       
111009580498        111009834546        111010038599        111010250955       
111010463715        111010687588        111010937722        111011146400    
111006913215       111007156608       111007377782       111007600714      
111007788070        111007988757        111008186376        111008399732       
111008659258        111008890402        111009097198        111009332459       
111009580612        111009834838        111010038634        111010250999       
111010463771        111010687612        111010937777        111011146578    
111006913226       111007156732       111007377928       111007600747      
111007788115        111007988780        111008186433        111008399888       
111008659269        111008890435        111009097299        111009332763       
111009580735        111009835176        111010038656        111010251024       
111010463917        111010687825        111010937788        111011146613    
111006913237       111007156754       111007377940       111007600758      
111007788160        111007988847        111008186466        111008399901       
111008659281        111008890457        111009097323        111009332875       
111009580926        111009835301        111010038690        111010251079       
111010463939        111010687847        111010937799        111011146668    
111006913248       111007156822       111007377951       111007600804      
111007788227        111007988881        111008186488        111008399989       
111008659326        111008890514        111009097334        111009332954       
111009581040        111009835356        111010038757        111010251248       
111010464008        111010687881        111010937845        111011146691    
111006913327       111007156899       111007377962       111007600837      
111007788249        111007988915        111008186590        111008400038       
111008659461        111008890558        111009097435        111009332965       
111009581095        111009835446        111010038825        111010251338       
111010464031        111010687904        111010937856        111011146736    
111006913338       111007156901       111007378042       111007600848      
111007788328        111007988926        111008186657        111008400162       
111008659551        111008890592        111009097626        111009333067       
111009581118        111009835479        111010038937        111010251383       
111010464042        111010687959        111010937867        111011146758    
111006913350       111007156990       111007378053       111007600905      
111007788373        111007988948        111008186679        111008400207       
111008659584        111008890604        111009097671        111009333078       
111009581387        111009835648        111010038982        111010251428       
111010464086        111010688006        111010937902        111011146781    
111006913383       111007157047       111007378064       111007601018      
111007788496        111007989039        111008186680        111008400353       
111008659685        111008890682        111009097907        111009333089       
111009581512        111009835659        111010039174        111010251439       
111010464211        111010688062        111010938037        111011146826    
111006913462       111007157216       111007378132       111007601029      
111007788508        111007989040        111008186691        111008400566       
111008659731        111008890738        111009098043        111009333236       
111009581523        111009835761        111010039220        111010251518       
111010464389        111010688141        111010938194        111011146916    
111006913507       111007157227       111007378176       111007601052      
111007788520        111007989130        111008186804        111008400645       
111008659809        111008890761        111009098076        111009333438       
111009581534        111009836010        111010039275        111010251552       
111010464457        111010688264        111010938239        111011146983    
111006913563       111007157261       111007378200       111007601186      
111007788542        111007989141        111008186826        111008400791       
111008659843        111008890794        111009098199        111009333483       
111009581590        111009836032        111010039286        111010251620       
111010464503        111010688455        111010938273        111011146994    
111006913574       111007157306       111007378345       111007601243      
111007788610        111007989286        111008186837        111008400847       
111008659854        111008890862        111009098302        111009333539       
111009581679        111009836043        111010039354        111010251877       
111010464514        111010688466        111010938363        111011147030  

 

SCH-A-35



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006913585       111007157609       111007378402       111007601333      
111007788722        111007989332        111008186848        111008400937       
111008659876        111008890884        111009098414        111009333573       
111009581950        111009836065        111010039398        111010251888       
111010464637        111010688477        111010938396        111011147041    
111006913620       111007157755       111007378424       111007601647      
111007788856        111007989354        111008186859        111008401051       
111008659898        111008890996        111009098470        111009333584       
111009582164        111009836256        111010039400        111010251901       
111010464682        111010688523        111010938408        111011147085    
111006913631       111007157801       111007378581       111007601748      
111007788935        111007989365        111008186871        111008401062       
111008659977        111008891009        111009098559        111009333618       
111009582276        111009836289        111010039477        111010251967       
111010464828        111010688545        111010938532        111011147096    
111006913642       111007157812       111007378604       111007601838      
111007789004        111007989466        111008186893        111008401118       
111008660003        111008891010        111009098717        111009333720       
111009582300        111009836425        111010039578        111010252081       
111010464941        111010688635        111010938688        111011147131    
111006913653       111007157845       111007378660       111007601872      
111007789037        111007989534        111008186916        111008401242       
111008660014        111008891021        111009098728        111009333876       
111009582445        111009836896        111010039668        111010252261       
111010464963        111010688747        111010938734        111011147197    
111006913664       111007157878       111007378693       111007601928      
111007789093        111007989567        111008186927        111008401264       
111008660047        111008891032        111009098795        111009333966       
111009582670        111009836908        111010039792        111010252328       
111010465289        111010688826        111010938824        111011147276    
111006913675       111007157968       111007378716       111007602132      
111007789150        111007989589        111008187030        111008401297       
111008660070        111008891100        111009098830        111009333999       
111009582771        111009836931        111010039815        111010252610       
111010465357        111010688916        111010938947        111011147366    
111006913686       111007157980       111007378828       111007602211      
111007789161        111007989624        111008187108        111008401343       
111008660081        111008891111        111009098975        111009334316       
111009582849        111009836975        111010040097        111010252733       
111010465379        111010688938        111010938970        111011147445    
111006913754       111007158059       111007378840       111007602222      
111007789363        111007989747        111008187254        111008401499       
111008660104        111008891155        111009099213        111009334530       
111009583345        111009836997        111010040110        111010252788       
111010465380        111010688949        111010938981        111011147478    
111006913765       111007158105       111007378952       111007602266      
111007789396        111007989769        111008187287        111008401501       
111008660126        111008891166        111009099279        111009334574       
111009583367        111009837213        111010040233        111010253004       
111010465559        111010689074        111010939005        111011147591    
111006913798       111007158127       111007379087       111007602457      
111007789420        111007989815        111008187298        111008401882       
111008660137        111008891188        111009099381        111009334675       
111009583424        111009837347        111010040288        111010253037       
111010465560        111010689243        111010939230        111011147614    
111006913822       111007158273       111007379111       111007602480      
111007789442        111007989882        111008187388        111008402209       
111008660160        111008891201        111009099505        111009334686       
111009583693        111009837358        111010040435        111010253105       
111010465649        111010689300        111010939241        111011147647    
111006913844       111007158464       111007379267       111007602615      
111007789497        111007989893        111008187423        111008402300       
111008660205        111008891212        111009099527        111009334765       
111009583716        111009837448        111010040468        111010253206       
111010465706        111010689557        111010939397        111011147748    
111006913866       111007158475       111007379302       111007602626      
111007789510        111007990154        111008187490        111008402412       
111008660250        111008891223        111009099550        111009334776       
111009583828        111009837516        111010040479        111010253240       
111010465717        111010689625        111010939612        111011147861    
111006913877       111007158576       111007379313       111007602660      
111007789543        111007990198        111008187546        111008402513       
111008660328        111008891256        111009099572        111009334844       
111009583907        111009837640        111010040525        111010253431       
111010465807        111010689636        111010939678        111011148042    
111006913912       111007158598       111007379436       111007602693      
111007789565        111007990211        111008187715        111008402715       
111008660485        111008891267        111009099594        111009334989       
111009584065        111009837684        111010040659        111010253521       
111010465830        111010689704        111010939689        111011148064    
111006913934       111007158970       111007379470       111007602761      
111007789600        111007990255        111008187771        111008402793       
111008660496        111008891290        111009099606        111009335294       
111009584155        111009837718        111010040705        111010253622       
111010465874        111010689827        111010939724        111011148075    
111006913990       111007159263       111007379504       111007602783      
111007789622        111007990413        111008187793        111008402917       
111008660519        111008891313        111009099684        111009335340       
111009584166        111009837763        111010040716        111010253633       
111010465964        111010689962        111010939881        111011148097    
111006914003       111007159320       111007379526       111007602862      
111007789644        111007990424        111008187861        111008402939       
111008660542        111008891346        111009099752        111009335362       
111009584245        111009837785        111010040727        111010253824       
111010466011        111010690054        111010939982        111011148187    
111006914014       111007159386       111007379638       111007602884      
111007789655        111007990435        111008187872        111008402984       
111008660610        111008891357        111009099819        111009335407       
111009584357        111009837820        111010040772        111010253880       
111010466044        111010690144        111010939993        111011148367    
111006914058       111007159421       111007379762       111007603021      
111007789846        111007990491        111008187906        111008403031       
111008660665        111008891447        111009099831        111009335452       
111009584425        111009837897        111010040974        111010253936       
111010466088        111010690289        111010940119        111011148671    
111006914069       111007159555       111007379841       111007603098      
111007789903        111007990525        111008187939        111008403042       
111008660676        111008891458        111009099910        111009335485       
111009584436        111009837910        111010041054        111010253992       
111010466134        111010690346        111010940153        111011148693    
111006914092       111007159746       111007380056       111007603188      
111007789970        111007990615        111008188053        111008403064       
111008660744        111008891537        111009100047        111009335542       
111009584469        111009838045        111010041098        111010254049       
111010466167        111010690357        111010940265        111011148705    
111006914104       111007159825       111007380090       111007603245      
111007790028        111007991043        111008188110        111008403198       
111008660812        111008891548        111009100058        111009335575       
111009584470        111009838180        111010041188        111010254252       
111010466303        111010690379        111010940276        111011148727    
111006914126       111007159937       111007380124       111007603380      
111007790095        111007991098        111008188312        111008403211       
111008660845        111008891571        111009100092        111009335609       
111009584650        111009838191        111010041469        111010254319       
111010466583        111010690403        111010940287        111011148738    
111006914137       111007160120       111007380135       111007603391      
111007790118        111007991111        111008188536        111008403244       
111008660856        111008891593        111009100216        111009335610       
111009584728        111009838629        111010041504        111010254331       
111010466640        111010690548        111010940478        111011148794    
111006914148       111007160209       111007380146       111007603481      
111007790129        111007991144        111008188547        111008403367       
111008660913        111008891605        111009100395        111009335621       
111009584739        111009838720        111010041571        111010254364       
111010466707        111010690560        111010940502        111011148839    
111006914159       111007160399       111007380157       111007603515      
111007790130        111007991188        111008188615        111008403480       
111008660968        111008891649        111009100485        111009335700       
111009584841        111009838876        111010041661        111010254454       
111010466752        111010691011        111010940591        111011148851    
111006914171       111007160423       111007380247       111007603627      
111007790141        111007991201        111008188693        111008403547       
111008661105        111008891650        111009100508        111009335935       
111009584852        111009838887        111010041773        111010254702       
111010466819        111010691022        111010940647        111011148862    
111006914182       111007160478       111007380281       111007603638      
111007790163        111007991234        111008188918        111008403558       
111008661161        111008891706        111009100519        111009336004       
111009584863        111009838911        111010041885        111010254791       
111010466831        111010691088        111010940670        111011148884    
111006914238       111007160490       111007380348       111007603649      
111007790208        111007991278        111008189087        111008403705       
111008661172        111008891717        111009100676        111009336015       
111009584920        111009839046        111010041896        111010254892       
111010466842        111010691167        111010940782        111011148895    
111006914294       111007160524       111007380359       111007603650      
111007790219        111007991324        111008189100        111008403727       
111008661206        111008891728        111009100700        111009336048       
111009585022        111009839192        111010041908        111010255062       
111010466864        111010691224        111010940906        111011148952    
111006914317       111007160546       111007380382       111007603661      
111007790275        111007991335        111008189245        111008403873       
111008661239        111008891739        111009100711        111009336093       
111009585156        111009839855        111010042022        111010255084       
111010466921        111010691268        111010940973        111011148996    
111006914328       111007160557       111007380472       111007603672      
111007790286        111007991346        111008189571        111008404122       
111008661240        111008891740        111009100777        111009336105       
111009585370        111009839866        111010042033        111010255095       
111010466932        111010691291        111010941020        111011149054    
111006914339       111007160906       111007380517       111007603694      
111007790297        111007991425        111008189762        111008404166       
111008661273        111008891784        111009100834        111009336206       
111009585381        111009839923        111010042088        111010255141       
111010466943        111010691448        111010941031        111011149122    
111006914340       111007160962       111007380551       111007603728      
111007790309        111007991537        111008189829        111008404245       
111008661295        111008891829        111009100889        111009336352       
111009585426        111009840037        111010042134        111010255411       
111010466954        111010691459        111010941222        111011149188    
111006914373       111007161008       111007380573       111007603773      
111007790365        111007991571        111008189920        111008404267       
111008661330        111008891852        111009100890        111009336363       
111009585448        111009840105        111010042189        111010255422       
111010467157        111010691460        111010941255        111011149199    
111006914407       111007161019       111007380584       111007603818      
111007790376        111007991818        111008189997        111008404290       
111008661408        111008891863        111009100979        111009336442       
111009585459        111009840161        111010042202        111010255602       
111010467258        111010691471        111010941301        111011149380    
111006914429       111007161053       111007380696       111007603841      
111007790444        111007991953        111008190067        111008404313       
111008661598        111008891874        111009101059        111009336565       
111009585594        111009840352        111010042257        111010255668       
111010467360        111010691538        111010941312        111011149414    
111006914441       111007161086       111007380742       111007603920      
111007790455        111007992055        111008190180        111008404379       
111008661677        111008891920        111009101161        111009336666       
111009585796        111009840554        111010042314        111010255769       
111010467483        111010691550        111010941390        111011149458    
111006914485       111007161132       111007380775       111007603931      
111007790488        111007992101        111008190360        111008404481       
111008661688        111008891997        111009101206        111009336699       
111009585909        111009840734        111010042437        111010255781       
111010467573        111010691640        111010941480        111011149571    
111006914496       111007161299       111007380854       111007604167      
111007790512        111007992156        111008190405        111008404605       
111008661767        111008892000        111009101330        111009336745       
111009585910        111009840835        111010042448        111010255815       
111010467584        111010691662        111010941581        111011149616    
111006914508       111007161334       111007380865       111007604370      
111007790545        111007992167        111008190494        111008404762       
111008661835        111008892011        111009101385        111009336790       
111009586078        111009840903        111010042493        111010255848       
111010467652        111010691718        111010941648        111011149762    
111006914519       111007161356       111007380876       111007604404      
111007790578        111007992235        111008190584        111008404863       
111008661868        111008892022        111009101420        111009337061       
111009586090        111009841049        111010042639        111010256007       
111010467933        111010691729        111010941659        111011149830    
111006914531       111007161367       111007380887       111007604415      
111007790804        111007992459        111008190618        111008404997       
111008661880        111008892044        111009101510        111009337106       
111009586168        111009841050        111010042651        111010256030       
111010467944        111010692292        111010941727        111011149920    
111006914542       111007161402       111007380999       111007604538      
111007790826        111007992718        111008190630        111008405448       
111008661903        111008892066        111009101734        111009337128       
111009586258        111009841218        111010042662        111010256096       
111010468046        111010692326        111010941750        111011150203    
111006914564       111007161446       111007381013       111007604549      
111007790860        111007992831        111008190674        111008405516       
111008661914        111008892077        111009101756        111009337173       
111009586304        111009841353        111010042673        111010256108       
111010468068        111010692393        111010941772        111011150247    
111006914575       111007161660       111007381024       111007604729      
111007790871        111007992910        111008190731        111008405606       
111008662005        111008892088        111009101778        111009337184       
111009586360        111009841375        111010042763        111010256142       
111010468125        111010692663        111010941862        111011150258    
111006914968       111007161693       111007381046       111007604819      
111007790905        111007992943        111008190764        111008405707       
111008662072        111008892099        111009101789        111009337207       
111009586427        111009841487        111010042987        111010256209       
111010468136        111010692742        111010941895        111011150359    
111006915228       111007161716       111007381057       111007604864      
111007790938        111007993045        111008190775        111008405819       
111008662184        111008892123        111009101790        111009337218       
111009586449        111009841522        111010043102        111010256221       
111010468170        111010692898        111010941941        111011150382    
111006915251       111007161772       111007381068       111007604909      
111007790949        111007993090        111008190865        111008405886       
111008662207        111008892134        111009101813        111009337487       
111009586483        111009841612        111010043236        111010256568       
111010468349        111010692900        111010942054        111011150427    
111006915655       111007161828       111007381080       111007604965      
111007790961        111007993102        111008190887        111008405965       
111008662296        111008892156        111009101880        111009337634       
111009586685        111009841690        111010043247        111010256658       
111010468462        111010693136        111010942111        111011150483    
111006915723       111007161840       111007381125       111007605023      
111007790972        111007993146        111008190898        111008406001       
111008662410        111008892167        111009101970        111009337702       
111009586708        111009841735        111010043258        111010256692       
111010468529        111010693248        111010942177        111011150528    
111006915981       111007161907       111007381136       111007605045      
111007791018        111007993168        111008191002        111008406012       
111008662443        111008892190        111009102027        111009337779       
111009586719        111009841757        111010043270        111010256715       
111010468574        111010693585        111010942212        111011150595    
111006916106       111007161918       111007381158       111007605146      
111007791030        111007993337        111008191013        111008406067       
111008662465        111008892268        111009102049        111009337982       
111009586731        111009841892        111010043506        111010256962       
111010468743        111010693710        111010942245        111011150629    
111006916386       111007161929       111007381170       111007605179      
111007791074        111007993506        111008191046        111008406146       
111008662498        111008892280        111009102128        111009337993       
111009586764        111009842039        111010043540        111010257008       
111010468765        111010693743        111010942313        111011150731    
111006917185       111007161963       111007381282       111007605236      
111007791096        111007993551        111008191170        111008406157       
111008662511        111008892325        111009102151        111009338286       
111009586775        111009842163        111010043641        111010257064       
111010468798        111010693811        111010942324        111011150843    
111006917758       111007162009       111007381293       111007605258      
111007791119        111007993562        111008191259        111008406258       
111008662522        111008892729        111009102173        111009338343       
111009586810        111009842196        111010043674        111010257075       
111010468833        111010693866        111010942335        111011150933    
111006918030       111007162098       111007381316       111007605281      
111007791142        111007993618        111008191327        111008406270       
111008662533        111008893102        111009102229        111009338398       
111009586900        111009842309        111010043764        111010257121       
111010468967        111010694070        111010942346        111011150988    
111006918063       111007162177       111007381338       111007605348      
111007791209        111007993685        111008191372        111008406360       
111008662588        111008893304        111009102285        111009338444       
111009586933        111009842387        111010043797        111010257176       
111010468978        111010694148        111010942403        111011151002    
111006918108       111007162223       111007381428       111007605405      
111007791221        111007993854        111008191518        111008406382       
111008662645        111008893652        111009102342        111009338488       
111009586944        111009842444        111010043865        111010257211       
111010469081        111010694182        111010942515        111011151114    
111006918119       111007162346       111007381439       111007605427      
111007791232        111007993900        111008191585        111008406472       
111008662667        111008893720        111009102432        111009338590       
111009586988        111009842477        111010043876        111010257222       
111010469126        111010694205        111010942593        111011151147    
111006918557       111007162425       111007381462       111007605595      
111007791287        111007993922        111008191620        111008406506       
111008662690        111008893887        111009102779        111009338613       
111009587013        111009842499        111010043933        111010257457       
111010469171        111010694227        111010942627        111011151204    
111006918614       111007162593       111007381495       111007605618      
111007791311        111007993944        111008191642        111008406573       
111008662779        111008893922        111009102948        111009338624       
111009587080        111009842714        111010043999        111010257536       
111010469250        111010694294        111010942740        111011151237    
111006918692       111007162616       111007381529       111007605786      
111007791344        111007993955        111008191721        111008406630       
111008662791        111008893999        111009103321        111009338725       
111009587091        111009842758        111010044035        111010257604       
111010469261        111010694339        111010942896        111011151293    
111006918748       111007162706       111007381541       111007605865      
111007791366        111007994013        111008191732        111008406753       
111008662825        111008894114        111009103444        111009338781       
111009587181        111009842804        111010044192        111010257660       
111010469340        111010694418        111010942931        111011151372    
111006918816       111007162717       111007381574       111007606046      
111007791388        111007994068        111008191833        111008406764       
111008662836        111008894169        111009103725        111009338859       
111009587350        111009842893        111010044226        111010257705       
111010469362        111010694429        111010943077        111011151383    
111006918827       111007162919       111007381585       111007606114      
111007791399        111007994103        111008191901        111008406843       
111008662847        111008894192        111009103938        111009338961       
111009587574        111009842961        111010044248        111010257750       
111010469407        111010694520        111010943088        111011151529    
111006918939       111007163022       111007381596       111007606147      
111007791423        111007994237        111008191956        111008406865       
111008662870        111008894204        111009104029        111009338994       
111009587664        111009843030        111010044271        111010257772       
111010469429        111010694553        111010943167        111011151596    
111006918962       111007163088       111007381631       111007606158      
111007791445        111007994293        111008191989        111008407024       
111008662904        111008894237        111009104041        111009339018       
111009587721        111009843074        111010044282        111010257918       
111010469474        111010694564        111010943202        111011151664    
111006919389       111007163099       111007381653       111007606260      
111007791467        111007994383        111008192047        111008407079       
111008662915        111008894282        111009104197        111009339041       
111009587732        111009843232        111010044440        111010257930       
111010469485        111010694766        111010943235        111011151686    
111006919446       111007163437       111007381664       111007606293      
111007791478        111007994530        111008192070        111008407091       
111008662982        111008894350        111009104209        111009339063       
111009587800        111009843366        111010044585        111010257941       
111010469643        111010694834        111010943279        111011151743    
111006919705       111007163459       111007381675       111007606305      
111007791490        111007994619        111008192092        111008407271       
111008663028        111008894440        111009104276        111009339085       
111009588069        111009843412        111010044631        111010258043       
111010469687        111010694856        111010943347        111011151798    
111006919839       111007163505       111007381697       111007606361      
111007791513        111007994653        111008192148        111008407406       
111008663039        111008894462        111009104287        111009339243       
111009588115        111009843524        111010044732        111010258166       
111010469722        111010694980        111010943460        111011151934    
111006920055       111007163617       111007381709       111007606372      
111007791546        111007994732        111008192193        111008407428       
111008663062        111008894541        111009104298        111009339265       
111009588160        111009843614        111010044945        111010258188       
111010469755        111010695060        111010943561        111011151989    
111006920336       111007163684       111007381732       111007606383      
111007791579        111007994787        111008192272        111008407529       
111008663073        111008894619        111009104300        111009339276       
111009588283        111009843669        111010044978        111010258256       
111010470005        111010695071        111010943628        111011151990    
111006920651       111007163729       111007381743       111007606394      
111007791603        111007994888        111008192328        111008407552       
111008663095        111008894631        111009104535        111009339300       
111009588339        111009843681        111010045328        111010258302       
111010470173        111010695284        111010943662        111011152070    
111006920820       111007163730       111007381765       111007606406      
111007791614        111007994899        111008192564        111008407619       
111008663130        111008894697        111009104579        111009339311       
111009588452        111009843849        111010045339        111010258357       
111010470195        111010695701        111010943673        111011152092    
111006920943       111007163785       111007381822       111007606462      
111007791625        111007994923        111008192687        111008407664       
111008663152        111008894844        111009104591        111009339322       
111009588575        111009843872        111010045362        111010258368       
111010470285        111010695778        111010943707        111011152205    
111006921168       111007163796       111007381833       111007606473      
111007791647        111007994934        111008192698        111008407776       
111008663196        111008894866        111009104704        111009339366       
111009588610        111009843940        111010045452        111010258414       
111010470342        111010695914        111010943729        111011152351    
111006921337       111007163808       111007381855       111007606495      
111007791692        111007994967        111008192788        111008407822       
111008663578        111008895070        111009104849        111009339445       
111009588801        111009844020        111010045474        111010258458       
111010470432        111010696173        111010943943        111011152373  

 

SCH-A-36



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006921573       111007163831       111007381877       111007606529      
111007791704        111007995003        111008192801        111008407899       
111008663589        111008895317        111009104850        111009339636       
111009588890        111009844187        111010045520        111010258481       
111010470443        111010696195        111010943976        111011152441    
111006922170       111007163853       111007381945       111007606530      
111007791737        111007995092        111008193026        111008407923       
111008663590        111008895452        111009104973        111009339681       
111009588913        111009844200        111010045586        111010258706       
111010470566        111010696555        111010944001        111011152485    
111006922305       111007163864       111007381956       111007606563      
111007791805        111007995159        111008193071        111008407989       
111008663635        111008895609        111009104984        111009339748       
111009588957        111009844334        111010045801        111010258717       
111010470601        111010696612        111010944012        111011152520    
111006922372       111007163886       111007381978       111007606596      
111007791872        111007995205        111008193093        111008407990       
111008663781        111008895777        111009105042        111009339827       
111009589082        111009844378        111010045834        111010258762       
111010470656        111010696690        111010944078        111011152531    
111006923373       111007163909       111007382036       111007606686      
111007791906        111007995216        111008193183        111008408092       
111008663961        111008895980        111009105064        111009339894       
111009589105        111009844390        111010045856        111010258829       
111010470803        111010696780        111010944405        111011152542    
111006923395       111007164179       111007382058       111007606697      
111007791917        111007995238        111008193273        111008408115       
111008664276        111008896318        111009105176        111009339939       
111009589150        111009844446        111010045935        111010258841       
111010470926        111010697073        111010944461        111011152586    
111006923418       111007164180       111007382081       111007606710      
111007791940        111007995249        111008193295        111008408182       
111008664489        111008896363        111009105446        111009340177       
111009589262        111009844525        111010045979        111010258852       
111010471006        111010697286        111010944540        111011152676    
111006923564       111007164270       111007382104       111007606721      
111007791962        111007995306        111008193307        111008408339       
111008664524        111008896510        111009105479        111009340346       
111009589273        111009844581        111010046116        111010258920       
111010471129        111010697332        111010944652        111011152687    
111006923632       111007164315       111007382159       111007606798      
111007791984        111007995362        111008193330        111008408362       
111008664535        111008896521        111009105547        111009340368       
111009589284        111009844659        111010046149        111010259291       
111010471220        111010697387        111010944854        111011152698    
111006923698       111007164360       111007382160       111007606844      
111007792031        111007995395        111008193352        111008408441       
111008664580        111008896587        111009105604        111009340391       
111009589295        111009844660        111010046240        111010259303       
111010471253        111010697422        111010945080        111011152755    
111006923700       111007164595       111007382171       111007606855      
111007792042        111007995407        111008193408        111008408474       
111008664591        111008896666        111009105671        111009340470       
111009589318        111009844738        111010046318        111010259336       
111010471343        111010697736        111010945125        111011152799    
111006923722       111007164607       111007382193       111007606901      
111007792053        111007995429        111008193554        111008408485       
111008664658        111008896688        111009105693        111009340537       
111009589330        111009844750        111010046330        111010259404       
111010471444        111010697769        111010945169        111011152834    
111006923913       111007164641       111007382205       111007606912      
111007792097        111007995474        111008193622        111008408586       
111008664737        111008896701        111009105761        111009340672       
111009589352        111009844952        111010046374        111010259482       
111010471512        111010697905        111010945170        111011152856    
111006923979       111007164720       111007382216       111007607003      
111007792109        111007995834        111008193655        111008408621       
111008664782        111008896879        111009105828        111009340773       
111009589396        111009844985        111010046408        111010259493       
111010471523        111010698096        111010945204        111011152991    
111006923980       111007164898       111007382227       111007607025      
111007792154        111007995980        111008193699        111008408654       
111008664805        111008896958        111009105918        111009340852       
111009589442        111009845054        111010046475        111010259505       
111010471534        111010698131        111010945215        111011153071    
111006924116       111007164900       111007382249       111007607047      
111007792165        111007996015        111008193701        111008408687       
111008664816        111008896970        111009105996        111009340919       
111009589587        111009845087        111010046587        111010259550       
111010471578        111010698175        111010945248        111011153138    
111006924385       111007164922       111007382250       111007607058      
111007792200        111007996060        111008193767        111008408755       
111008664951        111008896981        111009106144        111009341189       
111009589666        111009845144        111010046622        111010259594       
111010471635        111010698254        111010945259        111011153295    
111006924420       111007164944       111007382283       111007607115      
111007792244        111007996105        111008193789        111008408924       
111008664962        111008897016        111009106212        111009341190       
111009589723        111009845278        111010046633        111010259662       
111010471668        111010698276        111010945305        111011153329    
111006924431       111007165080       111007382306       111007607159      
111007792255        111007996149        111008193846        111008408935       
111008665064        111008897050        111009106290        111009341235       
111009589879        111009845324        111010046666        111010259741       
111010471703        111010698298        111010945350        111011153352    
111006924486       111007165248       111007382339       111007607160      
111007792288        111007996161        111008193879        111008408957       
111008665075        111008897061        111009106379        111009341279       
111009590040        111009845346        111010046688        111010259785       
111010471736        111010698300        111010945372        111011153396    
111006924587       111007165305       111007382340       111007607227      
111007792345        111007996183        111008193992        111008408968       
111008665109        111008897106        111009106403        111009341404       
111009590107        111009845414        111010046734        111010259819       
111010471871        111010698311        111010945383        111011153420    
111006924655       111007165372       111007382351       111007607261      
111007792356        111007996217        111008194049        111008408991       
111008665154        111008897195        111009106548        111009341426       
111009590118        111009845436        111010046767        111010259842       
111010471949        111010698793        111010945439        111011153497    
111006924701       111007165394       111007382373       111007607508      
111007792378        111007996251        111008194061        111008409060       
111008665211        111008897218        111009106582        111009341437       
111009590231        111009845458        111010046789        111010260002       
111010471961        111010698805        111010945440        111011153521    
111006924756       111007165417       111007382384       111007607519      
111007792389        111007996408        111008194072        111008409105       
111008665222        111008897241        111009106593        111009341460       
111009590310        111009845559        111010046824        111010260170       
111010471983        111010699008        111010945901        111011153576    
111006924868       111007165428       111007382395       111007607520      
111007792413        111007996431        111008194106        111008409127       
111008665255        111008897296        111009106672        111009341493       
111009590602        111009845672        111010046857        111010260259       
111010472164        111010699019        111010945912        111011153622    
111006924936       111007165462       111007382407       111007607597      
111007792479        111007996442        111008194140        111008409161       
111008665266        111008897331        111009106841        111009341628       
111009590624        111009845706        111010046914        111010260305       
111010472175        111010699020        111010945945        111011153699    
111006924981       111007165484       111007382429       111007607610      
111007792491        111007996497        111008194229        111008409284       
111008665277        111008897364        111009106863        111009341695       
111009590679        111009845717        111010047016        111010260316       
111010472221        111010699187        111010946036        111011153970    
111006924992       111007165574       111007382430       111007607643      
111007792514        111007996543        111008194230        111008409352       
111008665299        111008897443        111009107101        111009341718       
111009590703        111009845739        111010047072        111010260349       
111010472344        111010699200        111010946126        111011153981    
111006925038       111007165585       111007382452       111007607711      
111007792536        111007996600        111008194319        111008409565       
111008665323        111008897555        111009107145        111009341752       
111009590770        111009845740        111010047139        111010260394       
111010472388        111010699244        111010946148        111011153992    
111006925061       111007165631       111007382485       111007607878      
111007792570        111007996644        111008194320        111008409576       
111008665367        111008897601        111009107167        111009341796       
111009590882        111009845773        111010047229        111010260406       
111010472456        111010699299        111010946407        111011154072    
111006925229       111007165653       111007382519       111007607902      
111007792604        111007996655        111008194331        111008409587       
111008665480        111008897612        111009107178        111009341819       
111009590927        111009845885        111010047308        111010260428       
111010472636        111010699367        111010946463        111011154094    
111006925331       111007165697       111007382520       111007607946      
111007792615        111007996701        111008194342        111008409598       
111008665671        111008897623        111009107280        111009342393       
111009590983        111009846044        111010047320        111010260574       
111010472692        111010699390        111010946586        111011154139    
111006925375       111007165709       111007382542       111007607979      
111007792671        111007996712        111008194353        111008409611       
111008666199        111008897713        111009107437        111009342472       
111009591018        111009846101        111010047476        111010260619       
111010472793        111010699525        111010946609        111011154386    
111006925454       111007165721       111007382564       111007607991      
111007792682        111007996723        111008194375        111008409914       
111008666942        111008897735        111009107527        111009342540       
111009591131        111009846471        111010047522        111010260620       
111010472861        111010699536        111010946665        111011154465    
111006925566       111007165822       111007382575       111007608004      
111007792716        111007996734        111008194454        111008409925       
111008667123        111008897746        111009107572        111009342607       
111009591175        111009846527        111010047566        111010260631       
111010472894        111010699615        111010946700        111011154522    
111006925937       111007165866       111007382586       111007608149      
111007792750        111007996756        111008194498        111008410174       
111008667459        111008897814        111009107583        111009342629       
111009591412        111009846550        111010047645        111010260686       
111010472939        111010699659        111010946711        111011154555    
111006925960       111007165877       111007382597       111007608228      
111007792761        111007996767        111008194544        111008410321       
111008667763        111008897847        111009107594        111009342719       
111009591557        111009846897        111010047689        111010260697       
111010472962        111010699749        111010946722        111011154667    
111006925982       111007165899       111007382609       111007608284      
111007792772        111007996789        111008194577        111008410332       
111008667820        111008897982        111009107819        111009342720       
111009591692        111009846932        111010047791        111010260754       
111010473053        111010699761        111010946744        111011154779    
111006926017       111007165912       111007382610       111007608330      
111007792783        111007996813        111008194588        111008410365       
111008668281        111008898073        111009107831        111009343013       
111009591883        111009846998        111010047825        111010260877       
111010473143        111010699862        111010946812        111011154892    
111006926028       111007165934       111007382643       111007608352      
111007792806        111007996925        111008194601        111008410411       
111008668674        111008898129        111009107864        111009343080       
111009592042        111009847089        111010047948        111010260888       
111010473301        111010699873        111010946867        111011154904    
111006926051       111007165956       111007382924       111007608374      
111007792817        111007996958        111008194690        111008410455       
111008668922        111008898174        111009108078        111009343147       
111009592064        111009847113        111010048006        111010260901       
111010473479        111010699895        111010946924        111011154915    
111006926185       111007166003       111007383284       111007608385      
111007792851        111007996970        111008194702        111008410466       
111008668988        111008898286        111009108584        111009343158       
111009592097        111009847146        111010048095        111010260923       
111010473480        111010699930        111010946979        111011154982    
111006926253       111007166137       111007383385       111007608396      
111007793166        111007996981        111008194779        111008410477       
111008669002        111008898310        111009108911        111009343215       
111009592121        111009847179        111010048321        111010260990       
111010473738        111010700348        111010947026        111011155017    
111006926321       111007166148       111007383510       111007608554      
111007793245        111007997038        111008194791        111008410488       
111008669024        111008898321        111009109068        111009343248       
111009592334        111009847214        111010048343        111010261003       
111010473750        111010700405        111010947127        111011155152    
111006926499       111007166193       111007383633       111007608565      
111007793717        111007997061        111008194814        111008410578       
111008669068        111008898433        111009109316        111009343305       
111009592345        111009847359        111010048376        111010261014       
111010473817        111010700540        111010947194        111011155196    
111006926501       111007166216       111007383666       111007608598      
111007793740        111007997072        111008195006        111008410657       
111008669158        111008898545        111009109394        111009343563       
111009592514        111009847416        111010048387        111010261070       
111010473840        111010700832        111010947240        111011155242    
111006926556       111007166227       111007383688       111007608622      
111007793874        111007997117        111008195095        111008410703       
111008669204        111008898703        111009109552        111009343620       
111009592570        111009847517        111010048444        111010261081       
111010473895        111010701091        111010947273        111011155264    
111006926871       111007166283       111007383712       111007608633      
111007793885        111007997128        111008195107        111008410736       
111008669428        111008898770        111009109608        111009343631       
111009592648        111009847562        111010048477        111010261092       
111010474267        111010701125        111010947318        111011155297    
111006927298       111007166407       111007384151       111007608666      
111007794224        111007997139        111008195163        111008410747       
111008669529        111008898860        111009109642        111009343642       
111009592749        111009847595        111010048512        111010261171       
111010474302        111010701136        111010947330        111011155556    
111006927322       111007166429       111007384173       111007608688      
111007794314        111007997140        111008195174        111008410769       
111008669697        111008898927        111009109710        111009343721       
111009592929        111009847753        111010048523        111010261205       
111010474313        111010701259        111010947363        111011155736    
111006927445       111007166463       111007384229       111007608699      
111007794381        111007997151        111008195220        111008410804       
111008669754        111008898949        111009109743        111009343743       
111009592952        111009847832        111010048646        111010261317       
111010474414        111010701293        111010947576        111011155804    
111006927557       111007166485       111007384230       111007608846      
111007794437        111007997195        111008195253        111008410848       
111008669811        111008898972        111009109866        111009343855       
111009593076        111009847944        111010048679        111010261474       
111010474425        111010701361        111010947587        111011155916    
111006927591       111007166564       111007384263       111007608879      
111007794741        111007997342        111008195264        111008410893       
111008669855        111008899007        111009109888        111009343912       
111009593245        111009848057        111010048691        111010261610       
111010474548        111010701563        111010947688        111011155972    
111006927759       111007166610       111007384331       111007608891      
111007794752        111007997364        111008195275        111008410950       
111008669877        111008899052        111009109945        111009343934       
111009593335        111009848237        111010048714        111010261632       
111010474571        111010701608        111010947778        111011155994    
111006927793       111007166632       111007384386       111007608947      
111007794763        111007997386        111008195310        111008411007       
111008669934        111008899074        111009109978        111009344193       
111009593582        111009848349        111010048770        111010261654       
111010474605        111010701620        111010948027        111011156074    
111006927906       111007166654       111007384498       111007609016      
111007794819        111007997397        111008195343        111008411041       
111008669990        111008899085        111009110105        111009344227       
111009593638        111009848417        111010048781        111010261687       
111010474616        111010701664        111010948050        111011156119    
111006927940       111007166665       111007384689       111007609027      
111007794897        111007997421        111008195376        111008411164       
111008670048        111008899108        111009110138        111009344328       
111009593661        111009848473        111010048804        111010261755       
111010474672        111010701811        111010948094        111011156131    
111006927962       111007166711       111007384724       111007609061      
111007794909        111007997432        111008195400        111008411311       
111008670206        111008899119        111009110240        111009344351       
111009593706        111009848495        111010048916        111010261823       
111010474818        111010701901        111010948106        111011156142    
111006927984       111007166744       111007384780       111007609139      
111007794910        111007997443        111008195422        111008411377       
111008670374        111008899175        111009110352        111009344519       
111009593728        111009848507        111010048949        111010262026       
111010475055        111010701989        111010948195        111011156221    
111006928187       111007166766       111007384971       111007609241      
111007795023        111007997487        111008195433        111008411568       
111008670396        111008899254        111009110374        111009344597       
111009593795        111009848518        111010048961        111010262059       
111010475077        111010702171        111010948230        111011156344    
111006928266       111007166777       111007385006       111007609319      
111007795180        111007997500        111008195567        111008411591       
111008670712        111008899265        111009110396        111009344700       
111009593942        111009848530        111010048994        111010262138       
111010475178        111010702395        111010948263        111011156423    
111006928288       111007166788       111007385084       111007609364      
111007795225        111007997544        111008195635        111008412143       
111008670723        111008899445        111009110600        111009344823       
111009594044        111009848619        111010049085        111010262194       
111010475303        111010702463        111010948274        111011156467    
111006928592       111007166801       111007385208       111007609386      
111007795247        111007997588        111008195668        111008412187       
111008670857        111008899490        111009110633        111009345093       
111009594055        111009848664        111010049142        111010262284       
111010475369        111010702687        111010948364        111011156603    
111006928716       111007166867       111007385242       111007609397      
111007795258        111007997667        111008195691        111008412356       
111008670981        111008899502        111009110756        111009345127       
111009594189        111009848710        111010049164        111010262295       
111010475370        111010702856        111010948397        111011156670    
111006928738       111007166935       111007385309       111007609566      
111007795360        111007997713        111008195781        111008412389       
111008671106        111008899546        111009110992        111009345150       
111009594213        111009848721        111010049221        111010262341       
111010475381        111010702924        111010948409        111011156805    
111006929098       111007167048       111007385411       111007609634      
111007795405        111007997757        111008195792        111008412390       
111008671162        111008899647        111009111094        111009345172       
111009594268        111009848765        111010049311        111010262352       
111010475426        111010703004        111010948432        111011156838    
111006929492       111007167060       111007385422       111007609645      
111007795472        111007997768        111008195826        111008412446       
111008671274        111008899715        111009111106        111009345318       
111009594314        111009848798        111010049344        111010262363       
111010475437        111010703037        111010948522        111011156940    
111006929661       111007167105       111007385455       111007609667      
111007795506        111007997779        111008195905        111008412626       
111008671410        111008899782        111009111117        111009345419       
111009594358        111009848833        111010049513        111010262374       
111010475460        111010703048        111010948566        111011157110    
111006929740       111007167138       111007385499       111007609735      
111007795607        111007997791        111008195949        111008412648       
111008671498        111008899805        111009111139        111009345420       
111009594381        111009848877        111010049658        111010262420       
111010475482        111010703071        111010948612        111011157323    
111006929807       111007167149       111007385545       111007609779      
111007795663        111007997836        111008196041        111008412660       
111008671645        111008899850        111009111184        111009345475       
111009594594        111009848901        111010049669        111010262431       
111010475493        111010703194        111010948623        111011157402    
111006929896       111007167228       111007385635       111007609825      
111007795696        111007997847        111008196085        111008412705       
111008671724        111008899861        111009111263        111009345543       
111009594752        111009848923        111010049715        111010262442       
111010475651        111010703712        111010948702        111011157525    
111006929942       111007167329       111007385703       111007609847      
111007795832        111007997858        111008196142        111008412727       
111008671746        111008899973        111009111432        111009345565       
111009594820        111009848945        111010049759        111010262453       
111010475729        111010703745        111010948926        111011157581    
111006930067       111007167330       111007385893       111007609870      
111007795900        111007997870        111008196243        111008412738       
111008671757        111008900066        111009111487        111009345633       
111009594864        111009849003        111010049760        111010262486       
111010475730        111010703970        111010949040        111011157637    
111006930371       111007167396       111007385927       111007609881      
111007795922        111007997904        111008196399        111008412817       
111008671814        111008900088        111009111511        111009345644       
111009595102        111009849014        111010049793        111010262497       
111010475954        111010704117        111010949152        111011157660    
111006930416       111007167408       111007385994       111007609948      
111007796024        111007997926        111008196456        111008412839       
111008671993        111008900145        111009111522        111009345677       
111009595113        111009849025        111010049805        111010262510       
111010475987        111010704140        111010949220        111011157705    
111006930450       111007167442       111007386096       111007609959      
111007796158        111007997959        111008196489        111008412873       
111008672028        111008900190        111009111533        111009345813       
111009595157        111009849182        111010049816        111010262532       
111010476023        111010704151        111010949231        111011157738    
111006930764       111007167475       111007386243       111007609960      
111007796260        111007997960        111008196546        111008412895       
111008672208        111008900224        111009111599        111009345879       
111009595168        111009849193        111010049906        111010262576       
111010476078        111010704230        111010949242        111011157783    
111006931125       111007167486       111007386287       111007610041      
111007796282        111007997971        111008196670        111008413076       
111008672242        111008900471        111009111623        111009345936       
111009595247        111009849205        111010049973        111010262587       
111010476405        111010704308        111010949286        111011157839    
111006931293       111007167509       111007386298       111007610052      
111007796316        111007998040        111008196771        111008413111       
111008672343        111008900617        111009112084        111009346207       
111009595281        111009849227        111010050065        111010262598       
111010476449        111010704375        111010949297        111011157862    
111006931675       111007167510       111007386300       111007610085      
111007796350        111007998130        111008196793        111008413133       
111008672534        111008900684        111009112275        111009346296       
111009595326        111009849250        111010050087        111010262666       
111010476450        111010704432        111010949332        111011158087    
111006931686       111007167543       111007386366       111007610131      
111007796372        111007998163        111008196805        111008413144       
111008672635        111008900730        111009112297        111009346465       
111009595472        111009849272        111010050302        111010262677       
111010476483        111010704476        111010949343        111011158223  

 

SCH-A-37



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006931787       111007167565       111007386377       111007610197      
111007796608        111007998545        111008196849        111008413201       
111008672703        111008900752        111009112310        111009346487       
111009595506        111009849283        111010050492        111010262712       
111010476595        111010704498        111010949365        111011158436    
111006931866       111007167600       111007386467       111007610232      
111007796664        111007998769        111008196883        111008413223       
111008672747        111008900819        111009112365        111009346601       
111009595753        111009849294        111010050504        111010262767       
111010476618        111010704522        111010949602        111011158447    
111006931877       111007167655       111007386489       111007610243      
111007796675        111007998792        111008196906        111008413278       
111008673142        111008900864        111009112624        111009346702       
111009595988        111009849306        111010050537        111010262778       
111010476630        111010704690        111010949624        111011158548    
111006931888       111007167701       111007386715       111007610311      
111007796709        111007998916        111008196995        111008413335       
111008673186        111008900943        111009112635        111009346746       
111009596002        111009849317        111010050548        111010262802       
111010476720        111010704724        111010949747        111011158582    
111006931934       111007167734       111007386928       111007610344      
111007796844        111007999074        111008197154        111008413368       
111008673221        111008900965        111009112804        111009346803       
111009596091        111009849339        111010050661        111010262846       
111010476753        111010704757        111010949770        111011158694    
111006931956       111007167745       111007386962       111007610388      
111007796901        111007999096        111008197176        111008413379       
111008673355        111008901034        111009112871        111009346926       
111009596462        111009849384        111010050728        111010262857       
111010476797        111010704768        111010949859        111011158717    
111006931990       111007167767       111007387075       111007610478      
111007797003        111007999399        111008197187        111008413391       
111008673377        111008901067        111009113018        111009346937       
111009596473        111009849395        111010050773        111010262868       
111010476922        111010704791        111010949871        111011158739    
111006932014       111007167789       111007387109       111007610502      
111007797148        111007999401        111008197299        111008413436       
111008673962        111008901247        111009113063        111009347073       
111009596529        111009849407        111010050795        111010262880       
111010476933        111010704858        111010949882        111011158807    
111006932047       111007167846       111007387143       111007610524      
111007797261        111007999412        111008197334        111008413458       
111008674019        111008901258        111009113074        111009347129       
111009596541        111009849418        111010050896        111010263094       
111010477046        111010704959        111010949983        111011159055    
111006932058       111007167868       111007387480       111007610557      
111007797340        111007999456        111008197581        111008413672       
111008674031        111008901281        111009113366        111009347141       
111009596585        111009849429        111010050908        111010263117       
111010477147        111010704971        111010950031        111011159246    
111006932115       111007167879       111007387547       111007610579      
111007797351        111007999467        111008197660        111008413762       
111008674075        111008901472        111009113401        111009347196       
111009596608        111009849430        111010051000        111010263128       
111010477192        111010704982        111010950086        111011159257    
111006932193       111007167880       111007387569       111007610614      
111007797430        111007999478        111008197727        111008413885       
111008674121        111008901483        111009113849        111009347286       
111009596631        111009849441        111010051077        111010263139       
111010477215        111010705006        111010950198        111011159279    
111006932362       111007167925       111007387626       111007610625      
111007797441        111007999603        111008197772        111008413908       
111008674176        111008901494        111009113883        111009347512       
111009596732        111009849452        111010051088        111010263140       
111010477271        111010705107        111010950233        111011159314    
111006932395       111007167936       111007387637       111007610647      
111007797519        111007999681        111008197862        111008413919       
111008674187        111008901539        111009113951        111009347567       
111009596899        111009849463        111010051112        111010263151       
111010477664        111010705118        111010950255        111011159415    
111006932610       111007167958       111007387660       111007610658      
111007797542        111007999715        111008197907        111008413942       
111008674222        111008901607        111009113973        111009347613       
111009597047        111009849485        111010051279        111010263207       
111010477765        111010705185        111010950323        111011159448    
111006932632       111007167981       111007387682       111007610715      
111007797564        111007999872        111008197918        111008413986       
111008674312        111008901629        111009114019        111009347646       
111009597564        111009849520        111010051358        111010263218       
111010477877        111010705196        111010950334        111011159606    
111006932722       111007168038       111007387806       111007610748      
111007797632        111007999973        111008197974        111008414011       
111008674457        111008901821        111009114121        111009347679       
111009597889        111009849542        111010051381        111010263331       
111010477945        111010705208        111010950402        111011159617    
111006932856       111007168061       111007387996       111007610883      
111007797687        111007999984        111008197996        111008414044       
111008674525        111008901865        111009114187        111009347691       
111009597913        111009849553        111010051561        111010263375       
111010477956        111010705220        111010950435        111011159774    
111006932913       111007168072       111007388111       111007610894      
111007797744        111008000056        111008198021        111008414077       
111008674547        111008901898        111009114277        111009347769       
111009597935        111009849564        111010051594        111010263410       
111010477978        111010705297        111010950446        111011159785    
111006933206       111007168117       111007388188       111007610940      
111007797856        111008000102        111008198098        111008414099       
111008674749        111008901933        111009114345        111009348692       
111009597946        111009849609        111010051842        111010263432       
111010478047        111010705309        111010950514        111011159796    
111006933228       111007168140       111007388289       111007610951      
111007797924        111008000225        111008198267        111008414145       
111008674862        111008901999        111009114514        111009348726       
111009598127        111009849632        111010051987        111010263487       
111010478058        111010705310        111010950604        111011159819    
111006933239       111007168173       111007388504       111007610973      
111007797957        111008000269        111008198278        111008414156       
111008674941        111008902013        111009114659        111009348748       
111009598273        111009849643        111010052102        111010263498       
111010478081        111010705422        111010950749        111011159910    
111006933251       111007168195       111007389000       111007610984      
111007797991        111008000337        111008198289        111008414178       
111008675032        111008902024        111009114750        111009348760       
111009598318        111009849856        111010052135        111010263533       
111010478137        111010705679        111010950761        111011160125    
111006933273       111007168230       111007389011       111007611019      
111007798004        111008000382        111008198368        111008414224       
111008675100        111008902057        111009114817        111009348805       
111009598341        111009849878        111010052157        111010263634       
111010478193        111010705860        111010950772        111011160316    
111006933329       111007168320       111007389134       111007611053      
111007798048        111008000405        111008198458        111008414235       
111008675122        111008902079        111009115278        111009349031       
111009598419        111009849902        111010052180        111010263690       
111010478418        111010705882        111010950907        111011160440    
111006933341       111007168331       111007389303       111007611064      
111007798127        111008000506        111008198582        111008414246       
111008675133        111008902091        111009115391        111009349053       
111009598509        111009850005        111010052247        111010263825       
111010478429        111010705905        111010950929        111011160451    
111006933509       111007168386       111007389404       111007611086      
111007798194        111008000630        111008198605        111008414268       
111008675425        111008902125        111009115649        111009349075       
111009598688        111009850375        111010052258        111010263836       
111010478430        111010705949        111010950963        111011160495    
111006933532       111007168432       111007389527       111007611132      
111007798240        111008000674        111008198773        111008414279       
111008675436        111008902192        111009115661        111009349097       
111009598925        111009850386        111010052337        111010263881       
111010478474        111010705994        111010950974        111011160552    
111006933598       111007168454       111007389561       111007611154      
111007798329        111008000719        111008198818        111008414291       
111008675492        111008902282        111009116033        111009349233       
111009599173        111009850544        111010052348        111010263915       
111010478542        111010706131        111010951032        111011160619    
111006933677       111007168465       111007389617       111007611198      
111007798374        111008000911        111008198953        111008414303       
111008675717        111008902394        111009116099        111009349693       
111009599195        111009850577        111010052382        111010263948       
111010478553        111010706175        111010951177        111011160664    
111006933701       111007168814       111007389628       111007611244      
111007798396        111008000999        111008199000        111008414358       
111008675919        111008902473        111009116246        111009349783       
111009599500        111009850870        111010052393        111010263959       
111010478610        111010706209        111010951234        111011160697    
111006933745       111007168869       111007389763       111007611266      
111007798644        111008001057        111008199022        111008414369       
111008676145        111008902507        111009116527        111009349884       
111009599544        111009850881        111010052449        111010263960       
111010478698        111010706210        111010951245        111011160721    
111006933846       111007169365       111007389785       111007611288      
111007798778        111008001192        111008199189        111008414381       
111008676202        111008902574        111009116774        111009349907       
111009599690        111009851309        111010052461        111010263971       
111010478700        111010706265        111010951447        111011160833    
111006933903       111007169387       111007389819       111007611301      
111007798824        111008001226        111008199202        111008414415       
111008676471        111008902596        111009116808        111009349941       
111009600110        111009851747        111010052472        111010264039       
111010478878        111010706300        111010951458        111011160866    
111006933936       111007169488       111007389932       111007611312      
111007798846        111008001293        111008199268        111008414437       
111008676752        111008902798        111009116819        111009350088       
111009600222        111009851837        111010052494        111010264051       
111010478957        111010706412        111010951582        111011160888    
111006933958       111007169534       111007390079       111007611323      
111007798970        111008001361        111008199392        111008414448       
111008676921        111008902855        111009116820        111009350336       
111009600255        111009851905        111010052528        111010264062       
111010478980        111010706726        111010951830        111011161294    
111006934128       111007169714       111007390260       111007611334      
111007799038        111008001585        111008199460        111008414460       
111008676932        111008902866        111009116909        111009350426       
111009600301        111009852221        111010052539        111010264084       
111010479240        111010706760        111010951896        111011161351    
111006934151       111007169781       111007390596       111007611345      
111007799061        111008001743        111008199550        111008414471       
111008676943        111008902877        111009116932        111009350628       
111009600659        111009852287        111010052562        111010264095       
111010479273        111010706838        111010952000        111011161373    
111006934296       111007169837       111007390620       111007611378      
111007799140        111008001798        111008199572        111008414505       
111008677078        111008902899        111009116943        111009350730       
111009601043        111009852669        111010052607        111010264118       
111010479341        111010706849        111010952280        111011161418    
111006934331       111007169927       111007390675       111007611389      
111007799184        111008001833        111008199639        111008414516       
111008677102        111008903003        111009116987        111009350820       
111009601087        111009852759        111010052629        111010264141       
111010479431        111010706894        111010952527        111011161430    
111006934364       111007170020       111007391069       111007611402      
111007799263        111008002003        111008199853        111008414527       
111008677168        111008903036        111009117102        111009350886       
111009601122        111009853064        111010052630        111010264174       
111010479442        111010706906        111010952538        111011161452    
111006934386       111007170075       111007391148       111007611503      
111007799342        111008002047        111008199897        111008414538       
111008677236        111008903081        111009117135        111009350932       
111009601234        111009853109        111010052685        111010264185       
111010479475        111010706917        111010952583        111011161553    
111006934443       111007170086       111007391339       111007611525      
111007799432        111008002126        111008199910        111008414583       
111008677326        111008903104        111009117157        111009350965       
111009601256        111009853389        111010052731        111010264196       
111010479486        111010706939        111010952673        111011161575    
111006934454       111007170121       111007391463       111007611570      
111007799487        111008002182        111008199954        111008414594       
111008677405        111008903227        111009117304        111009351034       
111009601290        111009853671        111010052753        111010264219       
111010479497        111010706973        111010952707        111011161586    
111006934465       111007170211       111007391474       111007611615      
111007799498        111008002193        111008200047        111008414606       
111008677416        111008903249        111009117348        111009351157       
111009601302        111009853963        111010052797        111010264242       
111010479587        111010707008        111010952729        111011161610    
111006934511       111007170424       111007391531       111007611626      
111007799511        111008002249        111008200058        111008414628       
111008677438        111008903261        111009117630        111009351494       
111009601548        111009854032        111010052810        111010264253       
111010479992        111010707019        111010952730        111011161632    
111006934634       111007170457       111007391722       111007611637      
111007799577        111008002306        111008200238        111008414640       
111008677461        111008903351        111009117708        111009351539       
111009601616        111009854054        111010052854        111010264275       
111010480051        111010707121        111010952864        111011161698    
111006934656       111007170479       111007391733       111007611648      
111007799588        111008002317        111008200429        111008414651       
111008677517        111008903474        111009117854        111009351562       
111009601874        111009854133        111010053079        111010264286       
111010480118        111010707154        111010952910        111011161700    
111006934689       111007170637       111007392116       111007611682      
111007799746        111008002328        111008200430        111008414673       
111008677528        111008903496        111009117887        111009351607       
111009601931        111009854144        111010053091        111010264309       
111010480130        111010707176        111010952954        111011161755    
111006934702       111007170682       111007392127       111007611693      
111007799768        111008002485        111008200474        111008414684       
111008677731        111008903575        111009117977        111009351629       
111009602000        111009854481        111010053170        111010264321       
111010480219        111010707356        111010953078        111011161766    
111006934713       111007170851       111007392149       111007611727      
111007799870        111008002676        111008200485        111008414695       
111008677809        111008903621        111009118103        111009351652       
111009602011        111009854560        111010053181        111010264354       
111010480534        111010707424        111010953135        111011161788    
111006934780       111007170996       111007392194       111007611749      
111007799937        111008002700        111008200496        111008414707       
111008677876        111008903687        111009118169        111009351685       
111009602066        111009854616        111010053204        111010264387       
111010480578        111010707503        111010953179        111011161799    
111006934971       111007171098       111007392240       111007611750      
111007799971        111008002722        111008200519        111008414729       
111008677900        111008903722        111009118226        111009351797       
111009602167        111009854638        111010053226        111010264400       
111010480668        111010707536        111010953337        111011161856    
111006934982       111007171166       111007392318       111007611794      
111007800053        111008002744        111008200520        111008414774       
111008677966        111008903766        111009118237        111009352002       
111009602202        111009854706        111010053259        111010264433       
111010480747        111010707648        111010953663        111011161867    
111006935477       111007171447       111007392431       111007611862      
111007800064        111008002766        111008200564        111008414785       
111008678002        111008903777        111009118271        111009352114       
111009602268        111009854773        111010053282        111010264455       
111010480950        111010707873        111010953731        111011161924    
111006935545       111007171469       111007392486       111007611884      
111007800086        111008002799        111008200609        111008414796       
111008678057        111008903801        111009118563        111009352215       
111009602370        111009854908        111010053327        111010264512       
111010481197        111010708188        111010953775        111011161957    
111006935613       111007171515       111007392532       111007611895      
111007800121        111008002856        111008200654        111008414842       
111008678271        111008903845        111009118620        111009352518       
111009602493        111009855044        111010053338        111010264556       
111010481254        111010708289        111010953999        111011161991    
111006935871       111007171627       111007392699       111007611907      
111007800154        111008002913        111008200711        111008414853       
111008678305        111008903890        111009118664        111009352563       
111009602606        111009855077        111010053383        111010264567       
111010481377        111010708773        111010954136        111011162206    
111006936265       111007171638       111007392734       111007611974      
111007800356        111008002935        111008200733        111008414886       
111008678664        111008904015        111009118754        111009352585       
111009602617        111009855099        111010053439        111010264624       
111010481568        111010708830        111010954316        111011162420    
111006936276       111007171683       111007392790       111007611996      
111007800390        111008003037        111008200834        111008414897       
111008678675        111008904082        111009118798        111009352811       
111009602639        111009855101        111010053473        111010264657       
111010481636        111010709314        111010954383        111011162510    
111006936344       111007171829       111007392846       111007612021      
111007800514        111008003059        111008200856        111008414910       
111008678945        111008904228        111009118877        111009352833       
111009602707        111009855123        111010053529        111010264680       
111010481704        111010709358        111010954484        111011162598    
111006936568       111007171953       111007392880       111007612032      
111007800615        111008003442        111008200924        111008414921       
111008678956        111008904239        111009119003        111009352989       
111009602785        111009855134        111010053563        111010264714       
111010481782        111010709381        111010954631        111011162879    
111006936715       111007171975       111007393005       111007612098      
111007800626        111008003644        111008200935        111008414943       
111008679092        111008904273        111009119069        111009353014       
111009602897        111009855145        111010053608        111010264747       
111010481838        111010709516        111010954653        111011162903    
111006936760       111007172033       111007393252       111007612223      
111007800648        111008003666        111008200946        111008414965       
111008679160        111008904341        111009119070        111009353126       
111009602909        111009855178        111010053664        111010264769       
111010481928        111010709527        111010954664        111011162925    
111006936827       111007172088       111007393375       111007612234      
111007800693        111008003824        111008200968        111008415001       
111008679171        111008904408        111009119115        111009353148       
111009602921        111009855202        111010053675        111010264792       
111010481973        111010709707        111010954697        111011163072    
111006936861       111007172145       111007393386       111007612245      
111007800750        111008003846        111008200979        111008415012       
111008679193        111008904521        111009119205        111009353160       
111009603168        111009855213        111010053686        111010264815       
111010481984        111010709729        111010954732        111011163128    
111006936962       111007172156       111007393421       111007612267      
111007800761        111008003857        111008201004        111008415034       
111008679306        111008904565        111009119249        111009353171       
111009603281        111009855235        111010053776        111010264826       
111010482176        111010709897        111010954754        111011163139    
111006937042       111007172235       111007393612       111007612302      
111007800772        111008003880        111008201048        111008415089       
111008679317        111008904655        111009119250        111009353249       
111009603359        111009855268        111010053787        111010264848       
111010482244        111010709932        111010954956        111011163151    
111006937110       111007172325       111007393780       111007612357      
111007800806        111008003903        111008201082        111008415102       
111008679384        111008904903        111009119272        111009353441       
111009603371        111009855314        111010053800        111010264859       
111010482288        111010710192        111010954967        111011163184    
111006937154       111007172381       111007393836       111007612368      
111007800817        111008003914        111008201105        111008415113       
111008679553        111008905005        111009119306        111009353575       
111009603506        111009855606        111010053899        111010264860       
111010482356        111010710226        111010954989        111011163229    
111006937435       111007172404       111007393869       111007612379      
111007800884        111008003947        111008201116        111008415135       
111008679643        111008905050        111009119395        111009353610       
111009603618        111009855695        111010053934        111010264882       
111010482378        111010710305        111010955159        111011163364    
111006937480       111007172426       111007393892       111007612391      
111007800952        111008004038        111008201150        111008415236       
111008679687        111008905083        111009119418        111009353665       
111009603641        111009855741        111010053978        111010264905       
111010482457        111010710394        111010955339        111011163410    
111006937525       111007172437       111007393937       111007612403      
111007800963        111008004094        111008201161        111008415258       
111008679812        111008905151        111009119508        111009353687       
111009603719        111009855864        111010054003        111010265041       
111010482503        111010710473        111010955362        111011163487    
111006937547       111007172471       111007394130       111007612425      
111007801010        111008004128        111008201194        111008415269       
111008680184        111008905454        111009119597        111009353744       
111009603731        111009855954        111010054070        111010265175       
111010482592        111010710888        111010955373        111011163566    
111006937569       111007172482       111007394219       111007612548      
111007801021        111008004386        111008201217        111008415281       
111008680218        111008905487        111009119610        111009354059       
111009603764        111009856078        111010054137        111010265221       
111010482615        111010711159        111010955687        111011163601    
111006937839       111007172505       111007394253       111007612649      
111007801065        111008004410        111008201228        111008415315       
111008680320        111008905544        111009119676        111009354071       
111009603911        111009856089        111010054182        111010265243       
111010482693        111010711216        111010956217        111011163612    
111006937840       111007172594       111007394297       111007612830      
111007801223        111008004432        111008201284        111008415348       
111008680331        111008905690        111009119698        111009354082       
111009604226        111009856225        111010054193        111010265388       
111010482851        111010711249        111010956295        111011163634    
111006938290       111007172628       111007394332       111007612953      
111007801267        111008004522        111008201295        111008415359       
111008680432        111008905702        111009119856        111009354150       
111009604260        111009856382        111010054283        111010265580       
111010482862        111010711294        111010956318        111011163656    
111006938357       111007172965       111007394411       111007612986      
111007801537        111008004533        111008201341        111008415360       
111008680566        111008905713        111009119867        111009354341       
111009604394        111009856393        111010054328        111010265669       
111010482929        111010711373        111010956486        111011163735    
111006938414       111007173089       111007394466       111007613044      
111007801661        111008004544        111008201352        111008415393       
111008680667        111008905757        111009119979        111009354419       
111009604406        111009856797        111010054351        111010265760       
111010482985        111010711520        111010956543        111011163757    
111006938436       111007173124       111007394534       111007613112      
111007801863        111008004870        111008201396        111008415416       
111008680713        111008905836        111009120140        111009354587       
111009604822        111009856966        111010054407        111010265973       
111010483010        111010711542        111010956611        111011163780  

 

SCH-A-38



--------------------------------------------------------------------------------

Receivables

   

Receivables

   

Receivables

   

Receivables

   

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    111006938470       111007173214       111007394578       111007613134      
111007801885        111008004881        111008201431        111008415438       
111008681051        111008905847        111009120162        111009354598       
111009605148        111009857226        111010054542        111010266031       
111010483100        111010711597        111010956633        111011163825    
111006938515       111007173337       111007394747       111007613190      
111007801953        111008004982        111008201464        111008415450       
111008681130        111008905870        111009120207        111009354789       
111009605160        111009857293        111010054609        111010266042       
111010483144        111010711788        111010956666        111011163858    
111006938762       111007173540       111007394815       111007613235      
111007801964        111008005006        111008201521        111008415461       
111008681231        111008905904        111009120296        111009354813       
111009605182        111009857305        111010054654        111010266109       
111010483223        111010711957        111010957005        111011163869    
111006938773       111007173595       111007394882       111007613257      
111007802235        111008005163        111008201532        111008415483       
111008681635        111008905915        111009120319        111009355005       
111009605227        111009857697        111010054676        111010266121       
111010483289        111010712138        111010957049        111011163881    
111006938795       111007173775       111007394950       111007613303      
111007802268        111008005275        111008201543        111008415494       
111008681680        111008905982        111009120331        111009355151       
111009605294        111009857776        111010054711        111010266154       
111010483391        111010712194        111010957140        111011163926    
111006938807       111007173944       111007395041       111007613314      
111007802369        111008005309        111008201699        111008415506       
111008681758        111008906062        111009120375        111009355173       
111009605519        111009857822        111010054755        111010266345       
111010483447        111010712240        111010957162        111011163971    
111006938841       111007174103       111007395063       111007613404      
111007802381        111008005321        111008201767        111008415528       
111008681770        111008906152        111009120533        111009355375       
111009605597        111009857990        111010054788        111010266413       
111010483526        111010712307        111010957285        111011163993    
111006938896       111007174136       111007395153       111007613426      
111007802459        111008005398        111008201790        111008415540       
111008681804        111008906174        111009120544        111009355409       
111009605744        111009858171        111010054812        111010266424       
111010483537        111010712464        111010957319        111011164028    
111006938919       111007174181       111007395164       111007613471      
111007802549        111008005411        111008201813        111008415551       
111008681837        111008906242        111009120599        111009355498       
111009605766        111009858193        111010054889        111010266480       
111010484482        111010712565        111010957375        111011164073    
111006938920       111007174338       111007395210       111007613516      
111007802550        111008005792        111008201835        111008415562       
111008681860        111008906275        111009120612        111009355522       
111009605777        111009858496        111010054957        111010266570       
111010484493        111010712587        111010957410        111011164084    
111006938931       111007174349       111007395322       111007613684      
111007802561        111008005804        111008201846        111008415573       
111008681916        111008906309        111009120623        111009355814       
111009606240        111009858519        111010054979        111010266716       
111010484527        111010712712        111010957421        111011164118    
111006939066       111007174394       111007395355       111007613707      
111007802572        111008005815        111008201958        111008415595       
111008681927        111008906400        111009120656        111009355825       
111009606509        111009858542        111010055082        111010266750       
111010484549        111010712835        111010957465        111011164163    
111006939077       111007174417       111007395445       111007613741      
111007802651        111008005882        111008201992        111008415607       
111008681972        111008906422        111009120735        111009355993       
111009606554        111009858676        111010055127        111010266783       
111010484628        111010712936        111010957487        111011164219    
111006939134       111007174529       111007395456       111007613875      
111007802695        111008005949        111008202005        111008415629       
111008682052        111008906602        111009120757        111009356051       
111009606587        111009858700        111010055149        111010266806       
111010484741        111010712992        111010957500        111011164220    
111006939189       111007174530       111007395490       111007613998      
111007802718        111008005972        111008202061        111008415652       
111008682063        111008906624        111009120768        111009356220       
111009606644        111009858711        111010055295        111010266817       
111010484763        111010713005        111010957746        111011164264    
111006939235       111007174541       111007395546       111007614090      
111007802741        111008006029        111008202140        111008415663       
111008682175        111008906668        111009120858        111009356231       
111009606699        111009858766        111010055363        111010267098       
111010484820        111010713016        111010957825        111011164275    
111006939493       111007174574       111007395557       111007614214      
111007802785        111008006030        111008202151        111008415674       
111008682221        111008906680        111009120870        111009356286       
111009606701        111009858924        111010055475        111010267201       
111010484875        111010713072        111010957937        111011164309    
111006939527       111007174822       111007395827       111007614236      
111007802808        111008006041        111008202207        111008415719       
111008682265        111008906714        111009120892        111009356477       
111009606745        111009859037        111010055532        111010267212       
111010484886        111010713140        111010957982        111011164332    
111006939538       111007174901       111007395838       111007614326      
111007802853        111008006153        111008202410        111008415720       
111008682322        111008906837        111009120904        111009356512       
111009606970        111009859059        111010055677        111010267278       
111010485012        111010713151        111010958028        111011164343    
111006939842       111007174956       111007395849       111007614449      
111007802875        111008006221        111008202421        111008415742       
111008682377        111008906848        111009120915        111009356545       
111009607049        111009859060        111010055734        111010267414       
111010485034        111010713162        111010958062        111011164354    
111006939853       111007175182       111007395995       111007614450      
111007802886        111008006287        111008202487        111008415753       
111008682467        111008906949        111009120971        111009356602       
111009607342        111009859116        111010055824        111010267605       
111010485179        111010713184        111010958073        111011164466    
111006939864       111007175205       111007396154       111007614618      
111007802909        111008006355        111008202500        111008415764       
111008682478        111008906950        111009120993        111009356703       
111009607421        111009859149        111010055835        111010267627       
111010485214        111010713230        111010958152        111011164477    
111006939909       111007175216       111007396390       111007614663      
111007802987        111008006535        111008202533        111008416260       
111008682647        111008906994        111009121028        111009356747       
111009607780        111009859408        111010055947        111010267649       
111010485258        111010713308        111010958174        111011164499    
111006939987       111007175227       111007396402       111007614674      
111007803023        111008006603        111008202555        111008416327       
111008682715        111008907018        111009121062        111009356972       
111009607803        111009859543        111010055970        111010267728       
111010485416        111010713386        111010958219        111011164545    
111006940181       111007175328       111007396413       111007614685      
111007803067        111008006760        111008202623        111008416338       
111008682726        111008907041        111009121073        111009356994       
111009607847        111009859554        111010056005        111010267739       
111010485427        111010713410        111010958275        111011164590    
111006940226       111007175373       111007396479       111007614843      
111007803124        111008006793        111008202656        111008416462       
111008682760        111008907120        111009121185        111009357007       
111009608040        111009859688        111010056195        111010267795       
111010485540        111010713454        111010958646        111011164657    
111006940530       111007175384       111007396558       111007614922      
111007803157        111008006917        111008202667        111008416866       
111008682939        111008907489        111009121196        111009357142       
111009608264        111009859712        111010056218        111010267852       
111010485595        111010713487        111010958680        111011164668    
111006940642       111007175418       111007396592       111007614955      
111007803326        111008006962        111008202690        111008417137       
111008683020        111008907557        111009121219        111009357221       
111009608400        111009859789        111010056241        111010267920       
111010485786        111010713522        111010958736        111011164691    
111006940709       111007175485       111007396659       111007614999      
111007803382        111008007053        111008202735        111008417339       
111008683110        111008907715        111009121220        111009357276       
111009608411        111009859969        111010056353        111010267953       
111010485898        111010713623        111010958859        111011164725    
111006940822       111007175519       111007396693       111007615002      
111007803427        111008007097        111008202757        111008417452       
111008683200        111008907906        111009121343        111009357287       
111009608589        111009860141        111010056364        111010267964       
111010485999        111010713847        111010958905        111011164747    
111006940912       111007175722       111007396783       111007615057      
111007803472        111008007198        111008202803        111008417564       
111008683255        111008907917        111009121365        111009357388       
111009608613        111009860264        111010056476        111010268033       
111010486068        111010713881        111010958972        111011164758    
111006940956       111007175744       111007396794       111007615079      
111007803506        111008007244        111008202836        111008417744       
111008683389        111008908277        111009121387        111009357401       
111009608635        111009860286        111010056522        111010268044       
111010486282        111010713915        111010958994        111011164837    
111006941025       111007175801       111007396929       111007615103      
111007803539        111008007356        111008202847        111008417766       
111008683626        111008908312        111009121455        111009357423       
111009608983        111009860343        111010056599        111010268101       
111010486305        111010713926        111010959007        111011164859    
111006941047       111007175823       111007397111       111007615158      
111007803540        111008007378        111008202870        111008417878       
111008684010        111008908334        111009121466        111009357456       
111009609041        111009860411        111010056667        111010268235       
111010486327        111010713937        111010959322        111011164871    
111006941249       111007175834       111007397223       111007615170      
111007803562        111008007479        111008202959        111008417935       
111008684054        111008908345        111009121488        111009357502       
111009609085        111009860422        111010056690        111010268392       
111010486394        111010713960        111010959366        111011164905    
111006941362       111007175845       111007397278       111007615338      
111007803573        111008007569        111008202971        111008418026       
111008684098        111008908367        111009121499        111009357524       
111009609119        111009860488        111010056702        111010268448       
111010486642        111010713982        111010959557        111011164916    
111006941508       111007175889       111007397357       111007615361      
111007803584        111008007705        111008202993        111008418105       
111008684122        111008908514        111009121589        111009357580       
111009609153        111009860556        111010056768        111010268550       
111010486709        111010713993        111010959771        111011164949    
111006941542       111007175913       111007397447       111007615383      
111007803595        111008007750        111008203006        111008418116       
111008684201        111008908592        111009121714        111009357591       
111009609287        111009860589        111010056892        111010268561       
111010486743        111010714084        111010959872        111011164961    
111006941744       111007175980       111007397526       111007615530      
111007803641        111008007806        111008203017        111008418138       
111008684313        111008908626        111009121725        111009357670       
111009609692        111009860635        111010056937        111010268606       
111010486765        111010714118        111010959962        111011164972    
111006941856       111007175991       111007397627       111007615541      
111007803685        111008008010        111008203040        111008418149       
111008684335        111008908648        111009121804        111009357692       
111009609760        111009860657        111010056948        111010268729       
111010486833        111010714163        111010960054        111011164994    
111006941889       111007176004       111007397717       111007615585      
111007803708        111008008098        111008203051        111008418352       
111008684357        111008908682        111009121848        111009357782       
111009609849        111009860725        111010056959        111010268752       
111010486877        111010714242        111010960065        111011165007    
111006941957       111007176059       111007397751       111007615620      
111007803764        111008008290        111008203062        111008418374       
111008684504        111008908806        111009121893        111009357793       
111009609917        111009860893        111010057084        111010268796       
111010486899        111010714253        111010960087        111011165018    
111006942060       111007176060       111007397874       111007615653      
111007803797        111008008379        111008203107        111008418521       
111008684559        111008908895        111009121905        111009357883       
111009609939        111009861063        111010057286        111010268819       
111010486934        111010714343        111010960122        111011165096    
111006942071       111007176105       111007397919       111007615664      
111007803821        111008008380        111008203118        111008418554       
111008684650        111008908941        111009121961        111009357894       
111009610188        111009861120        111010057332        111010269012       
111010487272        111010714444        111010960199        111011165153    
111006942138       111007176127       111007397953       111007615686      
111007803832        111008008481        111008203129        111008418666       
111008684728        111008909009        111009121972        111009357940       
111009610212        111009861399        111010057354        111010269078       
111010487294        111010714714        111010960256        111011165210    
111006942161       111007176183       111007398123       111007615709      
111007803865        111008008515        111008203130        111008418767       
111008684740        111008909043        111009122018        111009357951       
111009610346        111009861490        111010057433        111010269236       
111010487474        111010714804        111010960346        111011165287    
111006942554       111007176206       111007398291       111007615787      
111007803887        111008008559        111008203141        111008418914       
111008684751        111008909100        111009122041        111009358020       
111009610391        111009861513        111010057466        111010269281       
111010487520        111010714848        111010960470        111011165311    
111006942598       111007176228       111007398314       111007615866      
111007803933        111008008616        111008203163        111008418958       
111008684807        111008909111        111009122052        111009358042       
111009610458        111009861557        111010057781        111010269382       
111010487676        111010714859        111010960526        111011165333    
111006942611       111007176318       111007398404       111007615888      
111007803944        111008008649        111008203174        111008418969       
111008684841        111008909267        111009122063        111009358277       
111009610481        111009861636        111010057916        111010269393       
111010487744        111010714961        111010960627        111011165344    
111006942699       111007176352       111007398426       111007615956      
111007803977        111008008661        111008203185        111008418981       
111008684908        111008909335        111009122074        111009358299       
111009610504        111009861883        111010057938        111010269449       
111010487777        111010714983        111010960661        111011165355    
111006942857       111007176363       111007398651       111007615990      
111007804226        111008008728        111008203220        111008419184       
111008684964        111008909357        111009122108        111009358356       
111009610537        111009861894        111010057983        111010269472       
111010487878        111010715096        111010960717        111011165399    
111006943038       111007176374       111007398684       111007616025      
111007804316        111008008885        111008203231        111008419409       
111008685268        111008909447        111009122119        111009358536       
111009610605        111009861906        111010058029        111010269641       
111010488060        111010715164        111010960739        111011165401    
111006943050       111007176464       111007398796       111007616430      
111007804327        111008008920        111008203264        111008419498       
111008685314        111008909515        111009122210        111009358547       
111009610751        111009861917        111010058153        111010269685       
111010488228        111010715197        111010960773        111011165434    
111006943094       111007176486       111007398842       111007616452      
111007804338        111008008986        111008203297        111008419533       
111008685336        111008909638        111009122737        111009358569       
111009610852        111009862019        111010058164        111010269810       
111010488251        111010715210        111010960784        111011165456    
111006943184       111007176633       111007398954       111007616474      
111007804350        111008009000        111008203309        111008419634       
111008685358        111008909751        111009122760        111009358592       
111009610885        111009862053        111010058186        111010269843       
111010488295        111010715254        111010960795        111011165467    
111006943207       111007176655       111007398998       111007616519      
111007804462        111008009011        111008203332        111008419678       
111008685561        111008909807        111009122928        111009358604       
111009610942        111009862086        111010058221        111010269898       
111010488307        111010715456        111010960841        111011165489    
111006943375       111007176677       111007399001       111007616531      
111007804585        111008009066        111008203365        111008419780       
111008685572        111008909885        111009122984        111009358671       
111009611033        111009862110        111010058243        111010269999       
111010488341        111010715670        111010960942        111011165535    
111006943465       111007176701       111007399034       111007616575      
111007804596        111008009088        111008203387        111008419870       
111008685673        111008910089        111009123288        111009358749       
111009611156        111009862121        111010058580        111010270069       
111010488644        111010715692        111010960975        111011165557    
111006943544       111007176745       111007399157       111007616676      
111007804620        111008009279        111008203444        111008419904       
111008685819        111008910090        111009123378        111009358839       
111009611235        111009862176        111010058636        111010270070       
111010488699        111010715715        111010961022        111006943555      
111007176880       111007399236       111007616698       111007804697       
111008009381        111008203523        111008420030        111008685897       
111008910135        111009123435        111009358862        111009611279       
111009862187        111010058658        111010270115        111010488712       
111010715726        111010961077        111006943588       111007176914      
111007399281       111007616799       111007804721        111008009527       
111008203545        111008420063        111008685965        111008910146       
111009123592        111009358929        111009611280        111009862211       
111010058669        111010270126        111010488789        111010715760       
111010961101        111006943735       111007176925       111007399438      
111007616856       111007804800        111008009550        111008203578       
111008420490        111008686113        111008910179        111009123626       
111009358963        111009611369        111009862323        111010058670       
111010270137        111010488835        111010715771        111010961145       
111006943892       111007176936       111007399506       111007616878      
111007804899        111008009808        111008203589        111008420625       
111008686157        111008910203        111009123828        111009358974       
111009611415        111009862356        111010058715        111010270182       
111010488891        111010715827        111010961156        111006944028      
111007176947       111007399595       111007616924       111007804912       
111008009819        111008203590        111008420692        111008686168       
111008910236        111009123839        111009358985        111009611448       
111009862446        111010058726        111010270249        111010488914       
111010716053        111010961189        111006944219       111007177050      
111007399652       111007616979       111007804956        111008009831       
111008203624        111008420748        111008686270        111008910269       
111009124009        111009359010        111009611460        111009862592       
111010058793        111010270261        111010488958        111010716097       
111010961190        111006944253       111007177083       111007399720      
111007617059       111007804989        111008009875        111008203657       
111008420760        111008686315        111008910348        111009124098       
111009359032        111009611516        111009862637        111010058906       
111010270384        111010489106        111010716121        111010961279       
111006944275       111007177117       111007399911       111007617060      
111007805014        111008009976        111008203668        111008421042       
111008686371        111008910438        111009124155        111009359054       
111009611527        111009862648        111010058917        111010270485       
111010489117        111010716277        111010961303        111006944297      
111007177252       111007399933       111007617408       111007805036       
111008010181        111008203691        111008421053        111008686382       
111008910472        111009124177        111009359098        111009611583       
111009862693        111010059097        111010270519        111010489173       
111010716356        111010961381        111006944602       111007177263      
111007400161       111007617419       111007805115        111008010204       
111008203703        111008421255        111008686393        111008910517       
111009124289        111009359100        111009611640        111009862705       
111010059413        111010270542        111010489252        111010716525       
111010961482        111006944646       111007177296       111007400273      
111007617464       111007805159        111008010215        111008203714       
111008421356        111008686450        111008910539        111009124357       
111009359111        111009611651        111009862750        111010059424       
111010270654        111010489500        111010716581        111010961505       
111006944679       111007177320       111007400284       111007617510      
111007805160        111008010226        111008203725        111008421402       
111008686573        111008910540        111009124582        111009359133       
111009611662        111009862772        111010059503        111010270665       
111010489667        111010716637        111010961538        111006944747      
111007177364       111007400307       111007617521       111007805339       
111008010248        111008203736        111008421435        111008686786       
111008910584        111009124773        111009359155        111009611684       
111009862817        111010059615        111010270687        111010489702       
111010716659        111010961572        111006944770       111007177454      
111007400464       111007617598       111007805340        111008010305       
111008203769        111008421503        111008686832        111008910663       
111009125011        111009359199        111009611695        111009862839       
111010059637        111010270698        111010489713        111010716660       
111010961662        111006944905       111007177599       111007400509      
111007617600       111007805351        111008010507        111008203781       
111008421581        111008686887        111008910708        111009125033       
111009359223        111009611729        111009862851        111010059839       
111010270722        111010489735        111010716671        111010961684       
111006944938       111007178152       111007400510       111007617644      
111007805362        111008010518        111008203792        111008421862       
111008686966        111008910731        111009125190        111009359290       
111009611785        111009862929        111010059941        111010270766       
111010490254        111010716705        111010961695        111006944961      
111007178275       111007400543       111007617734       111007805384       
111008010765        111008203804        111008421974        111008687079       
111008910764        111009125291        111009359357        111009611819       
111009862930        111010060000        111010270834        111010490300       
111010716716        111010961763        111006944983       111007178286      
111007400565       111007617813       111007805520        111008010800       
111008203815        111008422065        111008687091        111008910809       
111009125358        111009359492        111009611831        111009862952       
111010060022        111010270889        111010490322        111010716750       
111010961796        111006945232       111007178422       111007400587      
111007617824       111007805586        111008010822        111008203848       
111008422223        111008687103        111008910821        111009125404       
111009359548        111009611853        111009863054        111010060099       
111010270991        111010490580        111010716828        111010961853       
111006945399       111007178433       111007400868       111007617879      
111007805597        111008010833        111008203905        111008422278       
111008687259        111008910854        111009125550        111009359559       
111009611897        111009863199        111010060145        111010271026       
111010490658        111010716840        111010961910        111006945489      
111007178477       111007400969       111007617947       111007805609       
111008011036        111008203994        111008422357        111008687260       
111008910898        111009125561        111009359672        111009611932       
111009863290        111010060224        111010271048        111010490906       
111010717010        111010961965        111006945849       111007178534      
111007401094       111007617981       111007805968        111008011070       
111008204007        111008422379        111008687305        111008910922       
111009125572        111009359784        111009611965        111009863302       
111010060246        111010271138        111010490917        111010717021       
111010962023     

 

SCH-A-39



--------------------------------------------------------------------------------

Receivables

  

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

    

Receivables

111006945872      111007178578        111007401184        111007617992       
111007805980        111008011148        111008204063        111008422391       
111008687350        111008911002        111009125673        111009359807       
111009612001        111009863357        111010060303        111010271161       
111010490928        111010717065        111010962090      111006945973     
111007178590        111007401195        111007618050        111007806071       
111008011182        111008204614        111008422414        111008687372       
111008911024        111009125763        111009360056        111009612179       
111009863425        111010060426        111010271206        111010490939       
111010717087        111010962124      111006946020      111007178668       
111007401241        111007618094        111007806138        111008011193       
111008204793        111008422458        111008687383        111008911068       
111009125875        111009360157        111009612191        111009863458       
111010060482        111010271251        111010490940        111010717111       
111010962247     

 

SCH-A-40



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1.        Characteristics of Receivables. Each Receivable (A) was originated
(i) by AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant
to a Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2.        Compliance with Law. All requirements of applicable federal, state and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable state Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and state
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.        Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.            Schedule of Receivables. The information set forth in the Schedule
of Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5.        Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6.        Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7.        One Original. There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.        Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

9.        Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.        Pledge or Assignment. With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.        Receivable Files Complete. There exists a Receivable File pertaining
to each Receivable. Related documentation concerning the Receivable, including
any documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12.        Receivables in Force. No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

13.        Good Title. Immediately prior to the conveyance of the Receivables to
the Purchaser pursuant to this Agreement, the Seller was the sole owner thereof
and had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14.        Security Interest in Financed Vehicle. Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15.        Receivable Not Assumable. No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

16.        No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

17.        No Default. There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than 30
days), and, to the best of the Seller’s knowledge, no condition exists or event
has occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18.        Insurance. At the time of an origination of a Receivable by
AmeriCredit or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

19.        Certain Characteristics of the Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20.        Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1.        Adverse Selection. No selection procedures adverse to the Noteholders
were utilized in selecting the Receivables from those receivables owned by the
Seller which met the selection criteria set forth in clauses (A) through (M) of
number 19 of Schedule B-1.

2.        All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Trust hereunder)) required to be made by any Person
and actions required to be taken or performed by any Person in any jurisdiction
to give the Trust and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

3.        Consumer Leases. No Receivable in the pool constitutes a “consumer
lease” under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1